Exhibit 10.1

 

CREDIT AGREEMENT

 

Dated as of June 9, 2008

 

among

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as the Lenders

--------------------------------------------------------------------------------

 

and

 

BANK OF AMERICA, N.A.

as Agent, U.S. Swingline Lender and Letter of Credit Issuer

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A. (acting through its Canada Branch)

as Canadian Swingline Lender and as a Canadian Funding Bank

--------------------------------------------------------------------------------

 

and

 

UBS SECURITIES LLC

as the Syndication Agent

--------------------------------------------------------------------------------

 

UBS AG CANADA BRANCH

as a Canadian Funding Bank

--------------------------------------------------------------------------------

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION

as Co-Documentation Agent

--------------------------------------------------------------------------------

 

WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)

as a Canadian Funding Bank

--------------------------------------------------------------------------------

 

and

 

WELLS FARGO FOOTHILL, LLC

as Co-Documentation Agent

--------------------------------------------------------------------------------

 

and

 

UNITED RENTALS (NORTH AMERICA), INC.

and certain of its Subsidiaries

as the U.S. Borrowers

--------------------------------------------------------------------------------

 

UNITED RENTALS, INC.

and certain of its Subsidiaries

as the Guarantors

--------------------------------------------------------------------------------

 

UNITED RENTALS OF CANADA, INC.

and UNITED RENTALS ALBERTA HOLDING, LP

as the Canadian Borrowers

--------------------------------------------------------------------------------

 

UNITED RENTALS FINANCING LIMITED PARTNERSHIP

as the Specified Loan Borrower

--------------------------------------------------------------------------------

 

and

 

BANC OF AMERICA SECURITIES LLC and

UBS SECURITIES LLC

as the Joint Lead Arrangers

--------------------------------------------------------------------------------

 

and

 

BANC OF AMERICA SECURITIES LLC

UBS SECURITIES LLC and

WACHOVIA CAPITAL MARKETS, LLC

as the Joint Book Managers

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

ARTICLE I
DEFINITIONS

 

 

 

1.1

Defined Terms

2

1.2

Accounting Terms

55

1.3

Interpretive Provisions

55

1.4

Classification of Loans and Borrowings

56

1.5

Effectuation of Transactions

56

1.6

Currency

56

 

 

 

ARTICLE II
LOANS AND LETTERS OF CREDIT

 

 

 

2.1

Credit Facilities

57

2.2

Revolving Loans

58

2.3

Specified Loans

58

2.4

Letters of Credit

58

2.5

U.S. Loan Administration

62

2.6

Canadian Revolving Loan Administration

65

2.7

Reserves; Bank Products

69

2.8

Increase of Commitments; Additional Lenders

70

2.9

Canadian Revolver Adjustments

72

2.10

Specified Loan Administration

73

 

 

 

ARTICLE III
INTEREST AND FEES

 

 

 

3.1

Interest

75

3.2

Continuation and Conversion Elections

76

3.3

Maximum Interest Rate

78

3.4

Closing Fees

78

3.5

Unused Line Fee

78

3.6

Letter of Credit Fees

79

 

 

 

ARTICLE IV
PAYMENTS AND PREPAYMENTS

 

 

 

4.1

Payments and Prepayments

79

4.2

Out-of-Formula Condition

80

4.3

Mandatory Prepayments

80

4.4

Termination or Reductions of Facilities

81

4.5

LIBOR Loan and BA Equivalent Loans Prepayments

82

4.6

Payments by the Borrowers

82

4.7

Apportionment, Application and Reversal of Payments

82

i

--------------------------------------------------------------------------------



 

 

 

4.8

Indemnity for Returned Payments

83

4.9

Agent’s and Lenders’ Books and Records; Monthly Statements

83

4.10

Borrowers’ Agent

84

4.11

Joint and Several Liability

84

4.12

Obligations Absolute

85

4.13

Waiver of Suretyship Defenses

85

4.14

Contribution and Indemnification among the Borrowers

86

4.15

Excess Resulting from Exchange Rate Change

86

 

 

 

ARTICLE V
TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

5.1

Taxes

86

5.2

Illegality

88

5.3

Increased Costs and Reduction of Return

88

5.4

Funding Losses

89

5.5

Inability to Determine Rates

89

5.6

Certificates of Agent

90

5.7

Survival

90

5.8

Assignment of Commitments Under Certain Circumstances

90

 

 

 

ARTICLE VI
BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES; CURRENCY

 

 

 

6.1

Books and Records

91

6.2

Financial Information

91

6.3

Notices to the Agent

93

6.4

Collateral Reporting

95

 

 

 

ARTICLE VII
GENERAL WARRANTIES AND REPRESENTATIONS

 

 

 

7.1

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents

96

7.2

Validity and Priority of Security Interest

97

7.3

Organization and Qualification

97

7.4

Corporate Name; Prior Transactions

97

7.5

Subsidiaries

97

7.6

Financial Statements; Borrowing Base Certificate and Projections

97

7.7

Capitalization

98

7.8

Solvency

98

7.9

Debt and Lien

98

7.10

Real Estate; Leases

98

7.11

Proprietary Rights

99

7.12

Litigation

99

7.13

Labor Disputes

99

7.14

Environmental Laws

100

7.15

No Violation of Law

100

ii

--------------------------------------------------------------------------------



 

 

 

7.16

No Default

100

7.17

ERISA Compliance

100

7.18

Taxes

101

7.19

Regulated Entities

101

7.20

Use of Proceeds; Margin Regulations

101

7.21

No Material Adverse Change

102

7.22

Full Disclosure

102

7.23

Government Authorization

102

7.24

Rental Equipment

102

7.25

Leases

102

7.26

Anti-Terrorism Laws

102

7.27

Confidential Information Memorandum

103

7.28

Insurance

103

7.29

Casualty, Etc

103

7.30

Designation of Senior Debt

103

 

 

 

ARTICLE VIII
AFFIRMATIVE AND NEGATIVE COVENANTS

 

 

 

8.1

Taxes and Other Obligations

103

8.2

Legal Existence and Good Standing

104

8.3

Compliance with Law and Agreements; Maintenance of Licenses

104

8.4

Maintenance of Property, Inspection

104

8.5

Insurance

105

8.6

Insurance and Condemnation Proceeds

106

8.7

Environmental Laws

106

8.8

Compliance with ERISA

106

8.9

Accounting Changes

107

8.10

Mergers, Consolidations or Sales

107

8.11

Distributions; Restricted Investments

108

8.12

Guarantees

108

8.13

Debt

108

8.14

Prepayments of Debt

110

8.15

Transactions with Affiliates

111

8.16

Investment Banking and Finder’s Fees

111

8.17

Business Conducted

111

8.18

Liens

111

8.19

Restrictive Agreements

111

8.20

Sale and Leaseback Transactions

112

8.21

Fiscal Year

112

8.22

Fixed Charge Coverage Ratio

112

8.23

Senior Secured Leverage Ratio

113

8.24

Anti-Terrorism Laws

113

8.25

Additional Obligors

114

8.26

Compliance with Terms of Leaseholds

115

8.27

Bank and Securities Accounts; Cash Dominion

115

8.28

Use of Proceeds

116

iii

--------------------------------------------------------------------------------



 

 

 

8.29

Further Assurances

116

8.30

6½% Senior Notes

116

8.31

Qualified Receivables Transactions.

116

8.32

Designation of Other Senior Debt

117

8.33

Certain Documents; Borrowers

117

8.34

Post-Closing Covenant

117

 

 

 

ARTICLE IX
CONDITIONS OF LENDING

 

 

 

9.1

Conditions Precedent to Making of Loans on the Closing Date

118

9.2

Conditions Precedent to Each Loan

121

 

 

 

ARTICLE X
DEFAULT; REMEDIES

 

 

 

10.1

Events of Default

122

10.2

Remedies

125

 

 

 

ARTICLE XI
TERM AND TERMINATION

 

 

 

11.1

Term and Termination

126

 

 

 

ARTICLE XII
AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

 

 

 

12.1

Amendments and Waivers

127

12.2

Assignments; Participations

129

 

 

 

ARTICLE XIII
THE AGENT

 

 

 

13.1

Appointment and Authorization

133

13.2

Delegation of Duties

134

13.3

Liability of Agent

135

13.4

Reliance by Agent

135

13.5

Notice of Default

135

13.6

Credit Decision

136

13.7

Indemnification

136

13.8

Agent in Individual Capacity

137

13.9

Successor Agent

137

13.10

Withholding Tax

137

13.11

Collateral Matters

139

13.12

Restrictions on Actions by Lenders; Sharing of Payments

140

13.13

Agency for Perfection

141

13.14

Payments by Agent to Lenders

142

13.15

Settlement

142

13.16

Letters of Credit; Intra-Lender Issues

145

iv

--------------------------------------------------------------------------------



 

 

 

13.17

Canadian Revolving Loans; Intra-Lender Issues

148

13.18

Concerning the Collateral and the Related Loan Documents

153

13.19

Field Audit and Examination Reports; Disclaimer by Lenders

154

13.20

Relation Among Lenders

154

13.21

Arrangers; Agent

154

13.22

The Register

155

 

 

 

ARTICLE XIV
MISCELLANEOUS

 

 

 

14.1

No Waivers; Cumulative Remedies

156

14.2

Severability

156

14.3

Governing Law; Choice of Forum; Service of Process

156

14.4

WAIVER OF JURY TRIAL

157

14.5

Survival of Representations and Warranties

157

14.6

Other Security and Guarantees

158

14.7

Fees and Expenses

158

14.8

Notices

159

14.9

Waiver of Notices

160

14.10

Binding Effect

160

14.11

Indemnity of the Agent and the Lenders

160

14.12

Limitation of Liability

161

14.13

Final Agreement

161

14.14

Counterparts; Facsimile Signatures

161

14.15

Captions

162

14.16

Right of Setoff

162

14.17

Confidentiality

162

14.18

Conflicts with Other Loan Documents

163

14.19

Collateral Matters

163

14.20

No Fiduciary Relationship

163

14.21

Judgment Currency

163

14.22

Canadian Lenders

164

14.23

U.S. Lenders

164

14.24

USA PATRIOT Act

164

v

--------------------------------------------------------------------------------



 

 

 

EXHIBITS AND SCHEDULES

 

 

 

EXHIBIT A

 

FORM OF BORROWING BASE CERTIFICATE

EXHIBIT B-1

 

U.S. NOTICE OF BORROWING

EXHIBIT B-2

 

CANADIAN NOTICE OF BORROWING

EXHIBIT B-3

 

SPECIFIED LOAN NOTICE OF BORROWING

EXHIBIT C-1

 

FORM OF U.S. NOTICE OF CONTINUATION/CONVERSION

EXHIBIT C-2

 

FORM OF CANADIAN NOTICE OF CONTINUATION/CONVERSION

EXHIBIT C-3

 

FORM OF SPECIFIED LOAN NOTICE OF CONTINUATION/CONVERSION

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

EXHIBIT E

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

EXHIBIT F

 

PERFECTION CERTIFICATE

EXHIBIT G

 

FORM OF SOLVENCY CERTIFICATE

SCHEDULE 1.1

 

LENDERS’ COMMITMENTS

SCHEDULE 1.2

 

U.S. SUBSIDIARY BORROWERS

SCHEDULE 1.3

 

IMMATERIAL SUBSIDIARIES

SCHEDULE 1.4

 

RECEIVABLES ENTITIES

SCHEDULE 7.4

 

PRIOR NAMES AND TRANSACTIONS

SCHEDULE 7.5

 

SUBSIDIARIES

SCHEDULE 7.7

 

CAPITALIZATION

SCHEDULE 7.10

 

REAL ESTATE; LEASES

SCHEDULE 7.12

 

LITIGATION

SCHEDULE 7.13

 

LABOR DISPUTES

SCHEDULE 7.14

 

ENVIRONMENTAL LAW

SCHEDULE 7.17

 

ERISA AND PENSION PLAN COMPLIANCE

SCHEDULE 7.18

 

TAXES

SCHEDULE 8.11

 

PERMITTED INVESTMENTS

SCHEDULE 8.13

 

DEBT

SCHEDULE 8.15

 

AFFILIATE TRANSACTIONS

vi

--------------------------------------------------------------------------------



CREDIT AGREEMENT

          This Credit Agreement dated as of June 9, 2008, among the financial
institutions from time to time parties hereto (such financial institutions,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
Bank of America, N.A., with an office at 335 Madison Avenue, New York, New York
10017, as Agent, U.S. Swingline Lender and Letter of Credit Issuer, Bank of
America, N.A. (acting through its Canada branch), with an office at 200 Front
Street West, Toronto, Ontario, M5V 3L2, as Canadian Swingline Lender and as a
Canadian Funding Bank, UBS Securities LLC, as the syndication agent (in its
capacity as the syndication agent, the “Syndication Agent”), UBS AG Canada
Branch, as a Canadian Funding Bank, Wachovia Bank, National Association, as a
co-documentation agent (in its capacity as a co-documentation agent, a
“Co-Documentation Agent”), Wachovia Capital Finance Corporation (Canada), as a
Canadian Funding Bank, Wells Fargo Foothill, LLC, as a co-documentation agent
(in its capacity as a co-documentation agent, a “Co-Documentation Agent”),
United Rentals, Inc., a Delaware corporation, with offices at Five Greenwich
Office Park, Greenwich, Connecticut 06831 (“Holdings”), United Rentals(North
America), Inc., a Delaware corporation, with offices at Five Greenwich Office
Park, Greenwich, Connecticut 06831 (the “Company”), each Subsidiary that is
listed on Schedule 1.2 (the “U.S. Subsidiary Borrowers” and, together with the
Company, the “U.S. Borrowers”), United Rentals of Canada, Inc., a company formed
under the federal laws of Canada (“URC”), United Rentals Alberta Holding, LP
(“URA” and, together with URC, the “Canadian Borrowers”), United Rentals
Financing Limited Partnership, a Delaware partnership (the “Specified Loan
Borrower”) and the Guarantors (as defined below) party hereto.

W I T N E S S E T H:

          WHEREAS, the Borrowers have requested that the U.S. Lenders make
available a revolving credit facility, portions of which may be used from time
to time by the U.S. Borrowers and the Specified Loan Borrower, in each case on
the terms and conditions specified herein;

          WHEREAS, the Borrowers have requested that the Canadian Lenders make
available a revolving credit facility, which may be used from time to time by
the Canadian Borrowers, in each case on the terms and conditions specified
herein;

          WHEREAS, all Obligations incurred pursuant hereto are and shall
continue to be secured by, among other things, the Security Agreements and the
other Loan Documents, in each case as and to the extent set forth herein and
therein; and

          WHEREAS, each of the U.S. Guarantors has agreed to guarantee the
Obligations of each of the Borrowers, and each of the Canadian Guarantors has
agreed to guarantee the Obligations of each Canadian Borrower.

          NOW, THEREFORE, in consideration of the mutual conditions and
agreements set forth in this Agreement, and for good and valuable consideration,
the receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

--------------------------------------------------------------------------------



ARTICLE I

DEFINITIONS

          1.1 Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

          “1⅞% Convertible Senior Subordinated Note Indenture” means that
certain Indenture dated October 31, 2003 among United Rentals, the Company, as
guarantor, and The Bank of New York, as Trustee, as amended, modified and
supplemented from time to time prior to the date hereof.

          “1⅞% Convertible Senior Subordinated Notes” means the 1⅞% Convertible
Senior Subordinated Notes due 2023 issued by the Company pursuant to the 1⅞%
Convertible Senior Subordinated Note Indenture.

          “6½% QUIPS” means the 6½% Convertible Subordinated Debentures due 2028
issued by United Rentals pursuant to the 6½% Convertible QUIPS Debenture
Indenture.

          “6½% QUIPS Debenture Indenture” means that certain Indenture dated as
of August 5, 1998 between United Rentals Holdings, Inc. and The Bank of New
York, as Trustee, as amended, modified and supplemented from time to time prior
to the date hereof.

          “6½% Senior Note Indenture” means that certain Indenture dated as of
February 17, 2004 among the Company, the guarantors named therein and The Bank
of New York, as Trustee, as amended, modified and supplemented from time to time
prior to the date hereof.

          “6½% Senior Notes” means the 6½% Senior Notes due 2012 issued by the
Company pursuant to the 6½% Senior Note Indenture.

          “7% Senior Subordinated Note Indenture” means that certain Indenture
dated as of January 28, 2004 among the Company, the guarantors named therein and
The Bank of New York, as Trustee, as amended, modified and supplemented from
time to time prior to the date hereof.

          “7% Senior Subordinated Notes” means the 7% Senior Subordinated Notes
due 2014 issued by the Company pursuant to the 7% Senior Subordinated Note
Indenture.

          “7¾% Senior Subordinated Note Indenture” means that certain Indenture
dated November 12, 2003 among the Company, the guarantors named therein, and The
Bank of New York, as Trustee as amended, modified and supplemented from time to
time prior to the date hereof.

          “7¾% Senior Subordinated Notes” means the 7¾% Senior Subordinated
Notes due 2013 issued by the Company pursuant to the 7¾% Senior Subordinated
Note Indenture.

          “Accommodation Payment” has the meaning specified in Section 4.14.

2

--------------------------------------------------------------------------------



          “Accounts” means, with respect to each Obligor and its Subsidiaries,
all of such Obligor’s or such Subsidiary’s now owned or hereafter acquired or
arising accounts, as defined in the UCC or the PPSA, as applicable, and Leases,
including any rights to payment for the sale or lease of goods or rendition of
services, whether or not they have been earned by performance, all Progress
Billings, and all rentals, lease payments and other monies due and to become due
under any Lease.

          “Account Debtor” means each Person obligated in any way on or in
connection with an Account, Chattel Paper or General Intangibles (including a
payment intangible).

          “Acquisition Consideration” means the sum of cash and notes disbursed
or issued to sellers under a Permitted Acquisition plus funded debt of the
sellers or the Target assumed (or, in the case of the Target, retained) by the
Borrowers and their respective Subsidiaries (including, if applicable, the
Target) to the extent permitted by the Agreement.

          “Affiliate” means, as to any Person, any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person or which owns, directly or indirectly, twenty-five percent
(25%) or more of the outstanding equity interests of such Person. A Person shall
be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities, by contract, or otherwise. Without limiting the generality of
the foregoing, when used with respect to the Agent or any Lender or Canadian
Funding Bank, the term “Affiliate” shall include any “authorized foreign bank”
for purposes of the Income Tax Act (Canada) of such Person.

          “Agent” means Bank of America, N.A., as the agent for the Lenders
under this Agreement, or any successor agent.

          “Agent Advances” means the U.S. Agent Advances and Canadian Agent
Advances, as the context requires.

          “Agent’s Liens” means the Liens in the Collateral granted to the
Agent, for the benefit of the Secured Parties, pursuant to the Agreement and the
other Loan Documents.

          “Agent-Related Persons” means the Agent, together with its Affiliates,
and the officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.

          “Aggregate Canadian Revolver Outstandings” means, at any date of
determination and without duplication, the Equivalent Amount in Dollars of the
unpaid principal balance of Canadian Revolving Loans.

          “Aggregate Canadian Revolver Outstandings Funded On U.S. Borrowing
Base” means, at any date of determination and without duplication, (a) the
Aggregate Canadian Revolver Outstandings, minus (b) the lesser of (i) the
Maximum Canadian Revolver Amount and (ii) the Canadian Borrowing Base.

3

--------------------------------------------------------------------------------



          “Aggregate Revolver Outstandings” means, at any date of determination
and without duplication, the Equivalent Amount in Dollars of the sum of (a) the
Aggregate U.S. Revolver Outstandings and (b) the Aggregate Canadian Revolver
Outstandings.

          “Aggregate U.S. Revolver Outstandings” means, at any date of
determination and without duplication, the Equivalent Amount in Dollars of the
sum of (a) the unpaid principal balance of U.S. Revolving Loans and Specified
Loans, (b) one hundred percent (100%) of the aggregate undrawn face amount of
all outstanding Letters of Credit, and (c) the aggregate amount of any unpaid
reimbursement obligations in respect of Letters of Credit.

          “Agreement” means this Credit Agreement, as from time to time amended,
modified or restated.

          “Agreement Date” means the date of the Agreement.

          “Allocable Amount” has the meaning specified in Section 4.14.

          “Anti-Terrorism Laws” means any Executive Order administered by the
U.S. Treasury Department Office of Foreign Asset Control (OFAC), and the
Proceeds of Crime Act.

          “Applicable Margin” means a percentage equal to (a) (i) with respect
to the U.S. Revolving Loans that are Base Rate Loans, 1.75% and (ii) with
respect to the Canadian Revolving Loans that are Canadian Prime Rate Loans,
1.75% and (b) (i) with respect to U.S. Revolving Loans that are LIBOR Loans,
2.75%, (ii) with respect to Canadian Revolving Loans that are BA Equivalent
Loans, 2.75% and (iii) with respect to Specified Loans that are BA Equivalent
Loans, 2.75%; provided that, from and after December 9, 2008, the Applicable
Margin shall be determined from time to time on the basis of the Total Leverage
Ratio, as follows:

 

 

 

 

 

 

 

 

 

 

 

Level

 

Total Leverage Ratio

 

Applicable Margin for U.S. Revolving Loans that are Base Rate Loans

 

Applicable
Margin for U.S. Revolving Loans that are LIBOR Loans

 

Applicable Margin for Canadian Revolving Loans that are Canadian Prime Rate
Loans

 

Applicable Margin for Canadian Revolving Loans and Specified Loans that are BA
Equivalent Loans

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

I

 

At least 3.5x

 

2.00%

 

3.00%

 

2.00%

 

3.00%

II

 

Below 3.5x but at least 2.5x

 

1.75%

 

2.75%

 

1.75%

 

2.75%

III

 

Below 2.5x but at least 1.5x

 

1.50%

 

2.50%

 

1.50%

 

2.50%

IV

 

Below 1.5x

 

1.25%

 

2.25%

 

1.25%

 

2.25%

4

--------------------------------------------------------------------------------



          On December 9, 2008, and thereafter until further adjusted as provided
below, the Applicable Margin shall be determined on the basis of the Total
Leverage Ratio as of the last day of the most recently ended Fiscal Quarter
prior to such date. Thereafter, adjustments in the Applicable Margin shall be
implemented quarterly on a prospective basis, on the fifth Business Day after
the date of delivery to the Lenders of unaudited Financial Statements delivered
under Section 6.2(b) with respect to any Fiscal Quarter end or annual audited
Financial Statements delivered under Section 6.2(a), as applicable, evidencing
the need for an adjustment. Concurrently with the delivery of those Financial
Statements, the Borrowers shall deliver to the Agent and the Lenders the
certificate described in Section 6.2(c). Failure to deliver such Financial
Statements and certificate within ten (10) Business Days after the date such
Financial Statements are due shall, in addition to any other remedy provided for
in the Agreement, result in an increase in the Applicable Margin to the highest
level set forth in the foregoing grid, until the fifth Business Day following
the delivery of those Financial Statements and certificate demonstrating that
such an increase is not required. If any Event of Default has occurred and is
continuing at the time any reduction in the Applicable Margin is to be
implemented in accordance with the foregoing, no reduction shall occur until the
fifth Business Day after the date on which such Event of Default is waived or
cured.

          “Applicable Period” has the meaning specified in Section 3.1(c).

          “Applicable Unused Line Fee Margin” means, with respect to any period,
(a) 0.375%, if the sum of the average daily outstanding principal amount of all
Loans (other than Swingline Loans) plus the average daily undrawn face amount of
all outstanding Letters of Credit during such period is greater than 66% of the
amount of the Revolving Credit Commitments; (b) 0.50%, if the sum of the average
daily outstanding principal amount of all Loans (other than Swingline Loans)
plus the average daily undrawn face amount of all outstanding Letters of Credit
during such period is less than or equal to 66%, and greater than 33%, of the
amount of the Revolving Credit Commitments; and (c) 0.625%, if the sum of the
average daily outstanding principal amount of all Loans (other than Swingline
Loans) plus the average daily undrawn face amount of all outstanding Letters of
Credit during such period is less than or equal to 33% of the amount of the
Revolving Credit Commitments.

          “Appraisal” means an appraisal, prepared on a basis reasonably
satisfactory to the Agent, setting forth the Net Orderly Liquidation Value of
all Rental Equipment, which appraisal shall be prepared in accordance with
Section 8.4(c).

          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, holding or investing in extensions of credit in its ordinary
course of business and is administered or managed by a Lender, an entity that
administers or manages a Lender, or an Affiliate of either.

          “Arrangers” means Banc of America Securities LLC and UBS Securities
LLC.

          “Asset Disposition” means any sale, lease, assignment, transfer, or
other disposition of any Collateral to any Person other than the Obligors
(including any condemnation or destruction of Collateral), other than:

          (a) sales, leases, assignments, transfers, rentals or other disposals
of Equipment and Inventory in the ordinary course of business;

5

--------------------------------------------------------------------------------



          (b) sales, transfers or other dispositions of obsolete, surplus or
worn-out property or property that is no longer necessary in the business of the
Borrowers and their Subsidiaries;

          (c) Like-Kind Exchanges in the ordinary course of business;

          (d) dispositions of cash and cash equivalents pursuant to any
transaction permitted under the Loan Documents;

          (e) sales, discounting or forgiveness of Accounts in connection with
the collection or compromise thereof;

          (f) sales, assignments and other transfers of Accounts and Related
Assets to a Receivables Entity, so long as the requirements included in the
definition of Qualified Receivables Transactions have been satisfied;

          (g) licenses and sublicense of software, trademarks, patents and other
intellectual property and proprietary rights which do not materially interfere
with the business of the Borrower and its Subsidiaries;

          (h) transfers, assignments and other dispositions constituting
Permitted Distributions, Permitted Investments or Permitted Liens;

          (i) any issuance of Stock by a Subsidiary of a Borrower to a Borrower
or another Subsidiary of a Borrower; and

          (j) sales, transfers and other dispositions of property for aggregate
consideration of less than $10,000,000 with respect to any individual
transaction, provided that the aggregate amount of such sales, transfers and
other dispositions excluded by this clause (j) shall not exceed $20,000,000
during any Fiscal Year.

          “Assignee” has the meaning specified in Section 12.2(a).

          “Assignment and Acceptance” means an assignment and acceptance
agreement entered into by one or more Lenders and Eligible Assignees (with the
consent of any party whose consent is required by Section 12.2(a)), and accepted
by the Agent, in substantially the form of Exhibit E or any other form approved
by the Agent.

          “Attorney Costs” means and includes all reasonable and documented
fees, expenses and disbursements of any law firm or other external counsel
engaged by the Agent (including one primary counsel and not more than one local
counsel for each jurisdiction (including foreign jurisdictions)).

          “Authorized Foreign Bank” has the meaning ascribed thereto by
subsection 248(1) of the Income Tax Act (Canada), and, by reference therein, the
meaning ascribed thereto by Section 2 of the Bank Act (Canada).

          “Availability” means U.S. Availability or Canadian Availability, as
the context requires.

6

--------------------------------------------------------------------------------



          “BA Equivalent Interest Payment Date” means, with respect to a BA
Equivalent Loan, (i) the last day of each BA Equivalent Interest Period
applicable to such BA Equivalent Loan, (ii) if such BA Equivalent Interest
Period is longer than three months, each three month anniversary of the making
of such BA Equivalent Loan and (iii) the Termination Date.

          “BA Equivalent Interest Period” means, with respect to each BA
Equivalent Loan, the interest period applicable thereto, as determined pursuant
to Section 2.6(b).

          “BA Equivalent Loan” means a Specified Loan or a Canadian Revolving
Loan that bears interest based on the BA Rate.

          “BA Rate” means, for the BA Equivalent Interest Period of each BA
Equivalent Loan, the rate of interest per annum equal to the annual rates
applicable to Canadian Dollar Bankers’ Acceptances having an identical or
comparable term as the proposed BA Equivalent Loan displayed and identified as
such on the display referred to as the “CDOR Page” (or any display substituted
therefor) of Reuter Monitor Money Rates Service as at approximately 10:00 a.m.
New York City time on such day (or, if such day is not a Business Day, as of
10:00 a.m. New York City time on the immediately preceding Business Day), plus
five (5) basis points, provided that if such rates do not appear on the CDOR
Page at such time on such date, the rate for such date will be the average of
the annual discount rates (rounded upward to the nearest whole multiple of 1/100
of 1%) as of 10:00 a.m. New York City time on such day at which the Canadian
chartered banks listed on Schedule 1 of the Bank Act (Canada) are then offering
to purchase Canadian Dollar Bankers’ Acceptances accepted by them having such
specified term (or a term as closely as possible comparable to such specified
term), plus five (5) basis points.

          “Bank” means, as the context requires, (a) the U.S. Bank or (b) the
Canadian Bank. Any general reference to the “Bank” shall refer to the U.S. Bank
with respect to the U.S. Credit Facilities and/or the Canadian Bank with respect
to the Canadian Credit Facilities, as applicable.

          “Bank of America” means Bank of America, N.A. and its successors.

          “Bank Products” means (a) Hedge Agreements, (b) products and services
under Cash Management Documents and (c) to the extent not otherwise included in
the foregoing, any or all types of banking products, services or facilities
(other than Letters of Credit), including credit card services, merchant card
services and such other banking products or services as, in the case of each of
clauses (a), (b) and (c), may be requested by any Borrower (on behalf of itself
or its Subsidiaries) and extended to any Borrower by the Agent or any Person
that was a Lender or an Affiliate of the Agent or any Lender at the time it
entered into the same.

          “Bank Product Reserves” means all reserves which the Agent from time
to time establishes in its Reasonable Credit Judgment for the Designated Bank
Products Obligations then outstanding.

          “Bankruptcy Code” has the meaning specified in Section 4.14.

7

--------------------------------------------------------------------------------



          “Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

          “Base Rate Loan” means any U.S. Revolving Loan during any period for
which it bears interest based on the Base Rate, and all U.S. Agent Advances and
U.S. Swingline Loans.

          “BIA” means the Bankruptcy and Insolvency Act (Canada) and the
regulations promulgated thereunder.

          “Blocked Account Agreement” has the meaning specified in Section 8.27.

          “Blocked Person” means (a) a Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224; (b) a
Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
applicable Anti-Terrorism Law; and (c) a Person or entity that is named as a
“specially designated national” on the most current list published by OFAC at
its official website or any replacement website or other replacement official
publication of such list.

          “Borrowers” means the U.S. Borrowers, the Canadian Borrowers and the
Specified Loan Borrower.

          “Borrowers’ Agent” means the Company, in its capacity as agent for
itself and the other Borrowers pursuant to Section 4.10.

          “Borrowing” means a borrowing hereunder consisting of Loans of one
Type made on the same day by Lenders to any Borrower (or (a) by the U.S. Bank in
the case of a Borrowing funded by U.S. Swingline Loans or by the Agent in the
case of a Borrowing consisting of a U.S. Agent Advance, or by the U.S. Bank for
the issuance of Letters of Credit hereunder or (b) by the Canadian Bank in the
case of a Borrowing funded by Canadian Swingline Loans or by the Agent in the
case of a Borrowing consisting of a Canadian Agent Advance.

          “Borrowing Base” means the U.S. Borrowing Base or the Canadian
Borrowing Base, as the context requires.

          “Borrowing Base Certificate” means a certificate by a Responsible
Officer of the Borrowers’ Agent, substantially in the form of Exhibit A (or
another form reasonably acceptable to the Agent) setting forth the calculation
of the U.S. Borrowing Base and the Canadian Borrowing Base, including a
calculation of each component thereof, all in such detail as shall be reasonably
satisfactory to the Agent, as adjusted pursuant to Section 2.7(a) of the
Agreement. All calculations of the U.S. Borrowing Base and the Canadian
Borrowing Base in connection with the preparation of any Borrowing Base
Certificate shall originally be made by the U.S. Borrowers and the Canadian
Borrowers and certified to the Agent; provided, that the Agent shall have the
right to review and adjust, in the exercise of its Reasonable Credit Judgment,
any such calculation to the extent that such calculation is not in accordance
with the Agreement, provided, further, that the Agent shall provide the
applicable Borrower or Borrowers prior notice of any such adjustment.

8

--------------------------------------------------------------------------------



          “Business Day” means (a) any day that is not a Saturday, Sunday, or a
day on which banks in New York, New York are required or permitted to be closed,
and (b) with respect to all notices, determinations, fundings and payments in
connection with the LIBOR Rate or LIBOR Loans, any day that is a Business Day
pursuant to clause (a) above and that is also a day on which trading in Dollars
is carried on by and between banks in the London interbank market; provided,
however, when used in connection with a Canadian Revolving Loan or Specified
Loan, such day shall be a day on which banks are open for business in Toronto,
Canada and New York, New York but excluding Saturday, Sunday and any other day
which is a legal holiday in Toronto, Canada or New York, New York.

          “Canadian Agent Advances” has the meaning specified in
Section 2.6(i)(i).

          “Canadian Availability” means, at any time (a) the lesser of (i) the
Maximum Canadian Revolver Amount and (ii) the sum of the Canadian Borrowing Base
and the U.S. Availability, minus (b) the Aggregate Canadian Revolver
Outstandings.

          “Canadian Bank” means Bank of America, N.A. (acting through its Canada
branch), or any successor entity thereto.

          “Canadian Borrowers” has the meaning specified in the introductory
paragraph to the Agreement.

          “Canadian Borrowing Base” means, at any time, an amount in Dollars
equal to:

          (a) the lesser of (i) 95% of the Net Book Value of Eligible Rental
Equipment of the Canadian Obligors and (ii) 85% of the Net Orderly Liquidation
Value of the Eligible Rental Equipment of the Canadian Obligors; minus

          (b) Reserves from time to time established by the Agent in accordance
with Section 2.7(a) of the Agreement.

          “Canadian Collateral” means all the Canadian Obligors’ personal
property, and all other assets of any Person, in each case from time to time
subject to the Agent’s Liens securing payment or performance of any Canadian
Obligations; provided that the term “Canadian Collateral” shall not include U.S.
Collateral.

          “Canadian Credit Facilities” means the revolving credit and swingline
facilities provided for by this Agreement extended to the Canadian Borrowers.

          “Canadian Designated Account” has the meaning specified in
Section 2.6(c).

          “Canadian Dollars or Cdn $ or Cdn. Dollars” means the lawful currency
of Canada.

9

--------------------------------------------------------------------------------



          “Canadian Funding Bank” means any Canadian Lender in its capacity as a
funding bank for and seller of Canadian Loan Participations to Participating
Lenders in respect of Canadian Revolving Loans. The initial Canadian Funding
Banks as of the Agreement Date are (a) the Canadian Bank, (b) unless otherwise
agreed by the Canadian Bank and UBS AG Canada Branch, UBS AG Canada Branch and
(c) unless otherwise agreed by the Canadian Bank and Wachovia Capital Finance
Corporation (Canada), Wachovia Capital Finance Corporation (Canada).

          “Canadian Funding Percentage” means, with respect to each Canadian
Funding Bank, the percentage of Canadian Revolving Loans subject to Canadian
Loan Participations that shall be made by such Canadian Funding Bank, as such
percentage may be adjusted from time to time in accordance with Section 12.2
such that the aggregate Canadian Funding Percentages of all Canadian Funding
Banks shall be 100% at all times. As of the Agreement Date, unless otherwise
agreed among the Canadian Funding Banks, the Canadian Funding Percentage is (a)
in the case of the Canadian Bank, 40%, (b) in the case of UBS AG Canada Branch,
40%, and (c) in the case of Wachovia Capital Finance Corporation (Canada), 20%.

          “Canadian Guarantee Agreements” means the Canadian URA Guarantee
Agreement, the Canadian URC Guarantee Agreement and the Canadian URFLP Guarantee
Agreement.

          “Canadian Guarantors” means (a) the Foreign Subsidiaries, whether now
existing or hereafter created or acquired, and (b) each other Person (other than
a U.S. Guarantor), who, in a writing accepted by the Agent, guarantees payment
or performance in whole or in part of the Canadian Obligations; provided that
“Canadian Guarantors” shall not include any Subsidiary that is a Receivables
Entity or Immaterial Subsidiary.

          “Canadian Intellectual Property Agreement” means the Intellectual
Property Security Agreement dated as of the Agreement Date among the Canadian
Obligors for the benefit of the Canadian Secured Parties.

          “Canadian Lender” means a Lender that has a Canadian Revolving Credit
Commitment. For the avoidance of doubt, unless the Agent shall otherwise
approve, each Canadian Lender shall be (a) a Canadian Resident, or (b) if it is
not a Canadian Resident, it is also not a foreign bank for purposes of the Bank
Act (Canada).

          “Canadian Loan Participation” has the meaning specified in Section
13.17(a).

          “Canadian Loan Participation Fee” has the meaning specified in Section
13.17(f).

          “Canadian Notice of Borrowing” has the meaning specified in
Section 2.6(a).

          “Canadian Obligations” means all present and future loans, advances,
liabilities, obligations, covenants, duties, and debts owing by the Canadian
Obligors, or any of them, to the Agent, any Canadian Lender, any Canadian
Secured Party and/or any Indemnified Person, arising under or pursuant to the
Agreement or any of the other Loan Documents in connection with the Canadian
Credit Facilities, whether or not evidenced by any note, or other instrument or
document, whether arising from an extension of credit, opening of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, whether direct
or indirect, absolute or contingent, due or to become due, primary or secondary,
as principal or guarantor, and including all principal, interest, charges,
expenses, fees, attorneys’ fees, Attorney Costs, filing fees and any other sums
chargeable to any Canadian Borrower or any other Canadian Obligor hereunder or
under any of the other Loan Documents. “Canadian Obligations” includes, without
limitation, all Designated Bank Products Obligations owed by any Canadian
Obligor. Anything contained herein to the contrary notwithstanding, the term
Canadian Obligations shall not include any U.S. Obligations.

10

--------------------------------------------------------------------------------



          “Canadian Obligors” means the Canadian Borrowers and the Canadian
Guarantors.

          “Canadian Participation Settlement” has the meaning specified in
Section 13.17(b).

          “Canadian Participation Settlement Amount” has the meaning specified
in Section 13.17(b).

          “Canadian Participation Settlement Date” has the meaning specified in
Section 13.17(b).

          “Canadian Participation Settlement Period” has the meaning specified
in Section 13.17(b).

          “Canadian Pension Plan” means any Pension Plan applicable solely to
employees or former employees of the Canadian Obligors.

          “Canadian Prime Rate” means, on any day, the nominal annual rate of
interest announced from time to time by the Agent as its reference rate of
interest for loans made in Canadian Dollars to Canadian customers and designated
as its “prime rate”(the “prime rate” being a rate set by the Agent based upon
various factors including the Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate). Any change
in the prime rate announced by the Agent shall take effect at the opening of
business on the day specified in the public announcement of such change. Each
Interest Rate based upon the Canadian Prime Rate shall be adjusted
simultaneously with any change in the Canadian Prime Rate. In the event that the
Agent (including any successor or assignor) does not at any time publicly
announce a prime rate, the “Prime Rate” means the “prime rate” publicly
announced by a Schedule 1 chartered bank in Canada selected by the Agent.

          “Canadian Prime Rate Loan” means any Canadian Revolving Loan, Canadian
Swingline Loan or Canadian Agent Advance, in each case, during any period for
which it bears interest by reference to the Canadian Prime Rate.

          “Canadian Resident” means, at any time, (a) a person who at that time
is resident in Canada for purposes of the Income Tax Act (Canada) and is not
prevented by law from making or participating in Canadian Credit Facilities
under this Agreement or (b) an Authorized Foreign Bank which receives all
amounts paid or credited to such bank pursuant to this Agreement or any other
Loan Document in respect of its Canadian banking business (as that term is
defined in subsection 248(1) of the Income Tax Act (Canada).

          “Canadian Revolver Adjustment” has the meaning specified in Section
2.9.

          “Canadian Revolver Adjustment Date” has the meaning specified in
Section 2.9.

11

--------------------------------------------------------------------------------



          “Canadian Revolving Credit Borrowing” means a Borrowing comprised of
Canadian Revolving Loans.

          “Canadian Revolving Credit Commitment” means, at any date for any
Canadian Lender, the obligation of such Canadian Lender to make Canadian
Revolving Loans pursuant to the terms and conditions of this Agreement, which
shall not exceed the aggregate principal amount set forth on Schedule 1.1 under
the heading “Canadian Revolving Credit Commitment” or on the signature page of
the Assignment and Acceptance by which it became a Lender, as modified from time
to time pursuant to the terms of this Agreement or to give effect to any
applicable Assignment and Acceptance; and “Canadian Revolving Credit
Commitments” means the aggregate principal amount of the Canadian Revolving
Credit Commitments of all Canadian Lenders, the maximum amount of which shall be
the Maximum Canadian Revolver Amount; provided, however, that, after the
termination of the Canadian Revolving Credit Commitments, the Canadian Revolving
Credit Commitment of any Canadian Lender shall be deemed to be in an amount
equal to the outstanding principal amount of Canadian Revolving Loans owing to
such Canadian Lender.

          “Canadian Revolving Loan Commitment Fee” has the meaning specified in
Section 13.17(g).

          “Canadian Revolving Loans” means the revolving loans made pursuant to
Section 2.2(b), each Canadian Agent Advance and Canadian Swingline Loan.

          “Canadian Secured Parties” means, collectively, the Agent, the
Canadian Lenders (including the Canadian Funding Banks), the Canadian Bank, the
Indemnified Parties and each of the Agent, any Canadian Lender or any Affiliate
of the Agent or such Canadian Lender to which is owed any Designated Bank
Product Obligations, in each case in its capacity as an obligee of Canadian
Obligations.

          “Canadian Security Agreements” means, collectively, (a) the general
security agreements and hypothecs, dated as of the Agreement Date, from the
Canadian Obligors in favor of the Agent, for the benefit of the Canadian Secured
Parties, and (b) any security agreement and/or hypothec executed and delivered
after the Agreement Date by a Person that becomes a Canadian Guarantor hereunder
in accordance with Section 8.25(b).

          “Canadian Security Documents” means the Canadian Intellectual Property
Agreement, the Canadian Security Agreements and any other agreements,
instruments and documents heretofore, now or hereafter securing or guaranteeing
any of the Canadian Obligations.

          “Canadian Swingline Commitment” means the commitment of the Canadian
Bank to make loans pursuant to Section 2.6(h).

          “Canadian Swingline Lender” means the Canadian Bank or any successor
financial institution agreed to by the Agent, in its capacity as provider of
Canadian Swingline Loans.

          “Canadian Swingline Loan” and “Canadian Swingline Loans” have the
meanings specified in Section 2.6(h).

12

--------------------------------------------------------------------------------



          “Canadian Swingline Sublimit” has the meaning specified in
Section 2.6(h).

          “Canadian URA Guarantee Agreement” means the Guarantee Agreement dated
as of the Agreement Date from the Canadian Guarantors (other than URA) and U.S.
Obligors in favor of the Agent for the benefit of the Canadian Secured Parties.

          “Canadian URC Guarantee Agreement” means the Guarantee Agreement dated
as of the Agreement Date from the Canadian Guarantors (other than URC) and U.S.
Obligors in favor of the Agent for the benefit of the Canadian Secured Parties.

          “Canadian URFLP Guarantee Agreement” means the Guarantee Agreement
dated as of the Agreement Date from United Rentals of Nova Scotia (No. 1), ULC
and United Rentals of Nova Scotia (No. 2), ULC in favor of the Agent for the
benefit of the U.S. Secured Parties.

          “Capital Adequacy Regulation” means any guideline, request or
directive of any central bank or other Governmental Authority, or any other law,
rule or regulation, whether or not having the force of law, in each case,
regarding capital adequacy of any bank or of any corporation controlling a bank.

          “Capital Expenditures” means, with respect to any Person for any
period, the sum of (a) the aggregate of all expenditures incurred by such Person
and its consolidated Subsidiaries during such period for purchases of property,
plant and equipment (including Rental Equipment and non-Rental Equipment) or
similar items which, in accordance with GAAP, are or should be included in the
statement of cash flows of such Person and its consolidated Subsidiaries during
such period, net of (b) proceeds received by Holdings or its Subsidiaries from
dispositions of property, plant and equipment (including Rental Equipment and
non-Rental Equipment) or similar items reflected in the statement of cash flows
of such Person and its consolidated Subsidiaries during such period.

          “Capital Lease” means any lease of property by an Obligor or any of
its Subsidiaries which, in accordance with GAAP, should be reflected as a
capital lease on the balance sheet of the Consolidated Parties.

          “Capital Lease Obligation” means, with respect to any Capital Lease of
any Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

          “Cash Dominion Period” means (a) any period commencing on the date on
which the Combined Borrowing Base Availability shall have been less than 15% of
the Combined Borrowing Base and ending on the date on which the Combined
Borrowing Base Availability shall have been at least 15% of the Combined
Borrowing Base for 60 consecutive calendar days or (b) any period during which
an Event of Default shall have occurred and be continuing.

          “Cash Management Document” means any certificate, agreement or other
document executed by any Borrower in respect of the Cash Management Obligations
of any such Person.

13

--------------------------------------------------------------------------------



          “Cash Management Obligation” means, as applied to any Person, any
direct or indirect liability, contingent or otherwise, of such Person in respect
of cash management services (including treasury, depository, return item,
overdraft, controlled disbursement, credit, merchant store value or debit card,
purchase card, e-payables services, electronic funds transfer, interstate
depository network, automatic clearing house transfer and other cash management
arrangements) provided after the date hereof (regardless of whether these or
similar services were provided prior to the date hereof by the Agent, any Lender
or any Affiliate of any of them) by the Agent or any Person that was a Lender or
the Agent or an Affiliate of the Agent or any Lender at the time the applicable
Cash Management Documents were entered into, including obligations for the
payment of fees, interest, charges, expenses, attorneys’ fees and disbursements
in connection therewith.

          “CCAA” means the Companies’ Creditors Arrangement Act (Canada) and the
regulations promulgated thereunder.

          “Change of Control” means, at any time and for any reason whatsoever,
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of Holdings entitled to vote
for members of the board of directors or equivalent governing body of Holdings
on a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right), or
(b) Holdings shall cease to own directly 100% on a fully diluted basis of the
voting interests in the Company’s capital stock, or (c) the Continuing Directors
cease to constitute a majority of the members of the Board of Directors of
Holdings.

          “Charter Documents” means, with respect to any Person, the certificate
or articles of incorporation or organization, memoranda of association, by-laws
or operating agreement, and other organizational or governing documents of such
Person.

          “Chattel Paper” means all of each Borrower’s, each Guarantor’s and
each of their Subsidiary’s now owned or hereafter acquired chattel paper, as
defined in the UCC or, with respect to any chattel paper of any Canadian
Obligor, the PPSA, including electronic chattel paper.

          “Closing Date” means the later of the Agreement Date and the first
date on which all of the applicable conditions set forth in Section 9.1 have
been fulfilled (or waived in writing by the Agent and the Arrangers).

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Collateral” means the U.S. Collateral and/or the Canadian Collateral,
collectively or individually, as the context requires.

          “Collateral Access Agreements” means any landlord waiver, mortgagee
waiver, bailee letter, or any similar acknowledgment or agreement of any
warehouseman or processor that owns or is in possession of property where Rental
Equipment or Merchandise and Consumables Inventory is stored or located, in each
case in a form reasonably satisfactory to the Agent.

14

--------------------------------------------------------------------------------



          “Combined Availability” means, at any time (a) the lesser of (i) the
Maximum Revolver Amount or (ii) the Combined Borrowing Base, minus (b) in each
case, the Aggregate Revolver Outstandings.

          “Combined Borrowing Base” means, at any time, the sum of (a) the U.S.
Borrowing Base at such time and (b) the lesser of the Canadian Borrowing Base at
such time and the Maximum Canadian Revolver Amount at such time.

          “Combined Borrowing Base Availability” means, at any date of
determination, the excess of the Combined Borrowing Base over the Aggregate
Revolver Outstandings on such date.

          “Commitment” means a U.S. Revolving Credit Commitment, Canadian
Revolving Credit Commitment, U.S. Swingline Commitment or Canadian Swingline
Commitment.

          “Commitment Increase” has the meaning specified in Section 2.8(a).

          “Commitment Increase Cap” has the meaning specified in Section 2.8(a).

          “Commitment Increase Effective Date” has the meaning specified in
Section 2.8(a).

          “Company” has the meaning specified in the introductory paragraph to
the Agreement.

          “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.

          “Confidential Information Memorandum” means the Confidential
Information Memorandum of the Company dated May, 2008.

          “Consolidated EBITDA” means, for any period, an amount equal to
Consolidated Net Income plus (a) the following to the extent deducted in
calculating such Consolidated Net Income, but without duplication: (i) any
provision for taxes based on income, gain, capital or profits, including state,
franchise and similar taxes and foreign withholding taxes paid or accrued during
such period (net of any credits applicable to any such taxes utilized or accrued
during such period), (ii) total interest expense and, to the extent not
reflected in such total interest expense, any losses on hedging obligations or
other derivative transactions entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations,
(iii) depreciation and amortization expense, including amortization or
impairment of intangibles (including, but not limited to, goodwill),
(iv) amortization or write-off of debt discount and debt issuance costs and
commissions and discounts and other fees and charges associated with Debt,
(v) cash expenses incurred in connection with the consummation of Permitted
Acquisitions, the issuance of equity interests or the incurrence of Debt (in
each case, whether or not the applicable Permitted Acquisition, issuance of
equity interests or incurrence of Debt is consummated), (vi) all non-cash
reserves, non-cash restructuring charges, and other non-cash charges and
non-cash losses (including the amount of (x) any non-cash compensation deduction
as the result of any grant of stock or stock related instruments to employees,
officers, directors or members of management and (y) asset write-downs,
write-offs and revaluations (other than write-downs, write-offs and revaluations
with respect to Current Assets and Rental Equipment)) (provided that if the
aggregate amount otherwise covered by this clause (a)(vi) in any period of 4
consecutive Fiscal Quarters is less than $10,000,000, such amount may be
disregarded for purposes of calculating Consolidated EBITDA for such period),
and (vii) expenses incurred in connection with the consummation of the
Transactions, minus (b) the following to the extent included in calculating such
Consolidated Net Income, but without duplication: (i) net after tax income from
the early extinguishment of indebtedness or hedging obligations or other
derivative instruments, (ii) gains from extraordinary items (net of loss from
extraordinary items), (iii) any aggregate net gain (but not any aggregate net
loss) arising from the sale, exchange or other disposition of capital assets
(including any fixed assets, whether tangible or intangible, all Inventory sold
in conjunction with the disposition of fixed assets and all Stock and other
securities) not in the ordinary course of business, but in any event excluding
gains from the sale of equipment in the ordinary course of business, (iv) all
non-cash items increasing Consolidated Net Income (provided that if the
aggregate amount otherwise covered by this clause (b)(iv) in any period of 4
consecutive Fiscal Quarters is less than $10,000,000, such amount may be
disregarded for purposes of calculating Consolidated EBITDA for such period),
and (v) all cash payments made during such period on account of reserves,
restructuring charges and other non-cash charges and non-cash losses added to
Consolidated Net Income pursuant to clause (a)(vi) above in a prior period (in
each case of or by Holdings and its Subsidiaries for such period as determined
on a consolidated basis in accordance with GAAP).

15

--------------------------------------------------------------------------------



          “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of the Consolidated Parties determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded from such net
income (to the extent otherwise included therein), without duplication:

          (a) the net income (or loss) of any Person in which any Person other
than Holdings or its Subsidiaries has an ownership interest, except to the
extent that cash in an amount equal to any such income has actually been
received by Holdings or any of its wholly owned Subsidiaries during such period;
and

          (b) the net income of any Subsidiary of Holdings (other than the
Company) during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of that income is not
permitted by operation of the terms of its organizational documents or any
agreement, instrument or requirement of law applicable to that Subsidiary during
such period.

          “Consolidated Parties” means Holdings and each of its Subsidiaries
whose financial statements are consolidated with Holdings’s financial statements
in accordance with GAAP.

          “Contaminant” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, asbestos in any form or condition, polychlorinated biphenyls
(“PCBs”), or any constituent of any such substance or waste, or any other
substance or material regulated under Environmental Law.

          “Continuation/Conversion Date” means the date on which a Loan is
converted into or continued as a LIBOR Loan or BA Equivalent Loan, as
applicable.

16

--------------------------------------------------------------------------------



          “Continuing Directors” means the directors of Holdings on the
Agreement Date and each other director if such director’s election or nomination
for the election to the Board of Directors is recommended by a majority of the
then Continuing Directors.

          “Covenant Trigger” has the meaning specified in Section 8.22.

          “Covenant Trigger Date” has the meaning specified in Section 8.22.

          “Covenant Trigger Period” has the meaning specified in Section 8.22.

          “CRA” means the Canada Revenue Agency.

          “Credit Facilities” means the revolving credit, swingline and letter
of credit facilities provided for by this Agreement.

          “Current Assets” means, at any time, the consolidated current assets
(other than cash and Permitted Investments) of the Consolidated Parties.

          “Debt” means, without duplication, all (a) indebtedness for borrowed
money or the deferred purchase price of property, excluding trade payables and
the endorsement of checks and other similar instruments in the ordinary course
of business; (b) all obligations and liabilities of any Person secured by any
Lien on an Obligor’s or any of its Subsidiaries’ property, even if such Obligor
or Subsidiary shall not have assumed or become liable for the payment thereof;
provided, however, that all such obligations and liabilities which are limited
in recourse to such property shall be included in Debt only to the extent of the
book value of such property as would be shown on a balance sheet of the
Consolidated Parties prepared in accordance with GAAP or, if higher, the fair
market value of such property; (c) all obligations or liabilities created or
arising under any Capital Lease or conditional sale or other title retention
agreement with respect to property used or acquired by a Borrower or any of its
Subsidiaries, even if the rights and remedies of the lessor, seller or lender
thereunder are limited to repossession of such property; provided, however, that
all such obligations and liabilities which are limited in recourse to such
property shall be included in Debt only to the extent of the book value of such
property as would be shown on a balance sheet of the Consolidated Parties
prepared in accordance with GAAP or, if higher, the fair market value of such
property; (d) all obligations and liabilities under Guarantees in respect of
obligations of the type described in clauses (a), (b) and (c) above; (e) the
present value (discounted at the Base Rate) of lease payments due under
synthetic leases; (f) all obligations of such Person for the reimbursement of
any obligor on any letter of credit, banker’s acceptance or similar credit
transaction; and (g) all net obligations of any Person in respect of Hedge
Agreements.

          “Debt for Borrowed Money” of any Person at any time means, on a
consolidated basis, the sum of (a) all debt for borrowed money of such Person at
such time, plus (b) the Capital Lease Obligations of such Person at such time,
plus (c) except when used in the definition of “Fixed Charge Coverage Ratio,”
all obligations of such Person at such time in respect of any Qualified
Receivables Transaction that, in accordance with GAAP, would be classified as
indebtedness on a consolidated balance sheet of such Person.

17

--------------------------------------------------------------------------------



          “Default” means any event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured, waived, or otherwise
remedied during such time) constitute an Event of Default.

          “Default Rate” means a fluctuating per annum interest rate at all
times equal to the sum of (a) the otherwise applicable Interest Rate plus
(b) two percent (2.00%) per annum. Each Default Rate shall be adjusted
simultaneously with any change in the applicable Interest Rate.

          “Defaulting Lender” means a Defaulting Revolving Lender or Defaulting
Participating Lender.

          “Defaulting Participating Lender” has the meaning specified in
Section 13.15(c).

          “Defaulting Revolving Lender” has the meaning specified in
Section 13.15(c).

          “Deposit Accounts” means all “deposit accounts” as such term is
defined in the UCC and all accounts with a deposit function maintained at a
financial institution, now or hereafter held in the name of any Borrower or any
Guarantor.

          “Designated Account” means a U.S. Designated Account, a Canadian
Designated Account or a Specified Loan Designated Account, as the context
requires.

          “Designated Bank Products Obligations” means all obligations and
liabilities of any Borrower or Subsidiary in respect of Bank Products.

          “Disqualified Stock” means that portion of any Stock which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable at the option of the holder thereof), or upon the happening
of any event (other than an event which would constitute a Change of Control),
matures (excluding any maturity as the result of an optional redemption by the
issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the sole option of the holder
thereof (except, in each case, upon the occurrence of a Change of Control) on or
prior to the first anniversary of the Stated Termination Date.

          “Distribution” means (a) the payment or making of any dividend or
other distribution of property in respect of capital stock or other equity
interests (or any options or warrants for, or other rights with respect to, such
stock or other equity interests) of any Person, other than distributions in
capital stock or other equity interests (or any options or warrants for such
stock or other equity interests) of any class other than Disqualified Stock, or
(b) the redemption or other acquisition by such Person of any capital stock or
other equity interests (or any options or warrants for such stock or other
equity interests) of such Person or any direct or indirect shareholder or other
equity holder of such Person.

          “Co-Documentation Agent” has the meaning specified in the preamble to
the Agreement.

          “Documents” means all “documents” as such term is defined in the UCC
and, with respect to any document of a Canadian Obligor, all “documents of
title” as such term is defined in the PPSA, including bills of lading, warehouse
receipts or other documents of title, now owned or hereafter acquired by any
Borrower, any Guarantor or any of their Subsidiaries.

18

--------------------------------------------------------------------------------



          “DOL” means the United States Department of Labor or any successor
department or agency.

          “Dollar” and “$” means dollars in the lawful currency of the United
States. Unless otherwise specified, all payments under the Agreement shall be
made in Dollars.

          “Domestic Subsidiary” means any Subsidiary of Holdings that is
organized under the laws of a State of the United States or the District of
Columbia.

          “Eligible Assignee” means (a) a commercial bank, commercial finance
company or other asset based lender, having total assets in excess of
$2,000,000,000; (b) any Lender listed on the signature page of the Agreement;
(c) any Affiliate of any Lender; (d) any Approved Fund; and (e) any other Person
reasonably acceptable to the Agent; provided, that, in any event, “Eligible
Assignee” shall not include (i) any natural Person or (ii) Holdings or any
Borrower or any Affiliate thereof.

          “Eligible Canadian Affiliate” means a Person which is an Affiliate of
a U.S. Lender or the Canadian branch or office of a U.S. Lender, which
Affiliate, branch or office makes loans in Cdn. Dollars of the type being made
hereunder in Canada and (a) is a Canadian Resident, or (b) if it is not a
Canadian Resident, it is also not a foreign bank for purposes of the Bank Act
(Canada).

          “Eligible Merchandise and Consumables Inventory” means Merchandise and
Consumables Inventory of the Obligors which the Agent in the exercise of its
Reasonable Credit Judgment determines to be Eligible Merchandise and Consumables
Inventory; provided that such Merchandise and Consumables Inventory:

          (i) is owned by an Obligor which has good, valid and marketable title
thereto and not held by such Obligor on consignment or other sale or return
terms;

          (ii) is not damaged or defective, in each case, in any material
respect;

          (iii) is not obsolete, unmerchantable or slow moving;

          (iv) meets all material applicable standards imposed by any
Governmental Authority;

          (v) conforms in all material respects to the warranties and
representations set forth in the Agreement and is insured in the manner required
by the Agreement;

          (vi) is at all times subject to the Agent’s duly perfected first
priority (other than with respect to the Permitted Priority Liens) security
interest and subject to no other Lien except a Permitted Lien;

19

--------------------------------------------------------------------------------



          (vii) is at a location owned or leased by an Obligor or at a
third-party location of which the Borrower’s Agent has notified the Agent in
accordance with this Agreement, is not in transit (except Merchandise and
Consumables Inventory in transit from one location of an Obligor to another
location of an Obligor), is not outside, with respect to the U.S. Borrowing Base
only, the continental United States or, with respect to the Canadian Borrowing
Base only, Canada or (if such Merchandise and Consumables Inventory is not
Titled Goods) the continental United States, and is not consigned to any Person;

          (viii) is not the subject of a negotiable warehouse receipt or other
negotiable Document; and

          (ix) has not been sold;

and provided further that “Eligible Merchandise and Consumable Inventory” shall
in no event include (a) fuel or (b) extraneous and unboxed Inventory held by an
Obligor.

          If any Merchandise and Consumables Inventory ceases to be Eligible
Merchandise and Consumables Inventory, then such Merchandise and Consumables
Inventory shall promptly be excluded from the calculation of Eligible
Merchandise and Consumables Inventory. If the Agent deems any Merchandise and
Consumables Inventory ineligible in its Reasonable Credit Judgment (and not
based upon the criteria set forth above), then the Agent shall give the
Borrowers’ Agent two (2) Business Days’ prior notice thereof (unless an Event of
Default exists, in which event no notice shall be required).

          “Eligible Rental Equipment” means the Rental Equipment of the
Obligors, which the Agent in the exercise of its Reasonable Credit Judgment
determines to be Eligible Rental Equipment, that (i) is held for sale or rent by
an Obligor in the ordinary course of its business, (ii) is being rented by an
Obligor as lessor in the ordinary course of its business or (iii) is Titled
Goods consisting of motor vehicles used by an Obligor in its business. If the
Agent deems Rental Equipment ineligible in its Reasonable Credit Judgment (and
not based upon the criteria set forth below), then the Agent shall give the
Borrowers’ Agent two (2) Business Days’ prior notice thereof (unless an Event of
Default exists, in which event no notice shall be required). Subject to the
ability of the Agent to establish other criteria of ineligibility in its
Reasonable Credit Judgment, Eligible Rental Equipment shall not include any
Rental Equipment of an Obligor:

          (a) that is not classified as “rental equipment” on such Obligor’s
balance sheet (other than (i) new Rental Equipment held for sale that is
classified as “inventory” on Holdings’s balance sheet and (ii) Titled Goods
consisting of motor vehicles used by an Obligor in its business);

          (b) that is not owned by such Obligor free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
performance by such Obligor with respect to that Equipment), except the Liens in
favor of the Agent, on behalf of itself and the Secured Parties (and other than
any bailee, warehouseman, landlord or similar non-consensual Liens having
priority by operation of law to the extent the requirements for the exceptions
in subclauses (ii) or (iii) of clause (c) below are satisfied with respect to
the relevant Rental Equipment);

20

--------------------------------------------------------------------------------



          (c) that (i) is neither (A) located on premises owned, leased or
rented by such Obligor in (1) if such Obligor is a U.S. Obligor, a state of the
United States of America or the District of Columbia or (2) if such Obligor is a
Canadian Obligor, a province of Canada or (in the case such Rental Equipment is
not Titled Goods) a state of the United States of America or the District of
Columbia nor (B) being rented by a customer of such Obligor and used by such
customer at a location of such customer in (1) if such Obligor is a U.S.
Obligor, a state of the United States of America or the District of Columbia or
(2) if such Obligor is a Canadian Obligor, a province of Canada or (in the case
such Rental Equipment is not Titled Goods) a state of the United States of
America or the District of Columbia, in each case pursuant to the terms of a
rental agreement entered into between such customer and such Obligor; (ii) is
stored at a leased location, unless the Agent has given its prior consent
thereto or unless (A) a reasonably satisfactory landlord waiver has been
delivered to the Agent or (B) a Rent Reserve has been established with respect
thereto; or (iii) is stored with a bailee or warehouseman or is in a processor
or converter facility unless a reasonably satisfactory, acknowledged bailee
letter or other agreement waiving or subordinating all Liens and claims by such
Person to the Liens of the Agent has been delivered to the Agent or a Rent
Reserve has been established with respect thereto;

          (d) that is placed on consignment or is in transit or is being
serviced, except for Rental Equipment in transit or being serviced in (i) if
such Obligor is a U.S. Obligor, a state of the United States of America or the
District of Columbia or (ii) if such Obligor is a Canadian Obligor, a province
of Canada or (in the case such Rental Equipment is not Titled Goods) a state of
the United States of America or the District of Columbia, in each case as to
which Agent’s Liens in such Rental Equipment remain perfected without any
further action by the Agent;

          (e) that is covered by a negotiable document of title, unless such
document has been delivered to the Agent with all necessary endorsements, free
and clear of all Liens except those in favor of the Agent and the applicable
Secured Parties (and other than any bailee, warehouseman, landlord or similar
non-consensual Liens having priority by operation of law to the extent the
requirements for the exceptions in subclauses (ii) or (iii) of clause (c) above
are satisfied with respect to the relevant Rental Equipment);

          (f) that is excess, obsolete, unsaleable, unrentable shopworn,
seconds, damaged or unfit for sale or rent;

          (g) that is not held for sale, rental or use in the ordinary course of
business of such Obligor;

          (h) that is not subject to a first priority Lien in favor of the Agent
on behalf of itself and the applicable Secured Parties, subject to no other
Liens (other than any bailee, warehouseman, landlord or similar non-consensual
Liens having priority by operation of law to the extent the requirements for the
exceptions in subclauses (ii) or (iii) of clause (c) above are satisfied with
respect to the relevant Rental Equipment);

21

--------------------------------------------------------------------------------



          (i) as to which there are any breaches of any of the representations
or warranties pertaining to Rental Equipment set forth in the Loan Documents in
any material respect;

          (j) that is not covered by casualty insurance (subject to customary
deductibles);

          (k) that is held by such Obligor under a Vendor Lease or any other
lease where Holdings, an Obligor or any of their Affiliates is a lessee;

          (l) that is non-serialized Rental Equipment (other than “bulk”
equipment that is eligible in the Agent’s Reasonable Credit Judgment);

          (m) that is not segregated or separated identifiably from goods of
third parties stored on the same premises as such Rental Equipment; or

          (n) that does not meet the applicable standards imposed by any
Governmental Authority.

          If any Rental Equipment at any time ceases to be Eligible Rental
Equipment, such Rental Equipment shall promptly be excluded from the calculation
of Eligible Rental Equipment.

          “Environmental Laws” means all federal, state, provincial or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative orders, enforceable requirements, judgments,
injunctions, licenses, authorizations, consents, registrations, approvals,
permits of, and agreements with, any Governmental Authority, in each case in
connection with environmental and health matters, including Releases of or
exposure to Contaminants.

          “Equipment” means all of each Obligor’s and each of its Subsidiary’s
now owned and hereafter acquired machinery, equipment, furniture, furnishings,
fixtures, and other tangible personal property (except Inventory), including
embedded software, service and delivery vehicles with respect to which a
certificate of title has been issued, aircraft, dies, tools, jigs, molds and
office equipment, as well as all of such types of property leased by any Obligor
or any of its Subsidiaries, and all of each Obligor’s and each of their
Subsidiary’s rights and interests with respect thereto under such leases
(including, without limitation, options to purchase); together with all present
and future additions and accessions thereto, replacements therefor, component
and auxiliary parts and supplies used or to be used in connection therewith, and
all substitutes for any of the foregoing, and all manuals, drawings,
instructions, warranties and rights with respect thereto; wherever any of the
foregoing is located.

          “Equivalent Amount” means, on any date, the amount of Dollars into
which an amount of Cdn. Dollars may be converted or the amount of Cdn. Dollars
into which an amount of Dollars may be converted, in either case, at, in the
case of an amount expressed in Cdn. Dollars, the Canadian Bank’s spot buying
rate in Toronto, Canada as at approximately 12:00 noon (Toronto time) on such
date and, in the case of an amount expressed in Dollars, the Agent’s spot buying
rate in New York, New York as at approximately 12:00 noon (New York City time)
on such date.

22

--------------------------------------------------------------------------------



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time and any final regulations promulgated
and the rulings issued thereunder.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with any Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) prior to the effectiveness of the applicable provisions of the Pension
Act, the adoption of any amendment to a Pension Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (c) prior to the effectiveness of the applicable provisions of the
Pension Act, the existence with respect to a Pension Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA) or, on and after the effectiveness of the applicable provisions of the
Pension Act, any failure by a Pension Plan to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Pension Plan, in each case whether or not waived; (d) prior
to the effectiveness of the applicable provisions of the Pension Act, the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA or, on and
after the effectiveness of the applicable provisions of the Pension Act,
Section 412(c) of the Code or Section 302(c) of ERISA, of an application for a
waiver of the minimum funding standard with respect to a Pension Plan; (e) on
and after the effectiveness of the applicable provisions of the Pension Act, a
determination that a Pension Plan is in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (f) a withdrawal
by any Borrower or ERISA Affiliate from a Pension Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer (as defined
in Section 4001(a)(2) of ERISA) or a cessation of operations which is treated as
such a withdrawal under Section 4062(e) of ERISA; (g) a complete or partial
withdrawal by any Borrower or ERISA Affiliate from a Multi-employer Plan or
notification that a Multi-employer Plan is in reorganization; (h) the filing of
a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multi-employer Plan;
(i) the occurrence of an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multi-employer Plan;
(j) the occurrence of a “prohibited transaction” with respect to which the
Borrower or any of its Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code), or with respect to which the Borrower or
any such Subsidiary could otherwise be liable; or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower or ERISA Affiliate.

          “Event of Default” has the meaning specified in Section 10.1.

          “Exchange Act” means the Securities Exchange Act of 1934, and
regulations promulgated thereunder, as amended.

23

--------------------------------------------------------------------------------



          “Excluded Taxes” means, in the case of each Lender and the Agent and
each other recipient of any payment to be made on account of the Obligations,
(a) Taxes (including income Taxes, capital or franchise Taxes or other Taxes on
net income) as are imposed on or measured by the Agent’s, any Lender’s or such
recipient’s overall net income in the jurisdiction (whether federal, state or
local and including any political subdivision thereof) under the laws of which
the Agent or such Lender or recipient, as the case may be, is organized or
maintains a lending office from which the Loans are made or does business,
(b) any branch profits Taxes imposed by the United States of America or any
similar Tax imposed by any other jurisdiction in respect of which the applicable
recipient, as the case may be, is subject to income or franchise Taxes imposed
on (or measured by) its net income and (c) any withholding Tax (including any
Tax payable under Part XIII of the Income Tax Act (Canada)) that is imposed on
amounts payable to a Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Lender’s failure to comply with Section 13.10, except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from an
Obligor with respect to such withholding Tax pursuant to Section 5.1.

          “Existing Public Debt” means the 1⅞% Convertible Senior Subordinated
Notes, the 6½% QUIPS, the 6½% Senior Notes, the 7% Senior Subordinated Notes,
the 7¾% Senior Subordinated Notes and the Holdco Notes.

          “Existing Securitization Facility” means the receivables facility
established pursuant to the Receivables Purchase Agreement dated as of May 31,
2005 among United Rentals Receivables LLC II, as seller, Holdings, as collection
agent, Atlantic Asset Securitization Corp., as a purchaser, Liberty Street
Funding Corp., as a purchaser, Calyon New York Branch, as a purchaser agent and
The Bank of Nova Scotia, as a purchaser agent and a bank, and the other
Transaction Documents under and as defined therein.

          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate charged to
the U.S. Bank on such day on such transactions as determined by the Agent.

          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System or any successor thereto.

          “Fee Letter” means one or more fee letters among Bank of America,
N.A., UBS Loan Finance LLC, and/or the Arrangers and Holdings, with respect to
the payment of certain fees in connection with the Agreement.

24

--------------------------------------------------------------------------------



          “Financial Statements” means, according to the context in which it is
used, the financial statements referred to in Sections 6.2 and 7.6 or any other
financial statements required to be given to the Lenders pursuant to the
Agreement.

          “First Date” has the meaning specified in Section 8.22(b)(ii)(A).

          “Fiscal Quarter” means the period commencing on January 1 in any
Fiscal Year and ending on the next succeeding March 31, the period commencing on
April 1 in any Fiscal Year and ending on the next succeeding June 30, the period
commencing on July 1 in any Fiscal Year and ending on the next succeeding
September 30, or the period commencing on October 1 in any Fiscal Year and
ending on the next succeeding December 31, as the context may require.

          “Fiscal Year” means Holdings’s, the Borrowers’, the Guarantors’ and
their Subsidiaries’ fiscal year for financial accounting purposes. As of the
Agreement Date, the current Fiscal Year of Holdings, the Obligors and their
Subsidiaries will end on December 31, 2008.

          “Fixed Charge Coverage Ratio” means the ratio of:

           (a) (i) Consolidated EBITDA for the most recent period of four
(4) consecutive Fiscal Quarters, minus (ii) without duplication, the aggregate
amount of all Capital Expenditures of Holdings and its Subsidiaries for such
period, minus (iii) the aggregate amount of Federal, state, local and foreign
income taxes capital or profits taxes, including foreign withholding taxes,
expensed during such period to the extent paid in cash, in each case, of or by
Holdings and its Subsidiaries for such period; to

          (b) the sum, without duplication, of (i) Interest Expense for such
period, plus (ii) the aggregate principal amount of all regularly scheduled
principal or amortization payments on Debt for Borrowed Money of Holdings and
its Subsidiaries for such period.

          For purposes of calculating the Fixed Charge Coverage Ratio, the
Senior Secured Leverage Ratio and the Total Leverage Ratio:

          (A) Investments, acquisitions, mergers, consolidations and
dispositions that have been made by Holdings, any of its Subsidiaries, or any
Person or any of its Subsidiaries acquired by, merged or consolidated with
Holdings or any of its Subsidiaries during the twelve-month reference period or
subsequent to such reference period and on or prior to the calculation date will
be given pro forma effect, as if they had occurred on the first day of the
twelve-month reference period;

          (B) the Consolidated EBITDA attributable to discontinued operations,
as determined in accordance with GAAP, and operations or businesses (and
ownership interests therein) disposed of prior to the calculation date, will be
excluded;

          (C) the fixed charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the calculation date, will be excluded,
but only to the extent that the obligations giving rise to such fixed charges
will not be obligations of Holdings or any of its Subsidiaries following the
calculation date;

25

--------------------------------------------------------------------------------



          (D) any Person that is a Subsidiary on the calculation date will be
deemed to have been a Subsidiary at all times during such twelve-month period;
and

          (E) any Person that is not a Subsidiary on the calculation date will
be deemed not to have been a Subsidiary at any time during such twelve-month
period.

          For purposes of this definition and the definitions of “Senior Secured
Leverage Ratio” and “Total Leverage Ratio”, whenever pro forma effect is given
to a transaction, the pro forma calculations shall be made in accordance with
Regulation S-X of the Securities Act of 1933, as amended. Interest on a Capital
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by the Chief Financial Officer of Holdings to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

          “Foreign Subsidiary” means any Subsidiary of Holdings that is formed
under the laws of a jurisdiction other than a State of the United States or the
District of Columbia.

          “FSCO” means the Financial Services Commission of Ontario and any
Person succeeding to the functions thereof and includes the Superintendent under
such statute and any other Governmental Authority (succeeding to the functions
thereof) and established or appointed by the Financial Services Commission of
Ontario Act, 1997.

          “Full Payment” or “Full Payment of the Obligations” means, with
respect to any Obligations (other than contingent indemnification obligations
for which no claim has been made or asserted), (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an insolvency proceeding (whether or not allowed in the proceeding), (b)
if such Obligations arise from Letters of Credit or Designated Bank Products
Obligations or if such Obligations consist of indemnification obligations for
which a claim has been made or asserted, the cash collateralization thereof as
provided herein or otherwise acceptable to the Agent (or delivery of a standby
letter of credit acceptable to the Agent in its discretion, in the amount of
required cash collateral) and (c) the termination or expiration of all
Commitments.

          “Funded Canadian Loan Participation” means, with respect to any
Participating Lender in relation to Canadian Revolving Loans funded by the
Canadian Funding Banks, (a) the aggregate amount paid by such Participating
Lender to the Canadian Funding Banks pursuant to Section 13.17(b) in respect of
such Participating Lender’s participation in the principal amount of Canadian
Revolving Loans funded by the Canadian Funding Banks minus (b) the aggregate
amount paid to such Participating Lender by the Canadian Funding Banks pursuant
to Section 13.17(b) in respect of its participation in the principal amount of
Canadian Revolving Loans funded by the Canadian Funding Banks, excluding in each
case any payments made in respect of interest accrued on the Canadian Revolving
Loans funded by the Canadian Funding Banks.

          “Funding Date” means the date on which a Borrowing occurs.

26

--------------------------------------------------------------------------------



          “GAAP” means generally accepted accounting principles and practices
set forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession) (or in the case of the Canadian Obligors, such
generally accepted accounting principles and practices set forth from time to
time in Canada by the Canadian Institute of Chartered Accountants), which are
applicable to the circumstances from time to time; provided, that, in the event
there is a change in GAAP or the application thereof after the Agreement Date
that affects the calculation of a financial covenant contained in Section 8.22
or Section 8.23 (or the Total Leverage Ratio for purposes of determining the
Applicable Margin or the definition or calculation of any financial term),
promptly following the Required Lenders’ request, the Borrowers shall provide
the Agent and the Lenders a reconciliation showing the effect of such change in
GAAP and if the Company or the Required Lenders shall so request, the
calculation of a financial covenant contained in Section 8.22 or Section 8.23
(or the Total Leverage Ratio for purposes of determining the Applicable Margin
or the definition or calculation of any financial term) shall be calculated
without regard to such change in GAAP.

          “General Intangibles” means all of each Obligor’s now owned or
hereafter acquired “general intangibles” as defined in the UCC or, with respect
to any General Intangible of a Canadian Obligor, an “intangible” as defined in
the PPSA, chooses in action and causes of action and all other intangible
personal property of each Obligor of every kind and nature (other than
Accounts), including, without limitation, all contract rights, payment
intangibles, Proprietary Rights, corporate or other business records,
inventions, designs, blueprints, plans, specifications, patents, patent
applications, trademarks, service marks, trade names, trade secrets, goodwill,
copyrights, computer software, customer lists, registrations, licenses,
franchises, Tax refund claims, any funds which may become due to any Obligor in
connection with the termination of any Plan or other employee benefit plan or
any rights thereto and any other amounts payable to any Obligor from any Plan or
other employee benefit plan, rights and claims against carriers and shippers,
rights to indemnification, business interruption insurance and proceeds thereof,
property, casualty or any similar type of insurance and any proceeds thereof,
proceeds of insurance covering the lives of key employees on which any Obligor
is beneficiary, rights to receive dividends, distributions, cash, Instruments
and other property in respect of or in exchange for pledged equity interests or
Investment Property and any letter of credit, guarantee, claim, security
interest or other security held by or granted to any Obligor.

          “Goods” means all “goods” as defined in the UCC or, with respect to
any goods of a Canadian Obligor, the PPSA, now owned or hereafter acquired by
any Obligor, wherever located, including embedded software to the extent
included in “goods” as defined in the UCC, and manufactured homes.

          “Governmental Authority” means any nation or government, any state,
provincial, territorial or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

          “Guarantee Agreements” mean the U.S. Guarantee Agreement and the
Canadian Guarantee Agreements.

27

--------------------------------------------------------------------------------



          “Guarantors” means (a) the U.S. Guarantors, (b) the Canadian
Guarantors, and (c) each other Person, who, in a writing accepted by the Agent,
guarantees payment or performance in whole or in part of the Obligations.

          “Guaranty” means, with respect to any Person, all obligations of such
Person which in any manner directly or indirectly guarantee or assure, or in
effect guarantee or assure, the payment or performance of any indebtedness,
dividend or other monetary obligations of any other Person (the “guaranteed
obligations”), or assure or in effect assure the holder of the guaranteed
monetary obligations against loss in respect thereof, excluding the endorsement
of checks and other similar instruments in the ordinary course of business, but
including any such obligations incurred through an agreement, contingent or
otherwise: (a) to purchase the guaranteed monetary obligations or any property
constituting security therefor; (b) to advance or supply funds for the purchase
or payment of the guaranteed monetary obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

          “Hedge Agreement” means any and all transactions, agreements or
documents now existing or hereafter entered into, which provides for an interest
rate, credit, commodity or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging any Obligor’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

          “Holdco Notes” means the 14% unsecured senior notes of Holdings due
2014 in an aggregate principal amount not to exceed $425,000,000 issued and sold
pursuant to the Holdco Notes Documents.

          “Holdco Notes Documents” means that certain Note Purchase Agreement to
be dated on or about June 10, 2008 among Holdings and The Bank of New York, as
trustee, the Holdco Notes and all other agreements, instruments and other
documents pursuant to which the Holdco Notes have been or will be issued or
otherwise setting forth the terms of the Holdco Notes.

          “Holdings” has the meaning specified in the introductory paragraph to
the Agreement.

          “Immaterial Subsidiary” means (a) United Rentals Receivables LLC II
and (b) any Subsidiary of Holdings that, as of the last day of the Fiscal
Quarter of Holdings most recently ended, (i) did not have assets with a value in
excess of $5,000,000 at any time and (ii) did not have revenues in excess of
$10,000,000 for any four (4) consecutive Fiscal Quarters. Each Immaterial
Subsidiary as of the Closing Date shall be set forth in Schedule 1.3.

          “Incremental Assumption Agreement” means an Incremental Revolving
Credit Assumption Agreement among, and in form and substance reasonably
satisfactory to, the applicable Borrower, the Agent and one or more Lenders or
New Lenders, as the case may be.

          “Indemnified Liabilities” has the meaning specified in
Section 14.11(a).

          “Indemnified Person” has the meaning specified in Section 14.11(a).

28

--------------------------------------------------------------------------------



          “Indemnified Taxes” means all Taxes other than Excluded Taxes.

          “Instruments” means all instruments as such term is defined in
Article 9 of the UCC or as is defined in the PPSA, as applicable, now owned or
hereafter acquired by any Borrower, any Guarantor or any of their Subsidiaries.

          “Intellectual Property Security Agreements” means the U.S.
Intellectual Property Security Agreement and the Canadian Intellectual Property
Security Agreement.

          “Interest Expense” means, with reference to any period, total cash
interest expense (including that attributable to Capital Lease Obligations but
excluding any interest expense relating to the 6½% QUIPS in an aggregate amount
not to exceed $10,000,000 for any period of four (4) consecutive Fiscal
Quarters) of the Consolidated Parties for such period with respect to all
outstanding Debt of Holdings and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements in respect of
interest rates), calculated on a consolidated basis for the Consolidated Parties
for such period in accordance with GAAP.

          “Interest Period” means, as to any LIBOR Loan, the period commencing
on the Funding Date of such Loan or on the Continuation/Conversion Date on which
the Loan is converted into or continued as a LIBOR Loan, and ending on the date
14 days or one, two, three or six months thereafter or, with the consent of each
applicable Lender, nine or 12 months thereafter, as selected by the applicable
Borrower in its Notice of Borrowing, or Notice of Continuation/Conversion,
provided that:

          (a) if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

          (b) any Interest Period pertaining to a LIBOR Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

          (c) no Interest Period shall extend beyond the Stated Termination
Date.

          “Interest Rate” means each or any of the interest rates, including the
Default Rate, set forth in Section 3.1.

          “Inventory” means all of each Obligor’s and each of their
Subsidiaries’ now owned and hereafter acquired Rental Equipment, Merchandise and
Consumables Inventory and other inventory, goods and merchandise, wherever
located, to be furnished under any contract of service or held for sale or
lease, all returned goods, raw materials, work-in-process, finished goods
(including embedded software), other materials and supplies of any kind, nature
or description which are used or consumed in such Obligor’s or its Subsidiaries’
business or used in connection with the packing, shipping, advertising, selling
or finishing of such goods, merchandise, and all documents of title or other
Documents representing them.

29

--------------------------------------------------------------------------------



          “Investment” in any Person means (a) the acquisition (whether for
cash, property, services, assumption of Debt, securities or otherwise, but
exclusive of the acquisition of inventory, supplies, equipment and other assets
used or consumed in the ordinary course of business of the applicable Borrower
or the applicable Subsidiary and Capital Expenditures) of assets, shares of
capital stock, bonds, notes, debentures, partnerships, joint ventures or other
ownership interests or other securities of such Person, (b) any advance, loan or
other extension of credit (other than in connection with sales of Inventory on
credit in the ordinary course of business) to such Person, or (c) any other
capital contribution to or investment in such Person, including, without
limitation, any obligation incurred for the benefit of such Person.

          “Investment Property” means all of each Obligor’s now owned or
hereafter acquired “investment property” as defined in the UCC or the PPSA, as
applicable, and includes all right title and interest of each Obligor in and to
any and all: (a) securities whether certificated or uncertificated;
(b) securities entitlements; (c) securities accounts; (d) commodity contracts;
or (e) commodity accounts.

          “IRS” means the Internal Revenue Service and any Governmental
Authority succeeding to any of its principal functions under the Code.

          “Latest Projections” means (a) on the Agreement Date and thereafter
until the Agent receives new projections pursuant to Section 6.2(d), the
projections of the Consolidated Parties’ financial condition, results of
operations, and cash flows, and the Borrowing Base and Availability projections,
for the period commencing on June 30, 2008 and ending December 31, 2008, on a
quarterly basis, and from January 1, 2009 through the Stated Termination Date,
on a Fiscal Year basis, and delivered to the Agent prior to the Agreement Date;
and (b) thereafter, the projections most recently received by the Agent pursuant
to Section 6.2(d).

          “Laws” means, collectively, all international, foreign, federal,
state, provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of
laws.

          “Leases” means the written agreements between an Obligor and an
Account Debtor entered into in the ordinary course of business of the Obligors
for rental or lease of Rental Equipment by such Obligor to such Account Debtor,
including all schedules and supplements thereto.

          “Lender” and “Lenders” have the meanings specified in the introductory
paragraph to the Agreement and shall include the Agent to the extent of any
Agent Advance outstanding and the Banks to the extent of any Swingline Loan
outstanding, but excluding in any case any Participating Lender in its capacity
as such.

          “Letter of Credit” has the meaning specified in Section 2.4(a).

          “Letter of Credit Fee” has the meaning specified in Section 3.6.

30

--------------------------------------------------------------------------------



          “Letter of Credit Issuer” means the U.S. Bank, any affiliate of the
U.S. Bank or any other Lender or Affiliate of a Lender that issues any Letter of
Credit pursuant to the Agreement and agrees to provide reporting with respect to
Letters of Credit reasonably required by the Agent.

          “Letter of Credit Subfacility” means $200,000,000.

          “Letter-of-Credit Rights” means “letter-of-credit rights” as such term
is defined in the UCC, now owned or hereafter acquired by any Borrower,
including rights to payment or performance under a letter of credit, whether or
not a Borrower, as beneficiary, has demanded or is entitled to demand payment or
performance.

          “LIBOR Interest Payment Date” means, with respect to a LIBOR Loan, the
Termination Date and the last day of each Interest Period applicable to such
Loan and, with respect to each Interest Period of more than 90 days, on the date
90 days after the commencement of the Interest Period for such LIBOR Loan.

          “LIBOR Loan” means a Loan during any period in which it bears interest
based on the LIBOR Rate.

          “LIBOR Rate” means, for any Interest Period, with respect to LIBOR
Loans, the rate of interest per annum determined pursuant to the following
formula:

 

 

LIBOR Rate   =

Offshore Base Rate

 

--------------------------------------------------------------------------------

 

1.00 - Eurodollar Reserve Percentage

          Where,

          “Offshore Base Rate” means the rate per annum appearing on Reuters
Screen LIBOR01 Page at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period; provided, however, if more than one rate is specified on
Reuters Screen LIBOR01 Page, the applicable rate shall be the arithmetic mean of
all such rates. If for any reason none of the foregoing rates is available, the
Offshore Base Rate shall be, for any Interest Period, the rate per annum
determined by the Agent as the rate of interest at which dollar deposits in the
approximate amount of the LIBOR Loan comprising part of such Borrowing would be
offered by the Bank’s London Branch to major banks in the offshore dollar market
at their request at or about 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period.

          “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, rounded upward to the
next 1/100 of 1%) in effect on such day applicable to member banks under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The LIBOR Rate
for each outstanding LIBOR Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

31

--------------------------------------------------------------------------------



          “Lien” means: (a) any interest in property securing an obligation owed
to, or a claim by, a Person other than the owner of the property, whether such
interest is based on the common law, statute, or contract, and including a
security interest, charge, claim, priority or lien arising from a mortgage, deed
of trust, encumbrance, pledge, hypothecation, deemed trusts, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes; (b) to the extent not included
under clause (a), any reservation, exception, encroachment, easement, servitude
right-of-way, restriction, lease or other title exception or encumbrance
affecting property; and (c) any contingent or other agreement to provide any of
the foregoing.

          “Like-Kind Exchange” means, if gain or loss would not be recognized
under Section 1031 of the Code, any exchange of property (“Relinquished
Property”) for like property (“Replacement Property”) for use in the business of
the U.S. Borrowers and their Domestic Subsidiaries; provided that (a) the
disposition of the Relinquished Property is permitted under the terms of this
Agreement, (b) the transaction is entered into in connection with the
acquisition of Rental Equipment in the normal course of business, (c) the
applicable “exchange agreement” reflects arm’s-length terms with a Qualified
Intermediary who is not an Affiliate of Holdings and otherwise contains
customary terms consistent with past practices and (d) all Net Proceeds thereof
are, before giving effect to any application under Section 4.3(b), deposited in
one or more Like-Kind Exchange Accounts.

          “Like-Kind Exchange Account” means any account established jointly
with a Qualified Intermediary pursuant to and solely for the purposes of
facilitating any Like-Kind Exchange, the amounts on deposit in which shall be
limited to proceeds realized from the disposition of Relinquished Property in
connection with a Like-Kind Exchange.

          “Loan Documents” means the Agreement, the Intellectual Property
Security Agreements, the Guarantee Agreements, each Guaranty Supplement referred
to in any Guarantee Agreement, the Security Agreements, each Security Agreement
Supplement referred to in any Security Agreement, the Fee Letter, the Perfection
Certificate and any other agreements, instruments, and documents heretofore, now
or hereafter evidencing, securing, guaranteeing or otherwise relating to the
Obligations, the Collateral, or any other aspect of the transactions
contemplated by the Agreement.

          “Loans” means, collectively, all loans and advances provided for in
Article II.

          “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the Federal Reserve Board.

          “Material Account” means any bank account or securities account of any
Obligor, including in any case any account into which proceeds from the Existing
Securitization Facility are deposited, but excluding (a) any “Controlled
Account” under and as defined in the documents evidencing the Existing
Securitization Facility as in effect as of the Agreement Date, (b) any Like-Kind
Exchange Account, (c) any account which is exclusively used for disbursement
purposes (including payroll accounts) and (d) other accounts to the extent the
aggregate amount of funds on deposit therein does not exceed $1,250,000.

32

--------------------------------------------------------------------------------



          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets or financial
condition of Holdings and its Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Borrowers and the other Obligors (taken as a
whole) to perform under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Obligor of any Loan Document to which it is a party.

          “Maximum Canadian Revolver Amount” means, at any time, the aggregate
Canadian Revolving Credit Commitments at such time, as the same may be increased
or reduced from time to time in accordance with Section 2.9 or reduced from time
to time in accordance with Section 4.4(b); provided that the Maximum Canadian
Revolver Amount shall not at any time exceed $250,000,000 or such lesser amount
as shall be requested by the Borrowers’ Agent pursuant to clause (E) in the
proviso to Section 12.1(a). As of the Agreement Date, the Maximum Canadian
Revolver Amount is $0. Anything contained herein to the contrary
notwithstanding, upon termination of the Commitments, the Maximum Canadian
Revolver Amount shall automatically be reduced to zero.

          “Maximum Rate” has the meaning specified in Section 3.3.

          “Maximum Revolver Amount” means, at any time, the aggregate Revolving
Credit Commitments at such time, as the same may be increased from time to time
in accordance with Section 2.8 or increased or reduced from time to time in
accordance with Section 2.9 or reduced from time to time in accordance with
Section 4.4(b); provided that the Maximum Revolver Amount shall not at any time
exceed $1,500,000,000. As of the Agreement Date, the Maximum Revolver Amount is
$1,250,000,000. Anything contained herein to the contrary notwithstanding, upon
termination of the Commitments, the Maximum Revolver Amount shall automatically
be reduced to zero.

          “Maximum Specified Loan Sublimit” means $150,000,000 (or the
Equivalent Amount thereof in Canadian Dollars). Anything contained herein to the
contrary notwithstanding, upon termination of the Commitments, the Maximum
Specified Loan Sublimit shall automatically be reduced to zero.

          “Maximum U.S. Revolver Amount” means, at any time, the aggregate U.S.
Revolving Credit Commitments at such time, as the same may be increased or
reduced from time to time in accordance with Section 2.9, increased from time to
time in accordance with Section 2.8 or reduced from time to time in accordance
with Section 4.4(b); provided that the Maximum U.S. Revolver Amount shall not at
any time exceed $1,500,000,000 minus the Maximum Canadian Revolver Amount. As of
the Agreement Date, the Maximum U.S. Revolver Amount is $1,250,000,000. Anything
contained herein to the contrary notwithstanding, upon termination of the
Commitments, the Maximum U.S. Revolver Amount shall automatically be reduced to
zero.

          “Merchandise and Consumables Inventory” means Inventory owned by a
Borrower, a Guarantor or any of their Subsidiaries, other than Rental Equipment
held for sale or rental, including, without limitation, parts for Rental
Equipment, parts to be sold, parts to be installed on Rental Equipment (which
parts are not then incorporated or installed in or on, or affixed or appurtenant
to, any such Rental Equipment), and Inventory for the contractors supply
business of the Obligors.

33

--------------------------------------------------------------------------------



          “Merchandise and Consumables Inventory Formula Amount” means, on any
date of determination thereof, an amount equal to 55% of the Value of Eligible
Merchandise and Consumables Inventory on such date.

          “Moody’s” means Moody’s Investors Service, Inc., or any successor
thereto.

          “Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by the Borrowers or
any ERISA Affiliate.

          “Net Book Value” means, with respect to any Rental Equipment, cost
minus accumulated depreciation for such Rental Equipment calculated in
accordance with GAAP.

          “Net Orderly Liquidation Value” means the net orderly liquidation
value of any Rental Equipment, as determined in accordance with the most recent
Appraisal received by the Agent in accordance with Section 8.4(c) of the
Agreement.

          “Net Proceeds” means proceeds (including cash receivable (when
received) by way of deferred payment) received in cash from the sale, transfer
or other disposition of any property the disposition of which would constitute
an Asset Disposition or a Like-Kind Exchange, including insurance proceeds
(other than proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings) and awards of compensation
received with respect to the destruction or condemnation of all or part of such
property, net of: (a) the reasonable and customary costs of such sale, lease,
transfer or other disposition (including legal fees and commissions); (b) Taxes
paid or a good faith estimate of the Taxes payable with respect to such proceeds
(including, without duplication, withholding taxes and cash Tax payments);
(c) all principal, interest and other amounts in respect of Debt (other than
Debt under the Loan Documents), including, without limitation, any premium,
penalty or make-whole amounts related thereto, required to be repaid as a result
such sale, lease, transfer or other disposition; and (d) appropriate amounts to
be provided by the recipient of such proceeds as a reserve in accordance with
GAAP against any liabilities associated with the assets sold or disposed of in
such sale, lease, transfer or other disposition, including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligation
associated with the assets sold or disposed of in such sale, lease, transfer or
other disposition; provided that “Net Proceeds” shall include any reserves
previously taken against any liabilities associated with any such sale, lease,
transfer or other disposition immediately upon those reserves being determined
to be in excess of such liabilities, but only to the extent of such excess.

          “New Lender” has the meaning specified in Section 2.8(a).

          “Non-Core Business” means any business which is not an essential part
of the rental business.

34

--------------------------------------------------------------------------------



          “Non-Recourse Debt” means Debt of a Person (a) as to which no Obligor
provides any Guaranty or credit support of any kind or is directly or indirectly
liable (as a guarantor or otherwise) and (b) which does not provide any recourse
against any of the assets of any Obligor. Notwithstanding the foregoing, the
provision of Standard Securitization Undertakings in connection with a Qualified
Receivables Transaction shall not invalidate the status of the Debt of such
Receivables Entity that is otherwise classified as Non-Recourse Debt pursuant to
the terms of this definition.

          “Notice of Borrowing” means a U.S. Notice of Borrowing or a Canadian
Notice of Borrowing, as the context requires.

          “Notice of Continuation/Conversion” has the meaning specified in
Section 3.2(b).

          “Notice of Requested Commitment Increase” has the meaning specified in
Section 2.8(a).

          “Obligations” means the U.S. Obligations and the Canadian Obligations.

          “Obligors” means, collectively, each Borrower, each Guarantor, and any
other Person that now or hereafter is primarily or secondarily liable for any of
the Obligations and/or grants the Agent a Lien in any collateral as security for
any of the Obligations.

          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
Canadian unlimited liability company, the memorandum of association or articles
of incorporation; and (d) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

          “Other Taxes” means any present or future stamp or documentary Taxes
or any other excise or property Taxes, charges or similar levies which arise
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, the Agreement or any other Loan Documents.

          “Out-of-Formula Condition” has the meaning specified in Section 4.2.

          “Participant” means any Person who shall have been granted the right
by any Lender to participate in the financing provided by such Lender under the
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender, excluding any Participating Lender in its
capacity as such.

          “Participant Register” has the meaning specified in Section 13.22(b).

          “Participating Lender” has the meaning specified in Section 13.17(a).

35

--------------------------------------------------------------------------------



          “Payment Account” means each bank account to which the proceeds of
Collateral are deposited or credited, and which is maintained in the name of the
Agent, on terms acceptable to the Agent.

          “PBA” means the Pension Benefits Act (Ontario) or similar legislation
of any other Canadian federal or provincial jurisdiction, and the regulations
promulgated thereunder applicable to a Pension Plan.

          “PBGC” means the Pension Benefit Guaranty Corporation, or any
Governmental Authority succeeding to the functions thereof or any Governmental
Authority of another jurisdiction exercising similar functions in respect of any
Plans of an Obligor.

          “Pension Act” means the Pension Protection Act of 2006, as amended
from time to time.

          “Pension Event” means solely with respect to Canadian Pension Plans
(a) the whole or partial withdrawal of a Canadian Obligor or any of its
Subsidiaries from a Canadian Pension Plan during a plan year; or (b) the filing
of a notice of proposal to terminate in whole or in part a Canadian Pension Plan
or the treatment of a Canadian Pension Plan amendment as a termination or
partial termination; or (c) the issuance of a notice of proposal by any
Governmental Authority to terminate in whole or in part or have an administrator
or like body appointed to administer a Canadian Pension Plan; or (d) any other
event or condition which might constitute grounds for the termination of,
winding up or partial termination or winding up or the appointment of trustee to
administer, any Plan.

          “Pension Plan” means a pension plan or an employee benefit plan
(a) (as defined in Section 3(2) of ERISA) subject to Title IV of ERISA, other
than a Multi-employer Plan, or (b) which is subject to the Income Tax Act
(Canada), the PBA, or any other applicable laws, which in either case of clause
(a) or (b) an Obligor sponsors, maintains, or to which it makes, is making, or
is obligated to make contributions, or has made contributions at any time during
the immediately preceding five (5) plan years.

          “Perfection Certificate” means the Perfection Certificate
substantially in the form of Exhibit F.

          “Permitted Acquisition” means the acquisition by an Obligor of all or
a substantial portion of the assets or businesses of a Person or of assets
constituting a business unit, line of business or division of such Person (the
“Target”) or the acquisition by an Obligor of all of the capital stock or other
equity interests of the Target or the merger of the Target with and into an
Obligor (with such Obligor as the surviving Person), so long as:

          (a) the board of directors (or similar governing body) of the Target
to be so purchased or acquired shall not have indicated publicly its opposition
to the consummation of such purchase or acquisition (which opposition has not
been publicly withdrawn);

          (b) the Target and all acquired assets shall be in the same business
or lines of business (or lines of business reasonably related or ancillary
thereto) in which the Borrowers and their Subsidiaries are engaged as of the
Agreement Date;

36

--------------------------------------------------------------------------------



          (c) all transactions in connection with such acquisition shall be
consummated in all material respects, in accordance with all applicable laws,
governmental authorizations;

          (d) after giving effect to such acquisition and any related
refinancing of Debt, none of the acquired assets are subject to any Lien other
than Permitted Liens;

          (e) the Specified Conditions shall have been satisfied; and

          (f) a Responsible Officer shall have delivered to the Agent a
certificate as to the satisfaction of each of the foregoing conditions

provided, that, unless the Agent shall otherwise consents (subject to Reserves
satisfactory in its discretion), no assets acquired in any such transaction
(including, without limitation, assets of the Target) may be included in the
calculation of Combined Availability for purposes of clause (e), or otherwise
included in the calculation of any Borrowing Base or any similar calculation
hereunder, until the Agent has completed to its reasonable satisfaction such
field examinations as it may deem appropriate and has received an Appraisal with
respect to such assets to the extent deemed appropriate by the Agent and an
updated Borrowing Base Certificate giving effect to such acquisition.

          “Permitted Debt” has the meaning specified in Section 8.13.

          “Permitted Distributions” means:

          (a) Distributions by any Subsidiary of an Obligor to such Obligor and
any Distribution by any Subsidiary to its equity holders ratably;

          (b) Distributions by Holdings to repurchase equity securities issued
by Holdings from employees, officers and directors of Holdings, the Company or
any Subsidiary (i) upon the death of any such employee, officer or director of
Holdings, the Company or any Subsidiary, and (ii) upon the disability or
termination of employment of any such employee, officer or director of Holdings,
the Company or any Subsidiary in an amount not to exceed $10,000,000 in the
aggregate in any Fiscal Year;

          (c) the Preferred Repurchase, so long as the Specified Conditions are
satisfied and the Holdco Notes shall have been issued; and

          (d) other Distributions, so long as the Specified Conditions are
satisfied.

          “Permitted Guarantees” means (a) the Guarantees by the Obligors of the
Obligations, (b) Guarantees by any Obligor or any of its Subsidiaries in respect
of Debt otherwise permitted hereunder of any Obligor or any of its wholly owned
Subsidiaries, and (c) Guarantees by any Obligor or any of its Subsidiaries of
leases or other ordinary course obligations that do not constitute Debt of an
Obligor or Subsidiary in the ordinary course of business.

37

--------------------------------------------------------------------------------



          “Permitted Investments” means:

          (a) direct obligations of the United States of America or Canada, or
any agency thereof, or obligations guaranteed or insured by the United States of
America or Canada, or any agency thereof, provided that such obligations mature
within one year from the date of acquisition thereof;

          (b) acquisitions of certificates of deposit or time deposits maturing
within one year from the date of acquisition, bankers’ acceptances, Eurodollar
bank deposits, or overnight bank deposits, in each case issued by, created by,
or with a bank or trust company organized under the laws of the United States of
America or any state thereof or Canada or any province thereof having, at the
time of acquisition thereof, capital and surplus aggregating at least
$1,000,000,000;

          (c) acquisitions of commercial paper given a rating of “A2” or better
by S&P or “P2” or better by Moody’s and maturing not more than 270 days from the
date of creation thereof;

          (d) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A 1
from S&P or at least P 1 from Moody’s;

          (e) any money market or similar fund the assets of which are comprised
exclusively of any of the items specified in clauses (a) through (d) above and
as to which withdrawals are permitted at least every 90 days;

          (f) Investments existing on the Agreement Date and identified in
Schedule 8.11 to the Agreement;

          (g) Investments by any Obligor in any other Obligor in the ordinary
course of business;

          (h) Investments by any Subsidiary which is not an Obligor in any other
Subsidiary which is not an Obligor;

          (i) Investments by any Obligor in any Subsidiary which is not an
Obligor, the amount of which made during any Fiscal Year (as reduced by any
return of capital in respect of any such Investment during such Fiscal Year),
taken together with the amount of Debt incurred pursuant to Sections 8.13(d) and
(p)(ii) during such Fiscal Year, does not exceed $10,000,000 (provided that the
unused portion of such amount for any Fiscal Year may be carried forward to
successive Fiscal Years), in each case by way of contributions to capital
(including by way of organizing a Subsidiary after the Agreement Date pursuant
to Section 8.25); provided that aggregate amount of Investments made under this
clause (i), taken together with Debt incurred pursuant to Sections 8.13(d) and
(p)(ii), shall not exceed $25,000,000 outstanding at any time;

38

--------------------------------------------------------------------------------



          (j) Investments by any Obligor in any Receivables Entity pursuant to a
Qualified Receivables Transaction;

          (k) Investments in the nature of pledges or deposits with respect to
leases or utilities provided to third parties in the ordinary course of
business;

          (l) deposit accounts maintained in the ordinary course of business;

          (m) Investments constituting Hedge Agreements entered into in the
ordinary course of business;

          (n) Investments acquired by the Obligors in the ordinary course of
business in respect of Accounts that have become delinquent, including
securities of a delinquent Account Debtor received by any Borrower or the
Guarantor in connection with a plan of reorganization of the Debt of such
Account Debtor;

          (o) loans and advances to employees and officers in the ordinary
course of business not to exceed $10,000,000 in aggregate outstanding principal
amount at any time;

          (p) Permitted Acquisitions;

          (q) Permitted Guarantees;

          (r) Investments received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

          (s) Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;

          (t) advances of payroll payments to employees in the ordinary course
of business;

          (u) so long as the requirements set forth in clauses (a) and (c) of
the definition of “Specified Conditions” are satisfied and Combined Availability
is not less than 15% of the Maximum Revolver Amount before and after giving
effect to such Investments, Investments not to exceed $50,000,000 in the
aggregate during any Fiscal Year; and

          (v) other Investments, so long as the Specified Conditions shall have
been satisfied.

39

--------------------------------------------------------------------------------



          “Permitted Liens” means, with respect to the Borrowers and their
Subsidiaries, the Liens listed below:

          (a) Liens for Taxes not delinquent or statutory Liens for Taxes;
provided that (i) such Lien is junior in priority (other than Liens securing
Taxes not to exceed $5,000,000 at any time, subject in all events to the Agent’s
right to impose Reserves with respect to such Taxes in accordance with
Section 2.7 in its Reasonable Credit Judgment) to the Agent’s Liens or (ii) the
payment of such Taxes which are due and payable is being Properly Contested;

          (b) the Agent’s Liens;

          (c) Liens consisting of deposits or pledges of cash or cash
equivalents made in the ordinary course of business in connection with, or to
secure payment of, obligations under worker’s compensation, unemployment
insurance, social security and other similar laws, or to secure the performance
of bids, tenders or purchase, supply or other contracts (other than for the
repayment of Debt) or to secure indemnity, performance or other similar bonds
for the performance of bids, tenders or contracts (other than for the repayment
of Debt) or to secure statutory obligations (other than liens arising under
ERISA or the PBA or Environmental Liens) or surety or appeal bonds; provided,
that the aggregate outstanding face amount of bonds that are secured by any
pledge of assets shall not at any time exceed $100,000,000 at any time during
the Fiscal Year of Obligors ending December 31, 2008, which amount shall be
increased by $7,500,000 in each subsequent Fiscal Year thereafter;

          (d) Liens securing the claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like Persons, provided that if any
such Lien arises from the nonpayment of such claims or demand when due, such
claims or demands do not exceed $5,000,000 in the aggregate or are being
Properly Contested;

          (e) Liens securing Capital Leases and purchase money Debt to the
extent such Capital Leases or purchase money Debt are permitted in
Section 8.13(c);

          (f) Liens constituting encumbrances in the nature of reservations,
exceptions, encroachments, easements, zoning, rights of way, covenants running
with the land, and other similar title exceptions or encumbrances affecting any
Real Estate; provided that they do not in the aggregate materially detract from
the value of the Real Estate or materially interfere with its use in the
ordinary conduct of the Borrowers’ business;

          (g) Liens arising from judgments and attachments in connection with
court proceedings; provided that the attachment or enforcement of such Liens
would not result in an Event of Default hereunder and the judgments or other
orders secured by such Liens are being Properly Contested;

          (h) licenses, sublicenses, leases or subleases granted to other
Persons not materially interfering with the conduct of the business of the
Borrowers and their Subsidiaries taken as a whole or the Agent’s rights with
respect to the Collateral;

          (i) any interest or title of a lessor, sublessor, licensee or licensor
under any lease, sublease, sublicense or license agreement not prohibited by the
Agreement;

40

--------------------------------------------------------------------------------



          (j) Liens in favor of a banking institution encumbering deposits
(including the right of set-off) held by such banking institution incurred in
the ordinary course of business;

          (k) Liens attaching solely to cash earnest money deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition;

          (l) Liens arising from precautionary UCC filings or PPSA filings
regarding “true sale” to a Receivable Entity pursuant to a Qualified Receivables
Transaction or “true” operating leases or the bailment or consignment of goods
to any Obligor or any Subsidiary, to the extent such lease, bailment or
consignment is not otherwise in violation of the Agreement;

          (m) Liens on insurance proceeds or unearned premiums incurred in the
ordinary course of business in connection with the financing of insurance
premiums;

          (n) Liens identified on Schedule 8.18;

          (o) Liens securing Refinancing Debt to the extent such Liens are
permitted in the definition of “Refinancing Debt”;

          (p) Liens on the property of the Target in a Permitted Acquisition, so
long as such Liens were in existence prior to and were not incurred in
connection with or in contemplation of the Permitted Acquisition and do not
extend to any assets other than those of the Target;

          (q) Liens on property of a Receivables Entity imposed in connection
with a Qualified Receivables Transaction;

          (r) Liens securing Debt permitted under Section 8.13(r);

          (s) Liens on any Like-Kind Exchange Account and any Replacement
Property that is acquired in a Like-Kind Exchange, in each case granted pursuant
to and in connection with a Like-Kind Exchange in favor of any applicable
Qualified Intermediary to facilitate such Like-Kind Exchange;

          (t) Liens securing Debt of any Subsidiary that is not an Obligor
pursuant to Section 8.13(s); and

          (u) other Liens so long as the aggregate outstanding principal amount
of Debt at any time secured thereby does not exceed $5,000,000.

          “Permitted Priority Liens” means Permitted Liens described in clauses
(a) and (d) of the definition thereof.

          “Person” means any individual, sole proprietorship, partnership,
limited liability company, unlimited liability company, joint venture, trust,
unincorporated organization, association, corporation, Governmental Authority,
or any other entity.

41

--------------------------------------------------------------------------------



          “Plan” means any employee benefit plan (including such plans as
defined in Section 3(3) of ERISA) which an Obligor sponsors or maintains or to
which an Obligor or a Subsidiary of an Obligor makes, is making, or is obligated
to make contributions and includes any Pension Plan.

          “PPSA” means the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder, as amended from time to time, provided,
however, if validity, perfection and effect of perfection and non-perfection of
the Agent’s security interest in any Collateral of any Canadian Obligor are
governed by the personal property security laws of any jurisdiction other than
Ontario, PPSA means those personal property security laws (including the Civil
Code of Quebec) in such other jurisdiction for the purposes of the provisions
hereof relating to such validity, perfection, and effect of perfection and
non-perfection and for the definitions related to such provisions, as from time
to time in effect.

          “Preferred Repurchase” means the repurchase, redemption and immediate
retirement of all of the shares of Holdings’ Series C and D preferred stock
pursuant to the Repurchase Agreement for an aggregate consideration of
approximately $679,000,000 (and in any event not to exceed $700,000,000).

          “Priority Payable Reserves” means reserves established in the
reasonable credit judgment of the Agent for amounts secured by any Liens, choate
or inchoate, which rank or are capable of ranking in priority to the Agent’s
Liens, including, without limitation, in the Reasonable Credit Judgment of the
Agent, any such amounts due and not paid for vacation pay, amounts due and not
paid under any legislation relating to workers’ compensation or to employment
insurance, all amounts deducted or withheld and not paid and remitted when due
under the Income Tax Act (Canada), amounts currently or past due and not paid
for realty, municipal or similar Taxes (to the extent impacting personal or
moveable property) and all amounts currently or past due and not contributed,
remitted or paid to any Plan or under the Canada Pension Plan, the PBA or any
similar legislation.

          “Pro Rata Share” means:

          (a) with respect to a U.S. Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such U.S. Lender’s U.S.
Revolving Credit Commitment and the denominator of which is the sum of the
amounts of all of the U.S. Lenders’ U.S. Revolving Credit Commitments, or if no
U.S. Revolving Credit Commitments are outstanding, a fraction (expressed as a
percentage), (x) the numerator of which is the amount of U.S. Revolving Loans
and Specified Loans owed to such U.S. Lender plus such U.S. Lender’s
participation in the aggregate undrawn face amount of all outstanding Letters of
Credit, plus such U.S. Lender’s participation in the aggregate amount of any
unpaid reimbursement obligations in respect of Letters of Credit and (b) the
denominator of which is the aggregate amount of the U.S. Revolving Loans and
Specified Loans owed to the U.S. Lenders, plus the aggregate undrawn face amount
of all outstanding Letters of Credit, plus the aggregate amount of any unpaid
reimbursement obligations in respect of Letters of Credit, in each case giving
effect to a U.S. Lender’s participation in U.S. Swingline Loans and U.S. Agent
Advances;

42

--------------------------------------------------------------------------------



          (b) with respect to a Canadian Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Canadian Lender’s
Canadian Revolving Credit Commitment and the denominator of which is the sum of
the amounts of all of the Canadian Lenders’ Canadian Revolving Credit
Commitments, or if no Canadian Revolving Credit Commitments are outstanding, a
fraction (expressed as a percentage), (x) the numerator of which is the amount
of Canadian Revolving Loans owed to such Canadian Lender and (y) the denominator
of which is the aggregate amount of the Canadian Revolving Loans owed to the
Canadian Lenders, in each case giving effect to a Canadian Lender’s
participation in Canadian Swingline Loans and Canadian Agent Advances; and

          (c) with respect to a Participating Lender, the fraction described in
clause (a) above for such Person in its capacity as a U.S. Lender.

          “Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) and the regulations promulgated thereunder.

          “Progress Billing” means any invoice for goods sold or services
rendered under a contract or agreement pursuant to which the Account Debtor’s
obligation to pay such invoice is conditioned upon any Obligor’s or any
Subsidiary of an Obligor’s completion of any further performance under the
contract or agreement; provided that in no event will any invoice for rent under
a Lease be considered a Progress Billing.

          “Properly Contested” means, in the case of any Debt or other
obligation of an Obligor (including any Taxes) that is not paid as and when due
or payable by reason of such Obligor’s bona fide dispute concerning its
liability to pay the same or concerning the amount thereof, (a) such Debt or
obligation is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (b) such Obligor has established
appropriate reserves for the contested obligation in conformity with GAAP;
(c) the non-payment of such Debt or obligation will not be reasonably likely to
have a Material Adverse Effect and will not result in a material risk of
forfeiture or sale of any material assets of such Obligor; (d) if the Debt or
obligation results from, or is determined by the entry, rendition or issuance
against an Obligor or any of its assets of, a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (e) if such contest (including on any
appeal or judicial review) is abandoned, settled or determined adversely (in
whole or in part) to such Obligor, such Obligor pays such Debt or obligation,
and all penalties, interest and other amounts due in connection therewith,
within 30 days following such abandonment, settlement or adverse determination.

          “Proprietary Rights” means all of each Obligor’s and each of their
Subsidiary’s now owned and hereafter arising or acquired licenses, franchises,
permits, patents, patent rights, copyrights, works which are the subject matter
of copyrights, trademarks, service marks, trade names, trade styles, patent,
trademark and service mark applications, and all licenses and rights related to
any of the foregoing, and all other rights under any of the foregoing, all
extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and all rights to sue for past,
present and future infringement of any of the foregoing.

43

--------------------------------------------------------------------------------



          “Qualified Intermediary” means any Person acting in its capacity as a
qualified intermediary to facilitate any Like-Kind Exchange operate and/or own a
Like-Kind Exchange Account.

          “Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by any Obligor and/or any Subsidiary of an
Obligor pursuant to which such Obligor and/or Subsidiary may sell, assign,
convey, participate, contribute to capital or otherwise transfer to (a) a
Receivables Entity (in the case of a transfer by any Obligor or any Subsidiary
of an Obligor) or (b) any other Person (in the case of a transfer by a
Receivables Entity), or may grant a security interest in or pledge, any Accounts
or interests therein (whether now existing or arising in the future) of any
Obligor or any Subsidiary of an Obligor, and any assets (which, in the case of
tangible assets, are sold giving rise to the Accounts) related thereto,
including, without limitation, all collateral securing such Accounts, all
contracts and contract rights, purchase orders, Leases, security interests,
financing statements or other documentation in respect of such Accounts and all
guarantees, indemnities, warranties or other documentation or other obligations
in respect of such Account, any other assets which are customarily transferred,
or in respect of which security interests are customarily granted, in connection
with assets securitization transactions involving receivables similar to such
Accounts and any collections or proceeds of any of the foregoing (the “Related
Assets”). For the avoidance of doubt, the transactions contemplated by the
Existing Securitization Facility as of the date hereof constitute Qualified
Receivables Transactions.

          “RDPRM” means the Registre des Droits Personnels et Réels Mobiliers.

          “Real Estate” means all of each Obligor’s and each of their
Subsidiaries now or hereafter owned or leased estates in real property,
including, without limitation, all fees, leaseholds and future interests,
together with all of each Obligor’s and each of their Subsidiaries now or
hereafter owned or leased interests in the improvements thereon, the fixtures
attached thereto and the easements appurtenant thereto.

          “Reasonable Credit Judgment” means, as applicable, the Agent’s
commercially reasonable judgment, exercised in good faith, as to any factor,
event, condition or other circumstance which the Agent, as applicable,
reasonably determines: (a) will or could adversely affect the quantity, quality
or value of the Collateral, the enforceability or priority of the Agent’s Liens
thereon or the amount which the Agent or the Lenders would be likely to receive
(after giving consideration to delays in payment and costs of enforcement) in
the liquidation of the Collateral or (b) suggests that any collateral report or
financial information delivered to the Agent by any Obligor or any Person on
behalf of thereof is incomplete, inaccurate or misleading in any material
respect, (c) materially increases the likelihood of any event described in
Section 10.1(e), (f), (g) or (h) involving an Obligor or (d) creates an Event of
Default. In exercising such judgment, the Agent may consider, without
duplication, factors already included in or tested by the definition of Eligible
Rental Equipment or Eligible Merchandise and Consumables Inventory, and any
other criteria including: (i) changes after the Closing Date in any
concentration of risk with respect to Eligible Rental Equipment or Eligible
Merchandise and Consumables Inventory and (ii) any other factors arising after
the Closing Date that affect or that could affect the credit risk of lending to
the Borrowers on the security of the Collateral.

44

--------------------------------------------------------------------------------



          “Receivables Entity” means (a) any existing Subsidiary or other
Investment of the Company which is listed on Schedule 1.4 or (b) any wholly
owned Subsidiary of the Company or one of its other Subsidiaries (or another
Person in which the Company or one of its other Subsidiaries makes an Investment
and to which the Company or one of its other Subsidiaries transfers Accounts and
Related Assets) formed after the Closing Date, in each such case, which engages
in no activities other than in connection with the financing of Accounts or
interests therein and Related Assets and any business or activities incidental
or related to such business and which is designated by the Board of Directors of
the Company (as provided below) as a Receivables Entity and: (i) no portion of
the Debt or any other obligations (contingent or otherwise) of which: (A) is
guaranteed by any Obligor (excluding guarantees of obligations (other than
direct guarantees of principal of, and interest on, Debt) pursuant to Standard
Securitization Undertakings); (B) is recourse to or obligates any Obligor in any
way other than pursuant to Standard Securitization Undertakings; or (C) subjects
any property or asset of any Obligor, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings; (ii) with which no Obligor has any material
contract, agreement, arrangement or understanding (except in connection with a
Standard Securitization Undertaking or Qualified Receivables Transaction) other
than (A) on terms no less favorable to such Obligor than those that might be
obtained at the time from Persons that are not Affiliates of the Company, and
(B) fees payable in the ordinary course of business in connection with servicing
Accounts; and (iii) to which neither the Company nor any Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

          Any such designation by the Board of Directors of the Company shall be
evidenced to the Agent by delivering to the Agent a certified copy of the
resolution of the Board of Directors of the Company giving effect to such
designation and a certificate of a Responsible Officer certifying that such
designation complied with the foregoing conditions.

          “Refinancing Debt” means with respect to any Debt (the “Refinanced
Debt”), any other Debt which extends, refinances, refunds, replaces or renews
such Debt; provided that (a) the principal amount (or accreted value, if
applicable) of such Refinancing Debt does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Debt except by an amount equal
to unpaid accrued interest and premium (including applicable prepayment
penalties) thereof plus fees and expenses reasonably incurred in connection
therewith, (b) any Liens securing such Refinancing Debt do not attach to any
property of any obligor that did not secure the Refinanced Debt, (c) no obligor
that was not previously liable for the repayment of such Refinanced Debt is or
is required to become liable for the Refinancing Debt, (d) such extension,
refinancing, refunding, replacement or renewal does not result in the
Refinancing Debt having a shorter weighted average life to maturity than the
Refinanced Debt, and (e) if the Refinanced was subordinated in right of payment
to the Obligations, then the terms and conditions of the Refinancing Debt shall
include subordination terms and conditions that are at least as favorable to the
Lenders as those that were applicable to the Refinanced Debt.

          “Register” has the meaning specified in Section 13.22.

          “Related Assets” has the meaning specified in the definition of
“Qualified Receivables Transaction.”

45

--------------------------------------------------------------------------------



          ““Related Canadian Lender” has the meaning specified in Section
12.2(b).

          “Relinquished Property” has the meaning specified in the definition of
Like-Kind Exchange.

          “Release” means a release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration of a
Contaminant into the indoor or outdoor environment or into or out of any Real
Estate or other property, including the movement of Contaminants through or in
the air, soil, surface water, groundwater or Real Estate or other property.

          “Rent Reserves” means such reserves as may be established from time to
time by the Agent in its Reasonable Credit Judgment with respect to leased
locations or bailees of the Obligors where Eligible Rental Equipment or Eligible
Merchandise and Consumables Inventory is located to the extent the Agent has not
received a Collateral Access Agreement from the lessor or bailee at any such
location, provided that such reserves for any location shall not exceed two
(2) months’ rent at such location.

          “Rental Equipment” means tangible personal property which is offered
for sale or rent (or offered for sale as used equipment) by an Obligor in the
ordinary course of its business or used in the business of the Obligors and
their Subsidiaries and included in fixed assets in the consolidated accounts of
Holdings, including Inventory that Holdings currently describes as “rental
equipment” in such consolidated accounts, but excluding any Merchandise and
Consumables Inventory.

          “Replacement Property” has the meaning specified in the definition of
Like-Kind Exchange.

          “Reportable Event” means, any of the events set forth in
Section 4043(c) of ERISA or the regulations thereunder, other than any such
event for which the 30-day notice requirement under ERISA has been waived in
regulations issued by the PBGC.

          “Repurchase Agreement” means the purchase agreement to be dated on or
about June 10, 2008 among Holdings, Apollo Investment Fund IV, L.P., Apollo
Overseas Partners IV, L.P. and J.P. Morgan Partners (BHCA), L.P.

          “Requested Commitment Increase” has the meaning specified in
Section 2.8(a).

          “Required Lenders” means, at any time, Lenders having U.S. Revolving
Credit Commitments representing at least 50.1% of the aggregate U.S. Revolving
Credit Commitments at such time; provided, however, that if any Lender (or any
related Canadian Lender thereof) shall remain a Defaulting Lender, the term
“Required Lenders” means Lenders having U.S. Revolving Credit Commitments
representing at least 50.1% of the aggregate U.S. Revolving Credit Commitments
at such time (excluding the U.S. Revolving Credit Commitment of any such Lender
that is (or any such Lender whose related Canadian Lender is) a Defaulting
Lender); provided further, however, that if the U.S. Revolving Credit
Commitments have been terminated, the term “Required Lenders” means Lenders
holding U.S. Revolving Loans (including U.S. Swingline Loans) representing at
least 50.1% of the aggregate principal amount of U.S. Revolving Loans (including
U.S. Swingline Loans) outstanding at such time (excluding U.S. Revolving Loans
of any such Lender that is (or any such Lender whose related Canadian Lender is)
a Defaulting Lender).

46

--------------------------------------------------------------------------------



          “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

          “Reserves” means reserves that limit the availability of credit
hereunder, consisting of reserves against Availability, Eligible Merchandise and
Consumables Inventory and Eligible Rental Equipment, established by the Agent
from time to time in the Agent’s Reasonable Credit Judgment in accordance with
Section 2.7(a) of the Agreement. Without limiting the generality of the
foregoing, the following reserves shall be deemed to be a reasonable exercise of
the Agent’s credit judgment: (a) Bank Product Reserves, (b) Rent Reserves, (c)
warehousemen’s and bailees’ charges, (d) Priority Payable Reserves and (e)
Specified Reserves.

          “Responsible Officer” means the President, any Vice President, Chief
Executive Officer, Chief Financial Officer, Secretary, Treasurer, legal counsel,
or any other executive or financial officer of Holdings or any other Obligor, or
any other officer having substantially the same authority and responsibility;
or, with respect to compliance with financial covenants and the preparation of
the Borrowing Base Certificate, the president, chief financial officer or the
treasurer of Holdings, or any other officer having substantially the same
authority and responsibility.

          “Reuters Screen LIBOR01 Page” means the display designated on page
“LIBOR01” on Reuters Money 3000 Services (or such other page as may replace the
LIBOR01 page on that service) or such services displaying the London interbank
offered rate for deposits in Dollars as may replace Reuters Money 3000 Service.

          “Revolving Credit Borrowing” means a Borrowing comprised of Revolving
Loans.

          “Revolving Credit Commitments” means the U.S. Revolving Credit
Commitments and the Canadian Revolving Credit Commitments, as the context
requires.

          “Revolving Credit Lender” means a Lender with a Revolving Credit
Commitment or an outstanding Revolving Loan.

          “Revolving Loans” means the U.S. Revolving Loans and Canadian
Revolving Loans, as the context requires.

          “S&P” means Standard & Poor’s Ratings Group, Inc., or any successor
thereto.

          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

47

--------------------------------------------------------------------------------



          “Secured Parties” means, collectively, the Agent, the Lenders, each
Bank, each Letter of Credit Issuer, the Indemnified Parties and each of the
Agent, any Lender or Affiliate of the Agent or such Lender to which is owed
Designated Bank Products Obligations.

          “Securitization Percentage” means, at any time, with respect to any
Qualified Receivables Transaction pursuant to which any third party purchases
any interest in any Accounts of Holdings or any of its Subsidiaries, the sum of
reserves and discounts (including, without limitation, any yield reserve, loss
reserve, collection agent fee reserve and dilution reserve) required under such
Qualified Receivables Transaction to be included in the calculation of such
third party’s interest in such Accounts, divided by the face amount of such
Accounts, expressed as a percentage.

          “Security Agreements” means, collectively, the U.S. Security Agreement
and the Canadian Security Agreement.

          “Security Documents” means the U.S. Security Documents and the
Canadian Security Documents.

          “Senior Secured Debt” means, at any date of determination, the secured
Debt for Borrowed Money of Holdings and its Subsidiaries at such time, excluding
any Debt subordinated to the Obligations on terms reasonably satisfactory to the
Agent.

          “Senior Secured Leverage Ratio” means, as of the last day of any
Fiscal Quarter, the ratio of (a) Senior Secured Debt as of the last day of such
Fiscal Quarter to (b) Consolidated EBITDA for the four (4) Fiscal Quarter period
then ending. For purposes of Section 8.23, the Senior Secured Leverage Ratio
shall be calculated pursuant to the second and third paragraphs of the
definition of “Fixed Charge Coverage Ratio”.

          “Settlement” and “Settlement Date” have the meanings specified in
Section 13.15(a)(ii).

          “Software” means all “software” as such term is defined in the UCC,
now owned or hereafter acquired by any Obligor or any of their Subsidiaries,
other than software embedded in any category of Goods, including all computer
programs and all supporting information provided in connection with a
transaction related to any program.

          “Solvent” or “Solvency” means, when used with respect to any Person,
that at the time of determination:

          (a) the assets of such Person, at a fair valuation, are in excess of
the total amount of its debts (including contingent liabilities); and

          (b) the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and

          (c) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

          (d) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

48

--------------------------------------------------------------------------------



          For purposes of determining whether a Person is Solvent, (i) the
amount of any contingent liability shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability,
and (ii) the provisions of Section 4.15 of the Agreement shall be taken into
account.

          “Specified Borrowing” means a Borrowing comprised of Specified Loans.

          “Specified Conditions” means, at any time of determination with
respect to any Specified Payment or other event, that both before and
immediately after such Specified Payment or other event (including any Loans
made in connection therewith) (a) no Default or Event of Default has occurred
and is continuing, (b) Combined Availability shall not be less than 20% of the
Maximum Revolver Amount, (c) Holdings and the other Obligors shall be in pro
forma compliance with the covenants set forth in Sections 8.22 and 8.23
(regardless of whether a Covenant Trigger is in effect or such covenants are
otherwise effective, and measured as of the last day of the most recently ended
Fiscal Quarter for which financial statements were delivered in accordance with
Section 6.2) and (d) such Specified Payment or other event shall be in
compliance with the Requirement of Law.

          “Specified Loan Borrower” has the meaning specified in the
introductory paragraph to the Agreement.

          “Specified Loan Designated Account” has the meaning specified in
Section 2.10(b).

          “Specified Loan Notice of Borrowing” has the meaning specified in
Section 2.10(a).

          “Specified Loans” means the revolving loans made by Lenders to the
Specified Loan Borrower pursuant to Section 2.3.

          “Specified Payment” means (a) any Permitted Acquisition,
(b) Distributions pursuant to clause (c) or (d) of the definition of “Permitted
Distributions” and (c) Investments pursuant to clause (v) of the definition of
“Permitted Investments”.

          “Specified Reserves” means reserves established from time to time that
represent Dollar amounts that the Agent in its reasonable credit judgment
believes may be required (a) in connection with the preservation, protection,
collection or realization of Collateral or (b) in connection with any
obligations, agreement or undertaking of any Obligor set forth in the Agreement
or any of the other Loan Documents.

          “Standard Securitization Undertakings” means the representations,
warranties, covenants, indemnities and performance guarantees of the Company or
any of its Subsidiaries to a Receivables Entity or its order and servicing
obligations entered into by the Company or any of its Subsidiaries (other than a
Receivables Entity) and the provision of cash equivalents to pay fees and
expenses reasonably related thereto or any Refinancing Debt thereof permitted
pursuant to Section 8.13, in each case which are reasonably customary in
securitization transactions.

49

--------------------------------------------------------------------------------



          “Stated Termination Date” means June 7, 2013.

          “Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company,
unlimited liability company or equivalent entity whether voting or nonvoting,
including common stock, preferred stock or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the SEC under the Exchange Act).

          “Subordinated Debt” means the Existing Public Debt (other than the 6½%
Senior Notes and the Holdco Notes) and any other Debt subordinated to, or
required under the Loan Documents to be subordinated to, the Debt under the Loan
Documents.

          “Subsidiary” of a Person means any corporation, association,
partnership, limited liability company, unlimited liability company, joint
venture or other business entity of which more than fifty percent (50%) of the
voting stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof. Unless
the context otherwise clearly requires, references herein to a “Subsidiary”
refer to a Subsidiary of Holdings.

          “Supermajority Lenders” means, at any time, Lenders having U.S.
Revolving Credit Commitments representing at least 66% of the aggregate U.S.
Revolving Credit Commitments at such time; provided, however, that if any Lender
(or any related Canadian Lender thereof) shall remain a Defaulting Lender, the
term “Supermajority Lenders” means Lenders having U.S. Revolving Credit
Commitments representing at least 66% of the aggregate U.S. Revolving Credit
Commitments at such time (excluding the U.S. Revolving Credit Commitment of any
such Lender that is (or any such Lender whose related Canadian Lender is) a
Defaulting Lender); provided further, however, that if the U.S. Revolving Credit
Commitments have been terminated, the term “Supermajority Lenders” means Lenders
holding U.S. Revolving Loans (including U.S. Swingline Loans) representing at
least 66% of the aggregate principal amount of U.S. Revolving Loans (including
U.S. Swingline Loans) outstanding at such time (excluding U.S. Revolving Loans
of any such Lender that is (or any such Lender whose related Canadian Lender is)
a Defaulting Lender).

          “Supporting Letter of Credit” has the meaning specified in
Section 2.4(g).

          “Swingline Commitment” means collectively, the U.S. Swingline
Commitment and the Canadian Swingline Commitment.

          “Swingline Lender” means the U.S. Swingline Lender or Canadian
Swingline Lender.

          “Swingline Loan” and “Swingline Loans” means the collective reference
to the U.S. Swingline Loan or U.S. Swingline Loans or the Canadian Swingline
Loan or the Canadian Swingline Loans, in each case as the context requires.

          “Syndication Agent” has the meaning specified in the preamble to the
Agreement.

          “Target” has the meaning specified in the definition of “Permitted
Acquisition”.

50

--------------------------------------------------------------------------------



          “Taxes” means any and all present or future taxes, levies, imposts,
deductions, charges or withholdings and all liabilities (including interest,
penalties and additions to tax) with respect thereto imposed by any Governmental
Authority.

          “Termination Date” means the earliest to occur of (a) the Stated
Termination Date, (b) the date the Commitments are terminated either by the
Borrowers pursuant to Section 4.4 or by the Required Lenders pursuant to
Section 10.2, and (c) the date the Agreement is otherwise terminated for any
reason whatsoever pursuant to the terms of the Agreement.

          “Titled Goods” means vehicles and similar items that are (a) subject
to certificate-of-title statutes or regulations under which a security interest
in such items are perfected by an indication on the certificates of title of
such items (in lieu of filing of financing statements under the UCC), (b)
evidenced by certificates of ownership or other registration certificates issued
or required to be issued under the laws of any jurisdiction or (c) “motor
vehicles” for purposes of the PPSA.

          “Total Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) all Debt for Borrowed Money of the Company and its
Subsidiaries as of the last day of such Fiscal Quarter to (b) Consolidated
EBITDA for the four (4) Fiscal Quarter period then ending. The Total Leverage
Ratio shall be calculated pursuant to the second and third paragraphs of the
definition of “Fixed Charge Coverage Ratio”.

          “Transactions” means, collectively, (a) the execution, delivery and
performance by the Obligors of the Loan Documents to which they are a party and
the making of the borrowings hereunder, (b) the repayment of certain Debt, (c)
the Preferred Repurchase and the execution, delivery and performance by Holdings
of the Repurchase Agreement, (d) the issuance and sale of the Holdco Notes and
the execution, delivery and performance by Holdings of the Holdco Notes
Documents and (e) the payment of related fees and expenses and, as applicable,
prepayment penalties, in connection with each of the foregoing.

          “Type” means any type of a Loan determined with respect to the
interest option applicable thereto, which shall be a LIBOR Loan, a BA Equivalent
Loan, a Base Rate Loan or a Canadian Prime Rate Loan.

          “UCC” means the Uniform Commercial Code, as in effect from time to
time, of the State of New York or of any other state the laws of which are
required as a result thereof to be applied in connection with the issue of
perfection of security interests.

          “Unfunded Canadian Loan Participation” means, in respect of any
Participating Lender’s Canadian Loan Participation in a Canadian Revolving Loan
of the Canadian Funding Banks, the principal amount of such Canadian Loan
Participation minus the amount of such Participating Lender’s Funded Canadian
Loan Participation in such Canadian Revolving Loan.

          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA or other applicable law,
over the current value of that Pension Plan’s assets, determined in accordance
with the assumptions used for funding the Pension Plan pursuant to Section 412
of the Code or other applicable laws for the applicable plan year and includes,
with respect to any Canadian Pension Plan, any unfunded liability or solvency
deficiency as determined for the purposes of the PBA.

51

--------------------------------------------------------------------------------



          “Unused Letter of Credit Subfacility” means an amount equal to the
Letter of Credit Subfacility minus the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit plus, without duplication, (b) the
aggregate unpaid reimbursement obligations with respect to all Letters of
Credit.

          “Unused Line Fee” has the meaning specified in Section 3.5.

          “URA” has the meaning specified in the introductory paragraph to the
Agreement.

          “URC” has the meaning specified in the introductory paragraph to the
Agreement.

          “U.S. Agent Advances” has the meaning specified in Section 2.5(h).

          “U.S. Availability” means, at any time (a) the lesser of (i) the
Maximum U.S. Revolver Amount and (ii) the U.S. Borrowing Base, minus (b) the sum
of the Aggregate U.S. Revolver Outstandings and the Aggregate Canadian Revolver
Outstandings Funded On U.S. Borrowing Base.

          “U.S. Bank” means Bank of America, N.A., a national banking
association, or any successor entity thereto.

          “U.S. Borrowers” has the meaning specified in the introductory
paragraph to the Agreement.

          “U.S. Borrowing Base” means, at any time, an amount in Dollars equal
to:

          (a) the sum of

          (i) the lesser of (A) $100,000,000 and (B) the Merchandise and
Consumables Inventory Formula Amount with respect to the U.S. Obligors; plus

          (ii) the lesser of (A) 95% of the Net Book Value of Eligible Rental
Equipment of the U.S. Obligors and (B) 85% of the Net Orderly Liquidation Value
of the Eligible Rental Equipment of the U.S. Obligors; minus

          (b) Reserves from time to time established by the Agent in accordance
with Section 2.7(a) of the Agreement.

          “U.S. Collateral” means all of the U.S. Obligors’ personal property,
and all other assets of any Person, in each case from time to time subject to
the Agent’s Liens securing payment or performance of any Obligations; provided,
however, that at no time shall the term “U.S. Collateral” include any asset of a
controlled foreign corporation as defined in Section 957 of the Code.

52

--------------------------------------------------------------------------------



          “U.S. Credit Facilities” means the revolving credit, swingline and
letter of credit facilities provided for by this Agreement extended to the U.S.
Borrowers and the Specified Loan Borrower.

          “U.S. Designated Account” has the meaning specified in Section 2.5(b).

          “U.S. Guarantee Agreement” means the Guaranty dated as of the
Agreement Date, among the U.S. Guarantors for the benefit of the Secured
Parties.

          “U.S. Guarantors” means (a) Holdings, (b) each Subsidiary, whether now
existing or hereafter created or acquired (other than any Subsidiary that is a
Receivables Entity, Immaterial Subsidiary or Foreign Subsidiary that is a
“controlled foreign corporation” under Section 957 of the Code), but including,
United Rentals of Nova Scotia (No. 1), ULC and United Rentals of Nova Scotia
(No. 2), ULC and (c) each other Person, who, in a writing accepted by the Agent,
guarantees payment or performance in whole or in part of the Obligations.

          “U.S. Intellectual Property Security Agreement” means the Intellectual
Property Security Agreement dated as of the Agreement Date among the U.S.
Obligors for the benefit of the Secured Parties.

          “U.S. Lender” means a Lender that has a U.S. Revolving Credit
Commitment.

          “U.S. Notice of Borrowing” has the meaning specified in
Section 2.5(a).

          “U.S. Obligations” means all present and future loans, advances,
liabilities, obligations, covenants, duties, and debts owing by the U.S.
Obligors, or any of them, to the Agent, the Letter of Credit Issuer, any U.S.
Lender, any U.S. Secured Party and/or any Indemnified Person, arising under or
pursuant to the Agreement or any of the other Loan Documents, whether or not
evidenced by any note, or other instrument or document, whether arising from an
extension of credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, Attorney Costs, filing fees and any other sums chargeable to
the U.S. Borrowers or any other U.S. Obligor hereunder or under any of the other
Loan Documents. “U.S. Obligations” includes, without limitation, (a) all debts,
liabilities, and obligations now or hereafter arising from or in connection with
the Letters of Credit and (b) all Designated Bank Products Obligations owed by
any U.S. Obligor. Anything contained herein to the contrary notwithstanding, the
term U.S. Obligations shall not include any Canadian Obligations.

          “U.S. Obligors” means the U.S. Borrowers, the Specified Loan Borrower
and the U.S. Guarantors.

          “U.S. Revolving Credit Borrowing” means a Borrowing comprised of U.S.
Revolving Loans.

53

--------------------------------------------------------------------------------



          “U.S. Revolving Credit Commitment” means, at any date for any U.S.
Lender, the obligation of such U.S. Lender to make U.S. Revolving Loans and
Specified Loans and to purchase participations in Letters of Credit pursuant to
the terms and conditions of this Agreement, which shall not exceed the aggregate
principal amount set forth on Schedule 1.1 under the heading “Revolving Credit
Commitment” or on the signature page of the Assignment and Acceptance by which
it became a Lender, as modified from time to time pursuant to the terms of this
Agreement or to give effect to any applicable Assignment and Acceptance; and
“Revolving Credit Commitments” means the aggregate principal amount of the U.S.
Revolving Credit Commitments of all U.S. Lenders, the maximum amount of which
shall be the Maximum U.S. Revolver Amount; provided, however, after the
termination of the U.S. Revolving Credit Commitments, the U.S. Revolving Credit
Commitment of any U.S. Lender shall be deemed to be in an amount equal to the
outstanding principal amount of U.S. Revolving Loans and Specified Loans owing
to such U.S. Lender.

          “U.S. Revolving Loans” means the revolving loans made pursuant to
Section 2.2(a), each U.S. Agent Advance and U.S. Swingline Loan.

          “U.S. Secured Parties” means, collectively, the Agent, the U.S.
Lenders, the U.S. Bank, the Letter of Credit Issuer, the Indemnified Parties and
each of the Agent, any U.S. Lender or any Affiliate of the Agent or such U.S.
Lender to which is owed any Designated Bank Product Obligations, in each case in
its capacity as an obligee of U.S. Obligations.

          “U.S. Security Agreements” means, collectively, (a) the Security
Agreement, dated as of the Agreement Date, among Holdings, the U.S. Borrowers
and the U.S. Guarantors, for the benefit of the Secured Parties, and (b) any
security agreement executed and delivered after the Agreement Date by a Person
that becomes a Borrower or a U.S. Guarantor hereunder in accordance with
Section 8.25(a).

          “U.S. Security Documents” means the U.S. Intellectual Property
Security Agreement, the U.S. Security Agreements and any other agreements,
instruments, and documents heretofore, now or hereafter securing or guaranteeing
any of the Obligations.

          “U.S. Subsidiary Borrowers” has the meaning specified in the
introductory paragraph to the Agreement.

          “U.S. Swingline Commitment” means the Commitment of the U.S. Bank to
make loans pursuant to Section 2.5(g).

          “U.S. Swingline Lender” means the U.S. Bank or any successor financial
institution agreed to by the Agent, in its capacity as provider of U.S.
Swingline Loans.

          “U.S. Swingline Loan” and “U.S. Swingline Loans” have the meanings
specified in Section 2.5(g).

          “U.S. Swingline Sublimit” has the meaning specified in Section 2.5(g).

          “Value” means, with reference to the value of Eligible Merchandise and
Consumables Inventory, value determined on the basis of the lower of cost or
market value of such Eligible Merchandise and Consumables Inventory, with the
cost thereof calculated on a first-in, first-out basis, determined in accordance
with GAAP.

54

--------------------------------------------------------------------------------



          “Vendor Lease” means a lease pursuant to which any Person leases
Inventory or Rental Equipment from a Vendor Lessor, whether or not such lease
constitutes an operating lease or a Capital Lease under GAAP and whether or not
such lease constitutes a true lease or a secured transaction under the Code or
other applicable law.

          “Vendor Lessor” means any Person who leases Inventory or Rental
Equipment to Holdings a Borrower or a Guarantor pursuant to a Vendor Lease.

          1.2 Accounting Terms. Any accounting term used in the Agreement shall
have, unless otherwise specifically provided herein, the meaning customarily
given in accordance with GAAP, and all financial computations in the Agreement
shall be computed, unless otherwise specifically provided therein, in accordance
with GAAP as consistently applied and using the same method for inventory
valuation as used in the preparation of the Financial Statements.

          1.3 Interpretive Provisions. (a) The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.

                    (b) The words “hereof,” “herein,” “hereunder” and similar
words refer to the Agreement as a whole and not to any particular provision of
the Agreement; and Subsection, Section, Schedule and Exhibit references are to
the Agreement unless otherwise specified.

                    (c) The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.

                    (i) The term “including” is not limiting and means
“including without limitation.”

                    (ii) In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including,” the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”

                    (iii) The word “or” is not exclusive.

                    (d) Unless otherwise expressly provided herein,
(i) references to agreements (including the Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

                    (e) The captions and headings of the Agreement and other
Loan Documents are for convenience of reference only and shall not affect the
interpretation of the Agreement.

                    (f) The Agreement and other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.

55

--------------------------------------------------------------------------------



                    (g) The Agreement and the other Loan Documents are the
result of negotiations among and have been reviewed by counsel to the Agent, the
Borrowers, the Guarantors and the other parties, and are the products of all
parties. Accordingly, they shall not be construed against the Lenders or the
Agent merely because of the Agent’s or Lenders’ involvement in their
preparation.

                    (h) For purposes of any Collateral located in the Province
of Quebec or charged by any deed of hypothec (or any other Loan Document) and
for all other purposes pursuant to which the interpretation or construction of a
Loan Document may be subject to the laws of the Province of Quebec or a court or
tribunal exercising jurisdiction in the Province of Québec, (i) ”personal
property” shall be deemed to include “movable property”, (ii) ”real property”
shall be deemed to include “immovable property”, (iii) ”tangible property” shall
be deemed to include “corporeal property”, (iv) ”intangible property” shall be
deemed to include “incorporeal property”, (v) ”security interest” and “mortgage”
shall be deemed to include a “hypothec”, (vi) all references to filing,
registering or recording under the UCC or the PPSA shall be deemed to include
publication under the Civil Code of Québec, (vii) all references to “perfection”
of or “perfected” Liens shall be deemed to include a reference to the
“opposability” of such Liens to third parties, (viii) any “right of offset”,
“right of setoff” or similar expression shall be deemed to include a “right of
compensation”, (ix) ”goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, and (x) an “agent” shall be deemed to include a “mandatory”.

          1.4 Classification of Loans and Borrowings. For purposes of the
Agreement, Loans may be classified and referred to by class (e.g., a “Canadian
Revolving Loan”, “U.S. Revolving Loan” or “Specified Loan”) or by Type (e.g., a
“LIBOR Loan”) or by class and Type (e.g., a “Canadian Revolving BA Equivalent
Loan”). Borrowings also may be classified and referred to by class (e.g., a
“Canadian Revolving Borrowing”, “U.S. Revolving Borrowing” or “Specified
Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by class and Type (e.g., a
“Canadian Revolving BA Equivalent Borrowing”).

          1.5 Effectuation of Transactions. Each of the representations and
warranties of Holdings and the other Obligors contained in this Agreement (and
all corresponding definitions) are made after giving effect to the Transactions
(or such portion thereof as shall be consummated as of the date of the
applicable representation or warranty), unless the context otherwise requires.

          1.6 Currency. All Canadian Revolving Loans and Specified Loans shall
be made and denominated in Cdn. Dollars. Canadian Revolving Loans and Specified
Loans, interest thereon and the Canadian Loan Participation Fees in respect of
Unfunded Canadian Loan Participations in Canadian Revolving Loans to the
Canadian Borrowers and any other Obligor’s payment obligations expressly payable
in Cdn. Dollars shall all be payable in Cdn. Dollars. However, for purposes of
determining compliance with covenant and default limitations and other monetary
thresholds, all fees and amounts payable hereunder and all calculations
hereunder, including, without limitation, the amount of each Borrowing Base, the
Aggregate Canadian Revolver Outstandings, the Maximum Revolver Amount, the
Maximum Canadian Revolver Amount, the U.S. Availability, the Canadian
Availability and each Lender’s Commitments as of any date shall all be
calculated in Dollars or the Equivalent Amount in Dollars.

56

--------------------------------------------------------------------------------



ARTICLE II

LOANS AND LETTERS OF CREDIT

          2.1 Credit Facilities.

                    (a) Subject to all of the terms and conditions of this
Agreement, (i) the U.S. Lenders agree to make U.S. Revolving Loans to the U.S.
Borrowers on the Closing Date and at any time and from time to time prior to the
Termination Date, in an aggregate principal amount outstanding not in excess of
the Maximum U.S. Revolver Amount, (ii) the U.S. Bank agrees to extend credit to
the U.S. Borrowers, at any time and from time to time prior to the Termination
Date, in the form of U.S. Swingline Loans, in an aggregate principal amount at
any time outstanding not in excess of the U.S. Swingline Sublimit, and (iii) the
Letter of Credit Issuer agrees to issue Letters of Credit on behalf of the U.S.
Borrowers, in an aggregate face amount at any time outstanding not in excess of
the Letter of Credit Subfacility. The proceeds of the U.S. Revolving Loans and
the U.S. Swingline Loans are to be used solely by the U.S. Borrowers to repay
certain existing Debt, to pay related fees and expenses of the Transactions and
to finance ongoing working capital needs (including, without limitation,
purchases of Equipment) and general corporate purposes (including Permitted
Acquisitions) of the U.S. Borrowers and their Subsidiaries.

                    (b) Subject to all of the terms and conditions of this
Agreement, the U.S. Lenders agree to make Specified Loans in Canadian Dollars to
the Specified Loan Borrower on the Closing Date and at any time and from time to
time prior to the Termination Date, in an aggregate principal amount at any time
outstanding not in excess of the Maximum Specified Loan Sublimit. The proceeds
of the Specified Loans are to be used to repay certain existing Debt, to pay
related fees and expenses of the Transactions and to finance ongoing working
capital needs (including, without limitation, purchases of Equipment) and
general corporate purposes (including Permitted Acquisitions) of the Specified
Loan Borrower.

                    (c) Subject to all of the terms and conditions of this
Agreement, (i) the Canadian Lenders agree to make Canadian Revolving Loans to
the Canadian Borrowers on the Closing Date and at any time and from time to time
prior to the Termination Date, in an aggregate principal amount at any time
outstanding not in excess of Maximum Canadian Revolver Loan Amount and (ii) the
Canadian Bank agrees to extend credit to the Canadian Borrowers, at any time and
from time to time prior to the Termination Date, in the form of Canadian
Swingline Loans, in an aggregate principal amount at any time outstanding not in
excess of the Canadian Swingline Sublimit. The proceeds of Canadian Revolving
Loans and the Canadian Swingline Loans are to be used to repay certain existing
Debt, to pay related fees and expenses of the Transactions and to finance
ongoing working capital needs (including, without limitation, purchases of
Equipment) and general corporate purposes (including Permitted Acquisitions) of
the Canadian Borrowers and their Subsidiaries.

57

--------------------------------------------------------------------------------



          2.2 Revolving Loans.

                    (a) Subject to all of the terms and conditions of this
Agreement, each U.S. Lender severally, but not jointly, agrees, upon the
Borrowers’ Agent’s request from time to time on any Business Day during the
period from the Closing Date to the Termination Date, to make revolving loans to
the U.S. Borrowers in amounts not to exceed such U.S. Lender’s Pro Rata Share of
U.S. Availability. The U.S. Lenders, however, in their unanimous discretion, may
elect to make U.S. Revolving Loans or issue or arrange to have issued Letters of
Credit in excess of the U.S. Borrowing Base on one or more occasions, but if
they do so, neither the Agent nor the U.S. Lenders shall be deemed thereby to
have changed the limits of the U.S. Borrowing Base or to be obligated to exceed
such limits on any other occasion. If any such Borrowing would exceed U.S.
Availability, the U.S. Lenders may refuse to make or may otherwise restrict the
making of U.S. Revolving Loans as the U.S. Lenders determine until such excess
has been eliminated, subject to the Agent’s authority, in its sole discretion,
to make Agent Advances pursuant to the terms of Section 2.5(h).

                    (b) Subject to all of the terms and conditions of this
Agreement, each Canadian Lender severally, but not jointly, agrees, upon the
Borrowers’ Agent’s request from time to time on any Business Day during the
period from the Closing Date to the Termination Date, to make revolving loans to
the Canadian Borrowers in amounts not to exceed such Canadian Lender’s Pro Rata
Share of Canadian Availability. The Canadian Lenders, however, in their
unanimous discretion, may elect to make Canadian Revolving Loans in excess of
the Canadian Availability (but not to exceed the Maximum Canadian Revolver
Amount) on one or more occasions, but if they do so, neither the Agent nor the
Canadian Lenders shall be deemed thereby to have changed the limits of the
Canadian Availability or the Maximum Canadian Revolver Amount or to be obligated
to exceed such limits on any other occasion. If any such Borrowing would exceed
Canadian Availability, the Canadian Lenders may refuse to make or may otherwise
restrict the making of Canadian Revolving Loans as the Canadian Lenders
determine until such excess has been eliminated, subject to the Agent’s
authority, in its sole discretion, to make Canadian Agent Advances pursuant to
the terms of Section 2.6(i).

          2.3 Specified Loans. Subject to all of the terms and conditions of
this Agreement, each U.S. Lender severally, but not jointly, agrees, upon the
Borrowers’ Agent’s request from time to time on any Business Day during the
period from the Closing Date to the Termination Date, to make revolving loans to
the Specified Loan Borrower in amounts not to exceed such U.S. Lender’s Pro Rata
Share of U.S. Availability. If any such Borrowing would exceed U.S.
Availability, the U.S. Lenders may refuse to make or may otherwise restrict the
making of Specified Loans as the U.S. Lenders determine until such excess has
been eliminated.

          2.4 Letters of Credit.

                    (a) Agreement to Issue or Cause to Issue. Subject to all of
the terms and conditions of this Agreement, the Agent agrees to cause the Letter
of Credit Issuer to issue for the account of any U.S. Borrower one or more
commercial/documentary and standby letters of credit denominated in Dollars
(each, a “Letter of Credit” and, collectively, the “Letters of Credit”) and to
amend, renew or extend Letters of Credit previously issued by the Letter of
Credit Issuer (unless otherwise provided below).

58

--------------------------------------------------------------------------------



                    (b) Amounts; Outside Expiration Date. The Agent shall not
have any obligation to issue or cause to be issued any Letter of Credit at any
time if (i) the maximum aggregate amount of the requested Letter of Credit for
the term of such Letter of Credit (including any increases in amount referenced
therein) is greater than the Unused Letter of Credit Subfacility at such time;
(ii) the maximum undrawn amount of the requested Letter of Credit would exceed
U.S. Availability; or (iii) such Letter of Credit has an expiration date later
than 12 months after the date of issuance, in the case of standby letters of
credit (subject to customary evergreen or automatic renewal provisions
reasonably acceptable to such Letter of Credit Issuer), or later than 180 days
after the date of issuance, in the case of documentary letters of credit;
provided that in no event shall any Letter of Credit have an expiration date
later than the date that is five (5) Business Days prior to the Termination
Date. With respect to any Letter of Credit which contains any “evergreen” or
automatic renewal or extension provision, if such Letter of Credit permits the
Letter of Credit Issuer to prevent any extension by giving notice to the
beneficiary thereof no later than a date (the “Non-Extension Notice Date”), once
any such Letter of Credit has been issued, the U.S. Lenders shall be deemed to
have authorized the Letter of Credit Issuer to permit extensions of such Letter
of Credit to an expiry date not later than the date that is five (5) Business
Days prior to the Termination Date, unless the Agent shall have received written
notice from the Required Lenders declining to consent to any such extension at
least thirty (30) days prior to the Non-Extension Notice Date; provided that no
Lender may decline to consent to any such extension if all of the requirements
of this Section 2.4 are met and no Default or Event of Default has occurred and
is continuing.

                    (c) Other Conditions. In addition to the conditions
precedent contained in Article IX, the obligation of the Agent to issue or to
cause to be issued any applicable Letter of Credit is subject to the following
conditions precedent having been satisfied in a manner reasonably acceptable to
the Agent:

          (i) The applicable Borrower shall have delivered to the applicable
Letter of Credit Issuer, at least three (3) Business Days (or such shorter
period as the applicable Letter of Credit Issuer may agree) in advance of the
proposed date of issuance of any Letter of Credit, an application in form and
substance satisfactory to such Letter of Credit Issuer and reasonably
satisfactory to the Agent for the issuance of the Letter of Credit and such
other documents as may be reasonably required pursuant to the terms thereof, and
the form of the proposed Letter of Credit shall be reasonably satisfactory to
the Agent and the applicable Letter of Credit Issuer; and

          (ii) As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit.

                    (d) Issuance of Letters of Credit. (i) Request for Issuance.
The applicable Borrower shall notify the Agent of a requested Letter of Credit
at least three (3) Business Days (or such shorter period as the applicable
Letter of Credit Issuer may agree) prior to the proposed issuance date. Such
notice shall be irrevocable and must specify the original face amount of the
Letter of Credit requested, the Business Day of issuance of such requested
Letter of Credit, whether such Letter of Credit may be drawn in a single or in
partial draws, the Business Day on which the requested Letter of Credit is to
expire, the purpose for which such Letter of Credit is to be issued, and the
beneficiary of the requested Letter of Credit. The applicable Borrower shall
attach to such notice the proposed form of the Letter of Credit.

59

--------------------------------------------------------------------------------



                    (ii) Responsibilities of the Agent; Issuance. As of the
Business Day immediately preceding the requested issuance date of each Letter of
Credit, the Agent shall determine the amount of the Unused Letter of Credit
Subfacility and U.S. Availability. If (A) the aggregate amount of the requested
Letter of Credit for the term of such Letter of Credit (including any increases
in amount referenced therein) is less than the Unused Letter of Credit
Subfacility, and (B) the amount of such requested Letter of Credit would not
exceed the U.S. Availability, the Agent shall cause such Letter of Credit Issuer
to issue the requested Letter of Credit on the requested issuance date so long
as the other conditions to such issuance are met.

                    (iii) No Extensions or Amendment. Except in the case of
Letters of Credit subject to evergreen or automatic renewal provisions, the
Agent shall not be obligated to cause the Letter of Credit Issuer to extend,
renew or amend any Letter of Credit issued pursuant hereto unless the
requirements of this Section 2.4 are met as though a new Letter of Credit were
being requested and issued.

                    (e) Payments Pursuant to Letters of Credit. Each U.S.
Borrower that is the account party of any Letter of Credit agrees to reimburse
the applicable Letter of Credit Issuer for any draw under such Letter of Credit
within one (1) Business Day after notice of such drawing is received by such
U.S. Borrower, and to pay the applicable Letter of Credit Issuer the amount of
all other charges and fees payable to such Letter of Credit Issuer in connection
with any Letter of Credit immediately when due, irrespective of any claim,
setoff, defense or other right which any Borrower may have at any time against
such Letter of Credit Issuer or any other Person. Each drawing under any Letter
of Credit issued for the account of any U.S. Borrower shall constitute a request
by such U.S. Borrower to the Agent for a Borrowing of a Base Rate Loan in the
amount of such drawing and, to the extent such Base Rate Loan is made, such U.S.
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Base Rate Loan. The Funding Date with respect to such Borrowing
shall be the date of such drawing.

                    (f) Indemnification; Exoneration; Power of Attorney. (i)
Indemnification. In addition to amounts payable as elsewhere provided in this
Section 2.4, the Borrowers agree to protect, indemnify, pay and save the
applicable Revolving Credit Lenders, the applicable Letter of Credit Issuer and
the Agent harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) which any Revolving Credit Lender, such Letter of Credit Issuer or the
Agent may incur or be subject to as a consequence, direct or indirect, of the
issuance of any Letter of Credit, except that the foregoing indemnity shall not
apply to such Letter of Credit Issuer to the extent of the gross negligence or
willful misconduct of such Letter of Credit Issuer. The Borrowers’ obligations
under this Section shall survive payment of all other Obligations and
termination of this Agreement.

60

--------------------------------------------------------------------------------



                    (ii) Assumption of Risk by the Borrowers. As among the
applicable Borrowers, the applicable Revolving Credit Lenders, the applicable
Letter of Credit Issuer and the Agent, the applicable Borrowers assume all risks
of the acts and omissions of, or misuse of any of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the applicable Revolving Credit Lenders, the
applicable Letter of Credit Issuer and the Agent shall not be responsible for:
(A) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the application for and
issuance of and presentation of drafts with respect to any of the Letters of
Credit, even if it should prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (C) the failure of the beneficiary of any Letter of Credit to comply
duly with conditions set forth in any separate agreement with an Obligor that
are required in order to draw upon such Letter of Credit; (D) errors, omissions,
interruptions, or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (G) the misapplication by
the beneficiary of any Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (H) any consequences arising from causes beyond the
control of the applicable Revolving Credit Lenders, the applicable Letter of
Credit Issuer or the Agent, including any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Authority;
or (I) the applicable Letter of Credit Issuer’s honor of a draw for which the
draw or any certificate fails to comply in any material respect with the terms
of the Letter of Credit. None of the foregoing shall affect, impair or prevent
the vesting of any rights or powers of the Agent or any Revolving Credit Lender
under this Section 2.4(f).

                    (iii) Exoneration. Without limiting the foregoing, no action
or omission whatsoever by the Agent, a Letter of Credit Issuer or any Revolving
Credit Lender shall result in any liability of the Agent, such Letter of Credit
Issuer or any Revolving Credit Lender to any Borrower (except as provided in the
immediately succeeding clause (4)), or relieve any Borrower of any of its
obligations hereunder to any such Person.

                    (iv) Rights Against Letter of Credit Issuer. Nothing
contained in this Agreement is intended to limit the Borrowers’ rights, if any,
with respect to any Letter of Credit Issuer which arise as a result of the
letter of credit application and related documents executed by and between any
Borrower and such Letter of Credit Issuer or the gross negligence or willful
misconduct of such Letter of Credit Issuer.

                    (v) Account Party. The Borrowers hereby authorize and direct
any Letter of Credit Issuer to name the applicable Borrower as the “Account
Party” in the Letters of Credit and to deliver to the Agent all instruments,
documents and other writings and property received by the applicable Letter of
Credit Issuer pursuant to the Letters of Credit, and to accept and rely upon the
Agent’s instructions and agreements with respect to all matters arising in
connection with the Letters of Credit or the applications therefor.

61

--------------------------------------------------------------------------------



                    (g) Supporting Letter of Credit. If, notwithstanding the
provisions of Section 2.4(b) and Section 11.1, any Letter of Credit is
outstanding upon the termination of this Agreement, then upon such termination
each applicable Borrower shall (i) deposit with the Agent, for the ratable
benefit of the Agent, the applicable Letter of Credit Issuer and the applicable
Revolving Credit Lenders, with respect to each Letter of Credit then
outstanding, a standby letter of credit (a “Supporting Letter of Credit”) in
form and substance satisfactory to the Agent, issued by an issuer satisfactory
to the Agent, in an amount equal to 102% (or such lesser amount as the Agent and
such Letter of Credit Issuer shall agree) of the sum of the greatest amount for
which such Letter of Credit may be drawn plus any fees and expenses then due
with such Letter of Credit, under which Supporting Letter of Credit the Agent is
entitled to draw amounts necessary to reimburse the Agent, such Letter of Credit
Issuer and the applicable Revolving Credit Lenders for payments to be made by
the Agent, such Letter of Credit Issuer and such Revolving Credit Lenders under
such Letter of Credit and any fees and expenses then due or to become due with
such Letter of Credit, or (ii) cash collateralize each Letter of Credit then
outstanding, in an amount equal to 102% (or such lesser amount as the Agent and
such Letter of Credit Issuer shall agree) of the sum of the greatest amount for
which such Letter of Credit may be drawn plus any fees and expenses then due
with such Letter of Credit, in a manner reasonably satisfactory to the Agent.
Such Supporting Letter of Credit or cash collateral shall be held by the Agent,
for the ratable benefit of the Agent, the applicable Letter of Credit Issuer and
the Revolving Credit Lenders, as security for, and to provide for the payment
of, the aggregate undrawn amount of such Letters of Credit remaining
outstanding.

          2.5 U.S. Loan Administration.

                    (a) Procedure for Borrowing. (i) Each Borrowing by the U.S.
Borrowers shall be made upon the Borrowers’ Agent’s irrevocable written notice
delivered to the Agent in the form of a notice of borrowing substantially in the
form of Exhibit B-1 (“U.S. Notice of Borrowing”), which must be received by the
Agent prior to (i) 11:00 a.m. (New York City time) two (2) Business Days prior
to the requested Funding Date, in the case of LIBOR Loans, (ii) 1:00 p.m. (New
York City time) one (1) Business Day prior to the requested Funding Date, in the
case of Base Rate Loans and (iii) 1:00 p.m. (New York City time) on the Funding
Date, in the case of U.S. Swingline Loans, specifying:

          (A) whether such Borrowing is to be a LIBOR Borrowing or a Base Rate
Borrowing (and if not specified, it shall be deemed a request for a Base Rate
Borrowing);

          (B) the amount of the Borrowing, which (x) in the case of a LIBOR
Loan, must equal or exceed $5,000,000 (and increments of $1,000,000 in excess of
such amount) and (y) in the case of a Base Rate Loan, must equal or exceed
$1,000,000 (and increments of $1,000,000 in excess of such amount);

          (C) the requested Funding Date, which must be a Business Day;

          (D) in the case of a request for LIBOR Loans, the duration of the
initial Interest Period to be applicable thereto (and if not specified, it shall
be deemed a request for an Interest Period of one month); and

          (E) the identity of the U.S. Borrower.

62

--------------------------------------------------------------------------------



                    (ii) In lieu of delivering a U.S. Notice of Borrowing, the
Borrowers’ Agent may give the Agent telephonic notice of such request for
advances on or before the deadline set forth above. The Agent at all times shall
be entitled to rely on such telephonic notice in making such Loans, regardless
of whether any written confirmation is received.

                    (iii) At the election of the Agent or the Required Lenders,
the U.S. Borrowers shall have no right to request a LIBOR Loan while a Default
or Event of Default has occurred and is continuing.

                    (b) Reliance upon Authority. Prior to the Closing Date, the
U.S. Borrowers shall deliver to the Agent a notice setting forth the account of
the U.S. Borrowers (the “U.S. Designated Account”) to which the Agent is
authorized to transfer the proceeds of the Loans requested hereunder unless
otherwise directed in writing by the Borrowers’ Agent. The Borrowers’ Agent may
designate a replacement account from time to time by written notice to the
Agent. The Agent is entitled to rely conclusively on any Person’s request for
U.S. Revolving Loans on behalf of any U.S. Borrower, so long as the proceeds
thereof are to be transferred to the U.S. Designated Account or to another
account designated by the Borrowers’ Agent in writing. The Agent has no duty to
verify the identity of any individual representing himself or herself as a
person authorized by any U.S. Borrower to make such requests on its behalf.

                    (c) No Liability. The Agent shall not incur any liability to
any U.S. Borrower as a result of acting upon any notice referred to in
Section 2.5(a) or (b), which the Agent believes in good faith to have been given
by an officer or other person duly authorized by any U.S. Borrower to request
Loans on its behalf. The crediting of Loans to the U.S. Designated Account
conclusively establishes the obligation of the U.S. Borrowers to repay such
Loans as provided herein.

                    (d) Notice Irrevocable. Any U.S. Notice of Borrowing (or
telephonic notice in lieu thereof) made pursuant to Section 2.5(a) shall be
irrevocable. The U.S. Borrowers shall be bound to borrow the funds requested
therein in accordance therewith.

                    (e) Agent’s Election. Promptly after receipt of a U.S.
Notice of Borrowing (or telephonic notice in lieu thereof) for a Base Rate
Revolving Loan, the Agent shall elect to have the terms of Section 2.5(f) or the
terms of Section 2.5(g) apply to such requested Borrowing. If the U.S. Bank
declines in its sole discretion to make a U.S. Swingline Loan pursuant to
Section 2.5(g) or if the condition in Section 2.5(g)(i)(C) is not satisfied, the
terms of Section 2.5(f) shall apply to the requested Borrowing.

                    (f) Making of U.S. Revolving Loans. If the Agent elects to
have the terms of this Section 2.5(f) apply to a requested U.S. Revolving Credit
Borrowing of a Base Rate Loan or if the Agent receives a U.S. Notice of
Borrowing (or telephonic notice in lieu thereof) for a LIBOR Loan, then,
promptly after receipt of the U.S. Notice of Borrowing or telephonic notice in
lieu thereof with respect to such U.S. Revolving Credit Base Rate Loan or U.S.
Revolving Credit LIBOR Loan, the Agent shall notify the U.S. Lenders by
telecopy, telephone or e-mail of the requested Borrowing. Each U.S. Lender shall
transfer its Pro Rata Share of the requested Borrowing to the Agent in
immediately available funds, to the account from time to time designated by
Agent, not later than 1:00 p.m. (New York City time) on the applicable Funding
Date. After the Agent’s receipt of all such amounts from the U.S. Lenders, the
Agent shall make the aggregate of such amounts available to the applicable U.S.
Borrower on the applicable Funding Date by transferring same day funds to the
account(s) designated by the Borrowers’ Agent; provided, however, that the
amount of U.S. Revolving Loans so made on any date shall not exceed the U.S.
Availability on such date.

63

--------------------------------------------------------------------------------



                    (g) Making of U.S. Swingline Loans. (i) If the Agent elects,
with the consent of the U.S. Bank, to have the terms of this Section 2.5(g)
apply to a requested U.S. Revolving Credit Borrowing of a Base Rate Loan, the
U.S. Bank shall make a U.S. Revolving Loan in the amount of that Borrowing
available to the U.S. Borrowers on the applicable Funding Date by transferring
same day funds to the Designated Account or such other account(s) as may be
designated by the Borrowers’ Agent in writing. Each U.S. Revolving Loan made
solely by the U.S. Bank pursuant to this Section is herein referred to as a
“U.S. Swingline Loan”, and such Revolving Loans are collectively referred to as
the “U.S. Swingline Loans.” Each U.S. Swingline Loan shall be subject to all the
terms and conditions applicable to other U.S. Revolving Loans except that all
payments thereon (including interest) shall be payable to the U.S. Bank solely
for its own account. The Agent shall not request the U.S. Bank to make any U.S.
Swingline Loan if (A) the Agent has received written notice from any U.S. Lender
that one or more of the applicable conditions precedent set forth in Article IX
will not be satisfied on the requested Funding Date for the applicable
Borrowing, (B) the requested Borrowing would exceed U.S. Availability on that
Funding Date (as determined by the Agent), or (C) such U.S. Swingline Loan would
cause the aggregate outstanding principal balance of all U.S. Swingline Loans to
exceed $75,000,000 (the “U.S. Swingline Sublimit”).

                    (ii) The U.S. Swingline Loans shall be secured by the U.S.
Agent’s Liens in and to the Collateral and shall constitute Loans and U.S.
Obligations hereunder.

                    (h) U.S. Agent Advances. (i) Subject to the limitations set
forth below, the Agent is authorized by the U.S. Borrowers and the Lenders, from
time to time in the Agent’s sole discretion, upon notice to the U.S. Lenders,
(A) after the occurrence of a Default or an Event of Default, or (B) at any time
that any of the other conditions precedent set forth in Article IX have not been
satisfied, to make Base Rate Loans to the U.S. Borrowers on behalf of the U.S.
Lenders in an aggregate principal amount outstanding at any time not to exceed
$75,000,000 minus the aggregate principal amount of Canadian Agent Advances
outstanding at such time (provided that the making of any such Loan does not
cause the Aggregate U.S. Revolver Outstandings to exceed the Maximum U.S.
Revolver Amount) which the Agent, in its good faith judgment, deems necessary or
desirable (1) to preserve or protect the Collateral, or any portion thereof,
(2) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other U.S. Obligations (including through Base Rate Loans for the
purpose of enabling the U.S. Borrowers to meet their payroll and associated Tax
obligations), and/or (3) to pay any other amount chargeable to the U.S.
Borrowers pursuant to the terms of this Agreement, including costs, fees and
expenses as described in Section 14.7 (any of such advances are herein referred
to as “U.S. Agent Advances”); provided, that with respect to U.S. Agent Advances
that exceed U.S. Availability, (x) such U.S. Agent Advances shall not be
outstanding for more than 30 consecutive days and (y) the aggregate outstanding
principal amount thereof shall not at any time exceed $50,000,000 minus the
aggregate principal amount of Canadian Agent Advances outstanding at such time;
provided, further, that the Required Lenders may at any time revoke the Agent’s
authorization to make U.S. Agent Advances. Any such revocation must be in
writing and shall become effective prospectively upon the Agent’s receipt
thereof.

64

--------------------------------------------------------------------------------



                    (ii) The U.S. Agent Advances shall be secured by the U.S.
Agent’s Liens in and to the Collateral and shall constitute Base Rate Loans and
U.S. Obligations hereunder.

          2.6 Canadian Revolving Loan Administration.

                    (a) Procedure for Borrowing. (i) Each Borrowing by any
Canadian Borrower shall be made upon the Borrowers’ Agent’s irrevocable written
notice delivered to the Agent in the form of a notice of borrowing substantially
in the form of Exhibit B-2 (“Canadian Notice of Borrowing”), which must be
received by the Agent prior to (i) 12:00 noon (New York City time) three
(3) Business Days prior to the requested Funding Date, in the case of BA
Equivalent Loans (other than any BA Equivalent Loans requested to be made on the
Agreement Date), and (ii) 12:00 noon (New York City time) one (1) Business Day
prior to the requested Funding Date, in the case of Canadian Prime Rate Loans
and (iii) 12:00 noon (New York City time) on the Funding Date, in the case of
Canadian Swingline Loans, specifying:

          (A) whether the Loans requested are to be Canadian Prime Rate Loans or
BA Equivalent Loans (and if not specified, it shall be deemed a request for a
Canadian Prime Rate Loan) and to which Canadian Borrower such Loans shall be
made;

          (B) the amount of the Borrowing, which (x) in the case of a BA
Equivalent Loan, must equal or exceed Cdn$5,000,000 (and increments of
Cdn$1,000,000 in excess of such amount) and (y) in the case of a Canadian Prime
Rate Loan, must equal or exceed Cdn$1,000,000 (and increments of Cdn$1,000,000
in excess of such amount);

          (C) the requested Funding Date, which must be a Business Day; and

          (D) in the case of a request for BA Equivalent Loans, the duration of
the initial BA Equivalent Interest Period to be applicable thereto (and if not
specified, it shall be deemed a request for a BA Equivalent Interest Period of
one month).

                    (ii) In lieu of delivering a Canadian Notice of Borrowing,
the Borrowers’ Agent may give the Agent telephonic notice of such request for
advances on or before the deadline set forth above. The Agent at all times shall
be entitled to rely on such telephonic notice in making such Loans, regardless
of whether any written confirmation is received.

                    (iii) At the election of the Agent or the Required Lenders,
neither the Canadian Borrowers nor the Borrowers’ Agent shall have any right to
request a BA Equivalent Loan while a Default or Event of Default has occurred
and is continuing.

65

--------------------------------------------------------------------------------



                    (b) BA Equivalent Interest Period. At the time the
Borrowers’ Agent on behalf of any Canadian Borrower gives a Canadian Notice of
Borrowing or Notice of Continuation/Conversion in respect of the making of, or
conversion into or continuation as, BA Equivalent Loans in accordance with
Section 3.2, such Borrower shall have the right to elect by causing the
Borrowers’ Agent to give the Agent written notice (or telephonic notice promptly
confirmed in writing) the BA Equivalent Interest Period applicable to such
Borrowing, which BA Equivalent Interest Period shall, at the option of such
Borrower, be a one, two, three, six or (if available from all the Lenders making
such Loans as determined by such Lenders in good faith) a nine or twelve month
period.

                    Notwithstanding anything to the contrary contained above:

          (i) the initial BA Equivalent Interest Period for any Borrowing of BA
Equivalent Loans shall commence on the date of such Borrowing (including the
date of any conversion from a Borrowing of Canadian Prime Rate Loans, as
applicable) and each BA Equivalent Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
BA Equivalent Interest Period expires;

          (ii) if any BA Equivalent Interest Period relating to a Borrowing of
BA Equivalent Loan begins on the last Business Day of a calendar month or begins
on a day for which there is no numerically corresponding day in the calendar
month at the end of such BA Equivalent Interest Period, such Equivalent Interest
Period shall end on the last Business Day of the calendar month at the end of
such BA Equivalent Interest Period;

          (iii) if any BA Equivalent Interest Period would otherwise expire on a
day that is not a Business Day, such BA Equivalent Interest Period shall expire
on the next succeeding Business Day, provided that if any BA Equivalent Interest
Period in respect of a BA Equivalent Loan would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such BA Equivalent Interest Period shall expire on the
next preceding Business Day; and

          (iv) neither the Canadian Borrowers nor the Borrowers’ Agent shall be
entitled to elect any BA Equivalent Interest Period in respect of any BA
Equivalent Loan if such BA Equivalent Interest Period would extend beyond the
Stated Termination Date.

                    (c) Reliance upon Authority. Prior to the Closing Date, each
Canadian Borrower shall cause the Borrowers’ Agent to deliver to the Agent a
notice setting forth the respective account or accounts of such Canadian
Borrower (each, a “Canadian Designated Account”) to which the Agent is
authorized to transfer the proceeds of the Loans requested hereunder unless
otherwise directed in writing by the Borrowers’ Agent. The Borrowers’ Agent may
designate a replacement account from time to time by written notice to the
Agent. The Agent is entitled to rely conclusively on any Person’s request for
Canadian Revolving Loans on behalf of any Canadian Borrower so long as the
proceeds thereof are to be transferred to any Canadian Designated Account or to
another account designated by the Borrowers’ Agent in writing. The Agent has no
duty to verify the identity of any individual representing himself or herself as
a person authorized by the Canadian Borrowers to make such requests on its
behalf.

66

--------------------------------------------------------------------------------



                    (d) No Liability. The Agent shall not incur any liability to
any Borrower as a result of acting upon any notice referred to in Section 2.6(a)
or (b), which the Agent believes in good faith to have been given by an officer
or other person duly authorized by the Borrowers’ Agent to request Loans on the
behalf of such Canadian Borrower. The crediting of Loans to a Canadian
Designated Account conclusively establishes the obligation of the applicable
Canadian Borrower to repay such Loans as provided herein.

                    (e) Notice Irrevocable. Any Canadian Notice of Borrowing (or
telephonic notice in lieu thereof) made pursuant to Section 2.6(a) shall be
irrevocable. The Canadian Borrowers shall be bound to borrow the funds requested
therein in accordance therewith.

                    (f) Agent’s Election. Promptly after receipt of a Canadian
Notice of Borrowing (or telephonic notice in lieu thereof) for a Canadian
Revolving Loan that is a Canadian Prime Rate Loan, the Agent shall elect to have
the terms of Section 2.6(g) or the terms of Section 2.6(h) apply to such
requested Borrowing. If the Canadian Bank declines in its sole discretion to
make a Canadian Swingline Loan pursuant to Section 2.6(h) or if the condition in
Section 2.6(h)(i)(C) is not satisfied, the terms of Section 2.6(g) shall apply
to the requested Borrowing.

                    (g) Making of Canadian Revolving Loans. If the Agent elects
to have the terms of this Section 2.6(g) apply to a requested Canadian Revolving
Credit Borrowing of a Canadian Prime Rate Loan, or if the Agent receives a
Canadian Notice of Borrowing (or telephonic notice in lieu thereof, which shall
be immediately confirmed in writing upon request of the Agent or the Canadian
Bank) for a Canadian Revolving Loan that is a BA Equivalent Loan, then, promptly
after receipt of the Canadian Notice of Borrowing or telephonic notice in lieu
thereof with respect to such Canadian Revolving Loan that is a Canadian Prime
Rate Loan or BA Equivalent Loan, the Agent shall notify the Canadian Lenders by
telecopy, telephone or e-mail of the requested Borrowing. Each Canadian Lender
shall transfer its Pro Rata Share of the requested Borrowing to the Agent in
immediately available funds, to the account from time to time designated by
Agent, not later than 1:00 p.m. (Toronto time) on the applicable Funding Date.
After the Agent’s receipt of all such amounts from the Canadian Lenders, the
Agent shall make the aggregate of such amounts available to the applicable
Canadian Borrower on the applicable Funding Date by transferring same day funds
to the account(s) designated by the Borrowers’ Agent; provided, however, that
the amount of Canadian Revolving Loans so made on any date shall not exceed the
Canadian Availability on such date.

                    (h) Making of Canadian Swingline Loans. (i) If the Agent
elects, with the consent of the Canadian Bank, to have the terms of this
Section 2.6(h) apply to a requested Canadian Revolving Credit Borrowing of a
Canadian Prime Rate Loan, the Canadian Bank shall make a Canadian Revolving Loan
in the amount of that Borrowing available to the applicable Canadian Borrower on
the applicable Funding Date by transferring same day funds to the applicable
Canadian Designated Account or such other account(s) as may be designated by the
Borrowers’ Agent in writing. Each Canadian Revolving Loan made solely by the
Canadian Bank pursuant to this Section is herein referred to as a “Canadian
Swingline Loan”, and such Canadian Revolving Loans are collectively referred to
as the “Canadian Swingline Loans.” Each Canadian Swingline Loan shall be subject
to all the terms and conditions applicable to other Canadian Revolving Loans
except that all payments thereon (including interest) shall be payable to the
Canadian Bank solely for its own account. The Agent shall not request the
Canadian Bank to make any Canadian Swingline Loan if (A) the Agent has received
written notice from any Lender that one or more of the applicable conditions
precedent set forth in Article IX will not be satisfied on the requested Funding
Date for the applicable Borrowing, (B) the requested Borrowing would exceed
Canadian Availability on that Funding Date (as determined by the Agent), or
(C) such Canadian Swingline Loan would cause the aggregate outstanding principal
balance of all Canadian Swingline Loans to exceed $20,000,000 (the “Canadian
Swingline Sublimit”).

67

--------------------------------------------------------------------------------



                    (ii) The Canadian Swingline Loans shall be secured by the
Agent’s Liens in and to the Collateral and shall constitute Loans and Canadian
Obligations hereunder.

                    (i) Canadian Agent Advances. (i) Subject to the limitations
set forth below, the Agent is authorized by the Canadian Borrowers and the
Lenders, from time to time in the Agent’s sole discretion, upon notice to the
Canadian Lenders, (A) after the occurrence of a Default or an Event of Default,
or (B) at any time that any of the other conditions precedent set forth in
Article IX have not been satisfied, to make Canadian Prime Rate Loans to the
Canadian Borrowers on behalf of the Lenders in an aggregate principal amount
outstanding at any time not to exceed the lesser of (x) 10% of the Maximum
Canadian Revolver Amount and (y) $75,000,000 minus the aggregate principal
amount of U.S. Agent Advances outstanding at such time (provided that the making
of any such Loan does not cause the Aggregate Canadian Revolver Outstandings to
exceed the Maximum Canadian Revolver Amount) which the Agent, in its good faith
judgment, deems necessary or desirable (1) to preserve or protect the Canadian
Collateral, or any portion thereof, (2) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations (including
through Base Rate Loans for the purpose of enabling any Canadian Borrower to
meet its payroll and associated Tax obligations), and/or (3) to pay any other
amount chargeable to any Canadian Borrower pursuant to the terms of this
Agreement, including costs, fees and expenses as described in Section 14.7 (any
of such advances are herein referred to as “Canadian Agent Advances”); provided,
that with respect to Canadian Agent Advances that exceed Availability, (x) such
Canadian Agent Advances shall not be outstanding for more than 30 consecutive
days and (y) the aggregate outstanding principal amount thereof shall not at any
time exceed $50,000,000 minus the aggregate principal amount of U.S. Agent
Advances outstanding at such time; provided, further, that the Required Lenders
may at any time revoke the Agent’s authorization to make Canadian Agent
Advances. Any such revocation must be in writing and shall become effective
prospectively upon the Agent’s receipt thereof.

                    (ii) The Agent Advances shall be secured by the Agent’s
Liens in and to the Collateral and shall constitute Canadian Prime Rate Loans
and Canadian Obligations hereunder.

68

--------------------------------------------------------------------------------



          2.7 Reserves; Bank Products.

                    (a) The Agent may establish Reserves or change any of the
Reserves, in the exercise of its Reasonable Credit Judgment, provided that such
Reserves shall not be established or changed except upon not less than five (5)
Business Days’ notice to the Borrowers (unless an Event of Default exists in
which event no notice shall be required). The Agent will be available during
such period to discuss any such proposed Reserve or change with the Borrowers
and without limiting the right of the Agent to establish or change such Reserves
in the Agent’s Reasonable Credit Judgment, the Borrowers may take such action as
may be required so that the event, condition or matter that is the basis for
such Reserve no longer exists, in a manner and to the extent reasonably
satisfactory to the Agent. The amount of any Reserve established by the Agent
shall have a reasonable relationship as determined by the Agent in its
Reasonable Credit Judgment to the event, condition or other matter that is the
basis for the Reserve. Notwithstanding anything herein to the contrary, a
Reserve shall not be established to the extent that such Reserve would be
duplicative of any specific item excluded as ineligible in the definitions of
Eligible Merchandise and Consumables Inventory or Eligible Rental Equipment, but
the Agent shall retain the right, subject to the requirements of this paragraph,
to establish Reserves with respect to prospective changes in eligible Collateral
that are likely to occur.

                    (b) The Borrowers may request and the Agent and/or one or
more Lenders may, in their sole and absolute discretion, arrange for the
Borrowers to obtain, Bank Products, although the Borrowers are not required to
do so. If Bank Products are provided by an Affiliate of the Agent or a Lender,
the Borrowers agree to indemnify and hold the Agent or such Lender, as the case
may be, harmless from any and all costs and obligations now or hereafter
incurred by the Agent or such Lender which arise from any indemnity given by the
Agent or such Lender to its respective Affiliates related to such Bank Products;
provided, however, nothing contained herein is intended to limit the Borrowers’
rights, if any, with respect to the Agent, any Lender or their respective
Affiliates, which arise as a result of the execution of documents by and between
the Borrowers and the Agent, such Lender or their respective Affiliates which
relate to Bank Products. The agreement contained in this Section 2.7 shall
survive payment of the Obligations and termination of this Agreement. The
Borrowers acknowledge and agree that the obtaining of Bank Products from the
Agent, any Lender or any of their respective Affiliates (a) is in the sole and
absolute discretion of the Agent, such Lender or such Affiliates, and (b) is
subject to all rules and regulations of the Agent, such Lender or such
Affiliates.

69

--------------------------------------------------------------------------------



          2.8 Increase of Commitments; Additional Lenders.

                    (a) Increase of Commitments. (i) The Borrowers’ Agent, on
behalf of the U.S. Borrowers, may request the right on one or more occasions to
effectuate an increase of the U.S. Revolving Credit Commitments (any such
increase, a “Commitment Increase”), in an aggregate amount of up to $250,000,000
for all such Commitment Increases (the “Commitment Increase Cap”) during the
term of this Agreement by delivering a notice of the requested Commitment
Increase to the Agent in a form reasonably acceptable to the Agent (a “Notice of
Requested Commitment Increase”), provided that, in each case: (a) no Commitment
Increase may be in an amount less than $20,000,000, (b) the proposed Commitment
Increase shall have been consented to in writing by (i) each U.S. Lender (if
any) who is increasing its U.S. Revolving Credit Commitment and/or (ii) any
other bank or financial institution acceptable to the Borrowers’ Agent, the
Agent, the Letter of Credit Issuer and the U.S. Swingline Lender that has agreed
to become a Lender in respect of all or a portion of the Commitment Increase (a
“New Lender”), (c) the proposed Commitment Increase, together with any prior
Commitment Increase, shall not exceed the Commitment Increase Cap, (d) no
Default or Event of Default shall exist both before and after giving effect to
the Commitment Increase, (e) all fees and expenses owing to the Agent or the
Lenders in respect of the Commitment Increase shall have been paid and (f) on or
prior to the date of the Commitment Increase, each New Lender shall make a
representation and warranty to the Agent whether it has an Eligible Canadian
Affiliate, and (i) if it has an Eligible Canadian Affiliate, on the date of the
Commitment Increase, the Eligible Canadian Affiliate of such New Lender shall be
assigned (and if required under Section 2.8(b)(ii), the Eligible Canadian
Affiliate of such New Lender shall agree to be a Canadian Funding Bank), and all
other applicable Canadian Lenders shall assign to the Eligible Canadian
Affiliate of such New Lender, a Canadian Revolving Credit Commitment such that
after giving effect to each such assignment on the date of the Commitment
Increase, the Canadian Revolving Credit Commitments shall be allocated among the
Canadian Lenders ratably based on the respective U.S. Revolving Credit
Commitments of the U.S. Lenders to which the Canadian Lenders are related;
provided that the aggregate amount of the Canadian Revolving Credit Commitments
shall not be changed solely as a result of a Commitment Increase, or (ii) if it
does not have an Eligible Canadian Affiliate, on the date of the Commitment
Increase, such New Lender shall purchase and be deemed to purchase from the
Canadian Funding Banks a Canadian Loan Participation in the Canadian Revolving
Loans outstanding on such date, and the amount of Canadian Loan Participations
held or deemed held by other applicable Lenders shall be reduced such that after
giving effect to each such purchase on such date, the Canadian Loan
Participations shall be held by the U.S. Lenders that do not have a related
Canadian Lender ratably based on their respective U.S. Revolving Credit
Commitments. The Notice of Requested Commitment Increase shall specify: (i) the
amount of the requested increase in U.S. Revolving Credit Commitments and
(ii) the requested date of the increase in the U.S. Revolving Credit Commitments
(which shall be at least 15 days from the date of delivery of the Notice of
Requested Commitment Increase). Each Notice of Requested Commitment Increase
shall be binding on all U.S. Borrowers. Upon the effective date of any such
Commitment Increase, Borrowers’ Agent shall deliver to the Agent a certificate
of the chief financial officer of Borrowers’ Agent certifying that no Event of
Default then exists or would be caused thereby. Upon the effective date of any
Commitment Increase, the Agent shall have received amendments to this Agreement
and the other Loan Documents, Incremental Assumption Agreements for each Lender
or New Lender committing to such Commitment Increase, and, if requested, opinion
letters and such other agreements, documents and instruments reasonably
requested by and reasonably satisfactory to the Agent in its reasonable
discretion evidencing and setting forth the conditions of the Commitment
Increase. Upon the effective date of any Commitment Increase, the Maximum
Revolver Amount and the Maximum U.S. Revolver Amount shall be automatically
increased by the Commitment Increase.

                    (ii) The Agent shall deliver a copy of each Notice of
Requested Commitment Increase to each U.S. Lender. No Lender (or any successor
thereto) shall have any obligation to increase any of its Commitments or its
other obligations under this Agreement or the other Loan Documents, and any
decision by a Lender to increase any of its Commitments shall be made in its
sole discretion independently from any other Lender; provided that Commitment
Increases may only be provided by New Lenders to the extent such applicable
Commitment Increases are not provided by the applicable Lenders. If the Agent
receives commitments from Lenders or New Lenders equal to or in excess of the
amount of the Commitment Increase requested (the amount of such requested
commitments, the “Requested Commitment Increase”), the Agent shall have the
right, in its sole discretion but with the consent of the Borrowers’ Agent, to
reduce and reallocate (within the minimum and maximum amounts specified by each
such Lender or New Lender in its notice to the Agent) the shares of the
Commitment Increases of the Lenders or New Lenders willing to fund such
Commitment Increase so that the total committed Commitment Increases equals the
Requested Commitment Increase. The Agent shall notify each Lender or New Lender
whether its Commitment Increase commitment has been accepted and, if so, the
amount of its Commitment Increase, and such Lender shall thereafter execute and
deliver an Incremental Assumption Agreement with respect to its respective
Commitment Increase.

70

--------------------------------------------------------------------------------



                    (iii) Notwithstanding anything to the contrary contained
herein, each Commitment Increase meeting the conditions set forth in
Section 2.8(a) above shall not require the consent of any Lender other than
those Lenders, if any, which have agreed to increase their Commitments in
connection with such proposed Commitment Increase and shall not constitute an
amendment, modification or waiver subject to Section 12.1 and shall be effective
as of the later of (A) the date specified in the Borrowers’ Agent’s Notice of
Requested Commitment Increase and (B) the date upon which the foregoing
conditions shall have been satisfied or waived by the Agent and the Lenders
which have agreed to increase their Commitments, or by the requisite Lenders in
accordance with Section 12.1 in the case of a waiver of an Event of Default, as
applicable.

                    (b) Effect of Commitment Increase. (i) After giving effect
to any Commitment Increase, the outstanding U.S. Revolving Loans may not be held
pro rata in accordance with the new U.S. Revolving Credit Commitments. In order
to remedy the foregoing, on the effective date of the applicable Commitment
Increase, the U.S. Lenders (including, without limitation, any New Lenders)
shall make advances among themselves so that after giving effect thereto the
U.S. Revolving Loans will be held by the U.S. Lenders (including, without
limitation, any New Lenders) on a pro rata basis in accordance with such U.S.
Lenders’ Pro Rata Share (after giving effect to the applicable Commitment
Increase) and, in such event, the U.S. Borrowers shall pay to the applicable
U.S. Lenders any amounts payable in respect thereof in accordance with
Section 5.4 (with any reduction in U.S. Revolving Loans of any U.S. Lender
pursuant to this Section 2.8(c) being deemed a prepayment for purposes of
Section 5.4). Each U.S. Lender agrees to wire immediately available funds to the
Agent in accordance with this Agreement as may be required by the Agent in
connection with the foregoing. Notwithstanding the provisions of Section 12.2,
the advances so made by each U.S. Lender whose Pro Rata Share has increased
shall be deemed to be a purchase of a corresponding amount of the U.S. Revolving
Loans of the U.S. Lender or U.S. Lenders whose Pro Rata Share have decreased and
shall not be considered an assignment for purposes of Section 12.1.

                    (ii) After giving effect to any Commitment Increase, the
outstanding Canadian Revolving Credit Commitments may not be held pro rata in
accordance with the new U.S. Revolving Credit Commitments of the U.S. Lenders to
which the Canadian Lenders are related. In order to remedy the foregoing, on the
effective date of the applicable Commitment Increase, subject to Section
2.8(a)(i)(f), the Canadian Revolving Credit Commitments shall be reallocated
among the Canadian Lenders based on the respective new U.S. Revolving Credit
Commitments of the U.S. Lenders to which the Canadian Lenders are related. The
Canadian Lenders related to the U.S. Lenders (including, without limitation, the
Canadian Lenders that are related to any New Lenders) shall make advances among
themselves so that after giving effect thereto the Canadian Revolving Loans will
be held by the Canadian Lenders (including, without limitation, the Canadian
Lenders that are related any New Lenders) on a pro rata basis in accordance with
Pro Rata Share of the U.S. Lenders that are related to such Canadian Lenders
(after giving effect to the applicable Commitment Increase) and, in such event,
the Canadian Borrowers shall pay to the applicable Canadian Lenders any amounts
payable in respect thereof in accordance with Section 5.4. Each Canadian Lender
agrees to wire immediately available funds to the Agent in accordance with this
Agreement as may be required by the Agent in connection with the foregoing. In
the event any portion of any Canadian Revolving Loans assigned pursuant to this
clause (ii) is subject to Canadian Loan Participations, or any portion of any
Canadian Revolving Credit Commitment assigned pursuant to this clause (ii) that
if funded, would be subject to Canadian Loan Participations, the assignee shall
agree to act as a Canadian Funding Bank in respect of the Canadian Revolving
Loans and Canadian Revolving Credit Commitment being assigned to it and to
assume from the assignor a corresponding Canadian Funding Percentage such that
the aggregate Canadian Funding Percentages of all Canadian Funding Banks shall
remain 100% at all times.

71

--------------------------------------------------------------------------------



          2.9 Canadian Revolver Adjustments.

                    (a) The Borrowers may, by written notice to the Agent,
request that the Agent and the Lenders increase or decrease the Maximum Canadian
Revolver Amount (a “Canadian Revolver Adjustment”), which request shall be
granted if each of the following conditions are satisfied: (i) only one Canadian
Revolver Adjustment (excluding any Canadian Revolver Adjustment made pursuant to
Section 4.15(a)) may be made in any calendar month, (ii) the written request for
a Canadian Revolver Adjustment must be received by the Agent at least three (3)
Business Days prior to the requested date (which shall be a Business Day) of the
effectiveness of such Canadian Revolver Adjustment (such date of effectiveness,
the “Canadian Revolver Adjustment Date”), (iii) any increase in the Maximum
Canadian Revolver Amount shall result in a Dollar-for-Dollar decrease in the
Maximum U.S. Revolver Amount, and vice-versa for any decrease in the Maximum
Canadian Revolver Amount, (iv) the Maximum Canadian Revolver Amount shall at no
time exceed $250,000,000 or such lesser amount as shall be requested by the
Borrowers’ Agent pursuant to clause (E) in the proviso to Section 12.1(a) (or
the Equivalent Amount thereof in Cdn. Dollars), (v) no decrease of the Maximum
Canadian Revolver Amount shall be permitted if, after giving effect thereto and
to any prepayments of the Canadian Revolving Loans on the effective date
thereof, the Aggregate Canadian Revolver Outstandings would exceed the lesser of
(A) the sum of the Canadian Borrowing Base and the U.S. Availability then in
effect and (B) the Maximum Canadian Revolver Amount as so reduced and (vi) no
increase in the Maximum Canadian Revolver Amount shall be permitted if, after
giving effect thereto and to any prepayments of the U.S. Revolving Loans on the
effective date thereof, the Aggregate U.S. Revolver Outstandings would exceed
the lesser of (A) the U.S. Borrowing Base then in effect and (B) the Maximum
U.S. Revolver Amount (after giving effect thereto). Any such Canadian Revolver
Adjustment shall be in an amount equal to $5,000,000 (or the Equivalent Amount
thereof in Cdn. Dollars) or a multiple of $1,000,000 (or the Equivalent Amount
thereof in Cdn. Dollars) in excess thereof and shall concurrently increase or
reduce, as applicable, (1) the aggregate U.S. Revolving Credit Commitments then
in effect pro rata among the Lenders and (2) the aggregate Canadian Revolving
Credit Commitments then in effect pro rata among the Lenders. After giving
effect to any Canadian Revolver Adjustment, the Canadian Revolving Credit
Commitment of each Canadian Lender (and the percentage of each Canadian
Revolving Loan that each Participating Lender must purchase a Canadian Loan
Participation in) shall be equal to such Canadian Lender’s (or Participating
Lender’s) Pro Rata Share of the amount of the Maximum Canadian Revolver Amount,
except that each Canadian Funding Bank will have a Canadian Revolving Credit
Commitment equal to its Pro Rata Share of the amount of the Maximum Canadian
Revolver Amount (after giving effect to such Canadian Revolver Adjustment),
including its Canadian Funding Percentage of the aggregate Pro Rata Shares of
the Participating Lenders in the amount of the Maximum Canadian Revolver Amount
(after giving effect to such Canadian Revolver Adjustment).

72

--------------------------------------------------------------------------------



                    (b) The Agent shall promptly inform the Lenders of any
request for a Canadian Revolver Adjustment made by the Borrowers. If the
conditions set forth in clause (a) above are not satisfied on the applicable
Canadian Revolver Adjustment Date (or, to the extent such conditions relate to
an earlier date, such earlier date), the Agent shall notify the Borrower’s Agent
on behalf of the Borrowers in writing that the requested Canadian Revolver
Adjustment will not be effectuated. On each Canadian Revolver Adjustment Date,
the Agent shall notify the Lenders and the Borrower’s Agent on behalf of the
Borrowers, on or before 3:00 p.m. (New York time), by telecopier, e-mail or
telex, of the occurrence of the Canadian Revolver Adjustment to be effected on
such Canadian Revolver Adjustment Date, the amount of U.S. Revolving Loans held
by each U.S. Lender as a result thereof, the amount of the U.S. Revolving Credit
Commitment of each U.S. Lender, the amount of Canadian Revolving Loans held by
each Canadian Lender as a result thereof, the amount of the Canadian Revolving
Credit Commitment of each Canadian Lender (and the percentage of each Canadian
Revolving Loan that each Participating Lender must purchase a Canadian Loan
Participation in) as a result thereof.

          2.10 Specified Loan Administration.

                    (a) Procedure for Borrowing. (i) Each Borrowing by the
Specified Loan Borrower shall be made upon the Borrowers’ Agent’s irrevocable
written notice delivered to the Agent in the form of a notice of borrowing
substantially in the form of Exhibit B-3 (“Specified Loan Notice of Borrowing”),
which must be received by the Agent prior to 12:00 noon (New York City time)
three (3) Business Days prior to the requested Funding Date, specifying:

          (A) the amount of the Borrowing, which must equal or exceed
Cdn$1,000,000 (or the Equivalent Amount hereof) (and increments of Cdn$1,000,000
(or the Equivalent Amount hereof) in excess of such amount;

          (B) the requested Funding Date, which must be a Business Day; and

          (C) the duration of the initial BA Equivalent Interest Period to be
applicable thereto (and if not specified, it shall be deemed a request for a BA
Equivalent Interest Period of one month).

                    (ii) In lieu of delivering a Specified Loan Notice of
Borrowing, the Borrowers’ Agent may give the Agent telephonic notice of such
request for advances on or before the deadline set forth above. The Agent at all
times shall be entitled to rely on such telephonic notice in making such Loans,
regardless of whether any written confirmation is received.

                    (iii) Notwithstanding anything to the contrary contained
herein, each Specified Loan shall only be a BA Equivalent Loan.

73

--------------------------------------------------------------------------------



                    (b) Reliance upon Authority. Prior to the Closing Date, the
Specified Loan Borrower shall deliver to the Agent a notice setting forth the
account of the Specified Loan Borrower (the “Specified Loan Designated Account”)
to which the Agent is authorized to transfer the proceeds of the Loans requested
hereunder unless otherwise directed in writing by the Borrowers’ Agent. The
Borrowers’ Agent may designate a replacement account from time to time by
written notice to the Agent. The Agent is entitled to rely conclusively on any
Person’s request for Specified Loans on behalf of the Specified Loan Borrower,
so long as the proceeds thereof are to be transferred to the Specified Loan
Designated Account or to another account designated by the Borrowers’ Agent in
writing. The Agent has no duty to verify the identity of any individual
representing himself or herself as a person authorized by the Specified Loan
Borrower to make such requests on its behalf.

                    (c) No Liability. The Agent shall not incur any liability to
the Specified Loan Borrower as a result of acting upon any notice referred to in
Section 2.10(a) or (b), which the Agent believes in good faith to have been
given by an officer or other person duly authorized by the Specified Loan
Borrower to request Loans on its behalf. The crediting of Loans to the Specified
Loan Designated Account conclusively establishes the obligation of the Specified
Loan Borrower to repay such Loans as provided herein.

                    (d) Notice Irrevocable. Any Specified Loan Notice of
Borrowing (or telephonic notice in lieu thereof) made pursuant to
Section 2.10(a) shall be irrevocable. The Specified Loan Borrower shall be bound
to borrow the funds requested therein in accordance therewith.

                    (e) Making of Specified Loans. Promptly after receipt of the
Specified Loan Notice of Borrowing or telephonic notice in lieu thereof with
respect to such Specified Loan, the Agent shall notify the U.S. Lenders by
telecopy, telephone or e-mail of the requested Borrowing. Each U.S. Lender shall
transfer its Pro Rata Share of the requested Borrowing to the Agent in
immediately available funds, to the account from time to time designated by
Agent, not later than 1:00 p.m. (New York City time) on the applicable Funding
Date. After the Agent’s receipt of all such amounts from the U.S. Lenders, the
Agent shall make the aggregate of such amounts available to the Specified Loan
Borrower on the applicable Funding Date by transferring same day funds to the
account(s) designated by the Borrowers’ Agent; provided, however, that the
amount of Specified Loans so made on any date shall not exceed the U.S.
Availability on such date.

74

--------------------------------------------------------------------------------



ARTICLE III

INTEREST AND FEES

          3.1 Interest.

                    (a) Interest Rates. All outstanding Loans to the U.S.
Borrowers shall bear interest on the unpaid principal amount thereof (including,
to the extent permitted by law, on interest thereon not paid when due) from the
date made until paid in full in cash at a rate determined by reference to the
Base Rate or the LIBOR Rate plus the Applicable Margin, but not to exceed the
Maximum Rate. All outstanding Canadian Revolving Loans and Specified Loans shall
bear interest on the unpaid principal amount thereof (including, to the extent
permitted by law, on interest thereon not paid when due) from the date made
until paid in full in cash at a rate determined by reference to the Canadian
Prime Rate or the BA Rate plus, in each case, the Applicable Margin, but not to
exceed the Maximum Rate. If at any time Loans are outstanding with respect to
which the applicable Borrower has not delivered to the Agent a notice specifying
the basis for determining the interest rate applicable thereto in accordance
herewith, those Loans shall be treated as Base Rate Loans in the case of U.S.
Revolving Loans, and as Canadian Prime Rate Loans in the case of Canadian
Revolving Loans, until notice to the contrary has been given to the Agent in
accordance with this Agreement and such notice has become effective. Except as
otherwise provided herein, the outstanding Obligations shall bear interest as
follows:

 

 

 

          (i) For all Base Rate Loans, at a fluctuating per annum rate equal to
the Base Rate plus the Applicable Margin;

 

 

 

          (ii) For all Canadian Prime Rate Loans, at a fluctuating per annum
rate equal to the Canadian Prime Rate, plus the Applicable Margin;

 

 

 

          (iii) For all LIBOR Loans, at a per annum rate equal to the LIBOR Rate
plus the Applicable Margin;

 

 

 

          (iv) For all BA Equivalent Loans, at a per annum rate equal to the BA
Rate plus the Applicable Margin; and

 

 

 

          (v) For all Obligations other than Loans, at the rate set forth
therefor (if any) in the applicable agreements (if any) pursuant to which such
Obligations were incurred.

Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Loans as of the effective date of such change, and each change in
the Canadian Prime Rate shall be reflected in the interest rate applicable to
Canadian Prime Rate Loans as of the effective date of such change. All
computations of interest for Base Rate Loans when the Base Rate is determined by
Bank of America’s “prime rate” shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). For the purposes of the Interest
Act (Canada), the yearly rate of interest to which any rate calculated on the
basis of a period of time different from the actual number of days in the year
(360 days, for example) is equivalent is the stated rate multiplied by the
actual number of days in the year (365 or 366, as applicable) and divided by the
number of days in the shorter period (360 days, in the example). On the first
Business Day of each calendar quarter hereafter and on the Termination Date, the
applicable Borrower shall pay to the Agent, for the ratable benefit of the
applicable Lenders (provided that all interest on applicable Swingline Loans
shall be for the benefit of the applicable Bank and all interest on Agent
Advances shall be for the benefit of the Agent), interest accrued to the first
day of such calendar quarter (or accrued to the Termination Date in the case of
a payment on the Termination Date) on all Base Rate Loans and Canadian Prime
Rate Loans, in arrears. The applicable Borrowers shall pay to the Agent, for the
ratable benefit of the applicable Lenders, interest on all (i) LIBOR Loans in
arrears on each LIBOR Interest Payment Date and (ii) BA Equivalent Loans in
arrears on each BA Equivalent Interest Payment Date.

75

--------------------------------------------------------------------------------



                    (b) Default Rate. (i)  If any Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder, by acceleration or otherwise, or under any other Loan Document,
such Borrower shall on demand from time to time pay interest, to the extent
permitted by law, on such defaulted amount to but excluding the date of actual
payment (after as well as before judgment) (A) in the case of overdue principal,
the Default Rate and (B) in all other cases, at a rate per annum equal to the
rate that would be applicable to a Base Rate Revolving Loan or Canadian Prime
Rate Loan, as applicable, plus 2.00%.

                    (ii) Upon the request of the Required Lenders, while any
Event of Default (other than any event described in clause (i) above) exists,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the rate that would be applicable to a Base Rate Loan or Canadian Prime
Rate Loan, as applicable, plus 2.00%.

                    (c) Recalculation of Applicable Margin. In the event that
any financial statement or certificate delivered pursuant to Section 6.2(c) is
shown to be inaccurate and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for a Fiscal Quarter (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Borrowers shall immediately deliver to the Agent a correct certificate
for such Applicable Period, (ii) the Applicable Margin shall be determined based
on the corrected financial statements for such Applicable Period, and (iii) the
Borrowers shall immediately pay to the Agent the accrued additional interest or
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Agent in accordance with
Section 4.7. This provision shall not limit the rights of the Agent and Lenders
with respect to any other remedy hereunder. This provision shall survive payment
of all other Obligations and termination of this Agreement.

          3.2 Continuation and Conversion Elections.

                    (a) The Borrowers’ Agent may, on behalf of each applicable
Borrower (provided that, as applicable, the Borrowing of LIBOR Loans is then
permitted under Section 2.5(a)(iii) and the Borrowing of BA Equivalent Loans is
then permitted under Section 2.6(a)(iii)):

 

 

 

          (i) elect, as of any Business Day, to convert any Base Rate Loans
other than Agent Advances and Swingline Loans (or any part thereof in an amount
not less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof) into LIBOR Loans;

 

 

 

          (ii) elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an amount not less than $5,000,000, or that is in an integral
multiple of $1,000,000 in excess thereof);

76

--------------------------------------------------------------------------------



 

 

 

          (iii) elect, as of any Business Day, to convert any Canadian Prime
Rate Loans other than Canadian Swingline Loans and Canadian Agent Advances (or
any part thereof in an amount not less than Cdn $5,000,000 or an integral
multiple of Cdn $1,000,000 in excess thereof) into BA Equivalent Loans; or

 

 

 

          (iv) elect, as of the last day of the applicable BA Equivalent
Interest Period, to continue any BA Equivalent Loans having BA Equivalent
Interest Periods expiring on such day (or any part thereof in an amount not less
than Cdn $5,000,000);

provided, that if at any time the aggregate amount of LIBOR Loans or BA
Equivalent Loans in respect of any Borrowing is reduced, by payment, prepayment,
or conversion of part thereof to be less than $1,000,000, such LIBOR Loans or BA
Equivalent Loans shall automatically convert into Base Rate Loans or Canadian
Prime Rate Loans, as applicable; provided further that if the Notice of
Continuation/Conversion shall fail to specify the duration of the Interest
Period or BA Equivalent Interest Period, such Interest Period or BA Equivalent
Interest Period shall be one month.

                    (b) The Borrowers’ Agent shall deliver a notice of
continuation/conversion substantially in the form of Exhibit C-1, Exhibit C-2 or
Exhibit C-3 (each, a “Notice of Continuation/Conversion”), as applicable, to the
Agent not later than, (x) in the case of U.S. Revolving Loans, 1:00 p.m. (New
York City time) at least two (2) Business Days in advance of the
Continuation/Conversion Date and (y) in other cases, 12:00 noon (New York City
time) at least three (3) Business Days in advance of the Continuation/Conversion
Date, if the Loans are to be converted into or continued as LIBOR Loans or BA
Equivalent Loans and specifying:

 

 

 

          (i) the proposed Continuation/Conversion Date;

 

 

 

          (ii) the aggregate principal amount of Loans to be converted or
continued;

 

 

 

          (iii) the Type of Loans resulting from the proposed conversion or
continuation; and

 

 

 

          (iv) the duration of the requested Interest Period, provided, however,
the Borrowers may not select an Interest Period that ends after the Stated
Termination Date.

In lieu of delivering a Notice of Continuation/Conversion, the Borrowers’ Agent
may give the Agent telephonic notice of such request on or before the deadline
set forth above. The Agent at all times shall be entitled to rely on such
telephonic notice with respect to such continuation or conversion, regardless of
whether any written confirmation is received.

          (c) If upon the expiration of any Interest Period applicable to any
LIBOR Loans or any BA Equivalent Interest Period applicable to any BA Equivalent
Loans, the applicable Borrowers have failed to select timely a new Interest
Period to be applicable to such LIBOR Loans or a new BA Equivalent Interest
Period to be applicable to such BA Equivalent Loans, the Borrowers shall be
deemed to have elected to convert such LIBOR Loans into Base Rate Loans or such
BA Equivalent Loans into Canadian Prime Rate Loans, as the case may be, in each
case effective as of the expiration date of such Interest Period or BA
Equivalent Interest Period. If any Default or Event of Default exists, at the
election of the Agent or the Required Lenders, all LIBOR Loans shall be
converted into Base Rate Loans as of the expiration date of each applicable
Interest Period and all BA Equivalent Loans shall be converted into Canadian
Prime Rate Loans as of the expiration date of each applicable BA Equivalent
Interest Period.

77

--------------------------------------------------------------------------------



                     (d) The Agent will promptly notify each Lender of its
receipt of a Notice of Continuation/Conversion. All conversions and
continuations shall be made ratably according to the respective outstanding
principal amounts of the Loans with respect to which the notice was given held
by each Lender.

                    (e) There may not be more than 12 (twelve) different LIBOR
Loans or BA Equivalent Loans in effect hereunder at any time.

          3.3 Maximum Interest Rate. In no event shall any interest rate
provided for hereunder exceed the maximum rate legally chargeable under
applicable law with respect to loans of the Type provided for hereunder (the
“Maximum Rate”). If, in any month, any interest rate, absent such limitation,
would have exceeded the Maximum Rate, then the interest rate for that month
shall be the Maximum Rate, and, if in future months, that interest rate would
otherwise be less than the Maximum Rate, then that interest rate shall remain at
the Maximum Rate until such time as the amount of interest paid hereunder equals
the amount of interest which would have been paid if the same had not been
limited by the Maximum Rate. In the event that, upon payment in full of the
Obligations, the total amount of interest paid or accrued under the terms of
this Agreement is less than the total amount of interest which would, but for
this Section 3.3, have been paid or accrued if the interest rate otherwise set
forth in this Agreement had at all times been in effect, then the applicable
Borrowers shall, to the extent permitted by applicable law, pay the Agent, for
the account of the applicable Lenders, an amount equal to the excess of (a) the
lesser of (i) the amount of interest which would have been charged if the
Maximum Rate had, at all times, been in effect or (ii) the amount of interest
which would have accrued had the interest rate otherwise set forth in this
Agreement, at all times, been in effect over (b) the amount of interest actually
paid or accrued under this Agreement. If a court of competent jurisdiction
determines that the Agent and/or any Lender has received interest and other
charges hereunder in excess of the Maximum Rate, such excess shall be deemed
received on account of, and shall automatically be applied to reduce, the
Obligations other than interest, and if there are no Obligations outstanding,
the Agent and/or such Lender shall refund to the Borrowers such excess.

          3.4 Closing Fees. The U.S. Borrowers agree to pay the Agent and the
Arrangers on the Closing Date all fees due and payable on such date as set forth
in the Fee Letter.

          3.5 Unused Line Fee. On the first Business Day of each calendar
quarter and on the Termination Date, the U.S. Borrowers agree to pay to the
Agent, for the account of the Lenders, an unused line fee (the “Unused Line
Fee”) equal to the Applicable Unused Line Fee Margin per annum times the amount
by which the Maximum Revolver Amount exceeded the sum of the average daily
outstanding amount of Loans (other than Swingline Loans) and the average daily
undrawn face amount of outstanding Letters of Credit, during the immediately
preceding calendar quarter or shorter period if calculated for the first
calendar quarter hereafter or on the Termination Date. All principal payments
received by the Agent shall be deemed to be credited immediately upon receipt
for purposes of calculating the Unused Line Fee pursuant to this Section 3.5.
Upon receipt thereof, the Agent shall distribute the Unused Line Fee to the
Lenders as follows: (a) as between the U.S. Lenders and the Canadian Lenders,
ratably based on the Maximum U.S. Revolver Amount and the Maximum Canadian
Revolver Amount, (b) as among the U.S. Lenders, ratably based on their Pro Rata
Shares of the U.S. Revolving Credit Commitments and (c) as among the Canadian
Lenders, ratably based on their Pro Rata Shares of the Canadian Revolving Credit
Commitments.

78

--------------------------------------------------------------------------------



          3.6 Letter of Credit Fees. The U.S. Borrowers agree to pay (i) to the
Agent, for the account of the U.S. Lenders, in accordance with their respective
Pro Rata Shares, for each Letter of Credit, a fee (the “Letter of Credit Fee”)
equal to, on a per annum basis, the Applicable Margin for U.S. Revolving LIBOR
Loans (plus an additional two percentage points (2.00%) in the case of overdue
Letter of Credit Fees), (ii) to the Agent, for the benefit of the Letter of
Credit Issuer, a fronting fee of one-eighth of one percent (0.125%) per annum of
the undrawn face amount of each Letter of Credit, and (iii) to the Letter of
Credit Issuer, all out-of-pocket costs, fees and expenses incurred by the Letter
of Credit Issuer in connection with the application for, processing of, issuance
of, or amendment to any Letter of Credit. The Letter of Credit Fee and fronting
fee shall be payable quarterly in arrears on the first Business Day of each
calendar quarter following any calendar quarter in which a Letter of Credit is
outstanding and on the Termination Date.

ARTICLE IV

PAYMENTS AND PREPAYMENTS

          4.1 Payments and Prepayments.

                    (a) The U.S. Borrowers shall repay the outstanding principal
balance of the U.S. Revolving Loans, plus all accrued but unpaid interest
thereon, on the Termination Date. Each Canadian Borrower shall repay the
outstanding principal balance of the Canadian Revolving Loans made to it, plus
all accrued but unpaid interest thereon, on the Termination Date. For the
avoidance of doubt, all repayment obligations of the Canadian Borrowers
hereunder are several and not joint. The Specified Loan Borrower shall repay the
outstanding principal balance of the Specified Loans, plus all accrued but
unpaid interest thereon, on the Termination Date.

                    (b) The Borrowers may, upon notice to the Agent, at any time
or from time to time voluntarily prepay the Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Agent
not later than 11:00 a.m. (New York time) (A) three Business Days prior to any
date of prepayment of LIBOR Loans and BA Equivalent Loans and (B) on the date of
prepayment of Base Rate Loans and Canadian Prime Rate Loans; and (ii) each
prepayment shall be in a principal amount of $5,000,000 (or the Equivalent
Amount thereof, as applicable) or a whole multiple of $1,000,000 (or the
Equivalent Amount thereof, as applicable) in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if LIBOR Loans or BA Equivalent Loans are to be prepaid, the Interest
Period(s) or BA Equivalent Interest Period(s) of such Loans. The Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Pro Rata Share). If such notice is given by any Borrower, such Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

79

--------------------------------------------------------------------------------



          4.2 Out-of-Formula Condition. The U.S. Borrowers and the Canadian
Borrowers shall immediately pay to the Agent, for the account of the Lenders
and/or to cash collateralize Letters of Credit pursuant to Section 2.4(g), upon
demand, (a) in the case of the U.S. Borrowers, the amount, if any, by which the
amount of the Aggregate U.S. Revolver Outstandings exceeds at any time the
lesser of (i) the Maximum U.S. Revolver Amount and (ii) the U.S. Borrowing Base,
and (b) in the case of the Canadian Borrowers, the amount, if any, by which the
amount of the Aggregate Canadian Revolver Outstandings exceeds at any time the
lesser of (i) the Maximum Canadian Revolver Amount and (ii) the sum of the
Canadian Borrowing Base and the U.S. Availability (any such condition under
clause (a) or (b) being an “Out-of-Formula Condition”), except that no such
payment shall be required if the Out-of-Formula Condition is created solely as a
result of an Agent Advance.

          4.3 Mandatory Prepayments.

                     (a) The U.S. Borrowers shall be jointly and severally
required to prepay Loans made to them, each Canadian Borrower shall be required
to prepay Loans made to it, and the Specified Loan Borrower shall be required to
prepay Loans made to it, in an amount equal to 100% of the Net Proceeds from
Asset Dispositions by (x) the applicable Borrower or any of its Subsidiaries or
(y) in the case of the U.S. Borrowers, Holdings or any of its Subsidiaries, not
later than the third Business Day following the receipt thereof; provided,
however, that:

 

 

 

          (i) in the case of an Asset Disposition of any Collateral that is not
Eligible Merchandise and Consumables Inventory or Eligible Rental Equipment, so
long as no Default or Event of Default shall occur and be continuing, if the
Borrowers’ Agent shall deliver a certificate of a Responsible Officer of the
Borrowers’ Agent to the Agent at the time of receipt thereof setting forth such
Borrower’s or Subsidiary’s intent to reinvest such proceeds in productive assets
of a kind then used or usable in the business of such Person within 270 days of
receipt of such proceeds, such proceeds shall not constitute Net Proceeds except
to the extent they are not so used within such 270-day period; provided that in
the case of an Asset Disposition of any Non-Core Businesses, no more than
$10,000,000 of the Net Proceeds thereof in the aggregate may be so reinvested;

 

 

 

          (ii) with respect to any such Asset Disposition, if after giving pro
forma effect thereto, the Combined Availability shall be equal to or exceed 25%
of the Maximum Revolver Amount, the requirement to prepay Loans under this
Section 4.3 shall not apply; and

 

 

 

          (iii)all amounts required to be paid pursuant to this Section 4.3(a)
shall be applied by the Agent as follows: (A) in the case of Net Proceeds from
Asset Dispositions of U.S. Collateral: (1) first, to the Loans to the extent
necessary to cure an Out-of-Formula Condition, (2) second, to the Loans, with a
view to minimize breakage costs, (3) third, to cash collateralize Letters of
Credit, and (4) fourth, to all other amounts payable under the Obligations in
such order as may be determined by the Agent with a view to minimize breakage
costs; and (B) in the case of Net Proceeds from Asset Dispositions of Canadian
Collateral: (1) first, to the Canadian Revolving Loans to the extent necessary
to cure an Out-of-Formula Condition, (2) second, to the Canadian Revolving
Loans, with a view to minimize breakage costs and (3) third, to all other
amounts payable under the Canadian Obligations in such order as may be
determined by the Agent with a view to minimize breakage costs; provided that no
Net Proceeds from Asset Dispositions of the Canadian Collateral shall be applied
to the outstanding principal amount of U.S. Revolving Loans or to cash
collateralize outstanding Letters of Credit.

80

--------------------------------------------------------------------------------



 

 

 

                    (b) (i) So long as any U.S. Revolving Loans are outstanding,
the Net Proceeds from any Like-Kind Exchange of any Relinquished Property shall
be promptly applied to the mandatory prepayment of the outstanding U.S.
Revolving Loans; provided that, at any time the aggregate amount of such
proceeds on deposit in all Like-Kind Exchange Accounts is below $1,000,000, the
remittance of such mandatory prepayment shall be deferred until such time as the
aggregate amount of such proceeds on deposit in all Like-Kind Exchange Accounts
equals or exceeds $1,000,000.

 

 

 

          (ii) All amounts required to be paid pursuant to this Section 4.3(b)
shall be applied by the Agent as follows: (A) first, to the prepayment in full
of the U.S. Agent Advances, (B) second, to the prepayment in full of the U.S.
Swingline Loans, (C) third, to the prepayment in full of the Base Rate U.S.
Revolving Loans and (D) fourth, to the prepayment in full of the LIBOR U.S.
Revolving Loans.

                    (c) No payment or prepayment made pursuant to this
Section 4.3 shall, or shall be deemed to, effect or reduce any Commitment of any
Lender or the aggregate Commitments of the Lenders.

          4.4 Termination or Reductions of Facilities.

                    (a) The Borrowers may terminate this Agreement, upon at
least three (3) Business Days’ notice to the Agent (who will distribute such
notice to the Lenders), upon Full Payment of the Obligations and payment of
amounts (if any) due under Section 5.4. Such notice may provide that such
termination is contingent upon consummation of a contemplated refinancing.

                    (b) The applicable Borrowers may from time to time
permanently reduce the U.S. Revolving Credit Commitments (and the Maximum U.S.
Revolver Amount) or the Canadian Revolving Credit Commitments (and the Maximum
Canadian Revolver Amount), as the case may be, on a pro rata basis based on the
Lenders’ (or Participating Lenders’) respective Pro Rata Shares, upon at least
three (3) Business Days’ prior written notice to the Agent, which notice shall
specify the amount of the reduction and shall be irrevocable once given. Each
reduction shall be in a minimum amount of $10,000,000 or an increment of
$5,000,000 in excess thereof. If after giving effect to any reduction of the
Commitments, the Letter of Credit Subfacility, the U.S. Swingline Sublimit or
the Specified Loan Sublimit shall exceed the U.S. Revolving Credit Commitments
at such time, or the Canadian Swingline Sublimit shall exceed the Canadian
Revolving Credit Commitments at such time, each such subfacility or sublimit, as
the case may be, shall be automatically reduced by the amount of such excess.
Each reduction in the Commitments shall be accompanied by such payment (if any)
as may be required to avoid an Out-of Formula Condition.

81

--------------------------------------------------------------------------------



          4.5 LIBOR Loan and BA Equivalent Loans Prepayments. In connection with
any prepayment, if any LIBOR Loans or BA Equivalent Loans are prepaid prior to
the expiration date of the Interest Period or BA Equivalent Interest Period
applicable thereto, the Borrowers shall comply with Section 5.4.

          4.6 Payments by the Borrowers.

                    (a) All payments to be made by the Borrowers shall be made
without set-off, recoupment or counterclaim. Except as otherwise expressly
provided herein, all payments by the applicable Borrowers shall be made to the
Agent for the account of the Lenders, at the account designated by the Agent and
shall be made in Dollars or Canadian Dollars, as applicable, and in immediately
available funds, no later than 12:00 noon (New York City time) on the date
specified herein. Any payment received by the Agent after such time shall be
deemed (for purposes of calculating interest only) to have been received on the
following Business Day and any applicable interest shall continue to accrue.

                    (b) Subject to the provisions set forth in Section 2.7(b)
and in the definition of “Interest Period”, whenever any payment is due on a day
other than a Business Day, such payment shall be due on the following Business
Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.

          4.7 Apportionment, Application and Reversal of Payments. Principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Loans to which such payments relate held by
each such Lender) and payments of the fees shall, as applicable, be apportioned
ratably among the Lenders, except for fees payable solely to the Agent or the
applicable Letter of Credit Issuer. All payments shall be remitted to the Agent
and all such payments not relating to principal or interest of specific Loans,
or not constituting payment of specific fees, and all proceeds of Collateral
received by the Agent in accordance with the terms of the Loan Documents, shall
be applied, ratably, subject to the provisions of this Agreement, first, to pay
any fees, indemnities or expense reimbursements then due to the Agent or the
Arrangers from the applicable Borrower or Borrowers; second, to pay any fees or
expense reimbursements then due to the Lenders from the applicable Borrower or
Borrowers; third, to pay interest due in respect of all Loans of the applicable
Borrower or Borrowers, including Swingline Loans and Agent Advances; fourth, to
pay or prepay principal of the Swingline Loans and Agent Advances of the
applicable Borrower or Borrowers; fifth, to pay or prepay principal of the Loans
(excluding the applicable Swingline Loans and applicable Agent Advances) and
unpaid reimbursement obligations in respect of Letters of Credit of the
applicable Borrower or Borrowers; sixth, to pay an amount to the Agent equal to
all outstanding U.S. or Canadian Obligations (contingent or otherwise) with
respect to outstanding Letters of Credit issued for the account of the
applicable Borrower or Borrowers, to be held as cash collateral for such
applicable U.S. or Canadian Obligations; seventh, to the payment of any other
applicable U.S. or Canadian Obligations, including any amounts relating to Bank
Products, due to the Agent, any Lender, any Affiliate of the Agent or any Lender
or any other Secured Party, by the Borrowers; and eighth, to pay any remaining
amounts to the applicable Borrower or Borrowers for its or their own account;
provided that no proceeds from the Canadian Collateral shall be applied to the
outstanding principal amount of U.S. Revolving Loans or Specified Loans or to
cash collateralize outstanding Letters of Credit. Notwithstanding anything to
the contrary contained in this Agreement, unless so directed by the Borrowers,
or unless an Event of Default has occurred and is continuing, neither the Agent
nor any Lender shall apply any payments which it receives to any LIBOR Loan or
BA Equivalent Loan, except (a) on the expiration date of the Interest Period or
BA Equivalent Interest Period applicable to any such LIBOR Loan or BA Equivalent
Loan, or (b) in the event, and only to the extent, that there are no outstanding
Base Rate Loans and, in such event, the Borrowers shall pay LIBOR or BA
Equivalent Loan breakage losses in accordance with Section 5.4. The Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the
applicable U.S. or Canadian Obligations.

82

--------------------------------------------------------------------------------



          4.8 Indemnity for Returned Payments. If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, the
Agent, any Lender, the Banks or any Affiliate of the Banks or any other Secured
Party is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by the Agent, such Lender, such Bank or such
Affiliate of such Bank or such other Secured Party, and the Borrowers shall be
liable to pay to the Agent, the Lenders, such Bank, such Affiliate of such Bank
or such other Secured Party and hereby do indemnify the Agent, the Lenders, such
Bank, such Affiliate of such Bank or such other Secured Party and hold the
Agent, the Lenders, such Bank, such Affiliate of such Bank or such other Secured
Party harmless for the amount of such payment or proceeds surrendered. The
provisions of this Section 4.8 shall be and remain effective notwithstanding any
release of Collateral or guarantors, cancellation or return of Loan Documents,
or other contrary action which may have been taken by the Agent, any Lender, the
Banks, such Affiliate of such Bank or such other Secured Party in reliance upon
such payment or application of proceeds, and any such contrary action so taken
shall be without prejudice to the Agent’s, the Lenders’, such Bank’s, such
Affiliate of the Bank or such other Secured Party’s rights under this Agreement
and the other Loan Documents and shall be deemed to have been conditioned upon
such payment or application of proceeds having become final and irrevocable. The
provisions of this Section 4.8 shall survive the repayment of the Obligations
and termination of this Agreement.

          4.9 Agent’s and Lenders’ Books and Records; Monthly Statements. The
Agent shall record the principal amount of the Loans owing to each Lender, the
undrawn face amount of all applicable outstanding Letters of Credit and the
aggregate amount of unpaid reimbursement obligations outstanding with respect to
the Letters of Credit from time to time on its books. In addition, each Lender
may note the date and amount of each payment or prepayment of principal of such
Lender’s Loans in its books and records. Failure by the Agent or any Lender to
make such notation shall not affect the obligations of the Borrowers with
respect to the Loans or the Letters of Credit. The Borrowers agree that the
Agent’s and each Lender’s books and records showing the Obligations and the
transactions pursuant to this Agreement and the other Loan Documents shall be
admissible in any action or proceeding arising therefrom, and shall constitute
rebuttably presumptive proof thereof (absent manifest error), irrespective of
whether any Obligation is also evidenced by a promissory note or other
instrument. The Agent will provide to the Borrowers a monthly statement of
Loans, payments, and other transactions pursuant to this Agreement. Such
statement shall be deemed correct, accurate, and binding on the Obligors and an
account stated (absent manifest error and except for reversals and
reapplications of payments made as provided in Section 4.7 and corrections of
errors discovered by the Agent), unless the Borrowers notify the Agent in
writing to the contrary within thirty days after such statement is rendered. In
the event a timely written notice of objections is given by the Borrowers, only
the items to which exception is expressly made will be considered to be disputed
by the Borrowers.

83

--------------------------------------------------------------------------------



          4.10 Borrowers’ Agent. Each of the Borrowers, other than the Company,
hereby irrevocably appoints the Company, and the Company shall act under this
Agreement, as the agent, attorney-in-fact and legal representative of such other
Borrowers for all purposes, including requesting Loans and receiving account
statements and other notices and communications to the Borrowers (or any of
them) from the Agent or any Lender. The Agent, the Letter of Credit Issuers and
the Lenders may rely, and shall be fully protected in relying, on any Notice of
Borrowing, Notice of Continuation/Conversion, request for a Letter of Credit,
disbursement instruction, report, information or any other notice or
communication made or given by the Company, whether in its own name, as
Borrowers’ Agent, on behalf of any other Borrower or on behalf of the
“Borrowers”, and neither the Agent nor the Letter of Credit Issuers or any
Lender shall have any obligation to make any inquiry or request any confirmation
from or on behalf of any other Borrower as to the binding effect on it of any
such notice, request, instruction, report, information, other notice or
communications, nor shall the joint and several character of the U.S. Borrowers’
obligations hereunder be affected; provided, that the provisions of this
Section 4.10 shall not be construed so as to preclude any Borrower from taking
actions permitted to be taken by a “Borrower” hereunder.

          4.11 Joint and Several Liability.

                     (a) Joint and Several Liability. (i) All Loans made to the
U.S. Borrowers and all of the other Obligations of the U.S. Borrowers, including
all interest, fees and expenses with respect thereto and all indemnity and
reimbursement obligations hereunder, shall constitute one joint and several
direct and general obligation of all of the U.S. Borrowers. Notwithstanding
anything to the contrary contained herein, each of the U.S. Borrowers shall be
jointly and severally, with each other U.S. Borrower, directly and
unconditionally, liable for all Obligations, it being understood that the
advances to each U.S. Borrower inure to the benefit of all U.S. Borrowers, and
that the Agent, the Letter of Credit Issuer and the U.S. Lenders are relying on
the joint and several liability of the U.S. Borrowers as co-makers in extending
the Loans hereunder and issuing Letters of Credit. Each U.S. Borrower hereby
unconditionally and irrevocably agrees that upon default in the payment when due
(whether at stated maturity, by acceleration or otherwise) of any principal of,
or interest on, any Obligation, it will forthwith pay the same, without notice
or demand, unless such payment is then prohibited by applicable law.

                    (ii) All Loans made to the Canadian Borrowers and all of the
other Obligations of the Canadian Borrowers as Canadian Borrowers, including all
interest, fees and expenses with respect thereto and all indemnity and
reimbursement obligations hereunder, shall constitute two distinct several
direct and general obligations of each Canadian Borrower.

84

--------------------------------------------------------------------------------



                    (b) No Reduction in Obligations. No payment or payments made
by any of the Borrowers or any other Person or received or collected by the
Agent, the Letter of Credit Issuers or any Lender from any of the Borrowers or
any Person by virtue of any action or proceeding or any setoff or appropriation
or application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of each Borrower under this Agreement for the remaining
Obligations, which shall remain liable for all remaining and thereafter arising
Obligations until the Obligations are paid in full and the Commitments are
terminated.

          4.12 Obligations Absolute. Each Borrower agrees that the Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent, the Letter
of Credit Issuers or any Lender with respect thereto, unless such payment is
then prohibited by applicable law (provided such Obligation shall not be
extinguished by any such prohibition). All Obligations shall be conclusively
presumed to have been created in reliance hereon. The liabilities of the
Borrowers under this Agreement shall be absolute and unconditional irrespective
of: (a) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto; (b) any change in the time, manner or
place of payments of, or in any other term of, all or any part of the
Obligations, or any other amendment or waiver thereof or any consent to
departure therefrom, including any increase in the Obligations resulting from
the extension of additional credit to any Borrower or otherwise; (c) any taking,
exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from any guaranty for all or any
of the Obligations; (d) any change, restructuring or termination of the
corporate structure or existence of any Obligor; or (e) any other circumstance
which would otherwise constitute a defense available to, or a discharge of, any
Obligor, other than payment in full of the Obligations.

          4.13 Waiver of Suretyship Defenses. Each U.S. Borrower agrees that the
joint and several liability of the U.S. Borrowers provided for in Section 4.11
shall not be impaired or affected by any modification, supplement, extension or
amendment of any contract or agreement to which the other Borrowers may
hereafter agree (other than an agreement signed by the Agent and the Lenders
specifically releasing such liability), nor by any delay, extension of time,
renewal, compromise or other indulgence granted by the Agent or any Lender with
respect to any of the Obligations, nor by any other agreements or arrangements
whatever with the other Borrowers or with anyone else, each Borrower hereby
waiving all notice of such delay, extension, release, substitution, renewal,
compromise or other indulgence, and hereby consenting to be bound thereby as
fully and effectually as if it had expressly agreed thereto in advance. The
liability of each Borrower is direct and unconditional as to all of the
Obligations, and may be enforced without requiring the Agent or any Lender first
to resort to any other right, remedy or security. Each Borrower hereby expressly
waives promptness, diligence, notice of acceptance and any other notice (except
to the extent expressly provided for herein or in another Loan Document) with
respect to any of the Obligations, this Agreement or any other Loan Documents
and any requirement that the Agent or any Lender protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Borrower or any other Person or any Collateral.

85

--------------------------------------------------------------------------------



          4.14 Contribution and Indemnification among the Borrowers. Each U.S.
Borrower is obligated to repay the U.S. Obligations as joint and several
obligors under this Agreement. To the extent that any U.S. Borrower shall, under
this Agreement as a joint and several obligor, repay any of the U.S. Obligations
constituting Loans made to another U.S. Borrower hereunder or other U.S.
Obligations incurred directly and primarily by any other U.S. Borrower (an
“Accommodation Payment”), then the U.S. Borrower making such Accommodation
Payment shall be entitled to contribution and indemnification from, and be
reimbursed by, each of the other U.S. Borrowers in an amount, for each of such
other U.S. Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other U.S. Borrower’s “Allocable Amount” (as
defined below) and the denominator of which the sum of the Allocable Amounts of
all of the Borrowers. As of any date of determination, the “Allocable Amount” of
each U.S. Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower hereunder
without (a) rendering such U.S. Borrower “insolvent” within the meaning of
Section 101(31) of Title 11 of the United States Code entitled “Bankruptcy” (the
“Bankruptcy Code”), Section 2 of the Uniform Fraudulent Transfer Act (the
“UFTA”), or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such U.S. Borrower with unreasonably small capital or assets, within
the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 4 of the UFCA, or (c) leaving such U.S. Borrower unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA. All rights and claims of
contribution, indemnification and reimbursement under this Section 4.14 shall be
subordinate in right of payment to the prior payment in full of the Obligations.

          4.15 Excess Resulting from Exchange Rate Change. If at any time
following one or more fluctuations in the exchange rate of the Canadian Dollar
against the Dollar, the Aggregate Canadian Revolver Outstandings exceeds (a) the
sum of the Canadian Borrowing Base and the U.S. Availability or (b) the Maximum
Canadian Revolver Amount, the Canadian Borrowers shall, if such excess is in an
aggregate amount that is greater than or equal to 3% of the Maximum Canadian
Revolver Amount, within three (3) Business Days of the earlier of (i) notice of
such excess from the Agent and (ii) the delivery of the monthly calculation
delivered pursuant to Section 6.4(b)(iii) reflecting any such excess, (A) effect
a Canadian Revolver Adjustment to increase the Maximum Canadian Revolver Amount,
or make the necessary payments or repayments to reduce the Canadian Revolver
Outstandings, in each case to an amount necessary to eliminate such excess or
(B) maintain or cause to be maintained with the Agent deposits as continuing
collateral security for the Canadian Revolver Outstandings in an amount equal to
or greater than the amount of such excess, such deposits to be maintained in
such form and upon such terms as are acceptable to the Agent.

ARTICLE V

TAXES, YIELD PROTECTION AND ILLEGALITY

          5.1 Taxes.

                    (a) Unless otherwise required by applicable law, any and all
payments by an Obligor to a Lender or the Agent under this Agreement and any
other Loan Document shall be made free and clear of, and without deduction or
withholding for any Indemnified Taxes. In addition, the Obligors shall pay all
Other Taxes when due.

86

--------------------------------------------------------------------------------



                    (b) The Obligors agree jointly and severally to indemnify
and hold harmless each Lender and the Agent for the full amount of Indemnified
Taxes and Other Taxes (including any Indemnified Taxes and Other Taxes imposed
by any jurisdiction on amounts payable under this Section) paid by any Lender or
the Agent and any liability arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally asserted.
Payment under this indemnification shall be made within 30 days after the date
such Lender or the Agent makes written demand therefor in accordance with
Section 5.6.

                    (c) If an Obligor shall be required by law to deduct or
withhold any Indemnified Taxes or Other Taxes from or in respect of any sum
payable hereunder or under any other Loan Document to any Lender or the Agent,
then:

 

 

 

          (i) the sum payable shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) such
Lender or the Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made;

 

 

 

          (ii) the Obligor shall make such deductions and withholdings; and

 

 

 

          (iii) the Obligor shall pay the full amount deducted or withheld to
the relevant taxing authority or other Governmental Authority in accordance with
applicable law.

                    (d) At the Agent’s request, within 30 days after the date of
any payment by an Obligor of Indemnified Taxes or Other Taxes, the relevant
Obligor shall furnish the Agent the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of payment reasonably satisfactory
to the Agent.

                    (e) If the Agent or any Lender, in its reasonable
discretion, determines that it has actually received a refund of Indemnified
Taxes or Other Taxes paid by an Obligor under this Section (and is both
identifiable and quantifiable by it without requiring such Lender or its
professional advisers to expend a material amount of time or incur a material
cost in so identifying or quantifying), the Agent or such Lender shall, to the
extent that it can do so without prejudice to the retention of the relevant
refund and subject to such Obligor’s obligation to repay promptly on demand by
the Lender the amount to such Lender if the relevant refund is subsequently
disallowed or cancelled, reimburse such Obligor promptly after receipt of such
refund by the Agent or such Lender with such amount as the Agent or such Lender
shall in its sole discretion have concluded to be the amount of the relevant
refund. Nothing contained in this Agreement shall interfere with the right of
any Lender or the Agent to arrange its Tax and other affairs in whatever manner
it thinks fit and no Lender or Agent shall be required to disclose any
confidential information relating to the organization of its affairs.

87

--------------------------------------------------------------------------------



          5.2 Illegality.

                    (a) If any Lender determines that the introduction of any
Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, in each case after
the later of the Agreement Date or the date such Lender became a party to this
Agreement, has made it unlawful, or that any central bank or other Governmental
Authority has asserted after such date that it is unlawful, for such Lender or
its applicable lending office to make LIBOR Loans or BA Equivalent Loans, then,
on notice thereof by that Lender to the Borrowers’ Agent through the Agent, any
obligation of that Lender to make LIBOR Loans or BA Equivalent Loans shall be
suspended until that Lender notifies the Agent and the Borrowers’ Agent that the
circumstances giving rise to such determination no longer exist.

                    (b) If a Lender determines that it is unlawful to maintain
any LIBOR Loan or BA Equivalent Loan as a result of the introduction of any
Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, in each case after
the later of the Agreement Date or the date such Lender became a party to this
Agreement, the Borrowers shall, upon their receipt of notice of such fact and
demand from such Lender (with a copy to the Agent), prepay in full such LIBOR
Loans or BA Equivalent Loans of that Lender then outstanding, together with
interest accrued thereon and amounts required under Section 5.4, either on the
last day of the Interest Period or BA Equivalent Interest Period thereof, if
that Lender may lawfully continue to maintain such LIBOR Loans or BA Equivalent
Loans to such day, or immediately, if that Lender may not lawfully continue to
maintain such LIBOR Loans or BA Equivalent Loans. If the Borrowers are required
to so prepay any LIBOR Loans or BA Equivalent Loans, then concurrently with such
prepayment, the Borrowers shall borrow from the affected Lender, in the amount
of such repayment, a Base Rate Loan or a Canadian Prime Rate Loan (or in the
case of Specified Loans, such rate as the Specified Loan Borrower and the U.S.
Lenders shall agree), as the case may be.

          5.3 Increased Costs and Reduction of Return.

                    (a) If any Lender determines that due to either (i) the
introduction of or any change in the interpretation of any law or regulation
(other than any law or regulation relating to Taxes which shall be governed by
Section 5.1) or (ii) the compliance by that Lender with any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law), in each case, after the later of the Agreement Date or the date
such Lender became a party to this Agreement, there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining any
LIBOR Loans or BA Equivalent Loans, then the Borrowers shall be liable for, and
shall from time to time, upon demand (with a copy of such demand to be sent to
the Agent), pay to the Agent for the account of such Lender, additional amounts
as are sufficient to compensate such Lender for such increased costs.

                    (b) If any Lender shall have determined that (i) the
introduction of or compliance with any Capital Adequacy Regulation, (ii) any
change in any Capital Adequacy Regulation, or (iii) any change in the
interpretation or administration of any Capital Adequacy Regulation by any
central bank or other Governmental Authority charged with the interpretation or
administration thereof, in each case, after the later of the Agreement Date or
the date such Lender became a party to this Agreement, affects or would affect
the amount of capital required or expected to be maintained by such Lender or
any corporation or other entity controlling such Lender and (taking into
consideration such Lender’s or such corporation’s or other entity’s policies
with respect to capital adequacy and such Lender’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitments, loans, credits or obligations under this Agreement, then, upon
demand of such Lender to the Borrowers’ Agent through the Agent, the Borrowers
shall pay to such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender for such increase.

88

--------------------------------------------------------------------------------



          5.4 Funding Losses. The Borrowers shall reimburse each Lender and hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

 

 

 

          (a) the failure of the Borrowers to borrow a LIBOR Loan or BA
Equivalent Loan after any Borrower has given (or is deemed to have given) a
Notice of Borrowing;

 

 

 

          (b) the failure of the Borrowers to continue a LIBOR Loan or BA
Equivalent Loan or convert a Loan into a LIBOR Loan or BA Equivalent Loan after
any Borrower has given (or is deemed to have given) a Notice of
Continuation/Conversion; or

 

 

 

          (c) the prepayment or other payment (including after acceleration
thereof) of any LIBOR Loans or BA Equivalent Loans on a day that is not the last
day of the relevant Interest Period (including, without limitation, any payment
in respect thereof pursuant to Section 2.8(b) or 5.8);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain its LIBOR Loans or BA Equivalent Loans or from
fees payable to terminate the deposits from which such funds were obtained. The
Borrowers shall also pay any customary administrative fees charged by any Lender
in connection with the foregoing.

          5.5 Inability to Determine Rates. If the Agent determines that for any
reason adequate and reasonable means do not exist for determining the LIBOR Rate
or BA Rate for any requested Interest Period with respect to a proposed LIBOR
Loan or a proposed BA Equivalent Loan, or that the LIBOR Rate or BA Rate for any
requested Interest Period with respect to a proposed LIBOR Loan or a proposed BA
Equivalent Loan does not adequately and fairly reflect the cost to the Lenders
of funding such LIBOR Loan or BA Equivalent Loan, the Agent will promptly so
notify the Borrowers’ Agent and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBOR Loans or BA Equivalent Loans hereunder shall
be suspended until the Agent revokes such notice in writing. Upon receipt of
such notice, the Borrowers may revoke any Notice of Borrowing or Notice of
Continuation/Conversion then submitted by any of them. If the Borrowers do not
revoke such Notice, the Lenders shall make, convert or continue the Loans, as
proposed by the Borrowers, in the amount specified in the applicable notice
submitted by the Borrowers, but such Loans shall be made, converted or continued
as Base Rate Loans or Canadian Prime Rate Loans (or in the case of Specified
Loans, such rate as the Specified Loan Borrower and the U.S. Lenders shall
agree), as the case may be, instead of LIBOR Loans or BA Equivalent Loans, as
the case may be.

89

--------------------------------------------------------------------------------



          5.6 Certificates of Agent. If the Agent or any Lender claims
reimbursement or compensation under this Article V, the Agent or the affected
Lender shall determine the amount thereof and shall deliver to the Borrowers’
Agent (with a copy to the Agent) a certificate setting forth in reasonable
detail the amount payable to the Agent or the affected Lender, and such
certificate shall be conclusive and binding on the Borrowers in the absence of
manifest error; provided that, except for compensation under Section 5.1, the
Borrowers shall not be obligated to pay the Agent or such Lender any
compensation attributable to any period prior to the date that is ninety
(90) days prior to the date on which the Agent or such Lender first gave notice
to the Borrowers’ Agent of the circumstances entitling such Lender to
compensation.

          5.7 Survival. The agreements and obligations of the Borrowers in this
Article V shall survive the payment of all other Obligations and termination of
this Agreement.

          5.8 Assignment of Commitments Under Certain Circumstances. In the
event (a) any Lender requests compensation pursuant to Section 5.3, (b) any
Lender delivers a notice described in Section 5.2, (c) any Obligor is required
to pay additional amounts to any Lender or any Governmental Authority on account
of any Lender pursuant to Section 5.1, or (d) any Lender is, or becomes an
Affiliate of a Person that is, engaged in the business in which the Borrowers
are engaged, the Borrowers may, at their sole expense and effort (including with
respect to the processing fee referred to in Section 12.2(a)), upon notice to
such Lender and the Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.2), all of its interests, rights and obligations under the Loan
Documents to an Eligible Assignee that shall assume such assigned obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that (i) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (ii) except in the case of clause (d) above, no Event of Default
shall have occurred and be continuing, (iii) the Borrowers or such assignee
shall have paid to such Lender in immediately available funds an amount equal to
the sum of 100% of the principal of and interest accrued to the date of such
payment on the outstanding Loans of such Lender, plus all fees and other amounts
accrued for the account of such Lender hereunder (including any amounts under
Sections 5.1, 5.2, 5.3 and 5.4), (iv) such assignment is consummated within 180
days after the date on which the Borrowers’ right under this Section arises, and
(v) if the consent of the Agent, any Issuing Bank or any Canadian Funding Bank
is required pursuant to Section 12.2, such consents are obtained; provided
further that if prior to any such assignment the circumstances or event that
resulted in such Lender’s request or notice under Section 5.2 or 5.3 or demand
for additional amounts under Section 5.1, as the case may be, shall cease to
exist or become inapplicable for any reason, or if such Lender shall waive its
rights in respect of such circumstances or event under Section 5.1, 5.2 or 5.3,
as the case may be, then such Lender shall not thereafter be required to make
such assignment hereunder. In the event that a replaced Lender does not execute
an Assignment and Acceptance pursuant to Section 12.2 within two Business Days
after receipt by such replaced Lender of notice of replacement pursuant to this
Section 5.8 and presentation to such replaced Lender of an Assignment and
Acceptance evidencing an assignment pursuant to this Section 5.8, the Borrowers
shall be entitled (but not obligated), upon receipt by the replaced Lender of
all amounts required to be paid under this Section 5.8, to execute such an
Assignment and Acceptance on behalf of such replaced Lender, and any such
Assignment and Acceptance so executed by the Borrowers, the replacement Lender
and, to the extent required pursuant to Section 12.2, the Agent, shall be
effective for purposes of this Section 5.8 and Section 12.2.

90

--------------------------------------------------------------------------------



ARTICLE VI

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES; CURRENCY

          6.1 Books and Records. Holdings shall maintain, and shall cause each
of its Subsidiaries to maintain, at all times, proper books and records and
accounts, in which entries full, true and correct in all material respects and
in conformity with GAAP consistently applied shall be made of dealings and
transactions in relation to its business and activities. Holdings shall
maintain, and shall cause each of its Subsidiaries to maintain, at all times
books and records pertaining to the Collateral in such detail, form and scope as
is consistent with good business practice.

          6.2 Financial Information. Holdings shall promptly furnish to the
Agent (for distribution to each Lender):

 

 

 

          (a) As soon as available (commencing with the Fiscal Year ending
December 31, 2008), but in any event not later than 90 days after the close of
each Fiscal Year, consolidated audited balance sheets, income statements and
cash flow statements of the Consolidated Parties for such Fiscal Year, and the
accompanying notes thereto, setting forth in each case in comparative form
figures for the previous Fiscal Year (to the extent available), all in
reasonable detail, fairly presenting in all material respects the financial
position and the results of operations of the Consolidated Parties as at the
date thereof and for the Fiscal Year then ended, and prepared in accordance with
GAAP in all material respects. Such consolidated statements shall be certified
by a firm of independent registered public accountants of recognized national
standing selected by the Borrowers’ Agent and reasonably satisfactory to the
Agent (each of Grant Thornton LLP, Ernst & Young LLP, KPMG LLP,
PricewaterhouseCoopers LLP, and Deloitte & Touche LLP shall initially be
satisfactory to the Agent), whose opinion shall not be qualified as to the scope
of audit or as to the status of any of the Borrowers as a going concern. Such
certified statements shall be delivered together with a certificate of such
accounting firm stating that in the course of its regular audit of the business
of the Consolidated Parties, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm has obtained no
knowledge of any Event of Default under Section 10.1 (solely arising from a
breach of the financial covenants under Section 8.22 or 8.23) that has occurred
and is continuing or, if in the opinion of such accounting firm such an Event of
Default has occurred and is continuing, a statement as to the nature thereof
(which certificate may be limited to the extent required by accounting rules or
guidelines).

91

--------------------------------------------------------------------------------



 

 

 

          (b)As soon as available (commencing with the Fiscal Quarter ending
June 30, 2008), but in any event not later than 45 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, consolidated unaudited
balance sheets of the Consolidated Parties as at the end of such Fiscal Quarter,
and consolidated unaudited income statements and cash flow statements for the
Consolidated Parties for such Fiscal Quarter and (to the extent available) for
the period from the beginning of the Fiscal Year to the end of such Fiscal
Quarter, in each case in reasonable detail, fairly presenting the financial
position and results of operations of the Consolidated Parties as at the date
thereof and for such periods, and, in each case, in comparable form, figures for
the corresponding period in the prior Fiscal Year (to the extent available) and
in the Consolidated Parties’ budget (to the extent available), and prepared in
accordance with GAAP in all material respects, subject to normal year-end
adjustments and the absence of footnotes. Holdings shall certify by a
certificate signed by a Responsible Officer that all such statements have been
prepared in accordance with GAAP in all material respects and present fairly in
all material respects the Consolidated Parties’ financial position as at the
dates thereof and their results of operations for the periods then ended,
subject to normal year-end adjustments and the absence of footnotes.

 

 

 

          (c) Concurrently with the delivery of the annual audited Financial
Statements pursuant to Section 6.2(a) and the quarterly Financial Statements
pursuant to Section 6.2(b) (commencing with the Fiscal Quarter ending June 30,
2008), a duly completed Compliance Certificate signed by a Responsible Officer
of Holdings.

 

 

 

          (d) As soon as available, but in any event not later than sixty
(60) days after the beginning of each Fiscal Year, annual forecasts (to include
forecasted consolidated balance sheets, income statements and cash flow
statements, and U.S. Borrowing Base, Canadian Borrowing Base, U.S. Availability
and Canadian Availability projections) for the Consolidated Parties as at the
end of and for each fiscal quarter of such Fiscal Year.

 

 

 

          (e) Promptly upon the filing thereof, copies of all reports, if any,
to or other documents filed by any Obligor or any of their Subsidiaries with the
SEC under the Exchange Act, the Ontario Securities Commission under the
Securities Act (Ontario) or any other similar regulatory or Governmental
Authority of any jurisdiction, and all reports, notices, or statements sent or
received by any Obligor or any of their Subsidiaries to or from the holders of
any Debt of any Obligor or any of their Subsidiaries registered under the
Securities Act of 1933, the Securities Act (Ontario) or any other similar laws
in any jurisdiction, or to or from the trustee under any indenture under which
the same is issued.

 

 

 

          (f) As soon as available, but in any event not later than 15 days
after any Obligor’s receipt thereof, a copy of any and all management letters
prepared in connection with the annual financial statement audit for an Obligor
by any independent certified public accountants or chartered accountants of an
Obligor.

 

 

 

(g) Such additional information as the Agent may from time to time reasonably
request regarding the financial and business affairs of any Obligor or any of
their Subsidiaries.

                    Documents required to be delivered pursuant to Section
6.2(a) or (b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are posted on Holdings’ behalf on an Internet or intranet website, if
any, to which each Lender and the Agent have access (whether a commercial,
third-party website or whether sponsored by the Agent); provided that Holdings
shall notify the Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and shall deliver paper copies of such documents
to the Agent or any Lender that requests such paper copies.

92

--------------------------------------------------------------------------------



          6.3 Notices to the Agent. Holdings, the Borrowers or the Guarantors
shall notify the Agent (for distribution to the Lenders) in writing of the
following matters at the following times:

 

 

 

          (a) Promptly, and in any event within five (5) Business Days, after a
Responsible Officer becoming aware of any Default or Event of Default.

 

 

 

          (b) Promptly, and in any event within five (5) Business Days, after a
Responsible Officer becoming aware of the assertion by the holder of any Debt of
any Obligor or any of their Subsidiaries in a face amount in excess of
$75,000,000, that a default exists with respect thereto or that any Obligor or
any of their Subsidiaries is not in compliance with the terms thereof, or the
threat in writing or the commencement by such holder of any enforcement action
because of such asserted default or non-compliance.

 

 

 

          (c) Promptly, and in any event within five (5) Business Days, after a
Responsible Officer becoming aware of any event or circumstance which would
reasonably be expected to have a Material Adverse Effect.

 

 

 

          (d) Promptly, and in any event within five (5) Business Days, after a
Responsible Officer becoming aware of any pending or threatened action, suit, or
proceeding, by any Person, or any pending or threatened investigation by a
Governmental Authority, in each case which would reasonably be expected either
to result in liability of any Obligor or any Subsidiary of any Obligor in an
amount in excess of $75,000,000 or to have a Material Adverse Effect.

 

 

 

          (e) Promptly, and in any event within five (5) Business Days, after a
Responsible Officer becoming aware of any violation of any law (including any
Environmental Law), statute, regulation, or ordinance of a Governmental
Authority affecting any Obligor or any of their Subsidiaries, which, in any
case, would reasonably be expected to result in liability of any Obligor or any
of their Subsidiaries in an amount in excess of $75,000,000 or to have a
Material Adverse Effect.

 

 

 

          (f) Any change in any Obligor’s state or province of incorporation or
organization, name as it appears in the state or province, as applicable, of its
incorporation or other organization, type of entity, organizational
identification number, or form of organization, each as applicable, in each case
at least ten days (or such shorter period to which the Agent may agree in its
discretion) prior thereto.

 

 

 

          (g) Promptly, and in any event within five (5) Business Days, after a
Responsible Officer of any Obligor or any ERISA Affiliate knows that an ERISA
Event, a Pension Event or a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred or may have occurred, that, alone or
together, could reasonably be expected to have a Material Adverse Effect, and
any action taken or threatened by the IRS, the CRA, the DOL the PBGC or the FSCO
with respect thereto.

93

--------------------------------------------------------------------------------



 

 

 

          (h) Upon request, or, in the event that such filing reflects a
significant change with respect to the matters covered thereby, within five
(5) Business Days, after the filing thereof with the PBGC, the FSCO, the DOL,
the IRS or the CRA as applicable, copies of the following: (i) each annual
report (form 5500 series), including Schedule B thereto, filed with the PBGC,
the DOL or the IRS with respect to each Plan; (ii) a copy of each funding waiver
request filed with the PBGC, the DOL or the IRS with respect to any Plan and all
communications received by any Obligor or any ERISA Affiliate from the PBGC, the
DOL or the IRS with respect to such request; and (iii) a copy of each other
filing or notice filed with the PBGC, the DOL, the FSCO, the CRA or the IRS,
with respect to each Pension Plan by any Obligor or any ERISA Affiliate.

 

 

 

          (i) Upon request, copies of each actuarial report for any Pension Plan
to the extent applicable and required by applicable law; and within five
(5) Business Days, after receipt thereof by any Obligor or any ERISA Affiliate,
copies of the following: (i) any notice of the PBGC’s or the FSCO’s intention to
terminate a Pension Plan or to have an administrator, trustee or like body
appointed to administer such Pension Plan; (ii) any unfavorable determination
letter from the IRS or the CRA or the FSCO regarding the qualification of a
Pension Plan under Section 401(a) of the Code or the PBA; or (iii) any notice
from a Multi-employer Plan regarding the imposition of withdrawal liability.

 

 

 

          (j) Within five (5) Business Days after the occurrence of: (i) any
change in the benefits of any existing Plan, the establishment of any new Plan,
or the commencement of contributions to any Plan to which any Obligor or any
ERISA Affiliate was not previously contributing, which in any event increases
any Obligor’s annual costs with respect thereto by an amount in excess of
$75,000,000, or (ii) any failure by any Obligor or any ERISA Affiliate to make a
required installment or any other required payment under Section 412 of the Code
or the PBA on the due date for such installment or payment.

 

 

 

          (k) Within five (5) Business Days after a Responsible Officer of any
Obligor or any ERISA Affiliate knows or has reason to know of any of the
following: (i) a Multi-employer Plan has been or will be terminated; (ii) the
administrator or plan sponsor of a Multi-employer Plan intends to terminate a
Multi-employer Plan; or (iii) the PBGC has instituted or will institute
proceedings under Section 4042 of ERISA to terminate a Multi-employer Plan.

 

 

 

          (l) Promptly, and in any event within five (5) Business Days, after
any material change, or a Responsible Officer becoming aware of any pending
material change, in accounting policies or financial reporting practices
(including as a result of a change in GAAP or the application thereof) by
Holdings or any Subsidiary thereof.

 

 

          Each notice given under this Section 6.3 shall be accompanied by a
statement of a Responsible Officer describing the subject matter thereof in
reasonable detail and setting forth the action that the applicable Obligor,
Subsidiary, or ERISA Affiliate has taken or proposes to take with respect
thereto.

94

--------------------------------------------------------------------------------



          6.4 Collateral Reporting.

                     (a) The Obligors will furnish to the Agent (for
distribution to each Lender), (i) a Borrowing Base Certificate prepared as of
the last Business Day of each calendar month (commencing with the calendar month
ending May, 2008) and delivered to the Agent (for distribution to the Lenders)
by the close of business on the 20th day of the following calendar month, and
(ii) a Borrowing Base Certificate prepared as of the effective date of each
Appraisal and delivered to the Agent on or prior to the date such Appraisal is
delivered to the Agent. The Borrowers and the Guarantors acknowledge and agree
that while (A) a Cash Dominion Period is in effect or (B) Combined Borrowing
Base Availability is less than $150,000,000, the Agent may require the delivery
of Borrowing Base Certificates on a more frequent basis (with any such more
frequent Borrowing Base Certificate to be computed according to a method
reasonably specified by the Agent after consultation with the Borrowers’ Agent).
The Agent and the Lenders acknowledge and agree that the Obligors may deliver
updated Borrowing Base Certificates on a more frequent basis at the Borrowers’
option.

                    (b) The Obligors will furnish to the Agent (and the Agent
shall distribute to each Lender that has made a request for such information
through the Agent), in such detail as the Agent shall reasonably request, the
following:

          (i) On a monthly basis (commencing with the calendar month ending
June, 2008), by the 20th day of each calendar month, or more frequently if
requested by the Agent while (x) a Cash Dominion Period is in effect or
(y) Combined Availability is less than $150,000,000, a report showing, in each
case on an aggregate basis, (A) the Net Book Value of Eligible Rental Equipment
as of the last Business Day of the calendar month immediately prior to the
preceding calendar month, plus (B) the Net Book Value of all purchased Eligible
Rental Equipment during the preceding calendar month, minus (C) the Net Book
Value of all Eligible Rental Equipment sold during the preceding calendar month,
minus (D) depreciation of Eligible Rental Equipment during the preceding
calendar month, together with a reconciliation to the corresponding Borrowing
Base Certificate and to the Borrowers’ and Guarantors’ general ledger.

          (ii) On a monthly basis (commencing with the calendar month ending
June, 2008), by the 20th day of each calendar month, or more frequently if
requested by the Agent while (A) a Cash Dominion Period is in effect or
(B) Combined Availability is less than $150,000,000, a detailed calculation of
Eligible Merchandise and Consumables Inventory and Eligible Rental Equipment as
of the last Business Day of the preceding month, which calculation shall be
accompanied by a list of each item of Rental Equipment constituting Eligible
Rental Equipment that is subject to a Lease under which any of the Borrowers’ or
Guarantor’s warranty or other obligations are covered by a bond (and which list
shall specifically identify the amount of each such bond and any such bonded
obligations that are not warranty obligations).

95

--------------------------------------------------------------------------------



          (iii) On a monthly basis, by the 20th day of each calendar month
(commencing with the month end of June 2008), a detailed calculation of the
Equivalent Amount in Dollars as of the last Business Day of the preceding month,
of the Aggregate Canadian Revolver Outstandings, the Canadian Borrowing Base,
the U.S. Availability and the Maximum Canadian Revolver Amount, and any excess
amount described in Section 4.15.

          (iv) As soon as reasonably practical following the Agent’s request
from time to time, a report of Eligible Rental Equipment by category and branch
location as of the last Business Day of the preceding calendar month, setting
forth (A) the gross book value, Net Book Value and depreciation of each item of
Rental Equipment, and (B) the type and serial number of each item of Rental
Equipment, together with a reconciliation to the corresponding Borrowing Base
Certificate and to the Borrowers’ and the Guarantors’ general ledger.

          (v) As soon as reasonably practical following the Agent’s request from
time to time, such other reports as to the Collateral of the Obligors as the
Agent shall reasonably request from time to time.

          (vi) With the delivery of each of the foregoing, if requested by the
Agent, a certificate of a Responsible Officer certifying as to the accuracy and
completeness in all material respects of the foregoing.

                    (c) If any of any Borrower’s or Guarantor’s records or
reports of the Collateral are prepared by an accounting service or other agent,
such Obligor hereby authorizes such service or agent to deliver such records,
reports, and related documents to the Agent.

ARTICLE VII

GENERAL WARRANTIES AND REPRESENTATIONS

          Holdings, the Borrowers and the Guarantors warrant and represent to
the Agent and the Lenders that:

          7.1 Authorization, Validity, and Enforceability of this Agreement and
the Loan Documents. Each Obligor party thereto has the power and authority to
execute, deliver and perform this Agreement and the other Loan Documents to
which it is a party, to incur the Obligations, and to grant the Agent’s Liens.
Each Obligor party thereto has taken all necessary corporate, limited liability
company or partnership, as applicable, action (including obtaining approval of
its stockholders if necessary) to authorize its execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party. This Agreement and the other Loan Documents to which it is a party have
been duly executed and delivered by each Obligor party thereto, and constitute
the legal, valid and binding obligations of each such Obligor, enforceable
against it in accordance with their respective terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, winding up,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law). Each Obligor’s execution, delivery, and performance of
this Agreement and the other Loan Documents to which it is a party, and the
consummation of the Transactions, do not and will not conflict with, or
constitute a violation or breach of, or result in the imposition of any Lien
(other than the Liens created by the Loan Documents) upon the property of such
Obligor or any of its Subsidiaries, by reason of the terms of (a) any material
contract, mortgage, lease, agreement, indenture, or instrument to which such
Obligor is a party or which is binding upon it, (b) any Requirement of Law
applicable to such Obligor or any of its Subsidiaries, or (c) any Charter
Documents of such Obligor or any of its Subsidiaries.

96

--------------------------------------------------------------------------------



          7.2 Validity and Priority of Security Interest. The provisions of the
Loan Documents create legal and valid Liens on all the applicable Collateral in
favor of the Agent for the benefit of the Agent, the Letter of Credit Issuers,
the Lenders and the other Secured Parties, and, subject to the exceptions
provided for in the Loan Documents, such Liens (a) constitute perfected and
continuing Liens on all of the Collateral, (b) have priority over all other
Liens on the Collateral, except for Permitted Priority Liens, and (c) are
enforceable against each Obligor granting such Liens.

          7.3 Organization and Qualification. Each Obligor (a) is duly organized
and validly existing in good standing under the local or federal laws of the
state, province or country of its organization (except as a result of a
transaction permitted under Section 8.10(b)), (b) is qualified to do business
and is in good standing in all other jurisdictions in which the failure to
maintain its qualification or good standing would reasonably be expected to have
a Material Adverse Effect, and (c) has all requisite power and authority to
conduct its business and to own its property.

          7.4 Corporate Name; Prior Transactions. As of the Agreement Date,
except as set forth on Schedule 7.4, no Obligor has, during the five (5) years
prior to the Agreement Date, been known by or used any other corporate or
fictitious name, or been a party to any merger or consolidation, or acquired all
or substantially all of the assets of any Person, or acquired any material
portion of its property outside the ordinary course of its business.

          7.5 Subsidiaries. Schedule 7.5 is a correct and complete list of the
name and relationship to Holdings of each and all of Holdings’s Subsidiaries as
of the Agreement Date. Each Subsidiary (a) is duly organized and validly
existing in good standing under the laws of the jurisdiction of its organization
(except as a result of a transaction permitted under Section 8.10(b)), (b) is
qualified to do business and in good standing in each jurisdiction in which the
failure to so qualify or be in good standing would reasonably be expected to
have a Material Adverse Effect, and (c) has all requisite power and authority to
conduct its business and own its property.

          7.6 Financial Statements; Borrowing Base Certificate and Projections.

                    (a) Holdings has delivered to the Agent and the Lenders the
audited balance sheet and related statements of income, retained earnings, cash
flows, and changes in stockholders equity for Holdings as of December 31, 2007,
and for the Fiscal Year then ended, accompanied by the report thereon of
Holdings’s independent certified public accountants, Ernst & Young LLP. Holdings
has also delivered to the Agent and the Lenders (i) the unaudited balance sheet
and related statements of income and cash flows for Holdings as of March 31,
2008 and for the Fiscal Quarter then ended and (ii) the unaudited balance sheet
and related statements of income and cash flows for Holdings as of April 30,
2008 and for the calendar month then ended. All such audited and unaudited
financial statements have been prepared in accordance with GAAP and present
accurately and fairly in all material respects the financial position of
Holdings and the Consolidated Parties as at the dates thereof and their results
of operations for the periods then ended, subject, in the case of such unaudited
financial statements, to normal year-end adjustments and the absence of
footnotes.

97

--------------------------------------------------------------------------------



                    (b) The Latest Projections when submitted to the Agent (for
distribution to the Lenders) as required herein represent Holdings’s good faith
estimate of the future financial performance of the Consolidated Parties for the
periods set forth therein (it being understood that such projections are subject
to significant contingencies and uncertainties, many of which are beyond the
control of any Consolidated Party, and no assurances can be given that such
projections will be realized). The Latest Projections have been prepared on the
basis of the assumptions set forth therein, which Holdings believes are fair and
reasonable in light of current and reasonably foreseeable business conditions at
the time submitted to the Lenders.

                    (c) The pro forma balance sheet of the Consolidated Parties
as at March 31, 2008, presents fairly and accurately the Consolidated Parties’
assets and liabilities (to the extent customarily set forth on a balance sheet)
as at such date after giving effect to the Transactions, as if such transactions
had occurred on such date and the Closing Date had been such date, and has been
prepared in accordance with GAAP, subject to the absence of footnotes.

                    (d) The latest Borrowing Base Certificate furnished to the
Agent presents accurately and fairly in all material respects each Borrowing
Base and the calculation thereof as at the date thereof.

          7.7 Capitalization. Schedule 7.7 sets forth, in each case as of the
Agreement Date (after giving effect to the Transactions), the number of
authorized shares of capital stock or similar equity interests of each of
Holdings’s Subsidiaries, the number of such shares or other interests that are
outstanding, and the names of the record and beneficial owners of all such
shares of Holdings’s Subsidiaries. All such issued and outstanding shares or
other interests are validly issued, fully paid and non-assessable.

          7.8 Solvency. Holdings and its Subsidiaries (on a consolidated basis)
are Solvent prior to and after giving effect to any Borrowings and the issuance
of the Letters of Credit.

          7.9 Debt and Lien. As of the Agreement Date, after giving effect to
the making of the Loans to be made on the Closing Date, (a) Holdings and its
Subsidiaries have no Debt, except Permitted Debt and (b) no Lien except
Permitted Liens exists on any property of Holdings or any of its Subsidiaries.

          7.10 Real Estate; Leases. As of the Agreement Date, Schedule 7.10 sets
forth, in each case as of the Agreement Date, a correct and complete list of
(i) all Real Estate owned by Holdings or any of its Subsidiaries, and (ii) all
leases and subleases of real property held by Holdings or any of its
Subsidiaries as lessee or sublessee. As of the Agreement Date, except, in each
case, as would not reasonably be expected to have a Material Adverse Effect, all
such leases are in full force and effect, neither Holdings nor any of its
Subsidiaries is in default under any such lease or sublease, and, to the
knowledge of Holdings, no default by any other party to any such lease or
sublease exists. As of the Agreement Date, Holdings or the applicable Subsidiary
has good and marketable title in fee simple to (or, in the case of Quebec,
ownership of) the Real Estate identified on Schedule 7.10 as owned by Holdings
or such Subsidiary, or valid leasehold interests in all Real Estate designated
therein as “leased” by Holdings or such Subsidiary, and Holdings and each of its
Subsidiaries has good title to all of its other material property, free of all
Liens except Permitted Liens.

98

--------------------------------------------------------------------------------



          7.11 Proprietary Rights.

                    (a) To Holdings’s, the Borrowers’ and the Guarantors’
knowledge, none of the Proprietary Rights infringes on or conflicts with any
other Person’s property, and no other Person’s property infringes on or
conflicts with the Proprietary Rights, in each case except as would not
reasonably be expected to have a Material Adverse Effect. As of the Agreement
Date, the Proprietary Rights constitute all of the property of such type
necessary to the current and anticipated future conduct of the Borrowers’ and
their Subsidiaries’ business.

                    (b) Holdings and each of its Subsidiaries owns or is
licensed or otherwise has the right to use all of the patents, trademarks,
service marks, trade names, copyrights, contractual franchises, licenses, rights
of way, authorizations and other rights that are reasonably necessary for the
operation of its businesses, without conflict with the rights of any other
Person, in each case, except as would not reasonably be expected to have a
Material Adverse Effect. No slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by Holdings or any Subsidiary infringes in any
material respect upon any rights held by any other Person, except as would not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or threatened, which, in any case,
would reasonably be expected to have a Material Adverse Effect.

          7.12 Litigation. Except as set forth on Schedule 7.12, there is no
pending, or to Holdings’s, the Borrowers’ or the Guarantors’ knowledge
threatened, action, suit, proceeding, or counterclaim by any Person, or to
Holdings’s, the Borrowers’ or the Guarantors’ knowledge, investigation by any
Governmental Authority, which, in any case, would reasonably be expected to have
a Material Adverse Effect.

          7.13 Labor Disputes. Except as set forth on Schedule 7.13, as of the
Agreement Date, (a) there is no collective bargaining agreement or other labor
contract covering employees of Holdings or any of its Subsidiaries, (b) to the
knowledge of Holdings, no other labor organization has filed a petition with the
National Labor Relations Board seeking to be certified as a collective
bargaining representative of employees of Holdings or any of its Subsidiaries,
and (c) there is no pending or, to Holdings’, the Borrowers’ or the Guarantors’
knowledge, threatened, strike, work stoppage, material unfair labor practice
claim, or other material labor dispute against or affecting Holdings or its
Subsidiaries or their employees.

99

--------------------------------------------------------------------------------



          7.14 Environmental Laws. Except as set forth on Schedule 7.14 and
except for any matters that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect:

          (a) Holdings and its Subsidiaries are in compliance with all
Environmental Laws, and neither Holdings nor any Subsidiary nor any of the
presently owned or leased real property or presently conducted operations, nor,
to any of Holdings’ or the Borrowers’ knowledge, its previously owned or leased
real property or prior operations, is subject to any claim or liability arising
out of or in connection with any (i) any Environmental Law or (ii) Release or
threatened Release of a Contaminant.

          (b) Each of Holdings and its Subsidiaries have obtained all permits
necessary for their current operations under Environmental Laws, all such
permits are in good standing, each of Holdings and its Subsidiaries are in
compliance with all terms and conditions of such permits and none of such
permits are not, since the Closing Date, subject to any modification or
revocation.

          (c) Neither Holdings nor any of its Subsidiaries, nor to Holdings’s or
any Borrower’s knowledge any of its predecessors in interest with respect to the
Real Estate, has stored, treated or Released any hazardous waste or Contaminant,
which storage, treatment or Release would reasonably be expected to result in a
claim or liability under any Environmental Law.

          (d) None of the present or, to any of Holdings’s or any Borrower’s
knowledge, former operations or real estate interests of Holdings or its
Subsidiaries is the subject of any investigation by any Governmental Authority
against or involving Holdings or any of its Subsidiaries evaluating whether any
remedial action is needed to respond to a Release or threatened Release of a
Contaminant.

          7.15 No Violation of Law. Neither Holdings nor any of its Subsidiaries
is in violation of any Law, judgment, order or decree applicable to it, where
such violation would reasonably be expected to have a Material Adverse Effect.

          7.16 No Default. Neither Holdings nor any of its Subsidiaries is in
default with respect to any note, indenture, loan agreement, mortgage, lease,
deed, or other agreement to which Holdings or such Subsidiary is a party or by
which it is bound except as would not reasonably be expected to have a Material
Adverse Effect.

          7.17 ERISA Compliance. Except as specifically disclosed in
Schedule 7.17:

          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, the PBA, the Income Tax Act (Canada)
and other federal or state law or other applicable law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Obligors,
nothing has occurred which would cause the loss of such qualification. Each
Borrower, each Guarantor and each ERISA Affiliate, as applicable, has made all
required contributions to any Plan subject to Section 412 of the Code, the PBA
or other applicable laws when due, and no application for a funding waiver or an
extension of any amortization period (pursuant to Section 412 of the Code, or
otherwise) has been made with respect to any Plan.

100

--------------------------------------------------------------------------------



          (b) There are no pending or, to the best knowledge of Holdings, the
Obligors, threatened, claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect. There has been no prohibited
transaction or violation of fiduciary responsibility by an Obligor, or to the
knowledge of any Obligor, any administrator, trustee or their respective agents,
with respect to any Plan which has resulted or would reasonably be expected to
result in a Material Adverse Effect.

          (c) Neither any Obligor nor any of its Subsidiaries has any material
withdrawal liability in connection with a Pension Plan. No Pension Event exists
with respect to any Obligor or any of its Subsidiaries. No Lien exists, choate
or inchoate, in respect of any Obligor or its Subsidiaries or their property in
connection with any Plan (save for contribution amounts not yet due).

          (d) (i) No ERISA Event or Pension Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability that
could reasonably be expected to have a Material Adverse Effect; (iii) neither
any Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any material liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); and (iv) neither any Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any material liability (and no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Section 4201 or 4243 of ERISA with respect to a
Multi-employer Plan.

          7.18 Taxes. Except as set forth on Schedule 7.18, Holdings and each of
its Subsidiaries has filed (or has been included in) all federal, state,
provincial, foreign and other material Tax returns and reports required to be
filed, and have paid all federal, state, provincial, foreign and other material
Taxes and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, unless such unpaid Taxes
would constitute a Permitted Lien or are being Properly Contested or are
permitted under Section 8.1 to remain unpaid and past due. There is no proposed
tax assessment against Holdings or any Subsidiary that would, if made, have a
Material Adverse Effect.

          7.19 Regulated Entities. None of Holdings, or any Subsidiary of
Holdings, is an “Investment Company” within the meaning of the Investment
Company Act of 1940, as amended. None of Holdings, or any Subsidiary of
Holdings, is subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or law, or any other federal or
state statute or regulation limiting its ability to incur indebtedness or issue
Guarantees.

          7.20 Use of Proceeds; Margin Regulations. The proceeds of the Loans
are to be used solely by the U.S. Borrowers, the Canadian Borrowers and the
Specified Loan Borrower to repay existing Debt, to pay related fees and expenses
of the Transactions and to finance their respective ongoing working capital
needs and general corporate purposes (including, in the case of the U.S.
Borrower, Permitted Acquisitions). Neither Holdings nor any of its Subsidiaries
is engaged in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock.

101

--------------------------------------------------------------------------------



          7.21 No Material Adverse Change. No Material Adverse Effect has
occurred since the date of the audited Financial Statements delivered to the
Lenders pursuant to Section 7.6(a).

          7.22 Full Disclosure. None of the representations or warranties made
by Holdings or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of Holdings or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of the Borrowers to the Lenders prior to the Agreement Date but excluding
projections) as of the date furnished, taken as a whole, contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not materially misleading as of the
time when made or delivered.

          7.23 Government Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, Holdings
or any of its Subsidiaries of this Agreement or any other Loan Document, other
than (i) those that have been obtained or made and are in full force and effect
and (ii) where failure to obtain, effect or make any such approval, consent,
exemption, authorization, or other action, notice or filing would not reasonably
be expected to have a Material Adverse Effect.

          7.24 Rental Equipment. Each Obligor that owns Rental Equipment holds
such Rental Equipment for sale, rent or use, and (except in the case of Titled
Goods of a kind that are not held for sale or rent) is in the business of
selling or renting goods of that kind.

          7.25 Leases. Each Lease is a valid and legally binding agreement
between a Borrower or a Guarantor and the lessee party thereto, has been duly
executed and delivered by such Borrower or such Guarantor and, to such
Borrower’s or Guarantor’s knowledge, such lessee, and is enforceable against
such Borrower or such Guarantor, as applicable, in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, winding up, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).

          7.26 Anti-Terrorism Laws. To the best of its knowledge, none of
Holdings nor any of its Subsidiaries or other Affiliates is in violation of any
applicable Anti-Terrorism Law, or engages in any transaction that attempts to
violate, or otherwise evades or avoids (or has the purpose of evading or
avoiding) any prohibitions set forth in any applicable Anti-Terrorism Law. None
of Holdings nor any of its Subsidiaries or other Affiliates (a) is a Blocked
Person; (b) to the best of its knowledge, conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person; (c) to the best of its knowledge, has any of its
assets in a Blocked Person; (d) deals in, or otherwise engages in any
transaction relating to, any assets or property blocked pursuant to Executive
Order No. 13224; or (e) derives any of its operating income from investments in
or (to the best of its knowledge) transactions with a Blocked Person.

102

--------------------------------------------------------------------------------



          7.27 Confidential Information Memorandum. The Company has reviewed the
information contained in the Confidential Information Memorandum. The
information contained in the Confidential Information Memorandum with respect to
the Company (excluding the projections and forward-looking statements) does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which the statements were made, not materially misleading.
With respect to any projections or forward-looking statements included in the
Confidential Information Memorandum, they are based on assumptions and estimates
developed in good faith by management of the Company, and the Company believes
such assumptions and estimates to be reasonable as of the date of the
Confidential Information Memorandum (it being understood and agreed that
(i) whether or not such projections or forward looking statements are in fact
achieved will depend upon future events some of which are not within the control
of the Company, and accordingly, actual results may vary from the projections
and such variations may be material and (ii) the projections included in the
Confidential Information Memorandum should not be regarded as a representation
by the Company that the projected results will be achieved).

          7.28 Insurance. The properties of Holdings and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Holdings, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Holdings or the applicable Subsidiary
operates.

          7.29 Casualty, Etc. Neither the businesses nor the properties of any
Obligor or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

          7.30 Designation of Senior Debt. The Obligations are “Designated
Senior Indebtedness” (or any similar term) under the terms of each Subordinated
Debt.

ARTICLE VIII

AFFIRMATIVE AND NEGATIVE COVENANTS

          Holdings and the other Obligors covenant to the Agent and each Lender
that so long as any of the Commitments are outstanding and until Full Payment of
the Obligations:

          8.1 Taxes and Other Obligations. Holdings shall, and shall cause each
of its Subsidiaries to, (a) file when due all federal, state, provincial,
foreign and other material Tax returns and other reports which it is required to
file; (b) pay, or provide for the payment of, when due, all federal, state,
provincial, foreign and other material Taxes (including all Indemnified Taxes
and Other Taxes required to be paid by it under Section 5.1) and all other
material Taxes imposed upon it or upon its property, income and franchises, make
all withholding and other Tax deposits required by applicable law, and establish
adequate reserves for the payment of all such material items, and provide to the
Agent, upon request, reasonably satisfactory evidence of its timely compliance
with the foregoing; and (c) pay when due all lawful claims which, if unpaid,
would by law become a Lien upon the properties of Holdings or any of its
Subsidiaries; provided, however, neither Holdings nor any of its Subsidiaries
need pay any Tax or claim of a Person described in this Section 8.1 as long as
such Tax or claim is being Properly Contested.

103

--------------------------------------------------------------------------------



          8.2 Legal Existence and Good Standing. Holdings shall, and shall cause
each of its Subsidiaries to, maintain (a) its legal existence and good standing
in its jurisdiction of organization (except as a result of a transaction
permitted under Section 8.10(b)), and (b) its qualification and good standing in
all other jurisdictions in which the failure to maintain its qualification or
good standing would reasonably be expected to have a Material Adverse Effect.

          8.3 Compliance with Law and Agreements; Maintenance of Licenses.
Holdings shall comply, and shall cause each of its Subsidiaries to comply, with
all Requirements of Law of any Governmental Authority having jurisdiction over
it or its business (including the Federal Fair Labor Standards Act, all
Anti-Terrorism Laws and all Environmental Laws), except where noncompliance
would not reasonably be expected to have a Material Adverse Effect. Holdings
shall, and shall cause each of its Subsidiaries to, obtain and maintain all
licenses, permits, franchises, and governmental authorizations necessary to own
its property and to conduct its business as conducted on the Agreement Date,
except where the failure to so obtain and maintain such licenses, permits,
franchises, and governmental authorizations would not reasonably be expected to
have a Material Adverse Effect. Neither Holdings nor any of its Subsidiaries
shall modify, amend or alter any of its Charter Documents, other than in a
manner which does not in any respect adversely affect the rights of the Lenders
or the Agent.

          8.4 Maintenance of Property, Inspection.

          (a) Holdings shall, and shall cause each of its Subsidiaries to,
maintain all of its material property necessary and useful in the conduct of its
business, in good operating condition and repair (or, in the case of Rental
Equipment and Inventory, in saleable, useable or rentable condition), ordinary
wear and tear and casualty events accepted.

          (b) Holdings shall, and shall cause each of its Subsidiaries to,
permit representatives and independent contractors of the Agent (at the expense
of the Borrowers) to visit and inspect any of such Borrower’s, such Guarantor’s
or any of their Subsidiaries’ properties, to examine such Borrower’s, such
Guarantor’s and such Subsidiaries’ corporate, financial and operating records,
and make copies thereof or abstracts therefrom, to examine and audit the
Collateral, and to discuss such Borrower’s, such Guarantor’s and such
Subsidiaries’ affairs, finances and accounts with their respective directors,
officers and independent public accountants, at such reasonable times during
normal business hours, upon reasonable advance notice to the Borrowers’ Agent;
provided, however, (i) if no Event of Default exists, the Obligors shall not be
responsible for the expense of such inspections and audits more than two
(2) times (or, if any such inspection and audit is conducted when Combined
Availability is less than or equal to 15% of the Maximum Revolver Amount, three
(3) times) during any period of twelve consecutive calendar months commencing on
or after the Agreement Date, and (ii) when an Event of Default exists, the Agent
or any Lender may do any of the foregoing at the expense of the Obligors at any
time during normal business hours and with reasonable advance notice. Each
Obligor shall, and shall cause each of its Subsidiaries to, deliver to the Agent
any instrument necessary for the Agent to obtain records from any service bureau
maintaining records for such Borrower, Guarantor or Subsidiary.

104

--------------------------------------------------------------------------------



          (c) The Obligors shall cooperate with the Agent and its
representatives and independent contractors (such cooperation to include the
Borrowers making the books and records, Collateral and personnel of the Obligors
and their Subsidiaries available to the Agent and its representatives and
independent contractors) in order to enable the Agent to obtain an Appraisal of
the Rental Equipment at such times as the Agent may require in its discretion.
The Agent shall select any and all appraisers in its sole discretion (but unless
an Event of Default exists, the Agent shall use reasonable efforts to consult
with (but without the necessity of the consent of) the Borrowers’ Agent). Absent
the occurrence of an Event of Default, during each period of twelve consecutive
calendar months commencing on or after the Agreement Date, the Agent shall, at
the Borrowers’ expense, conduct Appraisals of the Rental Equipment not more than
two (2) times during any such period. Additionally, (x) at any time when
Combined Availability is less than or equal to 15% of the Maximum Revolver
Amount, the Agent may, at the Borrowers’ expense, conduct an additional
Appraisal of the Rental Equipment at such time, and (y) at any time an Event of
Default has occurred and is continuing, the Agent shall have the right to
conduct further Appraisals of the Collateral in its reasonable discretion at the
Borrowers’ expense. Furthermore, at the Borrowers’ Agent’s request, the Agent
may conduct further Appraisals of the Collateral in its reasonable discretion at
the Borrowers’ expense.

          8.5 Insurance.

          (a) The Borrowers and their Subsidiaries shall maintain, with
financially sound and reputable insurers having a rating of at least A or better
by Best Rating Guide, insurance on Rental Equipment rented under Leases for one
hundred percent (100%) of the full insurable replacement value thereof from time
to time, against theft, loss or damage by fire, lightning, windstorm, hail,
explosion, flood, smoke damage, sprinkler leakage, vandalism, malicious
mischief, all other perils and casualties insured against under “extended
coverage” or “all risk” policies, under policies reasonably acceptable to the
Agent.

          (b) Without limiting the foregoing requirements, the Obligors and
their Subsidiaries shall maintain, and shall cause each of their Subsidiaries to
maintain, with financially sound and reputable insurers having a rating of at
least A or better by Best Rating Guide, insurance with respect to all other
Collateral against loss or damage by fire with extended coverage, theft,
burglary, pilferage and loss in transit, as well as insurance against public
liability and third party property damage, larceny, embezzlement, business
interruption, and such other hazards or of such other types as is customary for
Persons engaged in the same or similar business, as the Agent, in its reasonable
discretion, shall specify, in amounts, and under policies reasonably acceptable
to the Agent. Without limiting the foregoing, the Obligors and their
Subsidiaries shall also maintain flood insurance for all of the Rental Equipment
and Equipment of the Obligors and their Subsidiaries which is, at any time,
located within an area that has been identified by a Governmental Authority
(including, by the Director of the Federal Emergency Management Agency) as a
Special Flood Hazard Area.

105

--------------------------------------------------------------------------------



          (c) The Borrowers shall, and shall cause their Subsidiaries to, cause
the Agent, for the ratable benefit of the Agent and the other Secured Parties,
to be named as secured parties or first mortgagees and sole co-loss payees or
additional insured, in a manner reasonably acceptable to the Agent, under all
insurance policies required to be maintained by the Borrowers and their
Subsidiaries under clauses (a) and (b) above. Each such policy of insurance
shall contain a clause or endorsement requiring the insurer to give not less
than thirty days prior written notice to the Agent in the event of cancellation
of the policy for any reason whatsoever and a clause or endorsement stating that
the interest of the Agent shall not be impaired or invalidated by any act or
neglect of any Borrower or any of their Subsidiaries or the owner of any Real
Estate for purposes more hazardous than are permitted by such policy. All
premiums for such insurance shall be paid by the Borrowers when due, and
certificates of insurance and, if requested by the Agent, photocopies of the
policies, shall be delivered to the Agent. If the Borrowers or their
Subsidiaries fail to procure such insurance or to pay the premiums therefor when
due, the Agent may, and at the direction of the Required Lenders shall, do so
from the proceeds of Revolving Loans, on a pro rata basis.

          8.6 Insurance and Condemnation Proceeds. The Obligors shall promptly
notify the Agent (for distribution to the Lenders) of any loss, damage, or
destruction, from a single casualty event, of Collateral with a net book value
in excess of $5,000,000, whether or not covered by insurance. While an Event of
Default has occurred and is continuing, the Agent is hereby authorized to
collect all insurance and condemnation proceeds in respect of Collateral
directly and, after deducting from such proceeds the reasonable expenses, if
any, incurred by the Agent in the collection or handling thereof, to apply such
proceeds, ratably, to the reduction of the applicable Obligations in the order
provided for in Section 4.7. So long as no Event of Default has occurred and is
continuing, the Agent shall permit the Obligors to use such proceeds, or any
part thereof, for any purpose permitted under this Agreement. If an Event of
Default has occurred and is continuing, the Obligors shall remit an amount equal
to such proceeds (if the Agent has not received such proceeds) to the Agent for
application to the applicable Obligations in accordance with Section 4.7.

          8.7 Environmental Laws. Holdings shall, and shall cause each of its
Subsidiaries to, conduct its business in compliance with all applicable
Environmental Laws, except where noncompliance would not reasonably be expected
to have a Material Adverse Effect. Holdings shall, and shall cause each of its
Subsidiaries to, take reasonably prompt and reasonably appropriate action to
respond to any non-compliance with, or liability under, Environmental Laws that
would reasonably be expected to have a Material Adverse Effect.

          8.8 Compliance with ERISA. Holdings shall, and shall cause each of its
ERISA Affiliates and Subsidiaries to: (a) maintain each Plan in compliance in
all material respects with the applicable provisions of ERISA, the Code, the
PBA, the Income Tax Act (Canada) and other applicable federal, state or
provincial law; (b) cause each applicable Pension Plan intended to be qualified
under Section 401 of the Code to be so qualified; (c) make all required
contributions to any Plan when due; (d) not engage in a prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan that
would reasonably be expected to have a Material Adverse Effect; (e) not engage
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA, and
(f) ensure that no Plan has an Unfunded Pension Liability.

106

--------------------------------------------------------------------------------



          8.9 Accounting Changes. Neither Holdings nor any of its Subsidiaries
shall make any change in accounting policies or reporting practices, except as
required or permitted by GAAP.

          8.10 Mergers, Consolidations or Sales. Neither Holdings nor any of its
Subsidiaries shall merge, amalgamate, reorganize, or consolidate, or consummate
any Asset Disposition, or wind up, liquidate or dissolve, except:

          (a) transfers of condemned or expropriated property to the applicable
Governmental Authority or agency that has condemned or expropriated the same
(whether by deed in lieu of condemnation or otherwise), and transfers of
properties that have been subject to a casualty to the applicable insurer of
such property or its designee as part of an insurance settlement;

          (b) (i) any Obligor or any Subsidiary of an Obligor, in each case
excluding Holdings and the Company, may be merged or amalgamated with or into
any Obligor that is domiciled and is resident in the same country as such
Obligor or Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to any such Obligor; provided, in the case of such a merger or
amalgamation, the continuing or surviving Person shall be an Obligor (or, if
Holdings or the Company is involved, Holdings or the Company, as the case may
be);

          (ii) any Subsidiary that is not an Obligor may be merged or
amalgamated with or into any other Subsidiary that is not an Obligor, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to any other Subsidiary that is
not an Obligor; and

          (iii) any Immaterial Subsidiary may be liquidated, wound up or
dissolved;

          (c) Asset Dispositions pursuant to transactions permitted under
Section 8.20;

          (d) Asset Dispositions of any Non-Core Business; and

          (e) Asset Dispositions not otherwise permitted by this Section 8.10 so
long as (i) after giving effect thereto Combined Availability is at least 15% of
the Combined Borrowing Base, (ii) such Asset Disposition is for consideration at
least 75% of which is cash and (iii) before and after giving effect thereto, no
Event of Default has occurred and is continuing;

provided that in each case the Borrowers shall comply with Section 4.3(a) with
respect to each such Asset Disposition.

107

--------------------------------------------------------------------------------



          8.11 Distributions; Restricted Investments. Neither any Borrower nor
any of its Subsidiaries shall (a) directly or indirectly declare or make, or
incur any liability to make, any Distribution, except Permitted Distributions,
or (b) make any Investment, except Permitted Investments.

          8.12 Guarantees. Neither any Borrower nor any of its Subsidiaries
shall make, issue, or become liable on any Guaranty, except Permitted
Guarantees.

          8.13 Debt. Neither Holdings nor any of its Subsidiaries shall incur or
maintain any Debt, other than the following Debt incurred by any Borrower or any
of its Subsidiaries (collectively, “Permitted Debt”):

          (a) the Obligations;

          (b) Debt described on Schedule 8.13, and any Refinancing Debt thereof;

          (c) (i) Capital Leases and purchase money secured Debt incurred to
purchase any equipment that is not Rental Equipment held for sale or lease,
provided that (A) all Liens securing the same attach only to the equipment
acquired by the incurrence of such Debt and (B) the aggregate principal amount
of such Debt (including Capital Leases) outstanding does not exceed $150,000,000
at any time; and (ii) purchase money secured Debt incurred to purchase in the
ordinary course of its business any Rental Equipment that is held for sale or
lease, provided that (A) all Liens securing the same attach only to the Rental
Equipment acquired by the incurrence of such Debt and (B) the aggregate
principal amount of such Debt (including Capital Leases) outstanding does not
exceed $20,000,000 at any time;

          (d) Debt of any Subsidiary that is not an Obligor to any Obligor, the
net amount of which Debt incurred during any Fiscal Year, taken together with
the amount of any Investments during any Fiscal Year (as reduced by any return
of capital in respect of any such Investment during such Fiscal Year) made under
clause (i) of the definition of “Permitted Investments” during such Fiscal Year
and the amount of Debt incurred under clause (p)(ii) of this Section 8.13 during
such Fiscal Year, does not exceed $10,000,000 (provided that the unused portion
of such amount for any Fiscal year may be carried forward to successive Fiscal
Years); provided that Debt incurred under this clause (d), when taken together
with Investments made under clause (i) of the definition of “Permitted
Investments” and Debt incurred under clause (p)(ii) of this Section 8.13, shall
not exceed $25,000,000 in the aggregate outstanding at any time;

          (e) Debt incurred under Hedge Agreements entered into by a Borrower or
Subsidiary;

          (f) Guarantees permitted under Section 8.12;

108

--------------------------------------------------------------------------------



          (g) Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds, provided that such Debt is extinguished within five Business Days of its
incurrence;

          (h) Debt of any Obligor to another Obligor;

          (i) Debt of any Subsidiary that is not an Obligor to any other
Subsidiary that is not an Obligor;

          (j) Debt of any Obligor or Subsidiary in respect of performance bonds,
bid bonds, appeal bonds, surety bonds and similar obligations, in each case
provided in the ordinary course of business;

          (k) Debt of any Obligor or Subsidiary that is subordinated to the
payment in full of the Obligations on terms and conditions satisfactory to the
Agent; provided that (i) such Debt matures on or after, and requires no
scheduled payments of principal prior to, the date that is six months after the
Stated Termination Date and (ii) both before and immediately after the
incurrence of such Debt, the Obligors are in compliance with the financial
covenants set forth in Sections 8.22 and 8.23 (regardless of whether a Covenant
Trigger is in effect or such covenants are otherwise effective);

          (l) other Debt in an aggregate outstanding principal amount for all
Obligors and Subsidiaries not to exceed $50,000,000 at any time;

          (m) Debt representing deferred compensation, severance and health and
welfare retirement benefits to current and former employees of Holdings and its
Subsidiaries incurred in the ordinary course of business;

          (n) Debt consisting of obligations of Holdings or its Subsidiaries
under deferred compensation or other similar arrangements incurred by such
Person in connection with Permitted Acquisitions or any other Investment
permitted hereunder;

          (o) Debt consisting of the financing of insurance premiums;

          (p) Debt incurred in connection with customary cash management
practices of any Obligor or any Subsidiary of an Obligor owing (i) to any
Obligor or (ii) to any Subsidiary, the amount of which incurred during any
Fiscal Year, taken together with the amount of any Investments during any Fiscal
Year (as reduced by any return of capital in respect of any such Investment
during such Fiscal Year) made under clause (i) of the definition of “Permitted
Investments” during such Fiscal Year and the amount of Debt incurred under
clause (d) of this Section 8.13 during such Fiscal Year, does not exceed
$10,000,000 (provided that the unused portion of such amount for any Fiscal year
may be carried forward to successive Fiscal Years); provided that Debt incurred
under this clause (p)(ii), when taken together with Investments made under
clause (i) of the definition of “Permitted Investments” and Debt incurred under
clause (d) of this Section 8.13, shall not exceed $25,000,000 in the aggregate
outstanding at any time;

109

--------------------------------------------------------------------------------



          (q) (i) Non-Recourse Debt of any Receivables Entity in respect of any
Qualified Receivables Transactions and (ii) any Debt under Standard
Securitization Undertakings;

          (r) Debt secured by Real Estate of the Obligors and their Subsidiaries
pursuant to transactions permitted under Section 8.20;

          (s) Debt of any Subsidiary that is not an Obligor; provided that (i)
such Debt is not guaranteed by any Obligor, (ii) the holder of such Debt does
not have, directly or indirectly, any recourse to any Obligor, whether by reason
or representations or warranties, agreement of the parties, operation of law or
otherwise, and (iii) such Debt is not secured by any assets other than assets of
such Subsidiary;

          (t) unsecured Debt of Holdings, provided that (i) such Debt matures on
or after, and requires no scheduled payments of principal or any sinking fund or
similar payments prior to, the date that is six months after the Stated
Termination Date, and (ii) both before and immediately after the incurrence of
such Debt, the Obligors are in compliance with the financial covenants set forth
in Sections 8.22 and 8.23 (regardless of whether a Covenant Trigger is in effect
or such covenants are otherwise effective); and

          (u) other unsecured Debt in an aggregate outstanding principal amount
for all Borrowers and Subsidiaries not to exceed $200,000,000 at any time;
provided that (i) such Debt matures on or after, and requires no scheduled
payments of principal or any sinking fund or similar payments prior to, the date
that is six months after the Stated Termination Date and (ii) both before and
immediately after the incurrence of such Debt, the Obligors are in compliance
with the financial covenants set forth in Sections 8.22 and 8.23 (regardless of
whether a Covenant Trigger is in effect or such covenants are otherwise
effective).

          For purposes of determining compliance with this Section 8.13, in the
event that an item of Debt meets the criteria of more than one of the types of
Debt described in the above clauses, Holdings, in its sole discretion, may
classify and reclassify such item of Debt and only be required to include the
amount and type of such Debt in one of such clauses.

          8.14 Prepayments of Debt. Neither Holdings nor any of its Subsidiaries
shall prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Debt, except (i) the prepayment of the Loans in
accordance with the terms of this Agreement, (ii) the prepayment of any Debt
payable to any Borrower, (iii) regularly scheduled repayments or redemptions of
Permitted Debt, (iv) the payment of any obligations in respect of any Qualifying
Receivables Transactions, (v) any prepayments or redemptions of any Permitted
Debt in connection with any refinancing or replacement thereof with any
Refinancing Debt thereof, (vi) any prepayment of any Permitted Debt required as
a result of any sale, lease, transfer or other disposition of any property
securing such Permitted Debt to the extent that such security is permitted under
this Agreement and (vii) any such prepayment, redemption, purchase, defeasance,
satisfaction or payment at any time so long as at such time, after giving pro
forma effect thereto, (A) Holdings and its Subsidiaries would be in compliance
with Sections 8.22 and 8.23, regardless of whether a Covenant Trigger shall have
occurred or whether the covenants contained therein are otherwise effective
(measured as of the last day of the most recently ended Fiscal Quarter for which
financial statements were delivered in accordance with Section 6.2) and (B)
either (1) the Combined Availability shall exceed 20% of the Maximum Revolver
Amount or (2) (x) the Combined Availability shall exceed the greater of
$200,000,000 and 15% of the Maximum Revolver Amount and (y) the aggregate amount
of such prepayments, redemptions, purchases, defeasance, satisfaction or
payments pursuant to this Section 8.14(vii) does not exceed $75,000,000 in any
Fiscal Year.

110

--------------------------------------------------------------------------------



          8.15 Transactions with Affiliates. Except as set forth below, neither
Holdings nor any of its Subsidiaries shall sell, transfer, distribute, or pay
any money or property, including, but not limited to, any fees or expenses of
any nature (including, but not limited to, any fees or expenses for management
services), to any Affiliate, or lend or advance money or property to any
Affiliate, or invest in (by capital contribution or otherwise) or purchase or
repurchase any stock or indebtedness, or any property, of any Affiliate, or
become liable on any Guaranty of the indebtedness, dividends, or other
obligations of any Affiliate. Notwithstanding the foregoing, the following shall
be permitted: (a) transactions with Affiliates expressly permitted hereunder
with respect to Affiliates and transactions among Obligors, (b) compensation and
indemnity arrangements with officers, directors and employees in the ordinary
course of business, (c) Holdings and its Subsidiaries may engage in transactions
with Affiliates and Subsidiaries that are not Obligors on terms no less
favorable to Holdings and its Subsidiaries than would be obtained in a
comparable arm’s-length transaction with a third party who is not an Affiliate,
(d) reasonable and customary fees and expense reimbursements paid to the members
of the Boards of Directors of the Obligors (and their direct or indirect parent
entities), and (e) transactions set forth on Schedule 8.15 attached hereto.

          8.16 Investment Banking and Finder’s Fees. Neither Holdings nor any of
its Subsidiaries shall pay or agree to pay, or reimburse any other party with
respect to, any investment banking or similar or related fee, underwriter’s fee,
finder’s fee, or broker’s fee to any Person in connection with this Agreement,
except fees payable to the Agent and the Arrangers as described in the Fee
Letter.

          8.17 Business Conducted. Holdings and its Subsidiaries shall not
engage at any time in any line of business other than the lines of business
currently conducted by it and businesses reasonably related or ancillary
thereto.

          8.18 Liens. Neither Holdings nor any of its Subsidiaries shall create,
incur, assume, or permit to exist any Lien on any property now owned or
hereafter acquired by any of them, except Permitted Liens.

          8.19 Restrictive Agreements. Neither Holdings nor any of its
Subsidiaries shall enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Subsidiary of the Company to pay dividends or other Distributions with
respect to any of its equity interests or to make or repay loans or advances to
the Company or any other Subsidiary or to guarantee Debt of the Company or any
other Subsidiary; provided that (a) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (b) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, so long as
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder, and (c) the foregoing shall not apply to
restrictions and conditions imposed on any Foreign Subsidiary that is not an
Obligor by the terms of any Debt of such Foreign Subsidiary permitted to be
incurred hereunder.

111

--------------------------------------------------------------------------------



          8.20 Sale and Leaseback Transactions. Neither Holdings nor any of its
Subsidiaries shall, directly or indirectly, enter into any arrangement with any
Person providing for Holdings or such Subsidiary to lease or rent property that
Holdings or such Subsidiary has sold or will sell or otherwise transfer to such
Person, other than transfers of Real Estate; provided that before and after
giving effect to any such transfer, no Event of Default has occurred and is
continuing.

          8.21 Fiscal Year. Holdings and its Subsidiaries shall not change their
Fiscal Year.

          8.22 Fixed Charge Coverage Ratio.

                    (a) During the period from the Closing Date to the first
anniversary thereof, the Borrowers will not permit the Fixed Charge Coverage
Ratio, measured as of the last day of the most recently ended Fiscal Quarter for
which financial statements were required to have been delivered in accordance
with Section 6.2, and for the period of four Fiscal Quarters then ending, to be
less than 1.10 to 1.0;

                    (b) (i) If, on the first anniversary of the Closing Date,
the Combined Availability shall be at least equal to 20% of the Maximum Revolver
Amount, then clause (c) below shall apply at all times on and after such
anniversary; and

          (ii) If, on the first anniversary of the Closing Date, the Combined
Availability shall be less than 20% of the Maximum Revolver Amount, then

          (A) the Borrowers’ covenant to maintain a minimum Fixed Charge
Coverage Ratio of no less than 1.10 to 1.0 as described in clause (a) above
shall continue to apply on and after such anniversary until the first date (the
“First Date”) on which the Combined Availability shall be at least equal to 20%
of the Maximum Revolver Amount; provided that the minimum Fixed Charge Coverage
Ratio for purposes of such covenant shall be increased to 1.15 to 1.0 after
December 31, 2011, and

          (B) on and after the First Date, clause (c) below shall apply at all
times; and

                    (c) At any time on and after the applicable date described
in clause (b)(i) or (b)(ii)(B) above, in the event that Combined Availability at
any time is less than 10% of the Maximum Revolver Amount (any such event being a
“Covenant Trigger”), then, as of the date of such Covenant Trigger (each such
date, a “Covenant Trigger Date”) and thereafter until the date on which the
Combined Availability shall have been at least equal to 10% of the Maximum
Revolver Amount for 30 consecutive days (each such period commencing on a
Covenant Trigger Date and ending on such date, a “Covenant Trigger Period”), and
during any Covenant Trigger Period thereafter, the Borrowers will not permit the
Fixed Charge Coverage Ratio, measured as of the last day of the most recently
ended Fiscal Quarter for which financial statements were required to have been
delivered in accordance with Section 6.2, for the period of four Fiscal Quarters
then ending, (i) in the case of a Covenant Trigger Date during any period ending
on or prior to December 31, 2011, to be less than 1.10 to 1.0 and (ii)  in the
case of a Covenant Trigger Date during any period ending after December 31,
2011, to be less than 1.15 to 1.0.

112

--------------------------------------------------------------------------------



          8.23 Senior Secured Leverage Ratio.

                    (a) During the period from the Closing Date to the first
anniversary thereof, the Borrowers will not permit the Senior Secured Leverage
Ratio, measured as of the last day of the most recently ended Fiscal Quarter for
which financial statements were required to have been delivered in accordance
with Section 6.2, and for the period of four Fiscal Quarters then ending, to be
greater than 1.75 to 1.0;

                    (b) (i) If, on the first anniversary of the Closing Date,
the Combined Availability shall be at least equal to 20% of the Maximum Revolver
Amount, then clause (c) below shall apply at all times on and after such
anniversary; and

          (ii) If, on the first anniversary of the Closing Date, the Combined
Availability shall be less than 20% of the Maximum Revolver Amount, then

          (A) the Borrowers’ covenant to maintain a maximum Senior Secured
Leverage Coverage Ratio of no more than 1.75 to 1.0 as described in clause (a)
above shall continue to apply on and after such anniversary until the First
Date, and

          (B) on and after the First Date, clause (c) below shall apply at all
times; and

                    (c) At any time on and after the applicable date described
in clause (b)(i) or (b)(ii)(B) above, in the event that a Covenant Trigger
occurs, then, as of the Covenant Trigger Date and thereafter until the end of
the applicable Covenant Trigger Period, and during any Covenant Trigger Period
thereafter, the Borrowers will not permit the Senior Secured Leverage Ratio,
measured as of the last day of the most recently ended Fiscal Quarter for which
financial statements were required to have been delivered in accordance with
Section 6.2, and for the period of four Fiscal Quarters then ending, to be
greater than 1.50 to 1.0.

          8.24 Anti-Terrorism Laws. To the best of its knowledge, neither
Holdings nor any of its Subsidiaries shall (a) conduct any business or engage in
any transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, (b) deal in, or otherwise engage in any transaction relating
to, any assets or property blocked pursuant to Executive Order No. 13224, or
(c) engage in any transaction that attempts to violate, or evades or avoids (or
has the purpose of evading or avoiding) any prohibitions set forth in any
applicable Anti-Terrorism Law.

113

--------------------------------------------------------------------------------



          8.25 Additional Obligors.

                    (a) In the event that any U.S. Obligor organizes, creates or
acquires any Subsidiary after the Agreement Date, the U.S. Obligors shall,
within thirty (30) days (or such longer period to which the Agent may reasonably
agree) after the organization, creation or acquisition of such Subsidiary,
(i) if such Subsidiary is not a Receivables Entity, Immaterial Subsidiary or
Foreign Subsidiary that is a “controlled foreign corporation” under Section 957
of the Code, cause such Subsidiary to become a party to this Agreement as a U.S.
Guarantor by (A) causing such Subsidiary to execute a Security Agreement
Supplement (as defined in the Security Agreements), a Guaranty Supplement (as
defined in the Guarantee Agreements) and an applicable Intellectual Property
Security Agreement and (B) delivering such other documentation as the Agent may
reasonably request in connection with the foregoing, including appropriate UCC-1
or PPSA financing statements (and lien searches), security agreements, trademark
assignments, landlord waivers, an amendment to the applicable Security Agreement
so as to grant the Agent a first priority security interest in the equity
interests of such Subsidiary owned by such U.S. Obligor, certified resolutions
and other organizational and authorizing documents of such U.S. Obligor and such
Subsidiary, and, if requested by the Agent, favorable opinions of counsel to
such U.S. Obligor and such Subsidiary (which shall cover, among other things,
the legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Agent, and (ii) if such Subsidiary is a Foreign Subsidiary that is a
“controlled foreign corporation” under Section 957 of the Code, deliver an
amendment to the applicable Security Agreement (and, if reasonably requested by
the Agent, a local law pledge agreement) so as to grant the Agent a first
priority security interest in all of the equity interests of such Subsidiary
owned by such U.S. Obligor (provided that no more than 65% of the voting equity
interests of such U.S. Obligor shall be pledged to secure any U.S. Obligations),
certified resolutions and other organizational and authorizing documents of such
U.S. Obligor and such Subsidiary, and, if requested by the Agent, favorable
opinions of counsel to such U.S. Obligor, all in form, content and scope
reasonably satisfactory to the Agent. The provisions of this Section shall not
in any manner limit the restrictions on Investments set forth in Section 8.11.
Notwithstanding anything herein to the contrary, at no time shall an asset of a
“controlled foreign corporation” under Section 957 of the Code serve as U.S.
Collateral for the U.S. Obligations hereunder.

                    (b) In the event that any Canadian Obligor organizes,
creates or acquires any Subsidiary after the Agreement Date, the Canadian
Obligors shall, within thirty (30) days (or such longer period to which the
Agent may reasonably agree) after the organization, creation or acquisition of
such Subsidiary, if such Subsidiary is not a Receivables Entity or Immaterial
Subsidiary, cause such Subsidiary to become a party to this Agreement as a
Canadian Guarantor by (i) causing such Subsidiary to execute and become party to
the Canadian Guarantee Agreement and (ii) delivering such other documentation as
the Agent may reasonably request in connection with the foregoing, including
appropriate UCC-1 or PPSA financing statements (and lien searches), security
agreements, trademark assignments, landlord waivers, an amendment to the
applicable Security Agreement so as to grant the Agent a first priority security
interest in the equity interests of such Subsidiary owned by such Canadian
Obligor, certified resolutions and other organizational and authorizing
documents of such Canadian Obligor and such Subsidiary, and, if requested by the
Agent, favorable opinions of counsel to such Canadian Obligor and such
Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above), all
in form, content and scope reasonably satisfactory to the Agent. The provisions
of this Section shall not in any manner limit the restrictions on Investments
set forth in Section 8.11.

114

--------------------------------------------------------------------------------



                    (c) Notwithstanding the foregoing, after the Agreement Date
the Borrowers shall not, directly or indirectly, create, acquire or permit to
exist any Subsidiary that is a parent company of an Obligor that does not itself
become an Obligor under this Section 8.25, as applicable.

          8.26 Compliance with Terms of Leaseholds. Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which Holdings or any of its Subsidiaries is a party, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the Agent of
any default by any party with respect to such leases and cooperate with the
Agent in all respects to cure any such default, and cause each of its
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.

          8.27 Bank and Securities Accounts; Cash Dominion.

                    (a) Within 90 days after the Closing Date, the Obligors
shall cause to be delivered to the Agent a deposit account control agreement or
securities account control agreement, as applicable, in each case in form and
substance reasonably satisfactory to the Agent (each, a “Blocked Account
Agreement”), with respect to each Material Account of each Obligor, duly
executed by such Obligor and the applicable depositary bank or securities
intermediary. Thereafter, the Obligors shall cause (i) each Material Account to
be subject to a Blocked Account Agreement at all times and (ii) all cash
proceeds of Collateral (other than those (x) required under a Like-Kind Exchange
to be deposited in a Like-Kind Exchange Account or (y) required under the
Existing Securitization Facility as in effective as of the Agreement Date to be
deposited into a “Controlled Account” under and as defined in the documents
evidencing the Existing Securitization Facility as in effect as of the Agreement
Date) to be deposited into a Material Account subject to a Blocked Account
Agreement within one (1) Business Day after receipt thereof by or for the
account of any of the Obligors or any of their respective Subsidiaries.

                    (b) Until the commencement of a Cash Dominion Period, the
Obligors may make withdrawals with respect to the Material Accounts. During a
Cash Dominion Period, (i) all amounts which are deposited into any Material
Account shall immediately become the property of and be under the exclusive
control of the Agent, on behalf of the Secured Parties, (ii) the Agent shall be
entitled to take such actions, including sending blocked account notices with
respect to each Material Account as the Agent deems necessary to establish its
exclusive control, (iii) no Obligor shall have any right to withdraw such
amounts from any Material Account and (iv) the Agent may, without further
consent of any Obligor, withdraw or cause to be withdrawn all immediately
available funds in such Material Accounts, deposit or cause to be deposited the
same in the Payment Account, and apply the same against the Obligations in the
manner provided for in Section 4.7 or, if applicable, Section 4.3. In addition,
during a Cash Dominion Period, all collected amounts held in any Material
Account shall be sent by ACH or wire transfer no less frequently than once per
Business Day to the Payment Account to be applied against the Obligations in the
manner provided for in Section 4.7 or, if applicable, Section 4.3.

115

--------------------------------------------------------------------------------



          8.28 Use of Proceeds. Holdings shall not, and shall not suffer or
permit any Subsidiary to, use any portion of the proceeds of any Loan, directly
or indirectly, (a) to purchase or carry Margin Stock, (b) to repay or otherwise
refinance indebtedness of any Borrower or others incurred to purchase or carry
Margin Stock, (c) to extend credit for the purpose of purchasing or carrying any
Margin Stock, or (d) to acquire any security in any transaction that is subject
to Section 13 or 14 of the Exchange Act, in each case, in violation of
Regulation T, U or X of the Federal Reserve Board, or in violation of any
Requirement of Law.

          8.29 Further Assurances. The Obligors shall promptly execute and
deliver, or cause to be promptly executed and delivered, to the Agent and/or the
Lenders, such documents and agreements, and shall promptly take or cause to be
taken such actions, as the Agent may, from time to time, reasonably request to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien. Without
limiting the generality of the foregoing, upon request from the Agent, the
Obligors shall cause to be promptly delivered to the Agent (a) assignment
agreements, in form and substance reasonably satisfactory to the Agent, duly
executed by each Obligor party to any Like-Kind Exchange and (unless waived by
the Agent) consented to by each other applicable counterparty thereto, and other
documents reasonably requested by the Agent, to evidence the pledge and
assignment to the Secured Parties of the contractual rights and interests of the
Obligors in any such Like-Kind Exchange and (b) any information with respect to
Like-Kind Exchanges.

          8.30 6½% Senior Notes. Holdings shall prepay, repurchase, refinance or
otherwise defease in full all Debt in respect of its 6½% Senior Notes no later
than 45 days prior to the maturity thereof.

          8.31 Qualified Receivables Transactions.

                    (a) During any Cash Dominion Period, upon the Agent’s
request, Holdings and the other Obligors shall cause new accounts receivable
arising from sales of Inventory or Equipment to be excluded from any Qualified
Receivables Transaction.

                    (b) The Borrowers shall promptly notify the Agent if the
Securitization Percentage in connection with any Qualified Receivables
Transaction shall exceed 35%. Upon request by the Agent from time to time, the
Borrowers shall cause to be delivered to the Agent such reports and information
about any Qualified Receivables Transaction, including, without limitation, the
Securitization Percentage and relevant supporting data, as may be requested by
the Agent.

                    (c) If at any time (i) the Securitization Percentage with
respect to any Qualified Receivables Transaction exceeds 35% and (ii) Holdings
and the other Obligors shall not be in compliance with the covenant set forth in
Section 8.22 (regardless of whether a Covenant Trigger is in effect or such
covenants are otherwise effective, and measured as of the last day of the most
recently ended Fiscal Quarter for which financial statements were delivered in
accordance with Section 6.2), Holdings and the Borrowers shall, within five
Business Days following a request by the Agent to do so, (A) cause further sales
of accounts receivable pursuant to such Qualified Receivables Transaction to
cease and (B) cause such Qualified Receivables Transaction to be terminated.

116

--------------------------------------------------------------------------------



          8.32 Designation of Other Senior Debt. Holdings shall not, and shall
not suffer or permit any of their Subsidiaries to, designate any of its Debt
(other than Debt under the Loan Documents) as “Designated Senior Indebtedness”
(or any similar term) under the terms of any Subordinated Debt.

          8.33 Certain Documents; Borrowers.

                    (a) Holdings shall not, and shall not suffer or permit any
of their Subsidiaries to, amend any of its Organization Documents without prior
consent of the Agent, except where such amendment would not be reasonably likely
to have a Material Adverse Effect.

                    (b) Except as otherwise provided in Section 8.33(c),
Holdings shall not enter into the Repurchase Agreement or any Holdco Notes
Documents on terms which are different from those of the final drafts thereof
delivered to the Agent under Section 9.1(o) unless such difference is not
adverse to the Lenders.

                    (c) Holdings shall not, and shall not suffer or permit any
of its Subsidiaries to, amend, modify or change in any manner any term or
condition of any Existing Public Debt, except for any such amendment,
modification or change that, if reflected in any refinancing, refunding or
replacement thereof, would qualify as Refinancing Debt in accordance with the
definition thereof.

                    (d) No Obligor shall enter into any Guaranty of any Holdco
Notes at any time.

                    (e) Holdings shall not permit any Borrower to cease to be a
wholly owned Subsidiary of Holdings except, in the case of any Borrower (other
than the Company), pursuant to a merger, amalgamation, liquidation, winding-up,
dissolution or a sale or other disposition of all or substantially all of the
assets of such Borrower under Section 8.10.

          8.34 Post-Closing Covenant.

                    (a) Within 120 days after the Closing Date, the Obligors
shall complete all actions necessary to perfect the Secured Parties’
first-priority security interest in all of the Obligors’ Titled Goods in
accordance with applicable certificate-of-title statutes and regulations and all
other applicable laws (including the PPSA) and shall cause to be delivered
(whether through any subagent appointed pursuant to Section 13.2 or otherwise)
to the Agent or its designee copies of duly recorded certificates of title, PPSA
(or other statute) VIN filings or other documents reasonably satisfactory to the
Agent evidencing the perfection and priority of such security interest.

                    (b) Within 60 days after the Closing Date, (i) the Agent on
behalf of the Canadian Secured Parties shall have been granted a first priority
(subject to Permitted Priority Liens) and perfected security interest in the
Canadian Collateral pursuant to the applicable Loan Documents; and (ii) the
Agent shall have received the following:

117

--------------------------------------------------------------------------------



          (A) certificates representing the equity interests (to the extent
certificated) listed on Schedule 7 to the Perfection Certificate held by any
Canadian Obligor accompanied by undated stock powers executed in blank and
instruments listed on Schedule 8 to the Perfection Certificate held by any
Canadian Obligor, indorsed in blank,

          (B) proper financing statements and hypothecs in form appropriate for
filing under the PPSA and RDPRM of all jurisdictions that the Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Canadian Security Agreement, covering
the Collateral described in the Canadian Security Agreement,

          (C) completed requests for information, dated on or before the Closing
Date, listing all effective financing statements and recordations filed in the
jurisdictions referred to in clause (B) above that name any Obligor as debtor,
together with copies of such other financing statements,

          (D) evidence of the completion of all other recordings and filings of
or with respect to the Canadian Security Agreement and Canadian Pledge
Agreements that the Agent may deem necessary or desirable in order to perfect
and protect the security interest created thereunder, and

          (E) evidence that all other action that the Agent may deem necessary
or desirable in order to perfect and protect the first priority liens and
security interests created under the Canadian Security Agreement has been taken
(including, without limitation, receipt of duly executed payoff letters,
estoppel letters, PPSA and RDPRM termination statements and landlords’ and
bailees’ waiver and consent agreements).

ARTICLE IX

CONDITIONS OF LENDING

          9.1 Conditions Precedent to Making of Loans on the Closing Date. The
obligation of the Lenders to make the initial Loans on the Closing Date, and the
obligation of the Agent to cause the applicable Letter of Credit Issuer to issue
any Letter of Credit on the Closing Date, are subject to the satisfaction (or
waiver in writing by the Agent and the Arrangers) of the following conditions
precedent:

          (a) This Agreement, the Security Agreements, the Guarantee Agreements,
the Intellectual Property Security Agreements and the Perfection Certificate,
shall have been executed by each party thereto, and the Obligors shall have
performed and complied with all covenants, agreements and conditions contained
herein and the other Loan Documents which are required to be performed or
complied with by the Obligors before or on the Closing Date.

118

--------------------------------------------------------------------------------



          (b) Since December 31, 2007, there shall not have occurred a Material
Adverse Effect.

          (c) The Agent and the Lenders shall have received (i)  opinions of
counsel for the Obligors (including Canadian counsel to the Canadian Obligors)
reasonably satisfactory to the Agent; (ii) a copy of the certificate or articles
of incorporation/amalgamation/amendment or memoranda of association (or similar
Organization Documents), including all amendments thereto, of each Obligor,
certified as of a recent date by the Secretary of State of the state of its
organization or other Governmental Authority, and a certificate as to the good
standing or status of each Obligor as of a recent date, from such Secretary of
State or other Governmental Authority; (iii) a certificate of the Secretary or
Assistant Secretary or Officer of each Obligor dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
(or similar Organization Documents) of such Obligor as in effect on the Closing
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or the equivalent
governing body) of such Obligor authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrowers, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation/amalgamation/amendment or
memoranda of association (or similar Organization Documents) of such Obligor
have not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (ii) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Obligor; and (iv) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (iii) above.

          (d) (i) The Agent on behalf of the U.S. Secured Parties shall have
been granted a first priority (subject to Permitted Priority Liens) and
perfected security interest in the U.S. Collateral pursuant to the applicable
Loan Documents; and (ii) the Agent shall have received the following:

          (A) certificates representing the equity interests (to the extent
certificated and required to be pledged under the Loan Documents) listed on
Schedule 7 to the Perfection Certificate held by any U.S. Obligor accompanied by
undated stock powers executed in blank and instruments listed on Schedule 8 to
the Perfection Certificate held by any U.S. Obligor, indorsed in blank,

          (B) proper financing statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the U.S. Security Agreement, covering the
Collateral described in the U.S. Security Agreement,

119

--------------------------------------------------------------------------------



          (C) completed requests for information, dated on or before the Closing
Date, listing all effective financing statements filed in the jurisdictions
referred to in clause (B) above that name any Obligor as debtor, together with
copies of such other financing statements,

          (D) evidence of the completion of all other recordings and filings of
or with respect to the U.S. Security Agreement that the Agent may deem necessary
or desirable in order to perfect and protect the security interest created
thereunder, and

          (E) evidence that all other action that the Agent may deem necessary
or desirable in order to perfect and protect the first priority liens and
security interests created under the U.S. Security Agreement has been taken
(including, without limitation, receipt of duly executed payoff letters, UCC-3
termination statements and landlords’ and bailees’ waiver and consent
agreements).

          (e) The Borrowers shall have paid all fees required to be paid and
payable by the Obligors on the Closing Date under the Fee Letter and reasonable
and documented, out-of-pocket expenses of the Agent and the Attorney Costs
incurred in connection with any of the Loan Documents and the transactions
contemplated thereby to the extent invoiced and payable by the Obligors.

          (f) The Agent shall have received evidence of all coverage and
endorsements with respect to insurance required by this Agreement relating to
the Collateral, including, without limitation, the requirements set forth in
Section 8.5.

          (g) The Agent and the Lenders shall have received a Borrowing Base
Certificate dated as of the Closing Date.

          (h) The Agent shall have received Appraisals and field examinations of
the Collateral.

          (i) The Agent shall have received a certificate, dated the Closing
Date and signed by a Responsible Officer of the Company, confirming compliance
with the conditions precedent set forth in this Section 9.1.

          (j) The Agent shall have received the financial statements referred to
in Section 7.6.

          (k) The Agent shall have received a certificate, in substantially the
form of Exhibit G, attesting to the Solvency of Holdings and its Subsidiaries,
taken as a whole, after giving effect to the Transaction, from Holdings’ Chief
Financial Officer.

          (l) There shall exist no action, suit, investigation, litigation or
proceeding affecting any Obligor or any of its Subsidiaries pending or, to the
knowledge of the Borrowers, threatened in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to have a Material
Adverse Effect.

120

--------------------------------------------------------------------------------



          (m) All Governmental Authorizations and third party consents and
approvals necessary in connection with the Transaction shall have been obtained
(without the imposition of any conditions that are not acceptable to the Lender
Parties) and shall remain in effect.

          (n) The Combined Availability as of the Closing Date shall not be less
than $250,000,000.

          (o) The Agent shall have received the purportedly final drafts of the
Holdco Notes Documents and the Repurchase Agreement and shall be reasonably
satisfied with the terms thereof.

          Execution and delivery to the Agent by a Lender of a counterpart of
this Agreement shall be deemed confirmation by such Lender that (i) all
conditions precedent in this Section 9.1 have been fulfilled to the satisfaction
of such Lender, (ii) the decision of such Lender to execute and deliver to the
Agent an executed counterpart of this Agreement was made by such Lender
independently and without reliance on the Agent or any other Lender as to the
satisfaction of any condition precedent set forth in this Section 9.1, and
(iii) all documents sent to such Lender for approval consent, or satisfaction
were acceptable to such Lender.

          9.2 Conditions Precedent to Each Loan. The obligation of applicable
Lenders to make each Loan, including the initial Loans on the Closing Date, and
the obligation of the Agent to cause the applicable Letter of Credit Issuer to
issue any Letter of Credit shall be subject to the further conditions precedent
that on and as of the date of any such extension of credit:

          (a) The following statements shall be true, and the acceptance by the
applicable Borrowers of any extension of credit shall be deemed to be a
statement to the effect set forth in clauses (i) and (ii) with the same effect
as the delivery to the Agent and the Lenders of a certificate signed by a
Responsible Officer, dated the date of such extension of credit, stating that:

          (i) The representations and warranties contained in this Agreement and
the other Loan Documents are correct in all material respects (and any
representation and warranty that is qualified as to materiality or Material
Adverse Effect is correct in all respects) on and as of the date of such
extension of credit as though made on and as of such date, other than any such
representation or warranty which relates to a specified prior date and except to
the extent the Agent and the Lenders have been notified in writing by the
Borrowers that any representation or warranty is not correct in all material
respects (or that any representation and warranty that is qualified as to
materiality or Material Adverse Effect is not correct in all respects) and the
Required Lenders have explicitly waived in writing compliance with such
representation or warranty;

          (ii) No Default or Event of Default has occurred and is continuing, or
would result from such extension of credit; and

121

--------------------------------------------------------------------------------



          (iii) The Borrowing or issuance of the Letter of Credit is in
compliance with the provisions of Article II.

          (b) No such Borrowing shall exceed U.S. Availability or Canadian
Availability, as applicable.

Notwithstanding anything to the contrary, the foregoing conditions precedent in
this Section 9.2 are not conditions to (1) any Lender participating in or
reimbursing the applicable Bank or the Agent for such Lender’s Pro Rata Share of
any applicable Swingline Loan or Agent Advance made in accordance with the
provisions of Sections 2.5(g) and (h), or Sections 2.6(h) and (i), as applicable
or (2) any Participating Lender participating in a Canadian Revolving Loan
funded by the Canadian Funding Banks in accordance with the provisions of
Section 13.17.

ARTICLE X

DEFAULT; REMEDIES

          10.1 Events of Default. It shall constitute an event of default
(“Event of Default”) if any one or more of the following shall occur for any
reason:

          (a) any failure by the Borrowers to pay: (i) the principal of any of
the Loans when due, whether upon demand or otherwise or the reimbursement of any
Letter of Credit issued pursuant to this Agreement when the same is due and
payable; or (ii) any interest, fee or other amount owing hereunder or under any
of the other Loan Documents within five (5) Business Days after the due date
therefor, whether upon demand or otherwise;

          (b) any representation or warranty made or deemed made by Holdings,
any Borrower or any Guarantor in this Agreement or by any other Obligor or any
of their Subsidiaries in any of the other Loan Documents, any Financial
Statement, or any certificate furnished by any Obligor or any of its
Subsidiaries at any time to the Agent or any Lender shall prove to be untrue in
any material respect as of the date on which made, deemed made, or furnished;

          (c) (i) any default shall occur in the observance or performance of
any of the covenants and agreements contained in Sections 8.2, 8.4, 8.5, 8.9
through 8.25, 8.27 or 8.28 through 8.34 of this Agreement; (ii) any default
shall occur in the observance or performance of any of the covenants and
agreements contained in Sections 6.2, 6.3 or 6.4 of this Agreement, and such
default shall continue for five (5) Business Days or more; (iii) any event of
default shall occur under any Loan Document other than this Agreement; or
(iv) any other default shall occur in the observance or performance of any of
the other covenants or agreements contained in any other Section of this
Agreement, any other Loan Document or any other agreement entered into at any
time to which any Obligor or any Subsidiary and the Agent or any Lender are
party, and such default shall continue for thirty (30) days or more after notice
thereof to the Borrowers by the Agent or the Required Lenders;

122

--------------------------------------------------------------------------------



          (d) any default shall occur with respect to any Debt (other than the
Obligations) of any Obligor or any of their Subsidiaries (other than any
Immaterial Subsidiary) in an outstanding principal amount which exceeds
$75,000,000, or under any agreement or instrument under or pursuant to which any
such Debt may have been issued, created, assumed, or guaranteed by any Obligor
or any of their Subsidiaries, and such default shall continue for more than the
period of grace, if any, therein specified, if the effect thereof (with or
without the giving of notice) is to accelerate, or to permit the holders of any
such Debt to accelerate, the maturity of any such Debt; or any such Debt shall
be declared due and payable or be required to be prepaid (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof;

          (e) any Obligor or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall (i) file a voluntary petition in bankruptcy or file a
voluntary petition, proposal, notice of intent to file a proposal or an answer
or otherwise commence any action or proceeding seeking reorganization,
arrangement or readjustment of its debts or for any other relief under the
federal Bankruptcy Code, as amended, the BIA, the CCAA or under any other
bankruptcy or insolvency act or law, state, provincial or federal, now or
hereafter existing, or consent to, approve of, or acquiesce in, any such
petition, action or proceeding; (ii) apply for or acquiesce in the appointment
of a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for it or for all or any part of its property; (iii) make an
assignment for the benefit of creditors; or (iv) be unable generally to pay its
debts as they become due;

          (f) an involuntary petition shall be filed or an action or proceeding
otherwise commenced seeking reorganization, arrangement, consolidation or
readjustment of the debts of any Obligor or any of its Subsidiaries (other than
any Immaterial Subsidiary) or for any other relief under the federal Bankruptcy
Code, as amended, the BIA, the CCAA or under any other bankruptcy or insolvency
act or law, state, provincial or federal, now or hereafter existing and such
petition or proceeding shall not be dismissed within sixty (60) days after the
filing or commencement thereof or an order of relief shall be entered with
respect thereto;

          (g) a receiver, interim receiver, assignee, liquidator, sequestrator,
custodian, monitor, trustee or similar officer for any Obligor or any of its
Subsidiaries (other than any Immaterial Subsidiary) or for all or any material
part of any Obligor’s or Subsidiary’s property shall be appointed or a warrant
of attachment, execution or similar process shall be issued against any material
part of the property of any Obligor or any of their Subsidiaries;

          (h) other than as permitted under Section 8.10, any Obligor or any of
its Subsidiaries (other than any Immaterial Subsidiary) shall file a certificate
of dissolution under applicable state or provincial law or shall be liquidated,
dissolved or wound-up or shall commence or have commenced against it any action
or proceeding for dissolution, winding-up or liquidation, or shall take any
action in furtherance thereof;

123

--------------------------------------------------------------------------------



          (i) this Agreement or any Security Document shall be terminated (other
than in accordance with its terms or the terms hereof), revoked or declared void
or invalid or unenforceable or challenged by any Obligor;

          (j) one or more judgments, orders, decrees or arbitration awards is
entered against any Obligor or any of their Subsidiaries involving in the
aggregate liability as to any single or related or unrelated series of
transactions, incidents or conditions, in excess of $75,000,000 (except to the
extent covered by insurance through an insurer who does not deny or dispute
coverage), and the same shall remain unsatisfied, unbonded, unvacated and
unstayed pending appeal for a period of sixty (60) days after the entry thereof;

          (k) for any reason, other than the failure of the Agent to take any
action available to it to maintain perfection of the Agent’s Liens pursuant to
the Security Documents, this Agreement or any Security Document ceases to be in
full force and effect (other than in accordance with its terms) or any Lien with
respect to any material portion of the Collateral intended to be secured thereby
ceases to be, or is not, valid, perfected and prior to all other Liens (other
than Permitted Liens) or is terminated (other than in accordance with its
terms), revoked or declared void;

          (l) (i) an ERISA Event shall occur with respect to a Pension Plan or
Multi-employer Plan which has resulted or could reasonably be expected to result
in liability of an Obligor under Title IV of ERISA to the Pension Plan,
Multi-employer Plan or the PBGC in an aggregate amount in excess of $75,000,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $75,000,000; or (iii) an Obligor or any ERISA Affiliate
shall fail to pay when due, after the expiration of any applicable grace period,
any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multi-employer Plan in an aggregate amount in
excess of $75,000,000;

          (m) A Pension Event shall occur which, in the Agent’s reasonable
determination, constitutes grounds for the termination under any applicable law,
of any Canadian Pension Plan or for the appointment by the appropriate
Governmental Authority (including the FSCO) of an administrator or like body for
any Canadian Pension Plan, or if any Canadian Pension Plan shall be terminated
or any such administrator or like body shall be requested or appointed, or if a
Canadian Obligor or any of its Subsidiaries is in default with respect to
payments to a Canadian Pension Plan resulting from their complete or partial
withdrawal from such Canadian Pension Plan and any such event would reasonably
be expected to have a Material Adverse Effect or any Lien arises in respect of
an amount in excess of $75,000,000 (save for contribution amounts not yet due)
in connection with any Canadian Pension Plan; or

          (n) there occurs a Change of Control.

124

--------------------------------------------------------------------------------



          10.2 Remedies.

                    (a) If a Default or an Event of Default has occurred and is
continuing, the Agent may, in its discretion, and shall, at the direction of the
Required Lenders, do one or more of the following at any time or times and in
any order, without notice to or demand on any Borrower:

          (i) reduce the Maximum U.S. Revolver Amount, the Maximum Canadian
Revolver Amount, the Maximum Revolver Amount and/or the Maximum Specified Loan
Sublimit or the advance rates against Eligible Rental Equipment and/or Eligible
Merchandise and Consumables Inventory used in computing each Borrowing Base, or
reduce one or more of the other elements used in computing each Borrowing Base,
in each case to the extent determined by the Agent or the Required Lenders, as
the case may be;

          (ii) restrict the amount of or refuse to make Loans;

          (iii) instruct the Letter of Credit Issuers to restrict or refuse to
provide Letters of Credit;

          (iv) terminate the Commitments;

          (v) declare any or all Obligations to be immediately due and payable;
provided, however, that upon the occurrence of any Event of Default described in
Sections 10.1(e), 10.1(f), 10.1(g), or 10.1(h), the Commitments shall
automatically and immediately expire and terminate and all Obligations shall
automatically become immediately due and payable without notice or demand of any
kind;

          (vi) require the Obligors to cash collateralize all Obligations
(contingent or otherwise) with respect to outstanding Letters of Credit; and

          (vii) pursue its other rights and remedies under the Loan Documents
and applicable law.

                    (b) If an Event of Default has occurred and is continuing:
(i) the Agent shall have, for the benefit of the respective Secured Parties, in
addition to all other rights of the Agent and the Lenders, the rights and
remedies of a secured party under the Loan Documents, the UCC and the PPSA;
(ii) the Agent may, at any time, take possession of the respective Collateral
and keep it on the Obligors’ premises, at no cost to the Agent or any Lender, or
remove any part of it to such other place or places as the Agent may desire, or
the Borrowers shall, and shall cause their Subsidiaries to, upon the Agent’s
demand, at the Borrowers’ cost, assemble the Collateral and make it available to
the Agent at a place reasonably convenient to the Agent; and (iii) the Agent may
sell and deliver any Collateral at public or private sales, for cash, upon
credit or otherwise, at such prices and upon such terms as the Agent deems
advisable, in its sole discretion, and may, if the Agent deems it reasonable,
postpone or adjourn any sale of the Collateral by an announcement at the time
and place of sale or of such postponed or adjourned sale without giving a new
notice of sale. Without in any way requiring notice to be given in the following
manner, each Obligor agrees that any notice by the Agent of sale, disposition or
other intended action hereunder or in connection herewith, whether required by
the UCC, the PPSA or otherwise, shall constitute reasonable notice to such
Borrower if such notice is mailed by registered or certified mail, return
receipt requested, postage prepaid, or is delivered personally against receipt,
at least ten (10) days prior to such action to the Borrowers’ Agent at the
address specified in or pursuant to Section 14.8.

125

--------------------------------------------------------------------------------



If any Collateral is sold on terms other than payment in full at the time of
sale, no credit shall be given against the Obligations until the Agent or the
Lenders receive payment, and if the buyer defaults in payment, the Agent may
resell the Collateral without further notice to any Borrower or any other
Obligor. In the event the Agent seeks to take possession of all or any portion
of the Collateral by judicial process, each Borrower and each other Obligor
irrevocably waives: (A) the posting of any bond, surety or security with respect
thereto which might otherwise be required; (B) any demand for possession prior
to the commencement of any suit or action to recover the Collateral; and (C) any
requirement that the Agent retain possession and not dispose of any Collateral
until after trial or final judgment. The Borrowers and the other Obligors agree
that the Agent has no obligation to preserve rights to the Collateral or marshal
any Collateral for the benefit of any Person. The Agent is hereby granted a
license or other right to use, without charge, each Borrower’s and other
Obligor’s labels, patents, copyrights, name, trade secrets, trade names,
trademarks, and advertising matter, or any similar property, in completing
production of, advertising or selling any Collateral, and the Borrowers’ and the
other Obligors’ rights under all licenses and all franchise agreements shall
inure to the Agent’s benefit for such purpose. The proceeds of sale shall be
applied first to all expenses of sale, including reasonable attorneys’ fees, and
then to the Obligations. The Agent will return any excess to the Borrowers and
the Borrowers shall remain liable for any deficiency. Without affecting the
generality of the foregoing, if an Event of Default shall have occurred and be
continuing as a result of a breach of any prepayment obligation under Section
4.3(b) and such Event of Default shall continue for ten (10) days, the Agent or
the Required Lenders may request the Obligors to, and upon any such request the
Obligors shall, terminate or cause to be terminated any Like-Kind Exchange and
Like-Kind Exchange Account.

ARTICLE XI

TERM AND TERMINATION

          11.1 Term and Termination. The term of this Agreement shall end on the
Stated Termination Date unless sooner terminated in accordance with the terms
hereof. The Agent upon direction from the Required Lenders may terminate this
Agreement without notice upon the occurrence and during the continuance of an
Event of Default. Upon the effective date of termination of this Agreement for
any reason whatsoever, all Obligations (including all unpaid principal, accrued
and unpaid interest and any amounts due under Section 5.4) shall become
immediately due and payable and the Borrowers shall immediately arrange, with
respect to all Letters of Credit then outstanding, for (a) the cancellation and
return thereof, or (b) the cash collateralization thereof or issuance of
Supporting Letters of Credit with respect thereto in accordance with
Section 2.4(g). Notwithstanding the termination of this Agreement, until Full
Payment of all Obligations, the Borrowers shall remain bound by the terms of
this Agreement and shall not be relieved of any of their Obligations hereunder
or under any other Loan Document, and the Agent and the Lenders shall retain all
their rights and remedies hereunder (including the Agent’s Liens in and all
rights and remedies with respect to all then existing and after-arising
Collateral).

126

--------------------------------------------------------------------------------



ARTICLE XII

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

          12.1 Amendments and Waivers.

                    (a) (i) No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by the Borrowers therefrom, shall be effective unless the same shall
be in writing and signed by the Required Lenders (or by the Agent with the
consent of the Required Lenders) and the Borrowers (except that no consent of
the Borrowers shall be required in the case of amendments of Article XIII, other
than amendments of Section 13.9 which affect the Borrowers’ rights thereunder)
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given;

          (ii) Notwithstanding the foregoing, no such waiver, amendment, or
consent shall be effective to modify eligibility criteria, reserves or sublimits
contained in the definition of “U.S. Borrowing Base”, “Canadian Borrowing Base”,
“Merchandise and Consumables Inventory Formula Amount”, “Eligible Rental
Equipment” or “Reserves” or any successor or related definition, in each case
that would have the effect of increasing Combined Availability or any Borrowing
Base unless it is consented to in writing by the Supermajority Lenders and the
Borrowers; provided that to the extent (A) that any change shall have been made
to any eligibility criteria or reserves after the Agreement Date based solely on
the Agent’s Reasonable Credit Judgment pursuant to the terms of the Agreement
(and not by an amendment or modification of this Agreement or any consent of the
Lenders), and (B) such change has the effect of decreasing Combined Availability
or any Borrowing Base, the Agent may thereafter reverse such change, in whole or
in part, if it determines to do so in the exercise of its Reasonable Credit
Judgment;

          (iii) Notwithstanding the foregoing, no such waiver, amendment, or
consent shall be effective with respect to the following, unless consented to in
writing by all Lenders (or the Agent with the consent of all Lenders) and the
Borrowers:

          (A) increase any of the advance rates set forth in the definition of
“U.S. Borrowing Base” or “Canadian Borrowing Base”;

          (B) decrease the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans which is required for the Lenders or any of
them to take any action hereunder;

          (C) amend this Section or any provision of this Agreement providing
for consent or other action by all Lenders;

          (D) release any Guarantor with respect to any Obligations owing under
the U.S. Guarantee Agreement or the Canadian Guarantee Agreement other than as
permitted by Section 13.11;

127

--------------------------------------------------------------------------------



          (E) release all or substantially all of the value of the U.S.
Collateral or the Canadian Collateral other than as permitted by Section 13.11;

          (F) change the definition of “Required Lenders” or “Supermajority
Lenders”; or

          (G) increase the Maximum U.S. Revolver Amount, Maximum Canadian
Revolver Amount or Maximum Revolver Amount (other than as contemplated in
Section 2.8 or Section 2.9, as applicable) or Letter of Credit Subfacility;

          (iv) Notwithstanding the foregoing, no such waiver, amendment, or
consent shall be effective with respect to the following, unless consented to in
writing by all affected Lenders (or the Agent with the consent of all affected
Lenders) and the Borrowers:

          (A) increase or extend any Commitment of any Lender (other than as
contemplated in Section 2.8 or 2.9);

          (B) postpone or delay any date fixed by this Agreement or any other
Loan Document for any (i) scheduled payment of principal, interest or fees or
(ii) other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document; or

          (C) reduce the principal of, or the rate of interest specified herein
on any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document;

          (v) Notwithstanding the foregoing, no such waiver, amendment, or
consent shall be effective to change (i) Section 4.7 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender or (ii) the order of application of any reduction in the
Commitments or any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 4.3, in any manner
that materially and adversely affects the Lenders of a Facility without the
written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of such Facility;

          (vi) Notwithstanding the foregoing, no such waiver, amendment, or
consent shall be effective to increase the obligations or adversely affect the
rights of the Agent, any Letter of Credit Issuer or any Canadian Funding Bank
without the consent of the party affected thereby;

provided, however, that (A) the Agent may, in its sole discretion and
notwithstanding the limitations contained in clauses (ii), (iii)(A) and (iii)(G)
above and any other terms of this Agreement, make applicable Agent Advances in
accordance with Section 2.5(h) or Section 2.6(i), as applicable;
(B) Schedule 1.1 hereto (Commitments) may be amended from time to time by the
Agent alone to reflect assignments of Commitments in accordance herewith and
changes in Commitments in accordance with Section 2.8 or 2.9; (C) no amendment
or waiver shall be made to Section 13.21 or to any other provision of any Loan
Document as such provisions relate to the rights and obligations of any Arranger
without the written consent of such Arranger; (D) the Fee Letter may be amended
or waived in a writing signed by Holdings, the Arrangers and the Agent; (E) the
Maximum Canadian Revolver Amount may be permanently reduced at any time from
time to time by a written request from the Borrowers’ Agent without the consent
or approval of any Lender; and (F) any Loan Document relating to Hedge
Agreements and other Bank Products may be amended by the Borrowers and the
Agent, the Lender or Affiliate of the Agent or such Lender providing such Hedge
Agreement or other Bank Product without the consent or approval of the Agent
(unless the Agent is providing such Bank Product) or any other Lender. Further,
notwithstanding anything to the contrary contained in Section 12.1, if the Agent
and the Borrowers’ Agent shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Agent and the Borrowers’ Agent shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five (5)
Business Days following receipt of notice thereof.

128

--------------------------------------------------------------------------------



                    (b) If, in connection with any proposed amendment, waiver or
consent (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, the consent of Required Lenders is obtained, but the consent
of other Lenders is not obtained (any such Lender whose consent is not obtained
being referred to as a “Non-Consenting Lender”), then, so long as the Agent is
not a Non-Consenting Lender, at the Borrowers’ request (and if applicable,
payment by the Borrower of the processing fee referred to in Section 12.2(a)),
the Agent or an Eligible Assignee shall have the right (but not the obligation)
with the Agent’s approval, to purchase from the Non-Consenting Lenders, and the
Non-Consenting Lenders agree that they shall sell, all the Non-Consenting
Lenders’ interests, rights and obligations under the Loan Documents, in
accordance with the procedures set forth in clauses (i) through (v) in the
proviso to Section 5.8 and the last sentence in Section 5.8, as if each such
Non-Consenting Lender is an assignor U.S. Lender thereunder.

          12.2 Assignments; Participations.

                    (a) Any Lender may, with the written consent of (i) the
Agent, (ii) in the case of an assignment of any Canadian Revolving Credit
Commitment, Canadian Revolving Loan or Canadian Loan Participation to an
assignee that does not have an Eligible Canadian Affiliate, the Canadian Funding
Banks, (iii) the U.S. Swingline Lender, the Letter of Credit Issuer and the
Canadian Swingline Lender, and (iv) so long as no Event of Default has occurred
and is continuing, the Borrowers’ Agent (which consents shall not be
unreasonably withheld or delayed), assign and delegate to one or more Eligible
Assignees (provided that no consent of the Borrowers’ Agent shall be required in
connection with any assignment to an Approved Fund or to a Lender to an
Affiliate of a Lender) (each an “Assignee”) all, or any ratable part of all, of
the Loans, the Commitments and the other rights and obligations of such Lender
hereunder, in a minimum amount of $5,000,000; provided, however, that
(A) written notice of such assignment, together with payment instructions,
addresses and related information with respect to the Assignee, shall be given
to the Borrowers’ Agent and the Agent by such Lender and the Assignee; (B) such
Lender and its Assignee shall deliver to the Borrowers’ Agent and the Agent an
Assignment and Acceptance; and (C) the assignor Lender or Assignee shall pay to
the Agent a processing fee in the amount of $3,500; provided, further, that the
Agent may elect to waive such processing fee in its sole discretion. For the
avoidance of doubt, all assignments hereunder shall be made in accordance with
Section 12.2(h). Except as expressly provided herein, no Canadian Lender may
assign or delegate any or all of its Canadian Revolving Credit Commitments or
Canadian Revolving Loans or any rights and obligations in respect thereof
hereunder except in connection with an assignment or delegation of the U.S.
Revolving Loans and U.S. Revolving Credit Commitments of such Canadian Lender’s
related U.S. Lender in accordance with the terms of this Section 12.2.
Notwithstanding anything to the contrary, in the case of a Canadian Funding
Bank, (1) the portion of its Canadian Revolving Loans subject to Canadian Loan
Participation, and the portion of its Canadian Revolving Credit Commitment that
if funded, would be subject to Canadian Loan Participation, may only be assigned
to another Canadian Funding Bank (and the Assignee shall agree in the Assignment
and Acceptance to act as a Canadian Funding Bank in respect of the Canadian
Revolving Loans and Canadian Revolving Credit Commitment being assigned to it
and to assume from the assignor Lender a corresponding Canadian Funding
Percentage such that the aggregate Canadian Funding Percentages of all Canadian
Funding Banks shall remain 100% at all times), and (2) the other portion of its
Canadian Revolving Loans and Canadian Revolving Credit Commitment may only be
assigned to another Canadian Lender.

129

--------------------------------------------------------------------------------



                    (b) From and after the date that the Agent has received an
executed Assignment and Acceptance, the Agent has received payment of the
above-referenced processing fee and the Agent has recorded such assignment in
the Register as provided in Section 13.22 herein, (i) the Assignee thereunder
(and its Eligible Canadian Affiliate, if applicable) shall be a party hereto
and, to the extent that rights and obligations, including, but not limited to,
the obligation to participate in Letters of Credit, have been assigned to it
pursuant to such Assignment and Acceptance, shall have the rights and
obligations of a Lender (and its Eligible Canadian Affiliate, if applicable,
shall have the rights and obligations of a Canadian Lender (such Lender’s
“Related Canadian Lender”)) under the Loan Documents, and (ii) the assignor
Lender (and its Related Canadian Lender, if applicable) shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights and be released from its obligations under this Agreement (and in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assignor Lender’s (and its Related Canadian Lender’s, if applicable) rights and
obligations under this Agreement, such assignor Lender (and its Related Canadian
Lender, if applicable) shall cease to be a party hereto).

                    (c) By executing and delivering an Assignment and
Acceptance, the assignor Lender thereunder (and its Related Canadian Lender, if
applicable) and the Assignee thereunder (and its Eligible Canadian Affiliate, if
applicable) confirm to and agree with each other and the other parties hereto as
follows: (i) other than as provided in such Assignment and Acceptance, such
assignor Lender (and its Related Canadian Lender, if applicable) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document furnished pursuant hereto or the attachment, perfection, or
priority of any Lien granted by any Obligor to the Agent or any Lender in the
applicable Collateral; (ii) such assignor Lender (and its Related Canadian
Lender, if applicable) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Obligor or the
performance or observance by any Obligor of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto; (iii) such
Assignee (and its Eligible Canadian Affiliate, if applicable) confirms that it
has received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee (and
its Eligible Canadian Affiliate, if applicable) will, independently and without
reliance upon the Agent, such assignor Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such Assignee (and its Eligible Canadian Affiliate, if
applicable) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Agent by the terms hereof, together with such powers, including the
discretionary rights and incidental powers, as are reasonably incidental
thereto; and (vi) such Assignee (and its Eligible Canadian Affiliate, if
applicable) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of this Agreement are required to be
performed by it as a Lender (or as a Canadian Lender, in the case of its
Eligible Canadian Affiliate, if applicable) .

130

--------------------------------------------------------------------------------



                    (d) Immediately upon satisfaction of the requirements of
Section 12.2(a), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee (and its
Eligible Canadian Affiliate, if applicable) and the resulting adjustment of the
Commitments arising therefrom. Each Commitment allocated to each Assignee shall
reduce the applicable Commitment of the assignor Lender pro tanto.

                    (e) Any Lender may at any time sell to one or more
commercial banks, financial institutions, or other Persons not Affiliates of the
Borrowers (a “Participant”) participating interests in any Loans, any Commitment
of that Lender and the other interests of that Lender (the “Originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) the applicable Borrowers and the Agent shall continue
to deal solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, and (iv) no Lender shall transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Loan Document
except the matters set forth in Sections 12.1(a)(iii)(D) and (E) and Section
12.1(a)(iv) and the release of all of substantially all of the value of the
Guarantees of any Obligations pursuant to the U.S. Guarantee Agreement or the
Canadian Guarantee Agreement, and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation; except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
and subject to the same limitation as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement. Subject to
paragraph (g) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 5.1, 5.2 and 5.3 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (a) of this Section.

131

--------------------------------------------------------------------------------



                    (f) Notwithstanding any other provision in this Agreement,
any Lender may at any time create a security interest in, or pledge, all or any
portion of its rights under and interest in this Agreement in favor of any
Federal Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

                    (g) A Participant shall not be entitled to receive any
greater payment under Section 5.1 or 5.3 than the Originating Lender would have
been entitled to receive with respect to the participating interest sold to such
Participant, unless the sale of the participating interest to such Participant
is made with the applicable Borrowers’ prior written consent. A Participant that
would be subject to the requirements of Section 13.10 if it were a Lender shall
not be entitled to the benefits of Section 5.1 unless the applicable Borrowers
are notified of the participating interest sold to such Participant and such
Participant agrees, for the benefit of the applicable Borrowers, to comply with
Section 13.10 as though it were a Lender.

                    (h) Assignments of Commitments and Loans shall be
effectuated as follows:

          (i) If an assignor U.S. Lender has a Related Canadian Lender and the
assignee U.S. Lender has an Eligible Canadian Affiliate (determined based upon
the representation made by such assignee U.S. Lender in its Assignment and
Acceptance), then (A) the assignee U.S. Lender shall purchase from the assignor
U.S. Lender a pro rata portion of its U.S. Revolving Loans and U.S. Revolving
Credit Commitment and (B) the Eligible Canadian Affiliate of the assignee U.S.
Lender shall purchase from the assignor U.S. Lender’s Related Canadian Lender
the same pro rata portion of its Canadian Revolving Loans and its Canadian
Revolving Credit Commitments.

          (ii) If an assignor U.S. Lender has a Related Canadian Lender and the
assignee U.S. Lender does not have an Eligible Canadian Affiliate (determined
based upon the representation made by such assignee U.S. Lender in its
Assignment and Acceptance), then (A) the assignee U.S. Lender shall purchase
from the assignor U.S. Lender a pro rata portion of its U.S. Revolving Loans and
U.S. Revolving Credit Commitment, (B) the assignee U.S. Lender shall become a
Participating Lender hereunder and shall purchase a Canadian Loan Participation
from the Canadian Funding Banks in each Canadian Revolving Loan (other than a
Canadian Swingline Loan) funded by the Canadian Funding Banks in an amount equal
to the assignee Participating Lender’s Pro Rata Share of the Borrowing which
includes such Canadian Revolving Loan and (C) the Canadian Funding Banks shall
purchase from the Canadian Lender related to the assignor U.S. Lender (x) the
portion of the Canadian Revolving Credit Commitment of such Canadian Lender in
an amount equal to the assignee Participating Lender’s Pro Rata Share of the
amount of the Maximum Canadian Revolver Amount and (y) such portion of the
Canadian Revolving Loans of such Canadian Lender in an amount equal to the
assignee Participating Lender’s Pro Rata Share of the Borrowings which include
the Canadian Revolving Loans (other than Canadian Swingline Loans) of such
Canadian Lender.

132

--------------------------------------------------------------------------------



          (iii) If an assignor U.S. Lender does not have a Related Canadian
Lender and the assignee U.S. Lender does not have an Eligible Canadian Affiliate
(determined based upon the representation made by such assignee U.S. Lender in
its Assignment and Acceptance), then (A) the assignee U.S. Lender shall purchase
from the assignor U.S. Lender a pro rata portion of its U.S. Revolving Loans and
U.S. Revolving Credit Commitment and (B) the assignee U.S. Lender shall assume
the same pro rata portion of all obligations of the assignor U.S. Lender under
or with respect to the Canadian Revolving Loans and Canadian Revolving Credit
Commitments under this Agreement and as a result the assignee U.S. Lender shall
become a Participating Lender hereunder with an obligation to purchase a
Canadian Loan Participation from the Canadian Funding Banks in each Canadian
Revolving Loan (other than Canadian Swingline Loans) funded by the Canadian
Funding Banks in an amount equal to the assignee U.S. Lender’s Pro Rata Share of
the Borrowing which includes such Canadian Revolving Loan.

          (iv) If an assignor U.S. Lender does not have a Related Canadian
Lender and the assignee U.S. Lender has an Eligible Canadian Affiliate
(determined based upon the representation made by such assignee U.S. Lender in
its Assignment and Acceptance), then (A) the assignee U.S. Lender shall purchase
from the assignor U.S. Lender a pro rata portion of its U.S. Revolving Loans and
U.S. Revolving Credit Commitment, (B) the Eligible Canadian Affiliate of the
assignee U.S. Lender shall become a Canadian Lender hereunder with a Canadian
Revolving Credit Commitment equal to its Pro Rata Share of the amount of the
Maximum Canadian Revolver Amount (such Canadian Revolving Credit Commitment to
be assumed from the Canadian Funding Banks) and (C) the Eligible Canadian
Affiliate of the assignee U.S. Lender shall purchase from the Canadian Funding
Banks such portion of the Canadian Revolving Loans (other than Canadian
Swingline Loans) funded by the Canadian Funding Banks equal to the Pro Rata
Share of such Eligible Canadian Affiliate in the outstanding principal balance
of all Canadian Revolving Loans (other than Canadian Swingline Loans and
Canadian Agent Advances) outstanding at such time.

ARTICLE XIII

THE AGENT

          13.1 Appointment and Authorization. Each Lender hereby designates and
appoints Bank as its Agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes the Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. The Agent agrees to act as such on
the express conditions contained in this Article XIII. The provisions of this
Article XIII (other than Sections 13.9, 13.11(a) and 13.11(b)) are solely for
the benefit of the Agent and the Lenders, and the Borrowers shall have no rights
as third party beneficiaries of any of the provisions contained herein.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the Agent
have or be deemed to have any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including (a) the
determination of the applicability of ineligibility criteria with respect to the
calculation of the U.S. Borrowing Base or the Canadian Borrowing Base, as
applicable, (b) the making of Agent Advances pursuant to Section 2.5(h) or
Section 2.6(i), as applicable, and (c) the exercise of remedies pursuant to
Section 10.2, and any action so taken or not taken shall be deemed consented to
by the Lenders.

133

--------------------------------------------------------------------------------



          For the purposes of creating a solidarité active in accordance with
Article 1541 of the Civil Code of Québec between each Secured Party, taken
individually, on the one hand, and the Agent, on the other hand, each Obligor
and each such Secured Party acknowledge and agree with the Agent that such
Secured Party and the Agent are hereby conferred the legal status of solidary
creditors of each such Obligor in respect of all Obligations owed by each such
Obligor to the Agent and such Secured Party hereunder and under the other Loan
Documents (collectively, the “Solidary Claim”) and that, accordingly, but
subject (for the avoidance of doubt) to Article 1542 of the Civil Code of
Québec, each such Obligor is irrevocably bound towards the Agent and each
Secured Party in respect of the entire Solidary Claim of the Agent and such
Secured Party. As a result of the foregoing, the parties hereto acknowledge that
the Agent and each Secured Party shall at all times have a valid and effective
right of action for the entire Solidary Claim of the Agent and such Secured
Party and the right to give full aquittance for it. Accordingly, and without
limiting the generality of the foregoing, the Agent, as solidary creditor with
each Secured Party, shall at all times have a valid and effective right of
action in respect of the Solidary Claim and the right to give a full aquittance
for same. By its execution of the Loan Documents to which it is a party, each
such Obligor not a party hereto shall also be deemed to have accepted the
stipulations hereinabove provided. The parties further agree and acknowledge
that such Liens (hypothecs) under the Security Documents and the other Loan
Documents shall be granted to the Agent, for its own benefit and for the benefit
of the Secured Parties, as solidary creditor as hereinabove set forth.

          13.2 Delegation of Duties. The Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the Agent hereby appoints the
Borrowers’ Agent to be a subagent solely of the Agent solely for the purpose of
(a) causing (i) the Agent to be named as lienholder, secured party, legal owner
or such other capacity, as appropriate, on the certificate of title for any
Titled Goods or (ii) on any filing or registration statement in favor of the
Agent, effected under the Loan Documents in the PPSA or otherwise, the addition
of any Titled Goods by its VIN or serial number, in either case in order to
create and/or perfect the security interest of the Secured Parties therein and
(b) releasing any such security interest upon a sale of the Title Goods covered
thereby in compliance with the terms of the Agreement; provided that (A) the
Borrowers’ Agent in such capacity may appoint other third-party subagents
reasonably acceptable to the Agent, (B) neither the Borrowers’ Agent nor any
such subagent shall be authorized to take any other action with respect to any
such Collateral unless and except to the extent expressly authorized in writing
by the Agent, and (C) such appointment, and any further subagency, may be
terminated by the Agent at any time by notice to the Borrowers’ Agent.

134

--------------------------------------------------------------------------------



          13.3 Liability of Agent. None of the Agent-Related Persons shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by any Obligor or any
Subsidiary or Affiliate of any Obligor, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Obligor or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Obligor or any
of their Subsidiaries or Affiliates.

          13.4 Reliance by Agent. The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any
Obligor), independent accountants and other experts selected by the Agent. The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders (or all Lenders if so required by Section 12.1) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

          13.5 Notice of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, unless
the Agent shall have received written notice from a Lender or the Borrowers
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” The Agent will notify the
Lenders of their receipt of any such notice. The Agent shall take such action
with respect to such Default or Event of Default as may be requested by the
Required Lenders in accordance with Article X; provided, however, that unless
and until the Agent has received any such request, the Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as they shall deem advisable.

135

--------------------------------------------------------------------------------



          13.6 Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by the Agent hereinafter taken, including any review of the affairs of the
Borrowers and their Affiliates, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender. Each Lender represents to
the Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Obligors and their Affiliates, and all applicable bank regulatory laws relating
to the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrowers. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Obligors and their Affiliates.
Except for notices, reports and other documents expressly herein required to be
furnished to the Lenders by the Agent, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Obligors or any of their Affiliates which
may come into the possession of any of the Agent-Related Persons.

          13.7 Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably in accordance with their respective Commitments, from and against any
and all Indemnified Liabilities as such term is defined in Section 14.11;
provided, however, that no Lender shall be liable for the payment to such
Agent-Related Persons of any portion of such Indemnified Liabilities to the
extent resulting from such Person’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender shall ratably reimburse the
Agent upon demand for its share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Agent is not reimbursed for such expenses by or on behalf
of the Borrowers. The undertaking in this Section shall survive the payment of
all Obligations hereunder and the resignation or replacement of the Agent.

136

--------------------------------------------------------------------------------



          13.8 Agent in Individual Capacity. The Bank and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Obligors and their
Subsidiaries and Affiliates as though the Bank were not the Agent hereunder and
without notice to or consent of the Lenders. The Bank and its Affiliates may
receive information regarding the Obligors, their Affiliates and Account Debtors
(including information that may be subject to confidentiality obligations in
favor of the Obligors or such Affiliates) and the Lenders hereby acknowledge
that the Agent and the Bank shall be under no obligation to provide such
information to them. With respect to its Loans, the Bank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent, and the terms “Lender” and “Lenders”
include the Bank in its individual capacity.

          13.9 Successor Agent. The Agent may resign as Agent upon at least 30
days’ prior notice to the Lenders and the Borrowers’ Agent, such resignation to
be effective upon the acceptance of a successor agent to its appointment as
Agent. In the event the Bank sells all of its Loans and/or Commitments as part
of a sale, transfer or other disposition by the Bank of substantially all of its
loan portfolio, the Bank shall resign as Agent and such purchaser or transferee
shall become the successor Agent hereunder. Subject to the foregoing, if the
Agent resigns under this Agreement, the Required Lenders (with the prior consent
of the Borrowers’ Agent, such consent not to be unreasonably withheld and such
consent not to be required if an Event of Default has occurred and is
continuing) shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be a Lender or a commercial bank,
commercial finance company or other asset based lender having total assets in
excess of $5,000,000,000. If no successor agent is appointed prior to the
effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Lenders and the Borrowers’ Agent (but without the need for
the consent of the Borrowers’ Agent), a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, such
successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “Agent” shall mean such successor agent and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Article XIII and Section 14.11 shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement.

          13.10 Withholding Tax.

                    (a) If any Lender lending to the U.S. Borrowers or the
Specified Loan Borrower is not a United States person within the meaning of the
Code and such Lender claims exemption from, or a reduction of, U.S. withholding
Tax under Sections 1441 or 1442 of the Code, such Lender agrees with and in
favor of the Agent, to deliver to the Agent and the Borrowers’ Agent:

          (i) if such Lender claims an exemption from, or a reduction of,
withholding Tax under an applicable tax treaty, two properly completed and
executed IRS Form W-8BEN (or any successor form thereto) before the payment of
any interest under this Agreement to such Lender;

137

--------------------------------------------------------------------------------



          (ii) if such Lender claims that interest paid under this Agreement is
exempt from United States of America withholding Tax because it is effectively
connected with a United States of America trade or business of such Lender (and,
if an applicable tax treaty requires, for the permanent establishment of such
Lender in the United States of America), two properly completed and executed IRS
Form W-8ECI (or any successor form thereto) before the payment of any interest
under this Agreement to such Lender and before the end of each third succeeding
calendar year from the date such Lender initially provided the IRS Form W-8ECIs
if such Lender continues to be a Lender under this Agreement; and

          (iii) such other form or forms as may be required under the Code or
other laws of the United States of America as a condition to exemption from, or
reduction of, United States of America withholding Tax.

Such Lender agrees to promptly notify the Agent and the Borrowers’ Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction and shall provide any updated forms, if applicable.

                    (b) If any Lender is a United States person within the
meaning of the Code, such Lender agrees with an in favor of the Agent, to
deliver to the Agent and the Borrowers' Agent two properly completed and
executed IRS Form W-9 (or any successor form thereto) certifying that such
person is entitled to a complete exemption from United States backup withholding
tax on payments pursuant to this Agreement. Any Lender supplying forms pursuant
to this Section 13.10(b) shall deliver to the Agent and the Borrowers’ Agent
additional copies of the relevant forms on or before the date that such form
expires, and shall promptly notify the Agent and the Borrowers' Agent of any
change in circumstances that would modify or render invalid any claimed
exemption or any forms previously provided.

                    (c) If any Lender claims exemption from, or reduction of,
withholding Tax by providing any IRS Form to Agent or Borrowers’ Agent and such
Lender sells, assigns, grants a participation in, or otherwise transfers all or
part of the Obligations owing to such Lender, such Lender agrees to notify the
Agent and the Borrowers’ Agent of the percentage amount in which it is no longer
the beneficial owner of Obligations of the Borrowers to such Lender. To the
extent of such percentage amount, the Agent will treat such Lender’s IRS Form as
no longer valid.

                    (d) If any Lender is entitled to a reduction in the
applicable withholding Tax, the Agent may withhold from any interest payment to
such Lender an amount equivalent to the applicable withholding Tax after taking
into account such reduction. If the forms or other documentation required by
subsection (a) or (b) of this Section are not delivered to the Agent and the
Borrowers’ Agent, then the Agent may withhold from any interest payment to such
Lender not providing such forms or other documentation an amount equivalent to
the applicable withholding Tax.

138

--------------------------------------------------------------------------------



                    (e) If the IRS or any other Governmental Authority of the
United States of America or other jurisdiction asserts a claim that the Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
Tax ineffective, or for any other reason) such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as Tax or
otherwise, including, for the avoidance of doubt, penalties and interest, and
including any Taxes imposed by any jurisdiction on the amounts payable to the
Agent under this Section, together with all costs and expenses (including
Attorney Costs). The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of the
Agent.

                    (f) Each Canadian Lender and Participating Lender hereby
represents and warrants to the other parties hereto that it is and at all
relevant times will be dealing at arm’s length for the purposes of the Income
Tax Act (Canada) with each of the Canadian Borrowers, the Agent and the Canadian
Funding Banks.

          13.11 Collateral Matters.

                    (a) The Lenders hereby irrevocably authorize the Agent (and
if applicable, any subagent appointed by the Agent under Section 13.2 or
otherwise), and the Agent (and if applicable, any subagent appointed by the
Agent under Section 13.2 or otherwise) shall hereby have the obligation to
release, subject to the satisfaction of any conditions to release (if any) set
forth herein, including the continuance of the applicable Agent’s Lien in any
proceeds of released Collateral, any such Agent’s Liens upon any Collateral
(i) upon the termination of the Commitments and payment and satisfaction in full
by the Borrowers of all Loans and reimbursement obligations in respect of
Letters of Credit, and the termination or cash collateralization of all
outstanding Letters of Credit or the posting of Supporting Letters of Credit
with respect thereto (whether or not any of such obligations are due) and all
other Obligations (other than any contingent indemnity obligations with respect
to which no claim, demand or suit has been made, brought or threatened against
an Indemnified Person); (ii) constituting property being sold or disposed of, if
(except sales of items of Rental Equipment in the ordinary course of business so
long as such Agent’s Lien continues in the proceeds of such Collateral) the
Borrowers certify to the Agent that the sale or disposition is made in
compliance with Section 8.10 (and the Agent may rely conclusively on any such
certificate, without further inquiry); (iii) constituting property in which the
Obligors owned no interest at the time the Lien was granted or at any time
thereafter; (iv) constituting property leased to an Obligor under a lease which
has expired or been terminated in a transaction permitted under this Agreement;
(v) constituting Relinquished Property, if such Relinquished Property shall have
been delivered to the applicable Qualified Intermediary in accordance with the
applicable exchange agreement and a first priority perfected security interest
shall have been granted by the applicable exchanger to the Agent for the benefit
of the Secured Parties of a first priority perfected security interest in the
rights of such exchanger in, to and under the related exchange agreement; (vi)
constituting any Like-Kind Exchange Account; or (vii) constituting property
being transferred pursuant to any Qualifying Receivables Transaction. Except as
provided above, the Agent will not release any of such Agent’s Liens without the
prior written authorization of the Lenders; provided that, in addition to the
foregoing, (A) the Agent may, in its discretion, release such Agent’s Liens on
Collateral valued in the aggregate not in excess of $25,000,000 during each
Fiscal Year without the prior written authorization of any Lender; and (B) the
Agent may release the Agent’s Liens on Collateral valued in the aggregate not in
excess of $50,000,000 during each Fiscal Year with the prior written
authorization of Required Lenders, so long as all proceeds received in
connection with such release are applied to the Obligations in accordance with
Section 4.7 and, after giving effect to the application of such proceeds and the
updating of the U.S. Borrowing Base or the Canadian Borrowing Base, as the case
may be, to reflect the deletion of any assets subject to such release, U.S.
Availability or Canadian Availability, as the case may be, shall be no less than
the U.S. Availability or the Canadian Availability, as the case may be,
immediately prior to such release. Upon request by the Agent or the Borrowers at
any time, the Lenders will confirm in writing the Agent’s authority to release
any applicable Agent’s Liens upon particular types or items of Collateral
pursuant to this Section 13.11. In addition, the Lenders hereby irrevocably
authorize the Agent to (x) subordinate any Lien on any property granted to or
held by the Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.13(c) and (y) release any Guarantor from
its obligations under the U.S. Guarantee Agreement or the Canadian Guarantee
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder. Upon request by the Agent at any time, the Required Lenders
will confirm in writing the Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations pursuant to this Section 13.11(a).

139

--------------------------------------------------------------------------------



                    (b) Upon receipt by the Agent of any authorization required
pursuant to Section 13.11(a) from the Lenders of the Agent’s authority to
release or subordinate the applicable Agent’s Liens upon particular types or
items of Collateral, or to release any Guarantor from its obligations under the
U.S. Guarantee Agreement or the Canadian Guarantee Agreement, and upon at least
five (5) Business Days’ prior written request by the Borrowers, the Agent shall
(and is hereby irrevocably authorized by the Lenders to) execute such documents
as may be necessary to evidence the release of such Agent’s Liens upon such
Collateral or to subordinate its interest therein, or to release such Guarantor
from its obligations under the U.S. Guarantee Agreement or the Canadian
Guarantee Agreement; provided, however, that (i) the Agent shall not be required
to execute any such document on terms which, in the Agent’s opinion, would
expose the Agent to liability or create any obligation or entail any consequence
other than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Obligors in respect of) all interests retained by the Obligors, including
the proceeds of any sale, all of which shall continue to constitute part of such
Collateral.

                    (c) The Agent shall have no obligation whatsoever to any of
the Lenders to assure that the Collateral exists or is owned by the Obligors or
is cared for, protected or insured or has been encumbered, or that the
applicable Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Agent pursuant to any of the
Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Agent may act in
any manner it may deem appropriate, in its sole discretion, given the Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
the Agent shall have no other duty or liability whatsoever to any Lender as to
any of the foregoing.

140

--------------------------------------------------------------------------------



          13.12 Restrictions on Actions by Lenders; Sharing of Payments.

                    (a) Each of the Lenders agrees that it shall not, without
the express consent of the Required Lenders, and that it shall, to the extent it
is lawfully entitled to do so, upon the request of the Required Lenders, set-off
against the Obligations, any amounts owing by such Lender to any Obligor or any
accounts of any Obligor now or hereafter maintained with such Lender. Each of
the Lenders further agrees that it shall not, unless specifically requested to
do so by the Agent, take or cause to be taken any action to enforce its rights
under this Agreement or against any Obligor, including the commencement of any
legal or equitable proceedings, to foreclose any Lien on, or otherwise enforce
any security interest in, any of the applicable Collateral.

                    (b) If at any time or times any Lender shall receive (i) by
payment, foreclosure, setoff or otherwise, any proceeds of Collateral or any
payments with respect to the Obligations of any Obligor to such Lender arising
under, or relating to, this Agreement or the other Loan Documents, except for
any such proceeds or payments received by such Lender from the Agent pursuant to
the terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (A) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (B) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Commitments; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment. If following the occurrence
of an Event of Default and realization upon the Collateral and the Guarantee
Agreements, the U.S. Lenders on the one hand and the Canadian Lenders on the
other hand has suffered or incurred a loss not recovered from available
Collateral, each Lender shall make such payments to the others of them so that
the loss is shared by all Lenders in accordance with each such Lender’s Pro Rata
Share.

          13.13 Agency for Perfection. Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting the Lenders’ security interest in
assets which, in accordance with the UCC or the PPSA or under other applicable
law, as applicable may be perfected by possession. Should any Lender (other than
the Agent) obtain possession of any such Collateral, such Lender shall notify
the Agent thereof, and, promptly upon the Agent’s request therefor, shall
deliver such Collateral to the Agent or in accordance with the Agent’s
instructions.

141

--------------------------------------------------------------------------------



          13.14 Payments by Agent to Lenders. All payments to be made by the
Agent to the applicable Lenders shall be made by bank wire transfer or internal
transfer of immediately available funds to each such Lender pursuant to wire
transfer instructions delivered in writing to the Agent on or prior to the
Agreement Date (or if such Lender is an Assignee, on the applicable Assignment
and Acceptance), or pursuant to such other wire transfer instructions as each
party may designate for itself by written notice to the Agent. Concurrently with
each such payment, the Agent shall identify whether such payment (or any portion
thereof) represents principal, interest or fees on the Loans or otherwise.
Unless the Agent receives notice from the applicable Borrowers prior to the date
on which any payment is due to the Lenders that such Borrowers will not make
such payment in full as and when required, the Agent may assume that such
Borrowers have made such payment in full to the Agent on such date in
immediately available funds and the Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each such Lender on such due date
an amount equal to the amount then due such Lender. If and to the extent the
Borrowers have not made such payment in full to the Agent, each applicable
Lender shall repay to the Agent on demand such amount distributed to such
Lender, together with interest thereon at the Federal Funds Rate for each day
from the date such amount is distributed to such Lender until the date repaid.

          13.15 Settlement.

                    (a) Each Lender’s funded portion of the applicable Loans is
intended by the applicable Lenders to be equal at all times to such Lender’s Pro
Rata Share of the outstanding applicable Loans. Notwithstanding such agreement,
the Agent, the Bank, and the other applicable Lenders agree (which agreement
shall not be for the benefit of or enforceable by the applicable Borrowers) that
in order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among them as to the applicable Loans (including the
applicable Swingline Loans and the applicable Agent Advances) shall take place
on a periodic basis in accordance with the following provisions:

          (i) The Agent shall request settlement (“Settlement”) with the
applicable Lenders at least once every two weeks, or on a more frequent basis at
the Agent’s election, (A) on behalf of the Bank, with respect to each applicable
outstanding Swingline Loan, (B) for itself, with respect to each applicable
Agent Advance, and (C) with respect to collections received, in each case, by
notifying the Lenders of such requested Settlement by telecopy or other
electronic transmission, no later than 12:00 noon (New York City time, as
applicable) on the date of such requested Settlement (the “Settlement Date”).
Each Lender (other than the Bank, in the case of applicable Swingline Loans and
the Agent in the case of applicable Agent Advances) shall transfer the amount of
such Lender’s Pro Rata Share of the outstanding principal amount of the
applicable Swingline Loans and the applicable Agent Advances with respect to
each Settlement to the Agent, to the Agent’s account, not later than 2:00 p.m.
(New York City time), on the Settlement Date applicable thereto. Settlements
shall occur during the continuation of a Default or an Event of Default and
whether or not the applicable conditions precedent set forth in Article IX have
then been satisfied. Such amounts made available to the Agent shall be applied
against the amounts of the applicable Swingline Loan or Agent Advance and,
together with the portion of such Swingline Loan or Agent Advance representing
the Bank’s Pro Rata Share thereof, shall cease to constitute Swingline Loans or
Agent Advances, but shall constitute Revolving Loans of such Lenders. If any
such amount is not transferred to the Agent by any Lender on the Settlement Date
applicable thereto, the Agent shall be entitled to recover such amount on demand
from such Lender together with interest thereon at the Federal Funds Rate for
the first three (3) days from and after the Settlement Date and thereafter at
the Interest Rate then applicable to Base Rate Loans (A) on behalf of the Bank,
with respect to each outstanding Swingline Loan, and (B) for itself, with
respect to each applicable Agent Advance.

142

--------------------------------------------------------------------------------



          (ii) Notwithstanding the foregoing, not more than one (1) Business Day
after demand is made by the Agent (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether the Agent has requested
a Settlement with respect to an applicable Swingline Loan or applicable Agent
Advance), each other Lender (A) shall irrevocably and unconditionally purchase
and receive from the Bank or the Agent, as applicable, without recourse or
warranty, an undivided interest and participation in such Swingline Loan or
Agent Advance equal to such Lender’s Pro Rata Share of such Swingline Loan or
Agent Advance and (B) if Settlement has not previously occurred with respect to
such Swingline Loans or Agent Advances, upon demand by the Bank or the Agent, as
applicable, shall pay to the Bank or the Agent, as applicable, as the purchase
price of such participation an amount equal to one-hundred percent (100%) of
such Lender’s Pro Rata Share of such Swingline Loans or Agent Advances. If such
amount is not in fact made available to the Agent by any Lender, the Agent shall
be entitled to recover such amount on demand from such Lender together with
interest thereon at the Federal Funds Rate for the first three (3) days from and
after such demand and thereafter at the Interest Rate then applicable to Base
Rate Loans.

          (iii) Notwithstanding any provisions of Section 2.5(g) or
Section 2.6(h), as applicable, to the contrary, from and after the date, if any,
on which any Lender purchases an undivided interest and participation in any
applicable Swingline Loan or applicable Agent Advance pursuant to clause (ii)
above, the Agent shall promptly distribute to such Lender, such Lender’s Pro
Rata Share of all payments of principal and interest and all proceeds of
Collateral received by the Agent in respect of such Swingline Loan or Agent
Advance.

          (iv) Between Settlement Dates, the Agent, to the extent no applicable
Agent Advances are outstanding, may pay over to the Bank any payments received
by the Agent, which in accordance with the terms of this Agreement would be
applied to the reduction of the applicable Loans, for application to the Bank’s
Loans including applicable Swingline Loans. If, as of any Settlement Date,
collections received since the then immediately preceding Settlement Date have
been applied to the Bank’s Loans (other than to applicable Swingline Loans or
applicable Agent Advances in which such Lender has not yet funded its purchase
of a participation pursuant to clause (ii) above), as provided for in the
previous sentence, the Bank shall pay to the Agent for the accounts of the
Lenders, to be applied to the applicable outstanding Loans of such Lenders, an
amount such that each Lender shall, upon receipt of such amount, have, as of
such Settlement Date, its Pro Rata Share of the applicable Loans. During the
period between Settlement Dates, the Bank with respect to applicable Swingline
Loans, the Agent with respect to applicable Agent Advances, and each Lender with
respect to the applicable Loans other than applicable Swingline Loans and
applicable Agent Advances, shall be entitled to interest at the applicable rate
or rates payable under this Agreement on the actual average daily amount of
funds employed by the Bank, the Agent and the other Lenders.

143

--------------------------------------------------------------------------------



          (v) Unless the Agent has received written notice from a Lender to the
contrary, the Agent may assume that the applicable conditions precedent set
forth in Article IX have been satisfied.

                    (b) Lenders’ Failure to Perform. All Loans (other than
Swingline Loans and Agent Advances) shall be made by the Lenders simultaneously
and in accordance with their Pro Rata Shares. It is understood that (i) no
Lender shall be responsible for any failure by any other Lender to perform its
obligation to make any applicable Loans hereunder, nor shall any applicable
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligation to make any Loans hereunder, (ii) no
failure by any Lender to perform its obligation to make any Loans hereunder
shall excuse any other Lender from its obligation to make any Loans hereunder,
and (iii) the obligations of each Lender hereunder shall be several, not joint
and several.

                    (c) Defaulting Lenders.

                    (i) Unless the Agent receives notice from a Lender on or
prior to the Closing Date or, with respect to any Borrowing after the Closing
Date, at least one Business Day prior to the date of such Borrowing, that such
Lender will not make available as and when required hereunder to the Agent that
Lender’s Pro Rata Share of a Borrowing, the Agent may assume that each such
Lender has made such amount available to the Agent in immediately available
funds on the Funding Date. Furthermore, the Agent may, in reliance upon such
assumption, make available to the applicable Borrowers on such date a
corresponding amount. If any Lender has not transferred its full Pro Rata Share
to the Agent in immediately available funds, and the Agent has transferred the
corresponding amount to the applicable Borrowers, on the Business Day following
such Funding Date that such Lender shall make such amount available to the
Agent, together with interest at the Federal Funds Rate for that day. A notice
by the Agent submitted to any Lender with respect to amounts owing shall be
conclusive, absent manifest error. If each Lender’s full Pro Rata Share is
transferred to the Agent as required, the amount transferred to the Agent shall
constitute that Lender’s applicable Loan for all purposes of this Agreement. If
that amount is not transferred to the Agent on the Business Day following the
Funding Date, the Agent will notify the Borrowers’ Agent of such failure to fund
and, upon demand by the Agent, the Borrowers shall pay such amount to the Agent
for the Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the Interest Rate
applicable at the time to the applicable Loans comprising that particular
Borrowing. The failure of any Lender to make any applicable Loan on any Funding
Date (any such Lender, prior to the cure of such failure, being hereinafter
referred to as a “Defaulting Revolving Lender”) shall not relieve any other
Lender of its obligation hereunder to make an applicable Loan on that Funding
Date. No Lender shall be responsible for any other Lender’s failure to advance
such other Lender’s Pro Rata Share of any Borrowing.

                    (ii) The failure of any Participating Lender to make any
payment required under Section 13.17(b) (any such Participating Lender, prior to
the cure of such failure, being hereinafter referred to as a “Defaulting
Participating Lender”) shall not relieve any other Participating Lender of its
obligation hereunder to make any payment required under Section 13.17(b).

144

--------------------------------------------------------------------------------



                    (d) Retention of Defaulting Lender’s Payments. The Agent
shall not be obligated to transfer to a Defaulting Lender any payments made by
the Borrowers or any other Obligor to the Agent for the Defaulting Lender’s
benefit; nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder. Amounts payable to a Defaulting Lender shall instead be paid
to or retained by the Agent. In its discretion, the Agent may loan the Borrowers
the amount of all such payments received or retained by it for the account of
such Defaulting Lender. Any amounts so loaned to the Borrowers shall bear
interest at the rate applicable to Base Rate Loans and for all other purposes of
this Agreement shall be treated as if they were applicable Loans, provided,
however, that for purposes of voting or consenting to matters with respect to
the Loan Documents and determining Pro Rata Shares, such Defaulting Lender shall
be deemed not to be a “Lender”. Until a Defaulting Revolving Lender cures its
failure to fund its Pro Rata Share of any Borrowing (A) such Defaulting
Revolving Lender shall not be entitled to any portion of the Unused Line Fee and
(B) the Unused Line Fee shall accrue in favor of the Lenders which have funded
their respective Pro Rata Shares of such requested Borrowing and shall be
allocated among such performing Lenders ratably based upon their relative
Commitments. Until a Defaulting Participating Lender cures its failure to make
payments required under Section 13.17(b) (A) such Defaulting Participating
Lender shall not be entitled to any portion of the Canadian Revolving Loan
Commitment Fee and (B) the Canadian Revolving Loan Commitment Fee shall accrue
in favor of the Participating Lenders which have made payments required under
Section 13.17(b) and shall be allocated among such performing Participating
Lenders ratably based upon their respective related Lenders’ U.S. Revolving
Credit Commitments. This Section shall remain effective with respect to such
Lender until such time as the Defaulting Lender shall no longer be in default of
any of its obligations under this Agreement. The terms of this Section shall not
be construed to increase or otherwise affect any Commitment of any Lender, or
relieve or excuse the performance by the applicable Borrowers of their duties
and obligations hereunder.

                    (e) Removal of Defaulting Lender. At the applicable
Borrowers’ request, the Agent or an Eligible Assignee reasonably acceptable to
the Agent and the applicable Borrowers shall have the right (but not the
obligation) to purchase from any Defaulting Lender, and each Defaulting Lender
shall, upon such request, sell and assign to the Agent or such Eligible
Assignee, all of the Defaulting Lender’s interests, rights and obligations under
this Agreement and the Loan Documents. Such sale shall be consummated promptly
after the Agent has arranged for a purchase by the Agent or an Eligible Assignee
pursuant to an Assignment and Acceptance, and at a price equal to the
outstanding principal balance of the Defaulting Lender’s Loans, plus accrued
interest and fees, and, if applicable, any Funded Canadian Loan Participation of
such Defaulting Lender, without premium or discount.

          13.16 Letters of Credit; Intra-Lender Issues.

                    (a) Notice of Letter of Credit Balance. On each Settlement
Date the Agent shall notify each U.S. Lender of the issuance of all Letters of
Credit since the prior Settlement Date.

                    (b) Participations in Letters of Credit.

145

--------------------------------------------------------------------------------



                    (i) Purchase of Participations. Immediately upon issuance of
any Letter of Credit in accordance with Section 2.4(d), each U.S. Lender shall
be deemed to have irrevocably and unconditionally purchased and received without
recourse or warranty, an undivided interest and participation equal to such U.S.
Lender’s Pro Rata Share of the face amount of such Letter of Credit in
connection with the issuance of such Letter of Credit (including all obligations
of the applicable Borrowers with respect thereto, and any security therefor or
guaranty pertaining thereto).

                    (ii) Sharing of Reimbursement Obligation Payments. Whenever
the Agent receives a payment from the Borrowers on account of reimbursement
obligations in respect of a Letter of Credit as to which the Agent has
previously received for the account of the applicable Letter of Credit Issuer
thereof payment from a U.S. Lender, the Agent shall promptly pay to such U.S.
Lender such U.S. Lender’s Pro Rata Share of such payment from the applicable
Borrowers. Each such payment shall be made by the Agent on the next Settlement
Date.

                    (iii) Documentation. Upon the request of any U.S. Lender,
the Agent shall furnish to such U.S. Lender copies of any Letter of Credit,
reimbursement agreements executed in connection therewith, applications for any
Letter of Credit, and such other documentation relating to such Letter of Credit
as may reasonably be requested by such U.S. Lender.

                    (iv) Obligations Irrevocable. The obligations of each U.S.
Lender to make payments to the Agent with respect to any Letter of Credit or
with respect to their participation therein or with respect to the U.S.
Revolving Loans made as a result of a drawing under a Letter of Credit and the
obligations of the applicable Borrowers for whose account the Letter of Credit
was issued to make payments to the Agent, for the account of the U.S. Lenders,
shall be irrevocable and shall not be subject to any qualification or exception
whatsoever, including any of the following circumstances:

          (A) any lack of validity or enforceability of this Agreement or any of
the other Loan Documents;

          (B) the existence of any claim, setoff, defense or other right which
the applicable Borrowers may have at any time against a beneficiary named in a
Letter of Credit or any transferee of any Letter of Credit (or any Person for
whom any such transferee may be acting), any U.S. Lender, the Agent, the
applicable Letter of Credit Issuer, or any other Person, whether in connection
with this Agreement, any applicable Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transactions between the applicable Borrowers or any other Person and the
beneficiary named in any Letter of Credit);

          (C) any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

          (D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

146

--------------------------------------------------------------------------------



          (E) the occurrence of any Default or Event of Default; or

          (F) the failure of the Borrowers to satisfy the applicable conditions
precedent set forth in Article IX.

                    (c) Recovery or Avoidance of Payments; Refund of Payments In
Error. In the event any payment by or on behalf of the applicable Borrowers
received by the Agent with respect to any Letter of Credit provided for any
Letter of Credit and distributed by the Agent to the U.S. Lenders on account of
their respective participations therein is thereafter set aside, avoided or
recovered from the Agent or the applicable Letter of Credit Issuer in connection
with any receivership, liquidation or bankruptcy proceeding, the U.S. Lenders
shall, upon demand by the Agent, pay to the Agent their respective Pro Rata
Shares of such amount set aside, avoided or recovered, together with interest at
the rate required to be paid by the Agent or the applicable Letter of Credit
Issuer upon the amount required to be repaid by it. Unless the Agent receives
notice from the applicable Borrowers prior to the date on which any payment is
due to the U.S. Lenders that the applicable Borrowers will not make such payment
in full as and when required, the Agent may assume that the Borrowers have made
such payment in full to the Agent on such date in immediately available funds
and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each U.S. Lender on such due date an amount equal to
the amount then due such U.S. Lender. If and to the extent the Borrowers have
not made such payment in full to the Agent, each U.S. Lender shall repay to the
Agent on demand such amount distributed to such U.S. Lender, together with
interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such U.S. Lender until the date repaid.

                    (d) Indemnification by U.S. Lenders. To the extent not
reimbursed by the applicable Borrowers and without limiting the obligations of
the applicable Borrowers hereunder, the U.S. Lenders agree to indemnify the
applicable Letter of Credit Issuer ratably in accordance with their respective
Pro Rata Shares, for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’
fees) or disbursements of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against such Letter of Credit Issuer in any way relating
to or arising out of any Letter of Credit or the transactions contemplated
thereby or any action taken or omitted by such Letter of Credit Issuer under any
Letter of Credit or any Loan Document in connection therewith; provided that no
Lender shall be liable for any of the foregoing to the extent it arises from the
gross negligence or willful misconduct of the Person to be indemnified. Without
limitation of the foregoing, each U.S. Lender agrees to reimburse the applicable
Letter of Credit Issuer promptly upon demand for its Pro Rata Share of any costs
or expenses payable by the applicable Borrowers to such Letter of Credit Issuer,
to the extent that such Letter of Credit Issuer is not promptly reimbursed for
such costs and expenses by the applicable Borrowers. The agreement contained in
this Section shall survive payment in full of all other Obligations.

147

--------------------------------------------------------------------------------



          13.17 Canadian Revolving Loans; Intra-Lender Issues.

                    (a) Canadian Loan Participations. Notwithstanding anything
to the contrary contained herein, all Canadian Revolving Loans shall be made
solely by the Canadian Lenders. However, each Lender that does not have a
Canadian Revolving Credit Commitment or an Affiliate with a Canadian Revolving
Credit Commitment (a “Participating Lender”) shall irrevocably and
unconditionally purchase and acquire and shall be deemed to irrevocably and
unconditionally purchase and acquire from the Canadian Funding Banks, and the
Canadian Funding Banks shall sell and be deemed to sell to each such
Participating Lender, without recourse or any representation or warranty
whatsoever, an undivided interest and participation (a “Canadian Loan
Participation”) in each Canadian Revolving Loan funded by the Canadian Funding
Banks (other than a Canadian Swingline Loan) in an amount equal to such
Participating Lender’s Pro Rata Share of the Borrowing which includes such
Canadian Revolving Loan. Such purchase and sale of a Canadian Loan Participation
shall be deemed to occur automatically upon the making of a Canadian Revolving
Loan by the Canadian Funding Banks (other than a Canadian Swingline Loan),
without any further notice to any Participating Lender. The purchase price
payable by each Participating Lender to the Canadian Funding Banks for each
Canadian Loan Participation purchased by it from the Canadian Funding Banks
shall be equal to 100% of the principal amount of such Canadian Loan
Participation (i.e., the product of (i) the amount of the Borrowing which
includes the relevant Canadian Revolving Loan and (ii) such Participating
Lender’s Pro Rata Share), and such purchase price shall be payable by each
Participating Lender to the Canadian Funding Banks in accordance with the
settlement procedure set forth in Section 13.17(b) below. All rights and
obligations of the Canadian Funding Banks hereunder shall be allocated among the
Canadian Funding Banks based on their respective Canadian Funding Percentages.
The Canadian Funding Banks and the Agent shall record on their books the amount
of the Canadian Revolving Loans made by the Canadian Funding Banks and each
Participating Lender’s Canadian Loan Participation and Funded Canadian Loan
Participation therein, all payments in respect thereof and interest accrued
thereon and all payments made by and to each Participating Lender pursuant to
this ­Section 13.17. Notwithstanding anything to the contrary contained in any
Loan Document, the Agent is hereby authorized to designate any Canadian Lender
to be a Canadian Funding Bank if such Canadian Lender shall have so agreed, and
if any time a Participating Lender shall acquire or have an Eligible Canadian
Affiliate, at the request of the Agent, if such Participating Lender and
Eligible Canadian Affiliate shall so agree, the applicable Canadian Funding
Banks shall assign to such Eligible Canadian Affiliate, and such Eligible
Canadian Affiliate shall assume and purchase from the applicable Canadian
Funding Banks, (x) Canadian Revolving Loans in an aggregate principal amount
equal to such Participating Lender’s Canadian Loan Participations and (y) a
Canadian Revolving Credit Commitment in an amount equal to such Participating
Lender’s ratable share (based on the respective U.S. Revolving Credit
Commitments of such Participating Lender and each other U.S. Lender that has a
related Canadian Lender) of the aggregate Canadian Revolving Credit Commitments.

148

--------------------------------------------------------------------------------



                    (b) Settlement Procedures for Canadian Loan Participations.
Each Participating Lender’s Canadian Loan Participation in the Canadian
Revolving Loans (other than Canadian Swingline Loans and Canadian Agent
Advances) shall be in an amount equal to its Pro Rata Share of all such Canadian
Revolving Loans. However, in order to facilitate the administration of the
Canadian Revolving Loans made by the Canadian Funding Banks and the Canadian
Loan Participations, settlement among the Canadian Funding Banks and the
Participating Lenders with regard to the Participating Lenders’ Canadian Loan
Participations shall take place in accordance with the following provisions:

          (i) The Canadian Funding Banks and the Participating Lenders shall
settle (a “Canadian Participation Settlement”) by payments in respect of the
Canadian Loan Participations as follows: So long as any Canadian Revolving Loans
are outstanding, Canadian Participation Settlements shall be effected through
the Agent acting through its Canada branch on such Business Days as the Agent
(or the Canadian Bank on its behalf) shall specify by a notice by telecopy,
telephone or similar form of notice to each Participating Lender requesting such
Canadian Participation Settlement (each such date on which a Canadian
Participation Settlement occurs herein called a “Canadian Participation
Settlement Date”), such notice to be delivered no later than 12:00 noon (New
York time) on the requested Canadian Participation Settlement Date; provided,
that neither the Canadian Funding Banks nor the Agent shall specify a Canadian
Participation Settlement Date prior to the occurrence of a Default under
Section 10.1(e), 10.1(f), 10.1(g) or 10.1(h) or an Event of Default; provided,
further, that if (x) such Default or Event of Default is cured or waived in
writing in accordance with the terms hereof, (y) no Obligations have yet been
declared due and payable under Section 10.2 and (z) the Agent and the Canadian
Funding Banks have actual knowledge of such cure or waiver, all prior to the
Canadian Funding Banks or the Agent giving notice to the Participating Lenders
of the first Canadian Participation Settlement Date under this Agreement, then
neither the Canadian Funding Banks nor the Agent shall give notice to the
Participating Lenders of a Canadian Participation Settlement Date based upon
such cured or waived Default or Event of Default; and provided, further, that
the Canadian Funding Banks or the Agent, as the case may be, shall give the
Canadian Borrowers not less than one (1) Business Days’ prior notice of the
first Canadian Participation Settlement Date under this Agreement. If on any
Canadian Participation Settlement Date the total principal amount of the
Canadian Revolving Loans (other than Canadian Swingline Loans) made or deemed
made by the Canadian Funding Banks during the period ending on (but excluding)
such Canadian Participation Settlement Date and commencing on (and including)
the immediately preceding Canadian Participation Settlement Date (or the Closing
Date in the case of the period ending on the first Canadian Participation
Settlement Date) (each such period herein called a “Canadian Participation
Settlement Period”) is greater than the principal amount of Canadian Revolving
Loans (other than Canadian Swingline Loans) repaid during such Canadian
Participation Settlement Period to the Canadian Funding Banks, each
Participating Lender shall pay to the Canadian Funding Banks (through the Agent
acting through its Canada branch), no later than 2:00 p.m. (New York time) on
such Canadian Participation Settlement Date, an amount equal to such
Participating Lender’s ratable share of the amount of such excess. If in any
Canadian Participation Settlement Period the outstanding principal amount of the
Canadian Revolving Loans (other than Canadian Swingline Loans) repaid to the
Canadian Funding Banks in such period exceeds the total principal amount of the
Canadian Revolving Loans (other than Canadian Swingline Loans) made or deemed
made by the Canadian Funding Banks during such period, the Canadian Funding
Banks shall pay to each Participating Lender (through the Agent acting through
its Canada branch (or the Canadian Bank on its behalf)) on such Canadian
Participation Settlement Date an amount equal to such Participating Lender’s
ratable share of such excess. In addition, on each Canadian Participation
Settlement Date the Canadian Funding Banks (through the Agent acting through its
Canada branch) shall pay to each Participating Lender, to the extent received
from the Canadian Obligors, such Participating Lender’s ratable share of the
interest paid on the Canadian Revolving Loans (other than Canadian Swingline
Loans) made by the Canadian Funding Banks during the Canadian Participation
Settlement Period ending on such Canadian Participation Settlement Date, such
ratable share to be equal to the percentage which the average daily outstanding
amount of such Participating Lender’s Funded Canadian Loan Participation with
the Canadian Funding Banks for the period for which such interest is paid bears
to the average daily amount of the total outstanding principal amount of the
Canadian Revolving Loans (other than Canadian Swingline Loans) made by the
Canadian Funding Banks during such period. Canadian Participation Settlements in
respect of Canadian Revolving Loans shall be made in Cdn. Dollars (or, at the
request of any Participating Lender, the Equivalent Amount in Dollars of any
applicable amount on the day such amount is paid) on the Canadian Participation
Settlement Date for such Canadian Revolving Loans.

149

--------------------------------------------------------------------------------



          (ii) If any Participating Lender fails to pay to the Canadian Funding
Banks on any Canadian Participation Settlement Date the full amount required to
be paid by such Participating Lender to the Canadian Funding Banks on such
Canadian Participation Settlement Date in respect of such Participating Lender’s
Canadian Loan Participation (such Participating Lender’s “Canadian Participation
Settlement Amount”) with the Canadian Funding Banks, the Canadian Funding Banks
shall be entitled to recover such unpaid amount from such Participating Lender,
together with interest thereon (in the same respective currency or currencies as
the relevant Canadian Revolving Loans) at the Canadian Prime Rate for the first
three (3) days from and after the Canadian Participation Settlement Date and
thereafter at the interest rate then applicable to the relevant Canadian
Revolving Loans. Without limiting the Canadian Funding Banks’ rights to recover
from any Participating Lender any unpaid Canadian Participation Settlement
Amount payable by such Participating Lender to the Canadian Funding Banks, the
Canadian Funding Banks and the Agent acting through its Canada branch or
otherwise shall also be entitled to withhold from amounts otherwise payable to
such Participating Lender, and the Agent shall also be entitled to withhold from
amounts otherwise payable to the Lender related to such Participating Lender, an
amount equal to such Participating Lender’s unpaid Canadian Participation
Settlement Amount owing to the Canadian Funding Banks and apply such withheld
amount to the payment of any unpaid Canadian Participation Settlement Amount
owing by such Participating Lender to the Canadian Funding Banks.

          (iii) If there occurs any Default under Section 10.1(e), 10.1(f),
10.1(g) or 10.1(h) or any Event of Default, and so long as such Default or Event
of Default continues, each Participating Lender shall also pay to the Canadian
Funding Banks upon demand by the Canadian Funding Banks an amount equal to the
difference between (A) such Participating Lender’s ratable share of interest
accrued and unpaid on the Canadian Revolving Loans (other than Canadian
Swingline Loans) made by the Canadian Funding Banks and (B) interest accrued and
unpaid on such Participating Lender’s Funded Canadian Loan Participation with
the Canadian Funding Banks. Upon such payment, such Participating Lender shall
be entitled to receive from the Canadian Funding Banks, as and when paid by the
Canadian Obligors or recovered from their assets, such Participating Lender’s
ratable share of all payments of interest accrued on the Canadian Revolving
Loans (other than Canadian Swingline Loans) made by the Canadian Funding Banks.
Amounts payable under this paragraph (iii) shall be paid in Cdn. Dollars (or, at
the request of any Participating Lender, the Equivalent Amount in Dollars of
such amounts on the day such amounts are paid hereunder) on the date payment is
required to be made hereunder.

150

--------------------------------------------------------------------------------



          (iv) If the Canadian Funding Banks are required to make any payment to
the Agent (or the Canadian Bank, in the case of Canadian Swingline Loans) with
respect to any Canadian Swingline Loan (or its participation therein) or any
Canadian Agent Advance (or its participation therein), in each case other than
as a Canadian Revolving Loan being made to any Canadian Borrower, each
Participating Lender shall, upon request of the Canadian Funding Banks, pay to
the Canadian Funding Banks an amount equal to such Participating Lender’s
ratable share of such payment.

          (v) Following the first Canadian Participation Settlement Date, the
Agent acting through its Canada branch shall effect a Canadian Participation
Settlement on each subsequent Settlement Date or within one (1) Business Day
thereafter.

                    (c) Obligations Irrevocable. The obligations of each
Participating Lender to purchase from the Canadian Funding Banks a participation
in each Canadian Revolving Loan (other than Canadian Swingline Loans) made by
the Canadian Funding Banks and to make payments to the Canadian Funding Banks
with respect to such participation and to make payments to the Canadian Funding
Banks with respect to Canadian Swingline Loans and Canadian Agent Advances
participated in by the Canadian Funding Banks, in each case as provided herein,
shall be irrevocable and not subject to any qualification or exception
whatsoever, including any of the following circumstances:

          (i) any lack of validity or enforceability of this Agreement or any of
the other Loan Documents or of any Canadian Revolving Loans, against any
Borrower or any Canadian Guarantor;

          (ii) the existence of any claim, setoff, defense or other right which
any Canadian Borrower or any other Borrower or any Guarantor may have at any
time in respect of any Canadian Revolving Loans;

          (iii) any application or misapplication of any proceeds of any
Canadian Revolving Loans;

          (iv) the surrender or impairment of any security for any Canadian
Revolving Loans;

          (v) the occurrence of any Default or Event of Default;

          (vi) the commencement or pendency of any events specified
Section 10.1(e), 10.1(f), 10.1(g) or 10.1(h) in respect of any Obligor or any
other Person; or

          (vii) the failure to satisfy the applicable conditions precedent set
forth in Section 9 or the occurrence of any of the circumstances set forth in
Section 13.16(b)(iv).

151

--------------------------------------------------------------------------------



                    (d) Recovery or Avoidance of Payments. In the event any
payment by or on behalf of any Canadian Borrower or any other Obligor received
by the Canadian Funding Banks or the Agent acting through its Canada branch with
respect to any Canadian Revolving Loan made by the Canadian Funding Banks is
thereafter set aside, avoided or recovered from the Canadian Funding Banks or
the Agent in connection with any receivership, liquidation or bankruptcy
proceeding, each Participating Lender shall, upon demand by the Canadian Funding
Banks or the Agent, pay to the Canadian Funding Banks (through the Agent acting
through its Canada branch) such Participating Lender’s ratable share of such
amount set aside, avoided or recovered, together with interest at the rate and
in the currency required to be paid by the Canadian Funding Banks or the Agent
upon the amount required to be repaid by it.

                    (e) Indemnification by Lenders. Each Participating Lender
agrees to indemnify the Canadian Funding Banks (to the extent not reimbursed by
the Canadian Borrowers and without limiting the obligations of the Canadian
Borrowers hereunder or under any other Loan Document) ratably for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including Attorney Costs) or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against the
Canadian Funding Banks in any way relating to or arising out of any Canadian
Revolving Loans or any participations by the Canadian Funding Banks in any
Canadian Swingline Loans or Canadian Agent Advances or any action taken or
omitted by the Canadian Funding Banks in connection therewith. Without limiting
the foregoing, each Participating Lender agrees to reimburse the Canadian
Funding Banks promptly upon demand for such Participating Lender’s ratable share
of any costs or expenses payable by the Canadian Borrowers to the Canadian
Funding Banks in respect of the Canadian Revolving Loans to the extent that the
Canadian Funding Banks is not promptly reimbursed for such costs and expenses by
the Canadian Borrowers. The agreement contained in this Section 13.17(e) shall
survive payment in full of all Canadian Revolving Loans.

                    (f) Canadian Loan Participation Fee. In consideration for
each Participating Lender’s participation in the Canadian Revolving Loans (other
than Canadian Swingline Loans) made by the Canadian Funding Banks, the Canadian
Funding Banks agree to pay to the Agent acting through its Canada branch,
ratably in accordance with their respective Canadian Funding Percentages, for
the account of each Participating Lender, as and when the Canadian Funding Banks
receive payment of interest on their Canadian Revolving Loans (other than
Canadian Swingline Loans), a fee (the “Canadian Loan Participation Fee”) at a
rate per annum equal to the Applicable Margin on such Canadian Revolving Loans
minus 0.25%, ratably in accordance with the Unfunded Canadian Loan Participation
of such Participating Lender in such Canadian Revolving Loans of the Canadian
Funding Banks. The Canadian Loan Participation Fee in respect of any Unfunded
Canadian Loan Participation in a Canadian Revolving Loan shall be payable to the
Agent acting through its Canada branch in Cdn. Dollars when interest on such
Canadian Revolving Loan is received by the Canadian Funding Banks. If the
Canadian Funding Banks do not receive payment in full of such interest, the
Canadian Loan Participation Fee in respect of the Unfunded Canadian Loan
Participation in such Canadian Revolving Loan shall be reduced proportionately.
Any amounts payable under this Section 13.17(f) by the Agent acting through its
Canada branch to the Participating Lenders shall be paid in Cdn. Dollars or, at
the request of any Participating Lender, the Equivalent Amount in Dollars of
such amounts on the day of payment to such Participating Lender.

152

--------------------------------------------------------------------------------



                    (g) Canadian Revolving Loan Commitment Fees. In
consideration for each Participating Lender’s participation in the Canadian
Revolving Loans (other than Canadian Swingline Loans) made by the Canadian
Funding Banks, each Canadian Funding Bank agrees to pay to the Agent acting
through its Canada branch for the account of each Participating Lender, as and
when the Canadian Funding Banks receive payment of their Pro Rata Share of the
Unused Line Fee in respect of their Canadian Revolving Credit Commitments
pursuant to Section 3.5(c) (each, a “Canadian Revolving Loan Commitment Fee”), a
portion of each such Canadian Revolving Loan Commitment Fee equal to such
Participating Lender’s Pro Rata Share of the amount of such Canadian Revolving
Loan Commitment Fee paid to the Agent for the benefit of the Lenders. Each
payment by the Canadian Funding Banks of a Participating Lender’s share of a
Canadian Revolving Loan Commitment Fee shall be payable to the Agent acting
through its Canada branch (in Dollars) when such Canadian Revolving Loan
Commitment Fee is received by the Canadian Funding Banks. If the Canadian
Funding Banks do not receive payment in full of a Canadian Revolving Loan
Commitment Fee due and owing to the Canadian Funding Banks, the portion of such
Canadian Revolving Loan Commitment Fee payable to such Participating Lender
shall be reduced proportionately. Any amounts payable under this Section
13.17(g) by the Agent acting through its Canada branch to the Participating
Lenders shall be paid in Dollars.

                    (h) Canadian Affiliates. Anything contained herein to the
contrary notwithstanding, any Lender may assign to any of its Eligible Canadian
Affiliates that would otherwise qualify as an Eligible Assignee the rights and
obligations of such Lender in respect of Canadian Revolving Loans, and such
Affiliate shall thereupon be deemed to be the “Lender” hereunder in respect of
such Loans, provided that (i) such Lender shall have given notice of such
assignment to the Agent and the Borrowers, and (ii) for purposes of any consents
or other voting rights hereunder, the assignor Lender shall continue to be the
“Lender” with respect thereto.

                    (i) No Liability of the Obligors. Anything contained herein
to the contrary notwithstanding, in the event a breach by any Lender (including
any Canadian Funding Bank) of its obligations owing to another Lender (including
any Canadian Funding Bank) under this Section 13.17 shall cause any losses of
such other Lender, the Obligors shall not be liable for any of such losses and
shall not be obligated to indemnify such other Lender for any of such losses.
This clause (i) shall not affect any Borrower’s obligations to repay any Loans,
any interest thereon or any other fees under this Agreement, or any other
Obligations of any Obligor not affected by any such breach.

          13.18 Concerning the Collateral and the Related Loan Documents. Each
Lender authorizes and directs the Agent to enter into the other Loan Documents,
for the ratable benefit and obligation of the Agent and the Lenders. Each Lender
agrees that any action taken by the Agent or the Required Lenders, as
applicable, in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Agent or the Required Lenders, as applicable,
of their respective powers set forth therein or herein, together with such other
powers that are reasonably incidental thereto, shall be binding upon all of the
Lenders. The Lenders acknowledge that the Loans, applicable Agent Advances,
applicable Swingline Loans, Bank Products (including all Hedge Agreements) and
all interest, fees and expenses hereunder constitute one Debt, secured pari
passu by all of the applicable Collateral, subject to the order of distribution
set forth in Section 4.7.

153

--------------------------------------------------------------------------------



          13.19 Field Audit and Examination Reports; Disclaimer by Lenders. By
signing this Agreement, each Lender:

          (a) is deemed to have requested that the Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by or on behalf of
the Agent;

          (b) expressly agrees and acknowledges that neither the Bank nor the
Agent (i) makes any representation or warranty as to the accuracy of any Report,
or (ii) shall be liable for any information contained in any Report;

          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or the Bank or other party
performing any audit or examination will inspect only specific information
regarding the Obligors and will rely significantly upon the Obligors’ books and
records, as well as on representations of Obligors’ personnel;

          (d) agrees to keep all Reports confidential and strictly for its
internal use, and not to distribute except to its participants, or use any
Report in any other manner; and

          (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of the Borrowers; and (ii) to pay and protect, and indemnify, defend and
hold the Agent and any such other Person preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses and other
amounts (including Attorney Costs) incurred by the Agent and any such other
Person preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

          13.20 Relation Among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.

          13.21 Arrangers; Agent.

                    (a) Each of the parties to this Agreement acknowledges that,
other than any rights and duties explicitly assigned to the Arrangers under this
Agreement, the Arrangers do not have any obligations hereunder and shall not be
responsible or accountable to any other party hereto for any action or failure
to act hereunder. Without limiting the foregoing, no Arranger shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on the Arrangers in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

154

--------------------------------------------------------------------------------



                    (b) No Lender identified on the facing page of this
Agreement as a “Syndication Agent” or a “Co-Documentation Agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, no Lender identified as a “Syndication Agent” or a “Co-Documentation
Agent” shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

          13.22 The Register.

                    (a) The Agent shall maintain a register (each, a
“Register”), which shall include a master account and a subsidiary account for
each applicable Lender and in which accounts (taken together) shall be recorded
(i) the date and amount of each Borrowing made hereunder, the Type of each Loan
comprising such Borrowing and any Interest Period applicable thereto, (ii) the
effective date and amount of each Assignment and Acceptance delivered to and
accepted by it and the parties thereto, (iii) the amount of any principal or
interest due and payable or to become due and payable from the applicable
Borrowers to each Lender hereunder or under the notes payable by the applicable
Borrowers to such Lender, and (iv) the amount of any sum received by the Agent
from the applicable Borrowers or any other Obligor and each Lender’s ratable
share thereof. Each Register shall be available for inspection by the applicable
Borrowers or any applicable Lender at the respective offices of the Agent at any
reasonable time and from time to time upon reasonable prior notice. Any failure
of the Agent to record in the applicable Register, or any error in doing so,
shall not limit or otherwise affect the obligation of the applicable Borrowers
hereunder (or under any Loan Document) to pay any amount owing with respect to
the Loans or provide the basis for any claim against the Agent. The Obligations
and Letters of Credit are registered obligations and the right, title and
interest of any Lender and their assignees in and to such Obligations and
Letters of Credit as the case may be, shall be transferable only upon notation
of such transfer in the applicable Register. Solely for purposes of this
Section 13.22 and for Tax purposes only, the Agent shall be the applicable
Borrowers’ agent for purposes of maintaining the applicable Register (but the
Agent shall have no liability whatsoever to any applicable Borrower or any other
Person on account of any inaccuracies contained in the applicable Register).
This Section 13.22 shall be construed so that the Obligations and Letters of
Credit are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any
related regulations (and any other relevant or successor provisions of the
Internal Revenue Code or such regulations).

                    (b) In the event that any Lender sells participations in any
Loan, Commitment or other interest of such Lender hereunder or under any other
Loan Document, such Lender shall maintain a register on which it enters the name
of all participants in the Obligations held by it and the principal amount (and
stated interest thereon) of the portion of the Obligations which is the subject
of the participation (the “Participant Register”). An Obligation may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each note shall expressly so provide). Any
participation of such Obligations may be effected only by the registration of
such participation on the Participant Register. The Participant Register shall
be available for inspection by the Borrower at any reasonable time and from time
to time upon reasonable prior notice.

155

--------------------------------------------------------------------------------



ARTICLE XIV

MISCELLANEOUS

          14.1 No Waivers; Cumulative Remedies. No failure by the Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
present or future supplement hereto, or in any other agreement between or among
the Obligors and the Agent and/or any Lender, or delay by the Agent or any
Lender in exercising the same, will operate as a waiver thereof. No waiver by
the Agent or any Lender will be effective unless it is in writing, and then only
to the extent specifically stated. No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by the Obligors of any provision of
this Agreement. The Agent and the Lenders may proceed directly to collect the
Obligations without any prior recourse to the Collateral. The Agent’s and each
Lender’s rights under this Agreement will be cumulative and not exclusive of any
other right or remedy which the Agent or any Lender may have.

          14.2 Severability. The illegality or unenforceability of any provision
of this Agreement or any Loan Document or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder.

          14.3 Governing Law; Choice of Forum; Service of Process.

                    (a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK; PROVIDED THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW; PROVIDED, FURTHER, THAT IF THE LAWS OF ANY
JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY,
PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL
MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH
OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

                    (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE OBLIGORS, THE AGENT AND
THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE OBLIGORS, THE AGENT AND THE
LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENCE, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE
FOREGOING: (i) THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY BORROWER, ANY GUARANTOR OR ANY PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE
OBLIGATIONS AND (ii) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS
FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.

156

--------------------------------------------------------------------------------



                    (c) SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK SHALL APPLY TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

                    (d) EACH BORROWER AND EACH GUARANTOR HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO
THE BORROWERS’ AGENT AT ITS ADDRESS SET FORTH IN SECTION 14.8 AND SERVICE SO
MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE
BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID. NOTHING CONTAINED HEREIN
SHALL AFFECT THE RIGHT OF THE AGENT OR THE LENDERS TO SERVE LEGAL PROCESS BY ANY
OTHER MANNER PERMITTED BY LAW.

          14.4 WAIVER OF JURY TRIAL. THE OBLIGORS, THE LENDERS AND THE AGENT
EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN
ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE
PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR
ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.
THE OBLIGORS, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

          14.5 Survival of Representations and Warranties. All of the Borrowers’
and other Obligors’ representations and warranties contained in this Agreement
and the other Loan Documents shall survive the execution, delivery, and
acceptance thereof by the parties, notwithstanding any investigation by the
Agent or the Lenders or their respective agents.

157

--------------------------------------------------------------------------------



          14.6 Other Security and Guarantees. The Agent may, without notice or
demand and without affecting the Borrowers’ or any Obligor’s obligations
hereunder, from time to time: (a) take from any Person and hold collateral
(other than the Collateral) for the payment of all or any part of the
Obligations and exchange, enforce or release such collateral or any part
thereof; and (b) accept and hold any endorsement or guaranty of payment of all
or any part of the Obligations and release or substitute any such endorser or
guarantor, or any Person who has given any Lien in any other collateral as
security for the payment of all or any part of the Obligations, or any other
Person in any way obligated to pay all or any part of the Obligations.

          14.7 Fees and Expenses. Except for Taxes which shall be solely covered
by Section 5.1 hereunder, the applicable Borrowers agree to pay to the Agent,
for its benefit, on demand, all reasonable and documented, out-of-pocket costs
and expenses that the Agent pays or incurs in connection with the negotiation,
preparation, syndication, consummation, administration, enforcement, and
termination of this Agreement or any of the other Loan Documents, including:
(a) Attorney Costs; (b) reasonable and documented, out-of-pocket costs and
expenses (including reasonable attorneys’ and paralegals’ fees and
disbursements) for any amendment, supplement, waiver, consent, or subsequent
closing in connection with the Loan Documents and the transactions contemplated
thereby; (c) documented, out-of-pocket costs and expenses of lien and title
searches and title insurance; (d) documented, out-of-pocket Taxes, fees and
other charges for filing financing statements and continuations and other
actions to perfect, protect, and continue the Agent’s Liens (including
reasonable costs and expenses paid or incurred by the Agent in connection with
the consummation of this Agreement); (e) reasonable sums paid or incurred to pay
any amount or take any action required of the Obligors under the Loan Documents
that the Obligors fail to pay or take; (f) reasonable and documented,
out-of-pocket costs of appraisals (including all Appraisals), inspections, and
verifications of the Collateral, including travel, lodging, and meals for
inspections of the Collateral and the Obligors’ operations by the Agent plus the
Agent’s then customary charge for field examinations and audits and the
preparation of reports thereof (such charge is currently $850 per day (or
portion thereof) for each Person employed by the Agent with respect to each
field examination or audit); and (g) reasonable and documented, out-of-pocket
costs and expenses of forwarding loan proceeds, collecting checks and other
items of payment, and establishing and maintaining Payment Accounts and lock
boxes, and costs and expenses of preserving and protecting the applicable
Collateral. In addition, the Borrowers agree to pay, during or after the
existence of an Event of Default, (i) on demand to the Agent, for its benefit,
all costs and expenses incurred by the Agent (including Attorney Costs), and
(ii) to the Lenders (other than the applicable Bank), on demand, all reasonable
and actual fees, expenses and disbursements incurred by the applicable Lenders
for one law firm retained by such Lenders (and, in the event of any conflict of
interest among Lenders, one additional law firm for Lenders subject to such
conflict), in each case, paid or incurred to obtain payment of the Obligations,
enforce the Agent’s Liens, sell or otherwise realize upon the applicable
Collateral, and otherwise enforce the provisions of the Loan Documents, or to
defend any claims made or threatened against the Agent or any Lender arising out
of the transactions contemplated hereby (including preparations for and
consultations concerning any such matters). The foregoing shall not be construed
to limit any other provisions of the Loan Documents regarding costs and expenses
to be paid by the Borrowers and other Obligors.

158

--------------------------------------------------------------------------------



          14.8 Notices. Except as otherwise provided herein, all notices,
demands and requests that any party is required or elects to give to any other
shall be in writing, or by a telecommunications device capable of creating a
written record, and any such notice shall become effective (a) upon personal
delivery thereof, including, but not limited to, delivery by overnight mail and
courier service, (b) four (4) days after it shall have been mailed by United
States and/or Canada Post mail, first class, certified or registered, with
postage prepaid, or (c) in the case of notice by such a telecommunications
device, when properly transmitted, in each case addressed to the party to be
notified as follows:

 

 

 

If to the Agent or the U.S. Bank:

 

Bank of America, N.A.

 

 

200 Glastonbury Boulevard Glastonbury, CT 06033 MAIL CODE: CT2-545-01-05
Attention: Cynthia Stannard Telecopy No.: (860)657-7759

 

 

 

If to the Canadian Bank:

 

Bank of America N.A. (acting through its Canada branch) 200 Front Street West
Toronto, Ontario M5V 3L2 Attention: Teresa Tsui Telecopy No.: (416) 349-4282

 

 

 

If to the Borrowers:

 

United Rentals, Inc. Five Greenwich Office Park Greenwich, Connecticut 06831
Attention: Chief Financial Officer Telecopy No.: 203-622-6080

 

 

 

 

 

With a copy to

 

 

 

 

 

United Rentals, Inc. Five Greenwich Office Park Greenwich, Connecticut 06831
Attention: General Counsel Telecopy No.: 203-622-6080

 

 

 

 

 

with a copy to

 

 

 

 

 

Weil, Gotshal & Manges LLP767 5th Avenue New York City, NY 10153 Weil, Gotshal &
Manges LLP Fax +1 (212) 310 8007

 

 

 

 

 

Attention: Warren Buhle

 

 

 

If to a Lender:

 

To the address of such Lender set forth on the signature page hereto or on the
Assignment and Acceptance for such Lender, as applicable

159

--------------------------------------------------------------------------------



or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

          14.9 Waiver of Notices. Unless otherwise expressly provided herein,
each Obligor waives presentment, and notice of demand or dishonor and protest as
to any instrument, notice of intent to accelerate the Obligations and notice of
acceleration of the Obligations, as well as any and all other notices to which
it might otherwise be entitled. No notice to or demand on any Obligor which the
Agent or any applicable Lender may elect to give shall entitle any Obligor to
any or further notice or demand in the same, similar or other circumstances.

          14.10 Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective representatives,
successors, and assigns of the parties hereto; provided, however, that no
interest herein may be assigned (except pursuant to a transaction expressly
permitted hereunder) by any Borrower or any Guarantor without prior written
consent of the Agent and each Lender. The rights and benefits of the Agent and
the Lenders hereunder shall, if such Persons so agree, inure to any party
acquiring any interest in the Obligations or any part thereof.

          14.11 Indemnity of the Agent and the Lenders.

                    (a) The Obligors agree to defend, indemnify and hold all
Agent-Related Persons, each Arranger and each Lender and each of their
respective Affiliates, officers, directors, employees, counsel, representatives,
agents and attorneys-in-fact (each, an “Indemnified Person”) harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits (whether brought by a Borrower or any other Person),
costs, charges, expenses and disbursements (including Attorney Costs and
reasonable legal costs and expenses of the Lenders) of any kind or nature
whatsoever which may at any time (including at any time following repayment of
the Loans and the termination, resignation or replacement of the Agent or
replacement of any Lender) be imposed on, incurred by or asserted against any
such Person in any way relating to or arising out of this Agreement or any
document contemplated by or referred to herein, or the transactions contemplated
hereby, or any action taken or omitted by any such Person under or in connection
with any of the foregoing, including with respect to any investigation,
litigation or proceeding (including any bankruptcy, insolvency or similar
proceedings, and any appellate proceeding) related to or arising out of this
Agreement, any other Loan Document, or the Loans or the use of the proceeds
thereof, whether or not any Indemnified Person is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided, that the
Obligors shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities to the extent resulting from the gross
negligence, bad faith or willful misconduct of such Indemnified Person. The
agreements in this Section shall survive payment of all other Obligations.

                    (b) The Obligors agree to indemnify, defend and hold
harmless the Agent and the Lenders from any loss or liability directly or
indirectly arising out of the use, generation, manufacture, production, storage,
release, threatened release, discharge, disposal or presence of a Contaminant
relating to any Borrower’s, any Guarantor’s or any of their Subsidiaries’
operations, business or property. This indemnity will apply whether the
Contaminant is on, under or, if attributable to any Borrower, Guarantor or their
Subsidiaries, about a Borrower’s or a Guarantor’s or their Subsidiary’s property
or operations or property leased to a Borrower or Subsidiary. The indemnity
includes but is not limited to Attorneys Costs and reasonable legal costs and
expenses of the Lenders. The indemnity extends to the Agent and the Lenders,
their parents, Affiliates, Subsidiaries and all of their directors, officers,
employees, agents, successors, attorneys and assigns. This indemnity will
survive repayment of all other Obligations.

160

--------------------------------------------------------------------------------



          14.12 Limitation of Liability. NO CLAIM MAY BE MADE BY ANY BORROWER,
ANY GUARANTOR, ANY LENDER OR OTHER PERSON AGAINST THE AGENT, ANY LENDER, OR THE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENT OR
ATTORNEYS-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH BORROWER, EACH GUARANTOR AND EACH
LENDER HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH
DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST
IN ITS FAVOR.

          14.13 Final Agreement. This Agreement and the other Loan Documents are
intended by the Obligors, the Agent and the Lenders to be the final, complete,
and exclusive expression of the agreement between them. This Agreement
supersedes any and all prior oral or written agreements relating to the subject
matter hereof except for the Fee Letter.

          14.14 Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts, and by the Agent, each Lender and the
Obligors in separate counterparts, each of which shall be an original, but all
of which shall together constitute one and the same agreement; signature pages
may be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement and the other Loan Documents may be executed by
facsimile or other electronic communication and the effectiveness of this
Agreement and the other Loan Documents and signatures thereon shall have the
same force and effect as manually signed originals and shall be binding on all
parties thereto. The Agent may require that any such documents and signatures be
confirmed by a manually-signed original thereof, provided that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
signature.

161

--------------------------------------------------------------------------------



          14.15 Captions. The captions contained in this Agreement are for
convenience of reference only, are without substantive meaning and should not be
construed to modify, enlarge, or restrict any provision.

          14.16 Right of Setoff. In addition to any rights and remedies of the
Lenders provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to any Borrower or any Guarantor, any such notice being
waived by each Obligor to the fullest extent permitted by law, to set -off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Lender or any Affiliate of such Lender to or for the credit or the account of
any Borrower or any Guarantor against any and all Obligations owing to such
Lender, now or hereafter existing, irrespective of whether or not the Agent or
such Lender shall have made demand under this Agreement or any Loan Document and
although such Obligations may be contingent or unmatured. Each Lender agrees
promptly to notify the Borrowers’ Agent and the Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY
BORROWER OR ANY GUARANTOR HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE REQUIRED LENDERS.

          14.17 Confidentiality.

                    (a) The Borrowers hereby acknowledge that the Agent and each
Lender may, in each case with the prior written consent of the Borrowers’ Agent
(such consent not to be unreasonably withheld), issue and disseminate to the
public general information describing the credit accommodation entered into
pursuant to this Agreement, including the name and address of the Borrowers and
a general description of the Borrowers’ and the Guarantors’ business and may use
the Borrowers’ and the Guarantors’ name in advertising and other promotional
material.

                    (b) Each Lender and the Agent severally agrees to keep
confidential all information relating to any Borrower or any of their
Subsidiaries and provided to the Agent or such Lender by or on behalf of the
Borrowers or the Guarantors, under this Agreement or any other Loan Document,
except to the extent that such information (i) was or becomes generally
available to the public other than as a result of disclosure by the Agent or
such Lender or any Affiliates thereof, or (ii) was or becomes available on a
nonconfidential basis from a source other than the Borrowers or the Guarantors
other than by breach of this Section 14.17, provided that such source is not
bound by a confidentiality agreement with the Borrowers or the Guarantors known
to the Agent or such Lender; provided, however, that the Agent and any Lender
may disclose such information (in the case of items (A) through (B) below,
except for any routine examination by any Governmental Authority or regulatory
authority, after notice to the Borrowers’ Agent, unless such notice is
prohibited by applicable law) (A) at the request or pursuant to any requirement
of any Governmental Authority or regulatory authority (including any
self-regulatory authority) to which the Agent or such Lender is subject or in
connection with an examination of the Agent or such Lender by any such
Governmental Authority or regulatory authority; (B) pursuant to subpoena or
other court process; (C) when required to do so in accordance with the
provisions of any applicable Requirement of Law; (D) to the extent reasonably
required in connection with any litigation or proceeding (including, but not
limited to, any bankruptcy proceeding) to which the Agent, any Lender or their
respective Affiliates may be party; (E) to the extent reasonably required in
connection with the exercise of any remedy hereunder or under any other Loan
Document; (F) to the Agent’s or such Lender’s independent auditors, accountants,
attorneys and other professional advisors (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and shall agree to keep such information confidential to the
same extent required of the Agent and the Lenders hereunder); (G) to any
prospective Participant or Assignee under any Assignment and Acceptance, actual
or potential, provided that such prospective Participant or Assignee agrees to
keep such information confidential to the same extent required of the Agent and
the Lenders hereunder; (H) as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which a Borrower or a
Guarantor is party or is deemed party with the Agent or such Lender; and (I) to
its Affiliates (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and shall
agree to keep such information confidential).

162

--------------------------------------------------------------------------------



          14.18 Conflicts with Other Loan Documents. Unless otherwise expressly
provided in this Agreement (or in another Loan Document by specific reference to
the applicable provision contained in this Agreement), if any provision
contained in this Agreement conflicts with any provision of any other Loan
Document, the provision contained in this Agreement shall govern and control.

          14.19 Collateral Matters. Each of the Agent and the Lenders
acknowledges and agrees that, fixture filings have not and will not be made
under the provisions of the UCC, the PPSA or other applicable Requirements of
Law in any jurisdiction both because of the administrative difficulty of
determining whether any item of Rental Equipment is or becomes a fixture and the
inability of the Obligors to provide the relevant information that would be
required in order to make such filings.

          14.20 No Fiduciary Relationship. Each Obligor acknowledges and agrees
that, in connection with all aspects of each transaction contemplated by this
Agreement, the Obligors, on the one hand, and Bank, UBS Securities LLC, Wachovia
Bank, National Association, the Arrangers and each of their Affiliates through
which they may be acting (collectively, the “Applicable Entities”), on the other
hand, have an arms-length business relationship that creates no fiduciary duty
on the part of any Applicable Entity, and each Obligor expressly disclaims any
fiduciary relationship.

          14.21 Judgment Currency. If for the purpose of obtaining judgment in
any court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Agent could purchase in the New York foreign
exchange market, the Original Currency with the Second Currency on the date two
(2) Business Days preceding that on which judgment is given. Each Obligor agrees
that its obligation in respect of any Original Currency due from it hereunder
shall, notwithstanding any judgment or payment in such other currency, be
discharged only to the extent that, on the Business Day following the date the
Agent receives payment of any sum so adjudged to be due hereunder in the Second
Currency, the Agent may, in accordance with normal banking procedures, purchase,
in the New York foreign exchange market, the Original Currency with the amount
of the Second Currency so paid; and if the amount of the Original Currency so
purchased or could have been so purchased is less than the amount originally due
in the Original Currency, each Obligor agrees as a separate obligation and
notwithstanding any such payment or judgment to indemnify the Agent against such
loss. The term “rate of exchange” in this Section 14.21 means the spot rate at
which the Agent, in accordance with normal practices, is able on the relevant
date to purchase the Original Currency with the Second Currency, and includes
any premium and costs of exchange payable in connection with such purchase.

163

--------------------------------------------------------------------------------



          14.22 Canadian Lenders. Each Canadian Lender (a) severally represents
and warrants that, as of the date such Lender becomes a party to this Agreement,
unless the Agent shall have otherwise approved, such Lender is (i) a Canadian
Resident or (ii) if it is not a Canadian Resident, it is also not a foreign bank
for purposes of the Bank Act (Canada), and (b) covenants and agrees that at all
material times, unless the Agent shall have otherwise approved, such Lender will
(i) continue to be a Canadian Resident or (ii) if it is not a Canadian Resident,
not be a foreign bank for purposes of the Bank Act (Canada). Each Canadian
Lender shall promptly notify the Borrowers’ Agent in writing upon becoming aware
that it is not in compliance with this Section 14.22.

          14.23 U.S. Lenders. Each U.S. Lender (a) severally represents and
warrants that, as of the date such U.S. Lender becomes a party to this
Agreement, such Lender (i) is a United States person for purposes of the Code or
(ii) has complied with the provisions of Section 13.10(a), and (b) covenants and
agrees that at all material times such Lender will (i) continue to be a United
States person for purposes of the Code or (ii) continue to comply will the
ongoing requirements of Section 13.10(a). Each U.S. Lender shall promptly notify
the Borrowers’ Agent in writing upon becoming aware that it is not in compliance
with this Section 14.23.

          14.24 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Obligor, which information includes the name and address of each
Obligor and other information that will allow such Lender or the Agent, as
applicable, to identify each Obligor in accordance with the Act. The Borrowers
shall, promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” an anti-money laundering rules and regulations, including the Act.

[Remainder of Page Left Blank]

164

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have entered into this Agreement on
the date first above written.

 

 

 

 

HOLDINGS

 

 

 

UNITED RENTALS, INC., as a Guarantor

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer


--------------------------------------------------------------------------------



 

 

 

 

BORROWERS

 

 

 

UNITED RENTALS (NORTH AMERICA), INC., and as a Guarantor

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer

 

 

 

 

UNITED RENTALS OF CANADA, INC., and as a Guarantor

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer

 

 

 

 

UNITED RENTALS ALBERTA HOLDING, L.P., and as a Guarantor

 

 

 

By its General Partner, UNITED RENTALS (DELAWARE), INC.

 

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer


--------------------------------------------------------------------------------



 

 

 

 

UNITED RENTALS FINANCING LIMITED PARTNERSHIP, and as a Guarantor

 

 

 

By its Managing Partner, UNITED RENTALS OF NOVA SCOTIA (No. 1), ULC

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer

 

 

 

 

UNITED EQUIPMENT RENTALS GULF, L.P., and as a Guarantor

 

 

 

 

By its General Partner, UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer

 

 

 

UNITED RENTALS GULF, INC., and as a Guarantor

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer


--------------------------------------------------------------------------------



 

 

 

 

 

 

UNITED RENTALS NORTHWEST, INC., and as a Guarantor

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer

 

 

 

 

UNITED RENTALS SOUTHEAST, L.P., and as a Guarantor

 

 

 

By its General Partner, UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer

 

 

 

 

UNITED RENTALS SOUTHEAST, INC., and as a Guarantor

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer


--------------------------------------------------------------------------------



 

 

 

 

GUARANTORS

 

 

 

 

UNITED RENTALS (DELAWARE), INC.

 

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer

 

 

 

 

UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC

 

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer

 

 

 

 

UNITED RENTALS OF NOVA SCOTIA (NO. 2), ULC

 

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer


--------------------------------------------------------------------------------



 

 

 

 

UR CANADIAN FINANCING PARTNERSHIP

 

 

 

 

By

its Managing Partner, UNITED RENTALS FINANCING LIMITED PARTNERSHIP

 

 

 

 

By

its Managing Partner, UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC

 

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer

 

 

 

 

UNITED RENTALS SOUTHEAST HOLDING LLC

 

 

 

 

By

its Managing Member, UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer

 

 

 

 

WYNNE SYSTEMS, INC.

 

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer


--------------------------------------------------------------------------------



 

 

 

 

INFOMANAGER, INC.

 

 

 

 

By:

/s/ Irene Moshouris

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Moshouris

 

 

Title: Vice President-Treasurer


--------------------------------------------------------------------------------



 

 

 

 

BANK OF AMERICA, N.A., as the Agent,

 

U.S. Swingline Lender and Letter of Credit Issuer

 

 

 

 

By:

/s/ Cynthia G. Stannard

 

 

--------------------------------------------------------------------------------

 

 

Name: Cynthia G. Stannard

 

 

Title: Sr. Vice President

 

 

 

Address:

 

c/o Bank of America Business Capital

 

200 Glastonbury Boulevard

 

Glastonbury, CT 06033

 

Mail Code CT2-545-01-05

 

 

 

Attn: Cynthia Stannard

 

 

 

Telecopy No.: (860) 657-7759

 

 

 

BANK OF AMERICA, N.A. (acting through its Canada branch), as the Canadian
Swingline Lender and Canadian Funding Bank

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

 

--------------------------------------------------------------------------------

 

 

Name: Medina Sales de Andrade

 

 

Title: Vice President

 

 

 

 

Address:

 

200 Front Street West

 

Suite 2700

 

Toronto, ON M5V 3L2

 

Canada

 

 

 

 

Attn: Teresa Tsui

 

 

 

 

Telecopy No.: (416) 349-4282


--------------------------------------------------------------------------------



 

 

 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

By:

/s/ David B. Julie

 

 

--------------------------------------------------------------------------------

 

 

Name: David B. Julie

 

 

Title: Associate Director

 

 

 

 

By:

/s/ Mary E. Evans

 

 

--------------------------------------------------------------------------------

 

 

Name: Mary E. Evans

 

 

Title: Associate Director


 

 

 

 

Address:

677 Washington Boulevard

 

 

Stamford, CT 06901

 

 

 

 

Attn:

Heidi Benalcazar

 

 

 

 

Telecopy No.:

(203) 719-3888


 

 

 

 

UBS AG CANADA BRANCH, as a Lender and Canadian Funding Bank

 

 

 

 

By:

/s/ Amy Fung

 

 

--------------------------------------------------------------------------------

 

 

Name: Amy Fung

 

 

Title: Director

 

 

 

 

By:

/s/ Stephen Gerry

 

 

--------------------------------------------------------------------------------

 

 

Name: Stephen Gerry

 

 

Title: Director


 

 

 

 

Address:

161 Bay Street, Brookfield Place

 

 

Suite 4100

 

 

Toronto, Ontario M5J 2S1

 

 

 

 

Attn:

Amy Fung

 

 

 

 

Telecopy No.:

(416) 350-4860


--------------------------------------------------------------------------------



 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Robert H. Milhorat

 

 

--------------------------------------------------------------------------------

 

 

Name: Robert H. Milhorat

 

 

Title: Director


 

 

 

 

Address:

c/o Wachovia Capital Finance

 

 

1133 Avenue of the Americas, 30th

 

 

Floor

 

 

New York, NY 10036

 

 

 

 

Attn:

Robert H. Milhorat

 

 

 

 

Telecopy No.:

(212) 545-4555


 

 

 

 

WACHOVIA CAPITAL FINANCE CORPORATION (CANADA), as a Lender and a Canadian
Funding Bank

 

 

 

 

By:

/s/ Raymond Eghobamien

 

 

--------------------------------------------------------------------------------

 

 

Name: Raymond Eghobamien

 

 

Title: Vice President,

 

 

Wachovia Finance Corporation (Canada)


 

 

 

 

Address:

141 Adelaide Street West

 

 

Suite 1500

 

 

Toronto, ON M5H 3L5

 

 

 

 

Attn:

Niall Hamilton

 

 

 

 

Telecopy No.:

(416) 364-8165


--------------------------------------------------------------------------------



 

 

 

 

Wells Fargo Foothill, LLC as Lender

 

 

 

 

By:

/s/ Dennis King

 

 

--------------------------------------------------------------------------------

 

 

Name: Dennis King

 

 

Title: Vice President


--------------------------------------------------------------------------------



 

 

 

 

Wells Fargo Foothill Canada ULC, as Canadian Leader

 

 

 

 

By:

/s/ Dennis King

 

 

--------------------------------------------------------------------------------

 

 

Name: Dennis King

 

 

Title: Vice President


--------------------------------------------------------------------------------



 

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

By:

/s/ Ann E. Sutton

 

 

--------------------------------------------------------------------------------

 

 

Name: Ann E. Sutton

 

 

Title: Associate Director


 

 

 

 

Address:

200 Park Avenue

 

 

New York, NY 10166

 

 

 

 

Attention:

Ann E. Sutton

 

 

 

 

Telecopy:

(212) 412-7600


--------------------------------------------------------------------------------



 

 

 

 

The Bank of Nova Scotia, as a Lender

 

 

 

By:

/s/ Brian Allen

 

 

--------------------------------------------------------------------------------

 

 

Name: Brian Allen

 

 

Title: Industry Head


 

 

 

 

Address:

The Bank of Nova Scotia

 

 

One Liberty Plaza

 

 

New York, NY 10006

 

 

 

 

Attention:

Nironjan Roy

 

 

New York Corporate Loans

 

 

 

 

Telecopy:

(212) 225-5709


--------------------------------------------------------------------------------



 

 

 

 

The Bank of Nova Scotia, as a Lender

 

 

 

 

By:

/s/ Stephen H. Corey

 

 

--------------------------------------------------------------------------------

 

 

Name: Stephen H. Corey

 

 

Title: Associate Director


 

 

 

 

Address:

The Bank of Nova Scotia

 

 

GWS—Loan Operations

 

 

720 King Street West, 2nd Floor

 

 

Toronto, ON M5V 2T3

 

 

 

 

Attention:

Savina Rampat

 

 

Manager, London and TCL

 

 

 

 

Telecopy:

(416) 866-5991


--------------------------------------------------------------------------------



 

 

 

 

Lloyds TSB Commercial Finance Limited as a Lender

 

 

 

 

By:

/s/ Irene Doran

 

 

--------------------------------------------------------------------------------

 

 

Name: Irene Doran

 

 

Title: Associate Director


 

 

 

 

Address:

Lloyds TSB Commerical Finance LTD

 

 

1251 Avenue of the Americas

 

 

39th Floor

 

 

New York, NY 10020


--------------------------------------------------------------------------------



 

 

 

 

ING Capital LLC, as a Lender

 

 

 

 

By:

/s/ William C. Beddingfield

 

 

--------------------------------------------------------------------------------

 

 

Name: William C. Beddingfield

 

 

Title: Managing Director


 

 

 

 

Address:

200 Galleria Parkway

 

 

Atlanta, GA 30339

 

 

 

 

Attention:

Janice Whalen

 

 

 

 

Telecopy:

(770) 951-1005


--------------------------------------------------------------------------------



 

 

 

 

HSBC BUSINESS CREDIT (USA) INC., as a Lender

 

 

 

 

By:

/s/ Edward Chonko

 

 

--------------------------------------------------------------------------------

 

 

Name: Edward Chonko

 

 

Title: Vice President


 

 

 

 

Address:

452 Fifth Avenue, 4th Floor

 

 

New York, NY 10018

 

 

 

 

Attention:

Michael Mondazzi

 

 

 

 

Telecopy:

(212) 525-2520


--------------------------------------------------------------------------------



 

 

 

 

CAYLON NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Brian Myers

 

 

--------------------------------------------------------------------------------

 

 

Name: Brian Myers

 

 

Title: Managing Director

 

 

 

 

By:

/s/ David Cagle

 

 

--------------------------------------------------------------------------------

 

 

Name: David Cagle

 

 

Title: Managing Director


--------------------------------------------------------------------------------



 

 

 

 

TD Bank, N.A., as a Lender

 

 

 

 

By:

/s/ Matthew Leighton

 

 

--------------------------------------------------------------------------------

 

 

Name: Matthew Leighton

 

 

Title: Vice President


 

 

 

 

Address:

7 New England Executive Park

 

 

10th Floor

 

 

Burlington, MA 01803

 

 

 

 

Attention:

Matthew Leighton

 

 

 

 

Telecopy:

(781) 229-5663


--------------------------------------------------------------------------------



 

 

 

 

RBS Business Capital, a division of RBS Asset Finance, Inc., as a Lender

 

 

 

 

By:

/s/ J. Brad Mascott

 

 

--------------------------------------------------------------------------------

 

 

Name: J. Brad Mascott

 

 

Title: Senior Vice President


 

 

 

 

Address:

RBS Business Capital

 

 

Exchange Place, 53 State Street

 

 

Mail Stop: MBS940

 

 

Boston, MA 02109

 

 

 

 

Attention:

J. Brad Mascott

 

 

 

 

Telecopy:

(617) 227-7995


--------------------------------------------------------------------------------



 

 

 

 

The Bank of New York, as a Lender

 

 

 

 

By:

/s/ Kenneth P. Sneider, Jr.

 

 

--------------------------------------------------------------------------------

 

 

Name: Kenneth P. Sneider, Jr.

 

 

Title: Vice President


 

 

 

 

Address:

One Wall Street, 19th Floor

 

 

New York, NY 10286

 

 

 

 

Attention:

Kenneth P. Sneider, Jr.

 

 

 

 

Telecopy:

(212) 635-1483


--------------------------------------------------------------------------------



 

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

By:

/s/ Christine Ferrise

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Christine Ferrise

 

 

Title: Senior Vice President


 

 

 

 

Address:

599 Lexington Avenue, 45th Floor

 

 

New York, NY 10022

 

 

 

 

Attention:

Louis McKinley

 

 

 

 

Telecopy:

(212) 935-7458


--------------------------------------------------------------------------------



 

 

 

 

Suntrust Bank, as a Lender

 

 

 

 

By:

/s/ Kevin Harrison

 

 

--------------------------------------------------------------------------------

 

 

Name: Kevin Harrison

 

 

Title: Group Portfolio Manager, Asset Based Lending


 

 

 

 

Address:

303 Peachtree Street

 

 

 

2nd Floor

 

 

 

Atlanta, GA 30308

 

 

 

 

 

Attention:

Asset Based Lending

 

 

 

 

 

Telecopy:

(404) 588-7061

 


--------------------------------------------------------------------------------



 

 

 

 

CIT Bank, as a Lender

 

 

 

 

By:

/s/ George Janes

 

 

--------------------------------------------------------------------------------

 

 

Name: George Janes

 

 

Title: Chief Credit Officer


 

 

 

 

Address:

11 West 42nd Street

 

 

13th Floor

 

 

New York, NY 10036

 

 

 

 

Attention:

Michael Aliberto

 

 

 

 

Telecopy:

(212) 461-7757


--------------------------------------------------------------------------------



 

 

 

 

CIT FINANCIAL LTD, as a Canadian Lender

 

 

 

 

By:

/s/ Richard Kinlough

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard Kinlough

 

 

Title: Managing Director


 

 

 

 

Address:

11 West 42nd Street

 

 

13th Floor

 

 

New York, NY 10036

 

 

 

 

Attention:

Michael Aliberto

 

 

 

 

Telecopy:

(212) 461-7757

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

Siemens Financial Services, Inc., as a Lender

 

 

 

 

By:

/s/ Jim Fuller

 

 

--------------------------------------------------------------------------------

 

 

Name: Jim Fuller

 

 

Title: Vice President – Co-Head

 

 

 

 

By:

/s/ Matthias Grossman

 

 

--------------------------------------------------------------------------------

 

 

Name: Matthias Grossman

 

 

Title: Senior Vice President


 

 

 

 

Address:

170 Wood Avenue South

 

 

Iselin, New Jersey 08830

 

 

 

 

Attention:

Jim Tregillies - VP

 

 

 

 

Telecopy:

(732) 590-6648


--------------------------------------------------------------------------------



 

 

 

 

Allied Irish Banks, p.l.c. as a Lender

 

 

 

 

By:

/s/ Eanna Mulkere

 

 

--------------------------------------------------------------------------------

 

 

Name: Eanna Mulkere

 

 

Title: Assistant Vice President

 

 

 

 

By:

/s/ Mia Bolin

 

 

--------------------------------------------------------------------------------

 

 

Name: Mia Bolin

 

 

Title: Assistant Vice President


 

 

 

 

Address:

601 South Figueroa

 

 

Suite 4650

 

 

Los Angeles, CA 90017

 

 

 

 

Attention:

Jim Tregillies - VP

 

 

 

 

Telecopy:

(732) 590-6648


--------------------------------------------------------------------------------



 

 

 

 

PNC Bank, National Association, as a Lender

 

 

 

 

By:

/s/ Steven Janson

 

 

--------------------------------------------------------------------------------

 

 

Name: Steven Janson

 

 

Title: Vice President


 

 

 

 

Address:

4720 Piedmont Row Drive

 

 

Suite 300

 

 

Charlotte, NC 28210

 

 

 

 

Attention:

Alex Council, VP

 

 

 

 

Relationship Manager

 

 

 

 

Telecopy:

(704) 551-8503


--------------------------------------------------------------------------------



 

 

 

 

DZ BANK AG, as a Lender

 

Deutsche Zentral-Genossenschaftsbank

 

Frankfurt am Main

 

New York Branch

 

 

 

 

By:

/s/ Paul Fitzpatrick

 

 

--------------------------------------------------------------------------------

 

 

Name: Paul Fitzpatrick

 

 

Title: Vice President

 

 

 

 

By:

/s/ Norah McCann

 

 

--------------------------------------------------------------------------------

 

 

Name: Norah McCann

 

 

Title: Senior Vice President


 

 

 

 

Address:

609 Fifth Avenue

 

 

New York, NY 10019

 

 

 

 

Attention:

Oliver Hildenbrand

 

 

 

 

Telecopy:

(212) 745-1422


--------------------------------------------------------------------------------



 

 

 

 

CAPITAL ONE LEVERAGE FINANCE CORP, as a Lender

 

 

 

 

By:

/s/ Paul Dellova

 

 

--------------------------------------------------------------------------------

 

 

Name: Paul Dellova

 

 

Title: Senior Vice President


 

 

 

 

Address:

404 Fifth Avenue

 

 

3rd Floor

 

 

New York, NY 10018

 

 

 

 

Attention:

Paul Dellova

 

 

 

 

Telecopy:

(917) 351-0341


--------------------------------------------------------------------------------



 

 

 

 

Bank of the West, as a Lender

 

 

 

 

By:

/s/ Sylvia Ponce

 

 

--------------------------------------------------------------------------------

 

 

Name: Sylvia Ponce

 

 

Title: AVP


 

 

 

 

Address:

300 South Grand Avenue

 

 

Los Angeles, CA 90071

 

Phone:

(213) 972-0615

 

Fax:

(213) 972-0618

 

 

 

 

Attention:

Sidney Jordan, VP & Manager

 

Phone:

(213) 972-0625

 

Fax:

(213) 972-0618


--------------------------------------------------------------------------------



 

 

 

 

Royal Bank of Canada, as a Lender

 

 

 

 

By:

/s/ Julita Tyszewicz

 

 

--------------------------------------------------------------------------------

 

 

Name: Julita Tyszewicz

 

 

Title: Attorney-in-fact

 

 

 

 

By:

/s/ Dustin Craven

 

 

--------------------------------------------------------------------------------

 

 

Name: Dustin Craven

 

 

Title: Attorney-in-fact


 

 

 

 

Address:

30th Floor South Tower

 

 

Royal Bank Plaza

 

 

200 Bay Street

 

 

Toronto, Ontario M5J 2J5

 

 

 

 

 

One Liberty Plaza, 3rd Floor

 

 

165 Broadway

 

 

New York, NY 10006

 

 

 

 

Attention:

Portfolio Manager

 

 

 

 

Telecopy:

(416) 974-0716


--------------------------------------------------------------------------------



 

 

 

 

State Bank of India, as a Lender

 

 

 

 

By:

/s/ Prabodh Parikh

 

 

--------------------------------------------------------------------------------

 

 

Name: Prabodh Parikh

 

 

Title: Vice President & Head (Credit)


 

 

 

 

Address:

460 Park Avenue

 

 

2nd Floor

 

 

New York, NY 10022

 

 

 

 

Attention:

Manoharan Kannan

 

 

 

 

Fax:

Lakshmi Srinivas

 

 

(212) 521-3362


--------------------------------------------------------------------------------